EXHIBIT 10.27

 
A.A.P.L. FORM 610 - 1989


MODEL FORM OPERATING AGREEMENT
 
OPERATING AGREEMENT


DATED



 
October 31
,
2011
,
    Year  

 
OPERATOR
CONDOR ENERGY TECHNOLOGY LLC

 
CONTRACT AREA
See Exhibit “A”
       

 
COUNTY  OF
WELD
,     STATE OF
COLORADO

 
 

  COPYRIGHT 1989 – ALL RIGHTS RESERVED AMERICAN ASSOCIATION OF PETROLEUM
LANDMEN, 4100 FOSSIL CREEK BLVD. FORT WORTH, TEXAS, 76137, APPROVED FORM.      
    A.A.P.L. NO. 610 – 1989  

 
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
TABLE OF CONTENTS
 
Article
Title
Page
 
I.
DEFINITIONS
1
 
II.
EXHIBITS
2
 
III.
INTERESTS OF PARTIES
3
   
A. INTERESTS OF PARTIES IN COSTS AND PRODUCTION:
3
   
B. SUBSEQUENTLY CREATED INTERESTS:
3
 
IV.
TITLES
4
   
A. TITLE EXAMINATION:
4
   
B. LOSS OR FAILURE OF TITLE:
4
     
1. Failure of Title
4
      2. Loss by Non Payment or Erroneous Payment of Amount Due 4       3. Other
Losses 4       4. Curing Title 4         4  
V.
OPERATOR
5
   
A. DESIGNATION AND RESPONSIBILITIES OF OPERATOR:
5
   
B. RESIGNATION OR REMOVAL OF OPERATOR AND SELECTION OF SUCCESSOR:
5
     
1. Resignation or Removal of Operator
5
     
2. Selection of Successor Operator
5
     
3. Effect of Bankruptcy
5
   
C. EMPLOYEES AND CONTRACTORS:
5
   
D. RIGHTS AND DUTIES OF OPERATOR:
5
     
1. Competitive Rates and Use of Affiliates
5
     
2. Discharge of Joint Account Obligations
5
     
3. Protection from Liens
5
     
4. Custody of Funds
6
     
5. Access to Contract Area and Records
6
     
6. Filing and Furnishing Governmental Reports
6
     
7. Drilling and Testing Operations
6
     
8. Cost Estimates
6
     
9. Insurance
6
 
VI.
DRILLING AND DEVELOPMENT
6
   
A. INITIAL WELL:
6
   
B. SUBSEQUENT OPERATIONS:
6
     
1. Proposed Operations
6
     
2. Operations by Less Than All Parties
7
     
3. Stand-By Costs
9
     
4. Deepening
9
     
5. Sidetracking
9      
6. Order of Preference of Operations
10
     
7. Conformity to Spacing Pattern
10
     
8. Paying Wells
10
   
C. COMPLETION OF WELLS; REWORKING AND PLUGGING BACK:
10
     
1. Completion
10
     
2. Rework, Recomplete or Plug Back
10
   
D. OTHER OPERATIONS:
10
   
E. ABANDONMENT OF WELLS:
11
     
1. Abandonment of Dry Holes
11
     
2. Abandonment of Wells That Have Produced
11
     
3. Abandonment of Non-Consent Operations
11
   
F. TERMINATION OF OPERATIONS:
11
   
G. TAKING PRODUCTION IN KIND:
12
   
(Option 1) Gas Balancing Agreement
12
    (Option 2) No Gas Balancng Agreement 12  

 
 
i

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
TABLE OF CONTENTS
 
VII.
EXPENDITURES AND LIABILITY OF PARTIES
12
   
A. LIABILITY OF PARTIES:
12
   
B. LIENS AND SECURITY INTERESTS:
13
   
C. ADVANCES:
13
   
D. DEFAULTS AND REMEDIES:
14
     
1. Suspension of Rights
14
     
2. Suit for Damages
14
     
3. Deemed Non-Consent
14
     
4. Advance Payment
14
     
5. Costs and Attorneys’ Fees
14
   
E. RENTALS, SHUT-IN WELL PAYMENTS AND MINIMUM ROYALTIES:
14
   
F. TAXES:
15
 
VIII.
ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST
15
   
A. SURRENDER OF LEASES:
15
   
B. RENEWAL OR EXTENSION OF LEASES:
15
   
C. ACREAGE OR CASH CONTRIBUTIONS:
16
   
D. ASSIGNMENT; MAINTENANCE OF UNIFORM INTEREST:
16
   
E. WAIVER OF RIGHTS TO PARTITION:
16
    F. PREFERENTIAL RIGHT TO PURCHASE 16  
IX.
INTERNAL REVENUE CODE ELECTION
16
 
X.
CLAIMS AND LAWSUITS
17
 
XI.
FORCE MAJEURE
17
 
XII.
NOTICES
17
 
XIII.
TERM OF AGREEMENT
17
 
XIV.
COMPLIANCE WITH LAWS AND REGULATIONS
18
   
A. LAWS, REGULATIONS AND ORDERS:
18
   
B. GOVERNING LAW:
18
   
C. REGULATORY AGENCIES:
18
 
XV.
MISCELLANEOUS
18
   
A. EXECUTION:
18
   
B. SUCCESSORS AND ASSIGNS:
18
   
C. COUNTERPARTS:
18
   
D. SEVERABILITY
18
 
XVI.
OTHER PROVISIONS
18
 



 
ii

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
OPERATING AGREEMENT
 
THIS AGREEMENT, entered into by and between CONDOR ENERGY TECHNOLOGY LLC,
hereinafter designated and referred to as “Operator,” and the signatory party or
parties other than Operator, sometimes hereinafter referred to individually as
“Non-Operator,” and collectively as “Non-Operators.”
 
WITNESSETH:
 
WHEREAS, the parties to this agreement are owners of Oil and Gas Leases and/or
Oil and Gas Interests in the land identified in Exhibit “A,” and the parties
hereto have reached an agreement to explore and develop these Leases and/or Oil
and Gas Interests for the production of Oil and Gas to the extent and as
hereinafter provided,
 
NOW, THEREFORE, it is agreed as follows:
 
ARTICLE I.
DEFINITIONS
 
As used in this agreement, the following words and terms shall have the meanings
here ascribed to them:
 
A. The term “AFE” shall mean an Authority for Expenditure prepared by a party to
this agreement for the purpose of estimating the costs to be incurred in
conducting an operation hereunder. An AFE shall be prepared for any well drilled
pursuant to Article VI of this agreement or for any operation defined as a
“Required Well” or “Required Operation” in Article XVI.E herein.
 
B. The term “Completion” or “Complete” shall mean a single operation intended to
complete a well as a producer of well capable of producing Oil and Gas in one or
more Zones, including, but not limited to, the setting of production casing,
perforating, well stimulation and production testing conducted in such
operation.
 
C. The term “Contract Area” shall mean all of the lands, Oil and Gas Leases
and/or Oil and Gas Interests intended to be developed and operated for Oil and
Gas purposes under this agreement. Such lands, Oil and Gas Leases and Oil and
Gas Interests are described in Exhibit “A.”
 
D. The term “Deepen” shall mean a single operation whereby a well is drilled to
an additional distance into the deepest producing zone or objective Zone below
the deepest Zone in which the well was previously drilled, or below the Deepest
Zone proposed in the associated AFE, whichever is the lesser.
 
E. The terms “Drilling Party” and “Consenting Party” shall mean a party who
agrees to join in and pay its share of the cost of any operation conducted under
the provisions of this agreement.
 
F. The term “Drilling Unit” shall mean the area fixed for the drilling of one
well by order or rule of any state or federal body having authority. If a
Drilling Unit is not fixed by any such rule or order, a Drilling Unit shall be
the drilling unit as established by the pattern of drilling in the Contract Area
unless fixed by express agreement of the Drilling Parties.
 
G. The term “Drillsite” shall mean the Oil and Gas Lease or Oil and Gas Interest
on which a proposed well is to be Located and in the case of a horizontal or
multi-lateral well shall be the Oil and Gas Lease or Leases or Interests through
which a Lateral wellbore is or will be drilled.
 
H. The term “Initial Well” shall mean the well required to be drilled by the
parties hereto as provided in Article VI.A.
 
I. The term “Non-Consent Well” shall mean a well in which less than all parties
have conducted an operation as provided in Article VI.B.2.
 
J. The terms “Non-Drilling Party” and “Non-Consenting Party” shall mean a party
who elects not to participate in a proposed operation.
 
K. The term “Oil and Gas” shall mean oil, gas, casinghead gas, gas condensate,
and/or all other liquid or gaseous hydrocarbons and other marketable substances
produced therewith, unless an intent to limit the inclusiveness of this term is
specifically stated.
 
L. The term “Oil and Gas Interests” or “Interests” shall mean unleased fee and
mineral interests in Oil and Gas in tracts of land lying within the Contract
Area which are owned by parties to this agreement.
 
M. The terms “Oil and Gas Lease,” “Lease” and “Leasehold” shall mean the oil and
gas leases or interests therein covering tracts of land lying within the
Contract Area which are owned by the parties to this agreement.
 
N. The term “Plug Back” shall mean a single operation whereby a deeper Zone or
portion of a Zone is abandoned in order to attempt a Completion in a shallower
Zone. In the case of horizontal wellbores, the term “Plug Back” shall also mean
an operation whereby the producing interval of such well is reduced from its
current total measured length.
 
O. The term “Recompletion” or “Recomplete” shall mean an operation whereby a
Completion in one Zone or portion of a Zone is abandoned in order to attempt a
Completion in a different Zone or portion of a Zone within the existing
wellbore.
 
P. The term “Rework” shall mean an operation conducted in the wellbore of a well
after it is Completed to secure, restore, or improve production in a Zone which
is currently open to production in the wellbore. Such operations include, but
are not limited to, well stimulation operations but exclude any routine repair
or maintenance work or drilling, Sidetracking, Deepening, Completing,
Recompleting, or Plugging Back of a well.
 
Q. The term “Sidetrack” shall mean the directional control and intentional
deviation of a well from vertical so as to change the bottom hole location
unless done to straighten the hole or drill around junk in the hole to overcome
other mechanical difficulties.
 
R. The term “Zone” shall mean a stratum of earth containing or thought to
contain a common accumulation of Oil and Gas separately producible from any
other common accumulation of Oil and Gas. In the case of horizontal wells,
“Zone” includes the interval in the well to be perforated.
 
S. The term “drilling rig” shall include, but not be limited to drilling,
workover and/or coiled tubing rigs.
 
T. Casing Point” is defined herein as occurring at that point in time when the
Initial Well has been drilled to Objective Depth, logged and, if deemed
necessary cored, formation tested and further evaluated to the mutual
satisfaction of the Parties, so that a decision can be made whether to set
production casing or to plug and abandon the Initial Well as dry hole or to
perform any other operation requiring the consent of the Parties pursuant to the
Operating Agreement.
 
See Article XVI for additional definitions. Unless the context otherwise clearly
indicates, words used in the singular include the plural, the word “person”
includes natural and artificial persons, the plural includes the singular, and
any gender includes the masculine, feminine, and neuter.
 
 
1

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
ARTICLE II.
EXHIBITS
 
The following exhibits, as indicated below and attached hereto, are incorporated
in and made a part hereof:
 
 

X A. Exhibit “A,” shall include the following information:

 
(1) Description of lands subject to this agreement,
 
(2) Restrictions, if any, as to depths, formations, or substances,
 
(3) Parties to agreement with addresses and telephone numbers for notice
purposes,
 
(4) Percentages or fractional interests of parties to this agreement,
 
(5) Oil and Gas Leases and/or Oil and Gas Interests subject to this agreement,
 
(6) Burdens on production.
 

X B. Exhibit “B,” Well Reporting Requirements

 

X
C. Exhibit “C,” Accounting Procedure.

 

X
D. Exhibit “D,” Insurance.

 

X
E. Exhibit “E,” Gas Balancing Agreement.

 

X
F. Model Form Recording Supplement To Operating Agreement and Financing
Statement

 

X
H. Other: Exhibit “A-1” Plat with AMI outline

 
 
 
 
2

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
If any provision of any exhibit, except Exhibits “E” and “F,”  and "G", is
inconsistent with any provision contained in the body of this agreement, the
provisions in the body of this agreement shall prevail.
 
ARTICLE III.
INTERESTS OF PARTIES
 
A.   Oil and Gas Interests:


If any party  owns an Oil and Gas Interest in the Contract Area,  that
Interest  shall  be  treated  for  all purposes of this
agreement  and  during  the  term
hereof  as  if  it  were  covered  by  the  form of  Oil  and  Gas
Lease  attached  hereto  as  Exhibit “B, “ and the owner thereof shall be deemed
to own both royalty interest in such lease and the interest of the lessee
thereunder.
 
B. Interests of Parties in Costs and Production:
 
Unless changed by other provisions, all costs and liabilities incurred in
operations under this agreement shall be borne and paid, and all equipment and
materials acquired in operations on the Contract Area shall be owned, by the
parties as their interests are set forth in Exhibit “A.” In the same manner, the
parties shall also own all production of Oil and Gas from the Contract Area
subject, however, to the payment of royalties and other burdens on production as
described hereafter.
 
Regardless of which party has contributed any Oil and Gas Lease or Oil and Gas
Interest on which royalty or other burdens may be payable and except as
otherwise expressly provided in this agreement, Operator, on behalf of each
party, shall pay or deliver, or cause to be paid or delivered, all burdens on
its share of the production from the Contract Area up to, but not in excess of,
twenty percent (20%) of 8/8ths inclusive, except for those four (4) leases
described in Exhibit “A” hereto with a royalty burden greater than twenty
percent (20%), which shall have a limit of twenty-five percent (25%) of 8/8ths
inclusive, and shall indemnify, defend and hold the other parties free from any
liability therefor. Except as otherwise expressly provided in this agreement, if
any party has contributed hereto any Lease or Interest which is burdened with
any royalty, overriding royalty, production payment or other burden on
production in excess of the amounts stipulated above, such party so burdened
shall assume and alone bear all such excess obligations and shall indemnify,
defend and hold the other parties hereto harmless from any and all claims
attributable to such excess burden. However, so long as the Drilling Unit for
the productive Zone(s) is identical with the Contract Area, Operator, on behalf
of each party, shall pay or deliver, or cause to be paid or delivered, all
burdens on production from the Contract Area due under the terms of the Oil and
Gas Lease(s) which such party has contributed to this agreement, and shall
indemnify, defend and hold the other parties free from any liability therefor.
 
No party shall ever be responsible, on a price basis higher than the price
received by such party, to any other party’s lessor or royalty owner for the
other party’s royalty burden, and if such other party’s lessor or royalty owner
should demand and receive settlement on a higher price basis, for such royalty
burden, the party contributing the affected Lease shall bear the additionala
royalty burden attributable to any such higher price settlement.
 
Nothing contained in this Article III.B. shall be deemed an assignment or
cross-assignment of interests covered hereby, and in the event two or more
parties contribute to this agreement jointly owned Leases, the parties’
undivided interests in said Leaseholds shall be deemed separate leasehold
interests for the purposes of this agreement.
 
C. Subsequently Created Interests:
 
If any party has contributed hereto a Lease or Interest that is burdened with an
assignment of production given as security for the payment of money, or if,
after the date of this agreement, any party creates an overriding royalty,
production payment, net profits interest, reversionary working interest
assignment of production or other burden payable out of production attributable
to its working interest hereunder, such burden shall be deemed a “Subsequently
Created Interest.” Further, if any party has contributed hereto a Lease or
Interest burdened with an overriding royalty, production payment, net profits
interests, reversionary working interest,  or other burden payable out of
production created prior to the date of this agreement, and such burden is not
shown on Exhibit “A,” such burden also shall be deemed a Subsequently Created
Interest. to the extent such burden causes the burdens on such party's Lease or
Interest to exceed the amount stipulated in Article III.B. above.
 
The party whose interest is burdened with the Subsequently Created Interest (the
“Burdened Party”) shall assume and alone bear, pay and discharge the
Subsequently Created Interest and shall indemnify, defend and hold harmless the
other parties from and against any liability therefor. Further, if the Burdened
Party fails to pay, when due, its share of expenses chargeable hereunder, all
provisions of Article VII.B. shall be enforceable against the Subsequently
Created Interest in the same manner as they are enforceable against the working
interest of the Burdened Party. If the Burdened Party is required under this
agreement to assign or relinquish to any other party, or parties, all or a
portion of its working interest and/or the production attributable thereto, said
other party, or parties, shall receive said assignment and/or production free
and clear of said Subsequently Created Interest, and the Burdened Party shall
indemnify, defend and hold harmless said other party, or parties, from any and
all claims and demands for payment asserted by owners of the Subsequently
Created Interest.
 
ARTICLE IV.
TITLE
 
A. Title Examination:
 
Title examination shall be made on the Drillsite of any proposed well prior to
commencement of drilling operations and, if any a majority interest of the
Drilling Parties so request or Operator so elects, title examination shall be
made on the entire Drilling Unit, or maximum anticipated Drilling Unit, of the
well. The opinion will include the ownership of the working interest, minerals,
royalty, overriding royalty and production payments under the applicable Leases.
Each party contributing Leases and/or Oil and Gas Interests to be included in
the Drillsite or Drilling Unit, if appropriate, shall furnish to Operator all
abstracts (including federal lease status reports), title opinions, title papers
and curative material in its possession free of charge. All such information not
in the possession of or made available to Operator by the parties, but necessary
for the examination of the title, shall be obtained by Operator. Operator shall
cause title to be examined by attorneys on its staff or by outside attorneys.
Copies of all title opinions shall be furnished to each Drilling Party prior to
or at the time of sending the AFE, and shall include the title opinion and all
curative work completed. Costs incurred by Operator in procuring abstracts, fees
paid outside attorneys and/or landmen for title examination (including
preliminary, supplemental, shut-in royalty opinions and division order title
opinions and title curative work) and other direct charges as provided in
Exhibit “C” shall be borne by the Drilling Parties in the proportion that the
interest of each Drilling Party bears to the total interest of all Drilling
Parties as such interests appear in Exhibit “A.” Operator shall make no charge
for services rendered by its staff attorneys or other personnel in the
performance of the above functions.
 
Each party Operator shall be responsible for securing curative matter and
pooling amendments or agreements required in connection with Leases or Oil and
Gas Interests contributed by such each party. Operator shall be responsible for
the preparation and recording of pooling designations or declarations and
communitization agreements as well as the conduct of hearings before
governmental agencies for the securing of spacing or pooling orders or any other
orders necessary or appropriate to the conduct of operations hereunder. This
shall not prevent any party from appearing on its own behalf at such
hearings.Costs incurred by Operator, including fees paid to outside attorneys,
which are associated with hearings before governmental agencies, and which costs
are necessary and proper for the activities contemplated under this agreement,
shall be direct charges to the joint account and shall not be covered by the
administrative overhead charges as provided in Exhibit “C.”
 
 
3

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
Operator shall make no charge for services rendered by its staff attorneys or
other personnel in the performance of the above functions.
 
No well shall be drilled on the Contract Area until after (1) the title to the
Drillsite or Drilling Unit, if appropriate, has been examined as above provided,
and (2) the title has been approved by the examining attorney or title has been
accepted by all of the Drilling Parties in such well.
 
B. Loss or Failure of Title:
 
1. Failure of Title: Should any Oil and Gas Interest or Oil and Gas Lease be
lost through failure of title, which results in a reduction  of
interest  from  that  shown on  Exhibit "A,"
the  party  credited   with  contributing the  affected  Lease  or  Interest
(including,  if  applicable,  a successor in  interest  to such  party)  shall
have  ninety  (90)  days from final determination of  title failure  to acquire
a new lease or  other  instrument  curing  the  entirety
of  the  title  failure, which acquisition will not be subject to Article
VIII.B., and failing to do so, this
agreement,  nevertheless,  shall  continue  in  force  as  to  all  remaining
Oil  and Gas Leases and Interests; and,
 
(a)  The  party credited  with  contributing  the Oil and Gas Lease or Interest
affected by the title failure  (including, if
applicable,  a  successor  in  interest  to  such  party) shall bear alone the
entire loss and it shall not be entitled to recover from Operator or  the  other
parties any  development  or  operating costs  which it  may have  previously
paid  or  incurred, but  there shall be no additional liability on its part to
the other parties hereto by reason of such title failure;
 
(b) There  shall  be no  retroactive  adjustment
of  expenses  incurred  or  revenues  received from  the operation of the
Lease  or Interest which  has  failed,  but the  interests of  the  parties
contained  on  Exhibit  "A" shall be revised on an acreage
basis,  as  of  the  time  it  is  determined  finally  that  title
failure  has  occurred, so  that the interest of the party whose Lease or
Interest  is  affected by the title failure will thereafter be reduced in the
Contract Area by the amount of the Lease or Interest failed;
 
(c) If  the  proportionate  interest  of the  other  parties  hereto in
any  producing well  previously drilled on the Contract Area is increased by
reason of the title  failure, the party who bore  the costs  incurred in
connection  with such well  attributable to the Lease or
Interest  which  has  failed shall  receive the proceeds attributable to the
increase in such interest (less costs and burdens  attributable  thereto)
until  it
has  been  reimbursed  for  unrecovered  costs  paid  by  it  in  connection  with  such  well
attributable to such failed Lease or Interest;
 
(d) Should  any  person not  a  party to  this  agreement,  who  is  determined
to be the owner of any Lease or Interest which has failed, pay in any manner any
part of  the cost of  operation, development,  or equipment, such amount shall
be paid to the party or parties who bore the costs which are so refunded;
 
(e) Any liability  to account to a  person not a party to this agreement for
prior production of  Oil and Gas which arises by reason  of  title  failure
shall  be  borne  severally by each party  (including a predecessor to
a  current  party )  who  received production for  which  such  accounting
is  required based  on  the  amount  of  such production received, and each such
party shall severally indemnify, defend and hold harmless all other parties
hereto for any such liability to account;
 
(f) No  charge  shall  be  made  to  the joint  account  for legal  expenses,
fees or salaries in connection with the defense of the Lease or Interest claimed
to have failed, but if the party contributing such Lease or  Interest hereto
elects to defend its title it shall bear all expenses in connection therewith;
and
 
(g) If any  party is  given credit  on Exhibit "A"  to a  Lease or  Interest
which  is  limited  solely to ownership of an
interest  in  the  wellbore  of  any  well
or  wells  and  the  production  therefrom, such  party's  absence of interest
in the remainder of the Contract Area shall be considered a Failure of  Title
as  to such remaining Contract  Area unless that absence of interest is
reflected on Exhibit "A."


2. Loss by Non-Payment or Erroneous Payment of Amount Due: If, through mistake
or oversight, any rental, shut-in well payment, minimum  royalty
or  royalty  payment,  or
other  payment  necessary  to  maintain  all  or  a  portion  of  an Oil and Gas
Lease  or  interest  is  not  paid or is erroneously paid, and as a
result  a  Lease  or  Interest  terminates,  there  shall  be no monetary
liability  against  the party  who  failed  to make  such  payment. Unless  the
party  who  failed to  make  the  required  payment secures a
new  Lease  or  Interest covering  the  same interest  within  ninety (90)
days  from  the discovery of  the failure to make proper
payment,  which  acquisition  will not be subject  to
Article  VIII.B.,  the  interests of  the  parties reflected on Exhibit "A"
shall be  revised  on  an  acreage  basis,  effective
as  of  the  date  of  termination  of  the  Lease or Interest involved, and the
party who failed  to  make proper payment will no longer  be credited with an I
nterest in the  Contract Area on account of  ownership of  the  Lease  or
Interest which has  terminated. If the  party who  failed to make the required
payment shall not have been fully reimbursed,  at
the  time  of  the  loss,  from  the  proceeds of the sale of Oil and Gas
attributable  to the lost  Lease or Interest, calculated on  an acreage basis,
for the  development and  operating costs previously paid on account  of such
Lease  or  Interest, it shall be reimbursed  for  unrecovered
actual  costs  previously  paid  by  it  (but not for its share  of  the  cost
of any dry hole previously  drilled
or  wells  previously  abandoned)  from  so  much of the following as is
necessary to effect reimbursement:
 
(a) Proceeds  of  Oil  and Gas  produced  prior  to  termination  of the  Lease
or Interest, less operating expenses and lease burdens chargeable hereunder
to  the person who failed to make payment,  previously  accrued to the credit
of  the lost Lease or Interest, on an acreage basis, up to the amount of
unrecovered costs;
 
(b) Proceeds of Oil and  Gas, less operating expenses and  lease  burdens
chargeable  hereunder to the person who failed to  make  payment, up to the
amount of unrecovered costs attributable to  that portion of  Oil
and  Gas  thereafter  produced and marketed (excluding  production  from any
wells  thereafter drilled)  which, in the absence  of  such  Lease or Interest
termination, would  be attributable to the lost Lease or Interest
on  an  acreage  basis  and  which  as  a  result  of  such  Lease  or  Interest
termination is credited to other parties, the proceeds of said  portion of the
Oil and Gas  to be  contributed by the other  parties in proportion to their
respective interests reflected on Exhibit "A"; and,
 
(c) Any  monies, up  to  the amount of  unrecovered costs,  that  may be  paid
by any party who is, or becomes, the owner of the Lease or Interest lost, for
the privilege of participating in the Contract Area or becoming a party to this
agreement.
 
3. Other Losses: All losses of Leases or Interests committed to this agreement,
other than those set forth in Articles IV.B.1 and IV.B.2 above shall be joint
losses and shall be borne by all parties in proportion to their interests shown
on Exhibit “A.” This shall include but not be limited to the loss of any Lease
or Interest through failure to develop or because express or implied covenants
have not been performed (other than performance which requires only the payment
of money), and the loss of any Lease by expiration at the end of its primary
term if it is not renewed or extended. There shall be no readjustment of
interests in the remaining portion of the Contract Area on account of any joint
loss.
 
4. Curing Title: In the event of a  Failure of  Title under Article IV.B.1. or a
loss of title under Article IV. B. 2. above, any Lease
or  Interest  acquired  by  any  party hereto (other than the party whose
interest has failed or was lost) during the ninety (90)  day
period  provided  by Article IV.B.1. and  Article
IV.B.2.  above  covering  all  or a  portion of the interest that has failed
or  was lost  shall be offered at cost to  the  party  whose interest  has
failed or  was lost, and  the provisions of  Article VIII.B. shall not apply to
such acquisition.
 
 
 
4

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
ARTICLE V.
OPERATOR
 
A. Designation and Responsibilities of Operator:
 
CONDOR ENERGY TECHNOLOGY LLC shall be the Operator of the Contract Area, and
shall conduct and direct and have full control of all operations on the Contract
Area as permitted and required by, and within the limits of this agreement. In
its performance of services hereunder for the Non-Operators, Operator shall be
an independent contractor not subject to the control or direction of the
Non-Operators except as to the type of operation to be undertaken in accordance
with the election procedures contained in this agreement. Operator shall not be
deemed, or hold itself out as, the agent of the Non-Operators with authority to
bind them to any obligation or liability assumed or incurred by Operator as to
any third party. Operator shall conduct its activities under this agreement as a
reasonable prudent operator, in a good and workmanlike manner, with due
diligence and dispatch, in accordance with good oilfield practice, and in
compliance with applicable law and regulation, but in no event shall it have any
liability as Operator to the other parties for losses sustained or liabilities
incurred except such as may result from gross negligence or willful misconduct.
 
B. Resignation or Removal of Operator and Selection of Successor:
 
1. Resignation or Removal of Operator: Operator may resign at any time by giving
written notice thereof to Non-Operators. If Operator terminates its legal
existence, no longer owns an interest hereunder in the Contract Area, or is no
longer capable of serving as Operator, Operator shall be deemed to have resigned
without any action by Non-Operators, except the selection of a successor.
Operator may be removed only for good cause by the affirmative vote of
Non-Operators owning a majority interest based on ownership as shown on Exhibit
“A” remaining after excluding the voting interest of Operator and any affiliate
thereof; such vote shall not be deemed effective until a written notice has been
delivered to the Operator by a Non-Operator detailing the alleged default and
Operator has failed to cure the default within thirty (30) days from its receipt
of the notice or, if the default concerns an operation then being conducted,
within forty-eight (48) hours of its receipt of the notice. For purposes hereof,
“good cause” shall mean not only gross negligence or willful misconduct but also
the material breach of or inability to meet the standards of operation contained
in Article V.A. or material failure or inability to perform its obligations
under this agreement.
 
Subject to Article VII.D.1., such resignation or removal shall not become
effective until 7:00 o’clock A.M. on the first day of the calendar month
following the expiration of ninety (90) days after the giving of notice of
resignation by Operator or action by the Non-Operators to remove Operator,
unless a successor Operator has been selected and assumes the duties of Operator
at an earlier date. Operator, after effective date of resignation or removal,
shall be bound by the terms hereof as a Non-Operator. A change of a corporate
name or structure of Operator or transfer of Operator’s working interest to any
single subsidiary, parent (as long as such subsidiary or parent remains a
subsidiary or parent, as applicable, of Operator) or successor corporation
shall not be the basis for removal of Operator.
 
2. Selection of Successor Operator: Upon the resignation or removal of Operator
under any provision of this agreement, a successor Operator shall be selected by
the parties. The successor Operator shall be selected from the parties owning an
interest in the Contract Area at the time such successor Operator is selected.
The successor Operator shall be selected by the affirmative vote of two (2) or
morethe party or parties owning a majority interest based on ownership as shown
on Exhibit “A”; provided, however, if an Operator which has been removed or is
deemed to have resigned fails to vote or votes only to succeed itself or any
affiliate thereof, the successor Operator shall be selected by the affirmative
vote of the party or parties owning a majority interest based on ownership as
shown on Exhibit “A” remaining after excluding the voting interest of the
Operator that was removed or resigned and any affiliate thereof. The former
Operator shall promptly deliver to the successor Operator all records and data
relating to the operations conducted by the former Operator to the extent such
records and data are not already in the possession of the successor operator.
Any cost of obtaining or copying the former Operator’s records and data shall be
charged to the joint account.
 
3. Effect of Bankruptcy: If Operator becomes insolvent, bankrupt or is placed in
receivership, it shall be deemed to have resigned without any action by
Non-Operators, except the selection of a successor. If a petition for relief
under the federal bankruptcy laws is filed by or against Operator, and the
removal of Operator is prevented by the federal bankruptcy court, all
Non-Operators and Operator shall comprise an interim operating committee to
serve and control operations until Operator has elected to reject or assume this
agreement pursuant to the Bankruptcy Code, and an election to reject this
agreement by Operator as a debtor in possession, or by a trustee in bankruptcy,
shall be deemed a resignation as Operator without any action by Non-Operators,
except the selection of a successor. During the period of time the operating
committee controls operations, all actions shall require the approval of two (2)
or more parties owning a majority interest based on ownership as shown on
Exhibit “A.” In the event there are only two (2) parties to this agreement,
during the period of time the operating committee controls operations, a third
party acceptable to Operator, Non-Operator and the federal bankruptcy court
shall be selected as a member of the operating committee, and all actions shall
require the approval of two (2) members of the operating committee without
regard for their interest in the Contract Area based on Exhibit “A.”
 
C. Employees and Contractors:
 
The number of employees or contractors used by Operator in conducting operations
hereunder, their selection, and the hours of labor and the compensation for
services performed shall be determined by Operator, and all such employees or
contractors shall be the employees or contractors of Operator.
 
D. Rights and Duties of Operator:
 
1. Competitive Rates and Use of Affiliates: All wells drilled and workover
operations conducted on the Contract Area shall be drilled and conducted on a
competitive contract basis at the usual rates prevailing in the area. If it so
desires, Operator may employ its own tools and equipment in the drilling and
Completion of wells, but its charges therefor shall not exceed the prevailing
rates in the area and the rate of such charges shall be agreed upon by the
parties in writing before drilling operations are commenced, and such work shall
be performed by Operator under the same terms and conditions as are customary
and usual in the area in contracts of independent contractors who are doing work
of a similar nature. All work performed or materials supplied by affiliates or
related parties of Operator shall be performed or supplied at competitive rates,
pursuant to written agreement, and in accordance with customs and standards
prevailing in the industry.
 
2. Discharge of Joint Account Obligations: Except as herein otherwise
specifically provided, Operator shall promptly pay and discharge expenses
incurred in the development and operation of the Contract Area pursuant to this
agreement and shall charge each of the parties hereto with their respective
proportionate shares upon the expense basis provided in Exhibit “C.” Operator
shall keep an accurate record of the joint account hereunder, showing expenses
incurred and charges and credits made and received.
 
3. Protection from Liens: Operator shall pay, or cause to be paid, as and when
they become due and payable, all accounts of contractors and suppliers and wages
and salaries for services rendered or performed, and for materials supplied on,
to or in respect of the Contract Area or any operations for the joint account
thereof, and shall keep the Contract Area free from liens and encumbrances
resulting therefrom except for those resulting from a bona fide dispute as to
services rendered or materials supplied.
 
 
5

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
4. Custody of Funds: Operator shall hold for the account of the Non-Operators
any funds of the Non-Operators advanced or paid to the Operator, either for the
conduct of operations hereunder or as a result of the sale of production from
the Contract Area, and such funds shall remain the funds of the Non-Operators on
whose account they are advanced or paid until used for their intended purpose or
otherwise delivered to the Non-Operators or applied toward the payment of debts
as provided in Article VII.B. Nothing in this paragraph shall be construed to
establish a fiduciary relationship between Operator and Non-Operators for any
purpose other than to account for Non-Operator funds as herein specifically
provided. Nothing in this paragraph shall require the maintenance by Operator of
separate accounts for the funds of Non-Operators unless the parties otherwise
specifically agree.
 
5. Access to Contract Area and Records: Operator shall, except as otherwise
provided herein, permit each Non-Operator or its duly authorized representative,
at the Non-Operator’s sole risk and cost, full and free access at all reasonable
times to all operations of every kind and character being conducted for the
joint account on the Contract Area and to the records of operations conducted
thereon or production therefrom, including Operator’s books and records relating
thereto. Such access rights shall not be exercised in a manner interfering with
Operator’s conduct of an operation hereunder and shall not obligate Operator to
furnish any geologic or geophysical data of an interpretive nature unless the
cost of preparation of such interpretive data was charged to the joint account.
Operator will furnish to each Non-Operator upon request copies of any and all
reports and information obtained by Operator in connection with production and
related items, including, without limitation, meter and chart reports,
production purchaser statements, run tickets and monthly gauge reports, but
excluding purchase contracts and pricing information to the extent not
applicable to the production of the Non-Operator seeking the information. Any
audit of Operator’s records relating to amounts expended and the appropriateness
of such expenditures shall be conducted in accordance with the audit protocol
specified in Exhibit “C.”
 
6. Filing and Furnishing Governmental Reports: Operator will file, and upon
written request promptly furnish copies to each requesting Non-Operator not in
default of its payment obligations, all operational notices, reports or
applications required to be filed by local, State, Federal or Indian agencies or
authorities having jurisdiction over operations hereunder. Each Non-Operator
shall provide to Operator on a timely basis all information necessary to
Operator to make such filings.
 
7. Drilling and Testing Operations: The following provisions shall apply to each
well drilled, Completed, Reworked, Recompleted, Sidetracked or Plugged Back
hereunder, including but not limited to the Initial Well:
 
(a) Operator will promptly advise Non Operators Consenting Parties of the date
on which the well is spudded, or the date on which drilling operations are
commenced.
 
(b) Operator will send to Non Operators Consenting Parties such reports, test
results and notices regarding the progress of operations on the well as the
Consenting Parties shall reasonably request, including, but not limited to,
daily drilling reports, completion reports, and well logs.
 
(c) Operator shall adequately test all Zones encountered which may reasonably be
expected to be capable of producing Oil and Gas in paying quantities as a result
of examination of the electric log or any other logs or cores or tests conducted
hereunder.
 
8. Cost Estimates: Upon request of any Consenting Party, Operator shall furnish
estimates of current and cumulative costs incurred for the joint account at
reasonable intervals during the conduct of any operation pursuant to this
agreement. Operator shall not be held liable for errors in such estimates so
long as the estimates are made in good faith.
 
9. Insurance: At all times while operations are conducted hereunder, Operator
shall comply with the workers compensation law of the state where the operations
are being conducted; provided, however, that Operator may be a self-insurer for
liability under said compensation laws in which event the only charge that shall
be made to the joint account shall be as provided in Exhibit “C.” Operator shall
also carry or provide insurance for the benefit of the joint account of the
parties as outlined in Exhibit “D” attached hereto and made a part hereof.
Operator shall require all contractors engaged in work on or for the Contract
Area to comply with the workers compensation law of the state where the
operations are being conducted and to maintain such other insurance as Operator
may require.
 
In the event automobile liability insurance is specified in said Exhibit “D,” or
subsequently receives the approval of the parties, no direct charge shall be
made by Operator for premiums paid for such insurance for Operator’s automotive
equipment.
ARTICLE VI.
DRILLING AND DEVELOPMENT
 
A. Initial Well:
 
On or before the _____ day of _________, Operator shall commence drilling of the
Initial Well at the following location:
 
TO BE DETERMINED
 
The drilling of the Initial Well and the participation therein by all parties is
obligatory, subject to Article VI.C.1. as to participation in Completion
operations and Article VI.F. as to termination of operations and Article XI as
to occurrence of force majeure.
 
B. Subsequent Operations:
 
1. Proposed Operations: If any party hereto should desire to drill any well on
the Contract Area other than the Initial Well, or if any party should desire to
Rework, Sidetrack, Deepen, Recomplete or Plug Back a dry hole or a well no
longer capable of producing in paying quantities in which such party has not
otherwise relinquished its interest in the proposed objective Zone under this
agreement, the party desiring to drill, Rework, Sidetrack, Deepen, Recomplete or
Plug Back such a well shall give written notice of the proposed operation to the
parties who have not otherwise relinquished their interest in such objective
Zone under this agreement and to all other parties in the case of a proposal for
Sidetracking or Deepening, specifying the work to be performed, the location,
proposed depth, objective Zone and the estimated cost of the operation. The
parties to whom such a notice is delivered shall have thirty (30) days after
receipt of the notice within which to notify the party proposing to do the work
whether they elect to participate in the cost of the proposed operation. If a
drilling rig is on location, notice of a proposal to Rework, Sidetrack,
Recomplete, Plug Back or Deepen may be given by telephone telecopy, express mail
or facsimile and the response period shall be limited to forty eight
(48)twenty-four (24) hours, exclusive of Saturday, Sunday and legal holidays.
Failure of a party to whom such notice is delivered to reply within the period
above fixed shall constitute an election by that party not to participate in the
cost of the proposed operation. Any proposal by a party to conduct an operation
conflicting with the operation initially proposed shall be delivered to all
parties within the time and in the manner provided in Article VI.B.6.
 
 
6

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
If all parties to whom such notice is delivered elect to participate in such a
proposed operation, the parties shall be contractually committed to participate
therein provided such operations are commenced within the time period hereafter
set forth, and Operator shall, no later than ninety (90) days after expiration
of the notice period of thirty (30) days (or as promptly as practicable after
the expiration of the forty eight (48)twenty-four (24) hour period when a
drilling rig is on location, as the case may be), actually commence the proposed
operation and thereafter complete it with due diligence at the risk and expense
of the parties participating therein; provided, however, that, except in cases
where a drilling rig is on location, said commencement date may be extended upon
written notice of same by Operator to the other parties, for a period of up to
thirty (30) additional days if, in the sole opinion of Operator, such additional
time is reasonably necessary to obtain permits from governmental authorities,
surface rights (including rights-of-way) or appropriate drilling equipment, or
to complete title examination or curative matter required for title approval or
acceptance. If the actual operation has not been commenced within the time
provided (including any extension thereof as specifically permitted herein or in
the force majeure provisions of Article XI) and if any party hereto still
desires to conduct said operation, written notice proposing same must be
resubmitted to the other parties in accordance herewith as if no prior proposal
had been made. Those parties that did not participate in the drilling of a well
for which a proposal to Deepen or Sidetrack is made hereunder shall, if such
parties desire to participate in the proposed Deepening or Sidetracking
operation, reimburse the Drilling Parties in accordance with Article VI.B.4. in
the event of a Deepening operation and in accordance with Article VI.B.5. in the
event of a Sidetracking operation.
 
2. Operations by Less Than All Parties:
 
(a) Determination of Participation. If any party to whom such notice is
delivered as provided in Article VI.B.1. or VI.C.1. (Option No. 2) elects not to
participate in the proposed operation, then, in order to be entitled to the
benefits of this Article, the party or parties giving the notice and such other
parties as shall elect to participate in the operation shall, no later than
ninety (90) days after the expiration of the notice period of thirty (30) days
(or as promptly as practicable after the expiration of the forty eight (48)
twenty-four (24) hour period when a drilling rig is on location, as the case may
be) actually commence the proposed operation and complete it with due diligence.
Operator shall perform all work for the account of the Consenting Parties;
provided, however, if no drilling rig or other equipment is on location, and if
Operator is a Non-Consenting Party, the Consenting Parties shall either: (i)
request Operator to perform the work required by such proposed operation for the
account of the Consenting Parties, provided, however, that Operator shall not be
required to do so provided, however, that upon completion of such proposed or
(ii) designate one of the Consenting Parties as Operator to perform such work
operation, Operator shall resume responsibilities for all subsequent operations.
The rights and duties granted to and imposed upon the Operator under this
agreement are granted to and imposed upon the party designated as Operator for
an operation in which the original Operator is a Non-Consenting Party.
Consenting Parties, when conducting operations on the Contract Area pursuant to
this Article VI.B.2., shall comply with all terms and conditions of this
agreement.
 
If less than all parties approve any proposed operation, the proposing party,
immediately after the expiration of the applicable notice period, shall advise
all Parties of the total interest of the parties approving such operation and
its recommendation as to whether the Consenting Parties should proceed with the
operation as proposed. Each Consenting Party, within forty-eight (48)twenty-four
(24) hours (exclusive of Saturday, Sunday, and legal holidays) after delivery of
such notice, shall advise the proposing party of its desire to (i) limit
participation to such party’s interest as shown on Exhibit “A” or (ii) carry
only its proportionate part (determined by dividing such party’s interest in the
Contract Area by the interests of all Consenting Parties in the Contract Area)
of Non-Consenting Parties’ interests, or (iii) carry its proportionate part
(determined as provided in (ii)) of Non-Consenting Parties’ interests together
with all or a portion of its proportionate part of any Non-Consenting Parties’
interests that any Consenting Party did not elect to take. Any interest of
Non-Consenting Parties that is not carried by a Consenting Party shall be deemed
to be carried by the party proposing the operation if such party does not
withdraw its proposal. Failure to advise the proposing party within the time
required shall be deemed an election under (i). In the event a drilling rig is
on location, notice may be given by telephone, telecopy, express mail or
facsimile and the time permitted for such a response shall not exceed a total of
forty-eight (48) twenty-four (24) hours (exclusive of Saturday, Sunday and legal
holidays). The proposing party, at its election, may withdraw such proposal if
there is less than 100% participation and shall notify all parties of such
decision within ten (10) days, or within twenty-four (24) hours if a drilling
rig is on location, following expiration of the applicable response period. If
100% subscription to the proposed operation is obtained, the proposing party
shall promptly notify the Consenting Parties of their proportionate interests in
the operation and the party serving as Operator shall commence such operation
within the period provided in Article VI.B.1., subject to the same extension
right as provided therein.
 
(b) Relinquishment of Interest for Non-Participation. The entire cost and risk
of conducting such operations shall be borne by the Consenting Parties in the
proportions they have elected to bear same under the terms of the preceding
paragraph. Consenting Parties and Operator shall keep the leasehold estates
involved in such operations free and clear of all liens and encumbrances of
every kind created by or arising from the operations of the Consenting Parties.
If such an operation results in a dry hole, then subject to Articles VI.B.6. and
VI.E.3., the Consenting Parties shall plug and abandon the well and restore the
surface location at their sole cost, risk and expense; provided, however, that
those Non-Consenting Parties that participated in the drilling, Deepening or
Sidetracking of the well shall remain liable for, and shall pay, their
proportionate shares of the cost of plugging and abandoning the well and
restoring the surface location insofar only as those costs were not increased by
the subsequent operations of the Consenting Parties. If any well drilled,
Reworked, Sidetracked, Deepened, Recompleted or Plugged Back under the
provisions of this Article results in a well capable of producing Oil and/or Gas
in paying quantities, the Consenting Parties shall Complete and equip the well
to produce at their sole cost and risk, and the well shall then be turned over
to Operator (if the Operator did not conduct the operation) and shall be
operated by it at the expense and for the account of the Consenting Parties.
Upon commencement of operations for the drilling, Reworking, Sidetracking,
Recompleting, Deepening or Plugging Back of any such well by Consenting Parties
in accordance with the provisions of this Article, each Non-Consenting Party
shall be deemed to have relinquished to Consenting Parties, and the Consenting
Parties shall own and be entitled to receive, in proportion to their respective
interests, all of such Non-Consenting Party’s interest in the well and share of
production therefrom or, in the case of a Reworking, Sidetracking, Deepening,
Recompleting or Plugging Back, or a Completion pursuant to Article VI.C.1.
Option No. 2, all of such Non-Consenting Party’s interest in the production
obtained from the operation in which the Non-Consenting Party did not elect to
participate. Such relinquishment shall be effective until the proceeds of the
sale of such share, calculated at the well, or market value thereof if such
share is not sold (after deducting applicable ad valorem, production, severance,
and excise taxes, royalty, overriding royalty and other interests not excepted
by Article III.C. payable out of or measured by the production from such well
accruing with respect to such interest until it reverts), shall equal the total
of the following:
 
 
7

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
(i) 200 100% of each such Non-Consenting Party’s share of the cost of any newly
acquired surface equipment beyond the wellhead connections (including but not
limited to stock tanks, separators, treaters, pumping equipment and piping),
plus 100% of each such Non-Consenting Party’s share of the cost of operation of
the well commencing with first production and continuing until each such
Non-Consenting Party’s relinquished interest shall revert to it under other
provisions of this Article, it being agreed that each Non-Consenting Party’s
share of such costs and equipment will be that interest which would have been
chargeable to such Non-Consenting Party had it participated in the proposed well
or operation from the beginning of the operations; and
 
(ii) 500 300% of (a) that portion of the costs and expenses of drilling,
Reworking, Sidetracking, Deepening, Plugging Back, testing, Completing, and
Recompleting, after deducting any cash contributions received under Article
VIII.C., and of (b) that portion of the cost of newly acquired equipment in the
well (to and including the wellhead connections), which would have been
chargeable to such Non-Consenting Party if it had participated therein.
 
Notwithstanding anything to the contrary in this Article VI.B., if the well does
not reach the deepest objective Zone described in the notice proposing the well
for reasons other than the encountering of granite or practically impenetrable
substance or other condition in the hole rendering further operations
impracticable, Operator shall give notice thereof to each Non-Consenting Party
who submitted or voted for an alternative proposal under Article VI.B.6. to
drill the well to a shallower Zone than the deepest objective Zone proposed in
the notice under which the well was drilled, and each such Non-Consenting Party
shall have the option to participate in the initial proposed Completion of the
well by paying its share of the cost of drilling the well to its actual depth,
calculated in the manner provided in Article VI.B.4. (a). If any such
Non-Consenting Party does not elect to participate in the first Completion
proposed for such well, the relinquishment provisions of this Article VI.B.2.
(b) shall apply to such party’s interest.
 
(c) Reworking, Recompleting or Plugging Back. An election not to participate in
the drilling, Sidetracking or Deepening of a well shall be deemed an election
not to participate in any Reworking or Plugging Back operation proposed in such
a well, or portion thereof, to which the initial non-consent election applied
that is conducted at any time prior to full recovery by the Consenting Parties
of the Non-Consenting Party’s recoupment amount. Similarly, an election not to
participate in the Completing or Recompleting of a well shall be deemed an
election not to participate in any Reworking operation proposed in such a well,
or portion thereof, to which the initial non-consent election applied that is
conducted at any time prior to full recovery by the Consenting Parties of the
Non-Consenting Party’s recoupment amount. Any such Reworking, Recompleting or
Plugging Back operation conducted during the recoupment period shall be deemed
part of the cost of operation of said well and there shall be added to the sums
to be recouped by the Consenting Parties 500 300% of that portion of the costs
of the Reworking, Recompleting or Plugging Back operation which would have been
chargeable to such Non-Consenting Party had it participated therein. If such a
Reworking, Recompleting or Plugging Back operation is proposed during such
recoupment period, the provisions of this Article VI.B. shall be applicable as
between said Consenting Parties in said well.
 
(d) Recoupment Matters. During the period of time Consenting Parties are
entitled to receive Non-Consenting Party’s share of production, or the proceeds
therefrom, Consenting Parties shall be responsible for the payment of all ad
valorem, production, severance, excise, gathering and other taxes, and all
royalty, overriding royalty and other burdens applicable to Non-Consenting
Party’s share of production not excepted by Article III.C.
 
In the case of any Reworking, Sidetracking, Plugging Back, Recompleting or
Deepening operation, the Consenting Parties shall be permitted to use, free of
cost, all casing, tubing and other equipment in the well, but the ownership of
all such equipment shall remain unchanged; and upon abandonment of a well after
such Reworking, Sidetracking, Plugging Back, Recompleting or Deepening, the
Consenting Parties shall account for all such equipment to the owners thereof,
with each party receiving its proportionate part in kind or in value, less cost
of salvage.
 
Within ninety (90) days after the completion of any operation under this
Article, the party conducting the operations for the Consenting Parties shall
furnish each Non-Consenting Party with an inventory of the equipment in and
connected to the well, and an itemized statement of the cost of drilling,
Sidetracking, Deepening, Plugging Back, testing, Completing, Recompleting, and
equipping the well for production; or, at its option, the operating party, in
lieu of an itemized statement of such costs of operation, may submit a detailed
statement of monthly billings. Each month quarter thereafter, during the time
the Consenting Parties are being reimbursed as provided above, the party
conducting the operations for the Consenting Parties shall furnish the
Non-Consenting Parties with an itemized statement of all costs and liabilities
incurred in the operation of the well, together with a statement of the quantity
of Oil and Gas produced from it and the amount of proceeds realized from the
sale of the well’s working interest production during the preceding month. In
determining the quantity of Oil and Gas produced during any month, Consenting
Parties shall use industry accepted methods such as but not limited to metering
or periodic well tests. Any amount realized from the sale or other disposition
of equipment newly acquired in connection with any such operation which would
have been owned by a Non-Consenting Party had it participated therein shall be
credited against the total unreturned costs of the work done and of the
equipment purchased in determining when the interest of such Non-Consenting
Party shall revert to it as above provided; and if there is a credit balance, it
shall be paid to such Non-Consenting Party.
 
If and when the Consenting Parties recover from a Non-Consenting Party’s
relinquished interest the amounts provided for above, the relinquished interests
of such Non-Consenting Party shall automatically revert to it as of 7:00 a.m. on
the day following the day on which such recoupment occurs, and, from and after
such reversion, such Non-Consenting Party shall own the same interest in such
well, the material and equipment in or pertaining thereto, and the production
therefrom as such Non-Consenting Party would have been entitled to had it
participated in the drilling, Sidetracking, Reworking, Deepening, Recompleting
or Plugging Back of said well. Thereafter, such Non-Consenting Party shall be
charged with and shall pay its proportionate part of the further costs of the
operation of said well in accordance with the terms of this agreement and
Exhibit “C” attached hereto.
 
 
8

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
3. Stand-By Costs: When a well which has been drilled or Deepened has reached
its authorized depth and all tests have been completed and the results thereof
furnished to the parties, or when operations on the well have been otherwise
terminated pursuant to Article VI.F., stand-by costs incurred pending response
to a party’s notice proposing a Reworking, Sidetracking, Deepening,
Recompleting, Plugging Back or Completing operation in such a well (including
the period required under Article VI.B.6. to resolve competing proposals) shall
be charged and borne as part of the drilling or Deepening  operation just
completed. Stand-by costs subsequent to all parties responding, or expiration of
the response time permitted, whichever first occurs, and prior to agreement as
to the participating interests of all Consenting Parties pursuant to the terms
of the second grammatical paragraph of Article VI.B.2. (a), shall be charged to
and borne as part of the proposed operation, but if the proposal is subsequently
withdrawn because of insufficient participation, such stand-by costs shall be
allocated between the Consenting Parties in the proportion each Consenting
Party’s interest as shown on Exhibit “A” bears to the total interest as shown on
Exhibit “A” of all Consenting Parties.
 
In the event that notice for a Sidetracking or deepening operation is given
while the drilling rig to be utilized is on location, any party may request and
receive up to five (5) additional days after expiration of the forty-eight hour
response period specified in Article VI.B.1. within which to respond by paying
for all stand-by costs and other costs incurred during such extended response
period; Operator may require such party to pay the estimated stand-by time in
advance as a condition to extending the response period. If more than one party
elects to take such additional time to respond to the notice, standby costs
shall be allocated between the parties taking additional time to respond on a
day-to-day basis in the proportion each electing party’s interest as shown on
Exhibit “A” bears to the total interest as shown on Exhibit “A” of all the
electing parties.
 
4. Deepening: If less than all parties elect to participate in a drilling,
Sidetracking, or Deepening operation proposed pursuant to Article VI.B.1., the
interest relinquished by the Non-Consenting Parties to the Consenting Parties
under Article VI.B.2. shall relate only and be limited to the lesser of (i) the
total depth (or, in the case of a horizontal wellbore, length) actually drilled
or (ii) the objective depth (or, in the case of a horizontal wellbore, length)
or Zone of which the parties were given notice under Article VI.B.1. (“Initial
Objective”). Such well shall not be Deepened beyond the Initial Objective
without first complying with this Article to afford the Non-Consenting Parties
the opportunity to participate in the Deepening operation.
 
In the event any Consenting Party desires to drill or Deepen a Non-Consent Well
to a depth below beyond the Initial Objective, such party shall give notice
thereof, complying with the requirements of Article VI.B.1., to all parties
(including Non-Consenting Parties). Thereupon, Articles VI.B.1. and 2. shall
apply and all parties receiving such notice shall have the right to participate
or not participate in the Deepening of such well pursuant to said Articles
VI.B.1. and 2. If a Deepening operation is approved pursuant to such provisions,
and if any Non-Consenting party Party elects to participate in the Deepening
operation, such Non-Consenting Party shall pay or make reimbursement (as the
case may be) of the following costs and expenses.
 
(a) If the proposal to Deepen is made prior to the Completion of such well as a
well capable of producing in paying quantities, such Non-Consenting Party shall
pay (or reimburse Consenting Parties for, as the case may be) that share of
costs and expenses incurred in connection with the drilling of said well from
the surface to the Initial Objective which Non-Consenting Party would have paid
had such Non-Consenting Party agreed to participate therein, plus the
Non-Consenting Party’s share of the cost of Deepening and of participating in
any further operations on the well in accordance with the other provisions of
this Agreement; provided, however, all costs for testing and Completion or
attempted Completion of the well incurred by Consenting Parties prior to the
point of actual operations to Deepen beyond the Initial Objective shall be for
the sole account of Consenting Parties.
 
(b) If the proposal is made for a Non-Consent Well that has been previously
Completed as a well capable of producing in paying quantities, but is no longer
capable of producing in paying quantities, such Non-Consenting Party shall pay
(or reimburse Consenting Parties for, as the case may be) its proportionate
share of all costs of drilling, Completing, and equipping said well from the
surface to the Initial Objective, calculated in the manner provided in paragraph
(a) above, less those costs recouped by the Consenting Parties from the sale of
production from the well. The Non-Consenting Party shall also pay its
proportionate share of all costs of re-entering said well. The Non-Consenting
Parties’ proportionate part (based on the percentage of such well Non-Consenting
Party would have owned had it previously participated in such Non-Consent Well)
of the costs of salvable materials and equipment remaining in the hole and
salvable surface equipment used in connection with such well shall be determined
in accordance with Exhibit “C.” If the Consenting Parties have recouped the cost
of drilling, Completing, and equipping the well at the time such Deepening
operation is conducted, then a Non-Consenting Party may participate in the
Deepening of the well with no payment for costs incurred prior to re-entering
the well for Deepening.
 
The foregoing shall not imply a right of any Consenting Party to propose any
Deepening for a Non-Consent Well prior to the drilling of such well to its
Initial Objective without the consent of the other Consenting Parties as
provided in Article VI.F.
 
5. Sidetracking: * (see line 74 below) Any party having the right to participate
in a proposed Sidetracking operation that does not own an interest in the
affected wellbore at the time of the notice shall, upon electing to participate,
tender to the wellbore owners its proportionate share (equal to its interest in
the Sidetracking operation) of the value of that portion of the existing
wellbore to be utilized as follows:
 
(a) If the proposal is for Sidetracking an existing dry hole, reimbursement
shall be on the basis of the actual costs incurred in the initial drilling of
the well down to the depth at which the Sidetracking operation is initiated.
 
(b) If the proposal is for Sidetracking a well which has previously produced,
reimbursement shall be on the basis of such party’s proportionate share of
drilling and equipping costs incurred in the initial drilling of the well down
to the depth at which the Sidetracking operation is conducted, calculated in the
manner described in Article VI.B.4(b) above. Such party’s proportionate share of
the cost of the well’s salvable materials and equipment down to the depth at
which the Sidetracking operation is initiated shall be determined in accordance
with the provisions of Exhibit “C.”
 
 
9

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
6. Order of Preference of Operations. *(This paragraph shall not be applicable
to operations in the lateral portion of a horizontal or multi-lateral well.
Drilling operations which are intended to recover penetration of the target
interval which are conducted in a horizontal or multi-lateral well shall be
considered as included in the original proposed operations.)
 
7. Conformity to Spacing Pattern. Notwithstanding the provisions of this Article
VI.B.2., it is agreed that no wells shall be proposed to be drilled to or
Completed in or produced from a Zone from which a well located elsewhere on the
Contract Area is producing, unless such well conforms to the then-existing well
spacing pattern for such Zone Or or such well has been approved as an exception
to the then existing spacing pattern for such zone by the appropriate regulatory
agency.
 
8. Paying Wells. No party shall conduct any Reworking, Deepening, Plugging Back,
Completion, Recompletion, or Sidetracking operation under this agreement with
respect to any well then capable of producing in paying quantities except with
the consent of all parties that have not relinquished interests in the well at
the time of such operation.
 
C. Completion of Wells; Reworking and Plugging Back:
 
1. Completion: Without the consent of all parties, no well shall be drilled,
Deepened or Sidetracked, except any well drilled, Deepened or Sidetracked
pursuant to the provisions of Article VI.B.2. of this agreement. Consent to the
drilling, Deepening or Sidetracking shall include:
 
þ
Option No. 1: For all horizontal wells with respect to which Non-Operator does
not elect Option 2 below, horizontal or multi-lateral well, All necessary
expenditures for the drilling, Deepening or Sidetracking, testing, Completing
and equipping of the including necessary tankage and/or surface facilities.

 
þ
Option No. 2: For all vertical wells with respect to which Non-Operator elects
Option 2 contemporaneously with Non-Operators, making its initial election to
participate in a proposed drilling operation, All necessary expenditures for the
drilling, Deepening or Sidetracking and testing of all vertical Wells well. When
such well has reached its authorized depth, and all logs, cores and other tests
have been completed, and the results thereof furnished to the parties, Operator
shall give immediate notice to the Non-Operators having the right to participate
in a Completion attempt whether or not Operator recommends attempting to
Complete the well or to perform another operation described in Article XVI.L
hereto, together with Operator’s AFE for Completion costs the cost of the
operation if not previously provided. The parties receiving such notice shall
have forty-eight (48) hours (exclusive of Saturday, Sunday and legal holidays)
in which to elect by delivery of notice to Operator to participate in a
recommended Completion attempt or to make an alternate Completion proposal with
an accompanying AFE. Operator shall deliver any such Completion proposal, or any
Completion proposal conflicting with Operator’s proposal, to the other parties
entitled to participate in such Completion in accordance with the procedures
specified in Article VI.B.6. Election to participate in a Completion attempt
shall include consent to all necessary expenditures for the Completing and
equipping of such well, including necessary tankage and/or surface facilities
but excluding any stimulation operation not contained on the Completion AFE.
Failure of any party receiving such notice to reply within the period above
fixed shall constitute an election by that party not to participate in the cost
of the Completion attempt; provided, that Article VI.B.6. shall control in the
case of conflicting Completion proposals. If one or more, but less than all of
the parties, elect to attempt a Completion, the provision of Article VI.B.2.
hereof (the phrase “Reworking, Sidetracking, Deepening, Recompleting or Plugging
Back” as contained in Article VI.B.2. shall be deemed to include “Completing”)
shall apply to the operations thereafter conducted by less than all parties;
provided, however, that Article VI.B.2. shall apply separately to each separate
Completion or Recompletion attempt undertaken hereunder, and an election to
become a Non-Consenting Party as to one Completion or Recompletion attempt shall
not prevent a party from becoming a Consenting Party in subsequent Completion or
Recompletion attempts regardless whether the Consenting Parties as to earlier
Completions or Recompletion have recouped their costs pursuant to Article
VI.B.2.; provided further, that any recoupment of costs by a Consenting Party
shall be made solely from the production attributable to the Zone in which the
Completion attempt is made. Election by a previous Non-Consenting party to
participate in a subsequent Completion or Recompletion attempt shall require
such party to pay its proportionate share of the cost of salvable materials and
equipment installed in the well pursuant to the previous Completion or
Recompletion attempt, insofar and only insofar as such materials and equipment
benefit the Zone in which such party participates in a Completion attempt, for
purposes hereof "zone" is defined as the interval in the well to be perforated.

 
2. Rework, Recomplete or Plug Back: No well shall be Reworked, Recompleted or
Plugged Back except a well Reworked, Recompleted, or Plugged Back pursuant to
the provisions of Article VI.B.2. of this agreement. Consent to the Reworking,
Recompleting or Plugging Back of a well shall include all necessary expenditures
in conducting such operations and Completing and equipping of said well,
including necessary tankage and/or surface facilities.
 
D. Other Operations:
 
Operator shall not undertake any single project reasonably estimated to require
an expenditure in excess of Thirty Thousand Dollars ($ 30,000.00) except in
connection with the drilling, Sidetracking, Reworking, Deepening, Completing,
Recompleting or Plugging Back of a well that has been previously authorized by
or pursuant to this agreement; provided, however, that, in case of explosion,
fire, flood or other sudden emergency, whether of the same or different nature,
Operator may take such steps and incur such expenses as in its opinion are
required to deal with the emergency to safeguard life and property but Operator,
as promptly as possible, shall report the emergency to the other parties. If
Operator prepares an AFE for its own use, Operator shall furnish any
Non-Operator so requesting an information copy thereof for any single project
costing in excess of Twenty Thousand Dollars ($ 20,000.00) Any party who has not
relinquished its interest in a well shall have the right to propose that
Operator perform repair work or undertake the installation of artificial lift
equipment or ancillary production facilities such as salt water disposal wells
or to conduct additional work with respect to a well drilled hereunder or other
similar project (but not including the installation of gathering lines or other
transportation or marketing facilities, the installation of which shall be
governed by separate agreement between the parties) reasonably estimated to
require an expenditure in excess of the amount first set forth above in this
Article VI.D. (except in connection with an operation required to be proposed
under Articles VI.B.1. or VI.C.1. Option No. 2, which shall be governed
exclusively be those Articles). Operator shall deliver such proposal to all
parties entitled to participate therein. If within thirty (30) days thereof
Operator secures the written consent of any party or parties owning at least 51%
of the interests of the parties entitled to participate in such operation, each
party having the right to participate in such project shall be bound by the
terms of such proposal and shall be obligated to pay its proportionate share of
the costs of the proposed project as if it had consented to such project
pursuant to the terms of the proposal.
 
 
10

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
E. Abandonment of Wells:
 
1. Abandonment of Dry Holes: Except for any well drilled or Deepened pursuant to
Article VI.B.2., any well which has been drilled, Sidetracked or Deepened under
the terms of this agreement and is proposed to be completed as a dry hole shall
not be plugged and abandoned without the consent of all parties. Should
Operator, after diligent effort, be unable to contact any party, or should any
party fail to reply within forty-eight (48) hours (exclusive of Saturday, Sunday
and legal holidays) after delivery of notice of the proposal to plug and abandon
such well, such party shall be deemed to have consented to the proposed
abandonment. All such wells shall be plugged and abandoned in accordance with
applicable regulations and at the cost, risk and expense of the parties who
participated in the cost of drilling, Sidetracking or Deepening such well. Any
party who objects to plugging and abandoning such well by notice delivered to
Operator within forty-eight (48) hours (exclusive of Saturday, Sunday and legal
holidays) after delivery of notice of the proposed plugging shall take over the
well as of the end of such forty-eight (48) hour notice period and conduct
further operations in search of Oil and/or Gas subject to the provisions of
Article VI.B.; failure of such party to provide proof reasonably satisfactory to
Operator of its financial capability to conduct such operations or to take over
the well within such period or thereafter to conduct operations on such well or
plug and abandon such well shall entitle Operator to retain or take possession
of the well and plug and abandon the well. The non-abandoning party taking over
the well shall indemnify Operator (if Operator is an abandoning party) and the
other abandoning parties against liability for any further operations conducted
on such well except for the costs of plugging and abandoning the well and
restoring the surface (insofar as those costs were not increased by the
subsequent operations of the non-abandoning party), for which the abandoning
parties shall remain proportionately liable.
2. Abandonment of Wells That Have Produced: Except for any well in which a
Non-Consent operation has been conducted hereunder for which the Consenting
Parties have not been fully reimbursed as herein provided, any well which has
been completed as a producer shall not be plugged and abandoned without the
consent of all parties who then have an interest in such well. If all parties
consent to such abandonment, the well shall be plugged and abandoned in
accordance with applicable regulations and at the cost, risk and expense of all
the parties hereto. Failure of a party to reply within sixty (60) days of
delivery of notice of proposed abandonment shall be deemed an election to
consent to the proposal. If, within sixty (60) days after delivery of notice of
the proposed abandonment of any well, all parties do not agree to the
abandonment of such well, those wishing to continue its operation from the Zone
then open to production shall be obligated to take over the well as of the
expiration of the applicable notice period and shall indemnify Operator (if
Operator is an abandoning party) and the other abandoning parties against
liability for any further operations on the well conducted by such parties.
Failure of such party or parties to provide proof reasonably satisfactory to
Operator of their financial capability to conduct such operations or to take
over the well within the required period or thereafter to conduct operations on
such well shall entitle operator to retain or take possession of such well and
plug and abandon the well.
 
Parties taking over a well as provided herein shall tender to each of the other
parties its proportionate share of the value of the well’s salvable material and
equipment, determined in accordance with the provisions of Exhibit “C,” less the
estimated cost of salvaging and the estimated cost of plugging and abandoning
and restoring the surface; provided, however, that in the event the estimated
plugging and abandoning and surface restoration costs and the estimated cost of
salvaging are higher than the value of the well’s salvable material and
equipment, each of the abandoning parties shall tender to the parties continuing
operations their proportionate shares of the estimated excess cost. Each
abandoning party shall assign to the non-abandoning parties, without warranty,
express or implied, as to title or as to quantity, or fitness for use of the
equipment and material, all of its interest in the wellbore of the well and
related equipment, together with its interest in the Leasehold insofar and only
insofar as such Leasehold covers the right to obtain production from that
wellbore in the Zone then open to production. If the interest of the abandoning
party is or includes an Oil and Gas Interest, such party shall execute and
deliver to the non-abandoning party or parties an oil and gas lease, limited to
the wellbore and the Zone then open to production, for a term of one (1) year
and so long thereafter as Oil and/or Gas is produced from the Zone covered
thereby, such lease to be on the form attached as Exhibit “B.” The assignments
or leases so limited shall encompass the Drilling Unit upon which the well is
located. The payments by, and the assignments or leases to, the assignees shall
be in a ratio based upon the relationship of their respective percentage of
participation in the Contract Area to the aggregate of the percentages of
participation in the Contract Area of all assignees. There shall be no
readjustment of interests in the remaining portions of the Contract Area.
 
Thereafter, abandoning parties shall have no further responsibility, liability,
or interest in the operation of or production from the well in the Zone then
open other than the royalties retained in any lease made under the terms of this
Article. Upon request, Operator shall continue to operate the assigned well for
the account of the non-abandoning parties at the rates and charges contemplated
by this agreement, plus any additional cost and charges which may arise as the
result of the separate ownership of the assigned well. Upon proposed abandonment
of the producing Zone assigned or leased, the assignor or lessor shall then have
the option to repurchase its prior interest in the well (using the same
valuation formula) and participate in further operations therein subject to the
provisions hereof.
 
3. Abandonment of Non-Consent Operations: The provisions of Article VI.E.1. or
VI.E.2. above shall be applicable as between Consenting Parties in the event of
the proposed abandonment of any well excepted from said Articles; provided,
however, no well shall be permanently plugged and abandoned unless and until all
parties having the right to conduct further operations therein have been
notified of the proposed abandonment and afforded the opportunity to elect to
take over the well in accordance with the provisions of this Article VI.E.; and
provided further, that Non-Consenting Parties who own an interest in a portion
of the well shall pay their proportionate shares of abandonment and surface
restoration cost for such well (insofar as those costs were not increased by the
subsequent operations of the non-abandoning party) as provided in Article
VI.B.2.(b).02
 
F. Termination of Operations:
 
Upon the commencement of an operation for the drilling, Reworking, Sidetracking,
Plugging Back, Deepening, testing, Completion or plugging of a well, including
but not limited to the Initial Well, such operation shall not be terminated
without consent of parties bearing 80 51% of the costs of such operation;
provided, however, that in the event granite or other practically impenetrable
substance or condition in the hole is encountered which renders further
operations impractical, Operator may discontinue operations and give notice of
such condition in the manner provided in Article VI.B.1, and the provisions of
Article VI.B. or VI.E. shall thereafter apply to such operation, as appropriate.
 
 
11

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
G. Taking Production in Kind:
 
þ
Option No. 1: Gas Balancing Agreement Attached

 
Each party shall have the right to take in kind or separately dispose of its
proportionate share of all Oil and Gas produced from the Contract Area,
exclusive of production which may be used in development and producing
operations and in preparing and treating Oil and Gas for marketing purposes and
production unavoidably lost. Any extra expenditure incurred in the taking in
kind or separate disposition by any party of its proportionate share of the
production shall be borne by such party. Any party taking its share of
production in kind shall be required to pay for only its proportionate share of
such part of Operator’s surface facilities which it uses, and shall pay or
deliver all royalties and overriding royalties burdening its proportionate share
of production and indemnify the other parties hereto as to any claim related
thereto.
 
Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in production from the Contract Area, and, except
as provided in Article VII.B., shall be entitled to receive payment directly
from the purchaser thereof for its share of all production.
 
If any party fails to make the arrangements necessary to take in kind or
separately dispose of its proportionate share of the Oil and/or gas produced
from the Contract Area, Operator shall have the right, subject to the revocation
at will by the party owning it, but not the obligation, to purchase such Oil
and/or gas or sell it to others at any time and from time to time, for the
account of the non-taking party. Any such purchase or sale by Operator may be
terminated by Operator upon at least ten (10) days written notice to the owner
of said production and shall be subject always to the right of the owner of the
production upon at least ten (10) days written notice to Operator to exercise at
any time its right to take in kind, or separately dispose of, its share of all
Oil and/or gas not previously delivered to a purchaser.Any purchase or sale by
Operator of any other party’s share of Oil and/or gas shall be only for such
reasonable periods of time as are consistent with the minimum needs of the
industry under the particular circumstances, but in no event for a period in
excess of one (1) year.
 
Any such sale by Operator shall be in a manner commercially reasonable under the
circumstances but Operator shall have no duty to share any existing market or to
obtain a price equal to that received under any existing market. The sale or
delivery by Operator of a non-taking party’s share of Oil under the terms of any
existing contract of Operator shall not give the non-taking party any interest
in or make the non-taking party a party to said contract. No purchase shall be
made by Operator without first giving the non-taking party at least ten (10)
days written notice of such intended purchase and the price to be paid or the
pricing basis to be used.
 
All parties shall give timely written notice to Operator of their Gas marketing
arrangements for the following month, excluding price, and shall notify Operator
immediately in the event of a change in such arrangements. Operator shall
maintain records of all marketing arrangements, and of volumes actually sold or
transported, which records shall be made available to Non-Operators upon
reasonable request.
 
In the event one or more parties’ separate disposition of its share of the Gas
causes split-stream deliveries to separate pipelines and/or deliveries which on
a day-to-day basis for any reason are not exactly equal to a party’s respective
proportion-ate share of total Gas sales to be allocated to it, the balancing or
accounting between the parties shall be in accordance with any Gas balancing
agreement between the parties hereto, whether such an agreement is attached as
Exhibit “E” or is a separate agreement. Operator shall give notice to all
parties of the first sales of Gas from any well under this agreement.
 
o
Option No. 2: No Gas Balancing Agreement:

 
Each party shall take in kind or  separately dispose of its proportionate share
of all Oil and Gas produced from the Contract Area, exclusive of  production
which may be used in development and producing operations and in preparing and
treating Oil and Gas for marketing purposes and production unavoidably lost. Any
extra expenditures incurred in  the taking in kind or separate disposition by
any party of its proportionate share of the production shall be borne by such
party.  Any party taking its share of production in kind shall be required to
pay for only its proportionate share of such part of Operator's surface
facilities which it uses.
 
Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in production from the Contract Area, and, except
as provided in Article VII.B., shall be entitled to receive payment directly
from the purchaser thereof for its share of all production.
 
If any party fails to make the arrangements necessary to take in kind or
separately dispose of its proportionate share of the Oil and / or Gas produced
from  the Contract Area, Operator shall have the right, subject to the
revocation at will by the party owning it, but not the obligation, to purchase
such Oil and/or Gas or sell it to others at any time and from time to time, for
the account of the non-taking party. Any such purchase or sale by Operator may
be terminated by Operator upon at least ten (10) days written notice to the
owner of said production and shall be subject always to the right of the owner
of the production upon at least ten (10) days written notice to Operator to
exercise its right to take in kind, or separately dispose of, its share of all
Oil and/or Gas not previously delivered to a purchaser; provided, however, that
the effective date of any such revocation may be deferred at Operator's election
for a  period not to exceed ninety (90) days if Operator has committed such
production to a purchase contract having a term extending beyond such ten (10)
-day period. Any purchase or sale by Operator of any other party's share of Oil
and/or Gas shall  be only for such  reasonable periods of time as are consistent
with the minimum needs of the industry under the particular circumstances, but
in no event for a period in excess of one (1) year.
 
Any such sale by Operator shall be in a manner commercially reasonable under the
circumstances, but Operator shall have no duty to share any existing market or
transportation arrangement or to obtain a price or transportation fee  equal to
that received  under any existing market or  transportation arrangement.  The
sale or delivery by Operator of a non-taking party's share of production under
the terms of any existing contract of Operator shall not give the non-taking
party any interest in or make the non-taking party a party to said contract. No
purchase of Oil and Gas and no sale of Gas shall be made by Operator without
first giving the non-taking party ten days written notice of such intended
purchase or sale and the price to be paid or the pricing basis to be used.
Operator shall give notice to all parties of the first sale of Gas from any well
under this Agreement.
 
All parties shall give timely written notice to Operator of their Gas marketing
arrangements for the following month, excluding  price, and shall notify
Operator immediately in the event of a change in such arrangements. Operator
shall maintain records of all marketing arrangements, and of volumes actually
sold or transported, which records shall be made available to Non-Operators upon
reasonable request.
 
 
 
ARTICLE VII.
EXPENDITURES AND LIABILITY OF PARTIES
 
A. Liability of Parties:
 
The liability of the parties shall be several, not joint or collective. Each
party shall be responsible only for its obligations, and shall be liable only
for its proportionate share of the costs of developing and operating the
Contract Area. Accordingly, the liens granted among the parties in Article
VII.B. are given to secure only the debts of each severally, and no party shall
have any liability to third parties hereunder to satisfy the default of any
other party in the payment of any expense or obligation hereunder. It is not the
intention of the parties to create, nor shall this agreement be construed as
creating, a mining or other partnership, joint venture, agency relationship or
association, or to render the parties liable as partners, co-venturers, or
principals. In their relations with each other under this agreement, the parties
shall not be considered fiduciaries or to have established a confidential
relationship but rather shall be free to act on an arm’s-length basis in
accordance with their own respective self-interest, subject, however, to the
obligation of the parties to act in good faith in their dealings with each other
with respect to activities hereunder.
 
 
12

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
B. Liens and Security Interests:
 
Each party grants to the other parties hereto a lien upon any interest it now
owns or hereafter acquires in Oil and Gas Leases and Oil and Gas Interests in
the Contract Area, and a security interest and/or purchase money security
interest in any interest it now owns or hereafter acquires in the personal
property and fixtures on or used or obtained for use in connection therewith, to
secure performance of all of its obligations under this agreement including but
not limited to payment of expense, interest and fees, the proper disbursement of
all monies paid hereunder, the assignment or relinquishment of interest in Oil
and Gas Leases as required hereunder, and the proper performance of operations
hereunder. Such lien and security interest granted by each party hereto shall
include such party’s leasehold interests, working interests, operating rights,
and royalty and overriding royalty interests in the Contract Area now owned or
hereafter acquired and in lands pooled or unitized therewith or otherwise
becoming subject to this agreement, the Oil and Gas when extracted therefrom and
equipment situated thereon or used or obtained for use in connection therewith
(including, without limitation, all wells, tools, and tubular goods), and
accounts (including, without limitation, accounts arising from gas imbalances or
from the sale of Oil and/or Gas at the wellhead), contract rights, inventory and
general intangibles relating thereto or arising therefrom, and all proceeds and
products of the foregoing.
 
To perfect the lien and security agreement provided herein, each party hereto
shall execute and acknowledge the recording supplement and/or any financing
statement prepared and submitted by any party hereto in conjunction herewith or
at any time following execution hereof, and Operator is authorized to file this
agreement or the recording supplement executed herewith as a lien or mortgage in
the applicable real estate records and as a financing statement with the proper
officer under the Uniform Commercial Code in the state in which the Contract
Area is situated and such other states as Operator shall deem appropriate to
perfect the security interest granted hereunder. Any party may file this
agreement, the recording supplement executed herewith, or such other documents
as it deems necessary as a lien or mortgage in the applicable real estate
records and/or a  financing statement with the proper officer under the Uniform
Commercial Code.
 
Each party represents and warrants to the other parties hereto that the lien and
security interest granted by such party to the other parties shall be a first
and prior lien, and each party hereby agrees to maintain the priority of said
lien and security interest against all persons acquiring an interest in Oil and
Gas Leases and Interests covered by this agreement by, through or under such
party. All parties acquiring an interest in Oil and Gas Leases and Oil and Gas
Interests covered by this agreement, whether by assignment, merger, mortgage,
operation of law, or otherwise, shall be deemed to have taken subject to the
lien and security interest granted by this Article VII.B. as to all obligations
attributable to such interest hereunder whether or not such obligations arise
before or after such interest is acquired.
 
To the extent that parties have a security interest under the Uniform Commercial
Code of the state in which the Contract Area is situated, they shall be entitled
to exercise the rights and remedies of a secured party under the Code. The
bringing of a suit and the obtaining of judgment by a party for the secured
indebtedness shall not be deemed an election of remedies or otherwise affect the
lien rights or security interest as security for the payment thereof. In
addition, upon default by any party in the payment of its share of expenses,
interests or fees, or upon the improper use of funds by the Operator, the other
parties shall have the right, without prejudice to other rights or remedies, to
collect from the purchaser the proceeds from the sale of such defaulting party’s
share of Oil and Gas until the amount owed by such party, plus interest as
provided in “Exhibit C,” has been received, and shall have the right to offset
the amount owed against the proceeds from the sale of such defaulting party’s
share of Oil and Gas. All purchasers of production may rely on a notification of
default from the non-defaulting party or parties stating the amount due as a
result of the default, and all parties waive any recourse available against
purchasers for releasing production proceeds as provided in this paragraph.
 
If any party fails to pay its share of cost within one hundred twenty (120) days
after rendition of a statement therefor by Operator, the non-defaulting parties,
including Operator, shall upon request by Operator, pay the unpaid amount in the
proportion that the interest of each such party bears to the interest of all
such parties. The amount paid by each party so paying its share of the unpaid
amount shall be secured by the liens and security rights described in Article
VII.B., and each paying party may independently pursue any remedy available
hereunder or otherwise.
 
If any party does not perform all of its obligations hereunder, and the failure
to perform subjects such party to foreclosure or execution proceedings pursuant
to the provisions of this agreement, to the extent allowed by governing law, the
defaulting party waives any available right of redemption from and after the
date of judgment, any required valuation or appraisement of the mortgaged or
secured property prior to sale, any available right to stay execution or to
require a marshaling of assets and any required bond in the event a receiver is
appointed. In addition, to the extent permitted by applicable law, each party
hereby grants to the other parties a power of sale as to any property that is
subject to the lien and security rights granted hereunder, such power to be
exercised in the manner provided by applicable law or otherwise in a
commercially reasonable manner and upon reasonable notice.
 
Each party agrees that the other parties shall be entitled to utilize the
provisions of Oil and Gas lien law or other lien law of any state in which the
Contract Area is situated to enforce the obligations of each party hereunder.
Without limiting the generality of the foregoing, to the extent permitted by
applicable law, Non-Operators agree that Operator may invoke or utilize the
mechanics’ or materialmen’s lien law of the state in which the Contract Area is
situated in order to secure the payment to Operator of any sum due hereunder for
services performed or materials supplied by Operator.
 
C. Advances:
 
Operator, at its election, shall have the right from time to time to demand and
receive from one or more of the other parties payment in advance of their
respective shares of the estimated amount of the expense to be incurred in
operations hereunder during the next succeeding month, which right may be
exercised only by submission to each such party of anitemized statement of such
estimated expense, together with an invoice for its share thereof. Each such
statement and invoicefor the payment in advance of estimated expense shall be
submitted on or before the 20th day of the next preceding month. Each party
shall pay to Operator its proportionate share of such estimate within thirty
(30) fifteen (15) days after such estimate and invoice is received. If any party
fails to pay its share of said estimate within said time, the amount due shall
bear interest as provided in Exhibit “C” until paid. Proper adjustment shall be
made monthly between advances and actual expense to the end that each party
shall bear and pay its proportionate share of actual expenses incurred, and no
more.
 
 
13

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
D. Defaults and Remedies:
 
If any party fails to discharge any financial obligation under this agreement,
including without limitation the failure to make any advance under the preceding
Article VII.C. or any other provision of this agreement, within the period
required for such payment hereunder, then in addition to the remedies provided
in Article VII.B. or elsewhere in this agreement, the remedies specified below
shall be applicable. For purposes of this Article VII.D., all notices and
elections shall be delivered only by Operator, except that Operator shall
deliver any such notice and election requested by a non-defaulting Non-Operator,
and when Operator is the party in default, the applicable notices and elections
can be delivered by any Non-Operator. Election of any one or more of the
following remedies shall not preclude the subsequent use of any other remedy
specified below or otherwise available to a non-defaulting party.
 
1. Suspension of Rights: Any party may deliver to the party in default a Notice
of Default, which shall specify the default, specify the action to be taken to
cure the default, and specify that failure to take such action will result in
the exercise of one or more of the remedies provided in this Article. If the
default is not cured within thirty (30) days of the delivery of such Notice of
Default, all of the rights of the defaulting party granted by this agreement may
upon notice be suspended until the default is cured, without prejudice to the
right of the non-defaulting party or parties to continue to enforce the
obligations of the defaulting party previously accrued or thereafter accruing
under this agreement. If Operator is the party in default, the Non-Operators
shall have in addition the right, by vote of Non-Operators owning a majority in
interest in the Contract Area after excluding the voting interest of Operator
and any affiliate thereof, to appoint a new Operator effective immediately. The
rights of a defaultingparty that may be suspended hereunder at the election of
the non-defaulting parties shall include, without limitation, the right to
receive information as to any operation conducted hereunder during the period of
such default, the right to elect to participate in an operation proposed under
Article VI.B. of this agreement, the right to participate in an operation being
conducted under this agreement even if the party has previously elected to
participate in such operation, and the right to receive proceeds of production
from any well subject to this agreement.
 
2. Suit for Damages: Non-defaulting parties or Operator for the benefit of
non-defaulting parties may sue (at joint account expense) to collect the amounts
in default, plus interest accruing on the amounts recovered from the date of
default until the date of collection at the rate specified in Exhibit “C”
attached hereto. Nothing herein shall prevent any party from suing any
defaulting party to collect consequential damages accruing to such party as a
result of the default.
 
3. Deemed Non-Consent: The non-defaulting party may deliver a written Notice of
Non-Consent Election to the defaulting party at any time after the expiration of
the thirty-day cure period following delivery of the Notice of Default, in which
event if the billing is for the drilling a new well or the Plugging Back,
Sidetracking, Reworking or Deepening of a well which is to be or has been
plugged as a dry hole, or for the Completion or Recompletion of any well, the
defaulting party will be conclusively deemed to have elected not to participate
in the operation and to be a Non-Consenting Party with respect thereto under
Article VI.B. or VI.C., as the case may be, to the extent of the costs unpaid by
such party, notwithstanding any election to participate theretofore made. If
election is made to proceed under this provision, then the non-defaulting
parties may not elect to sue for the unpaid amount pursuant to Article VII.D.2.
 
Until the delivery of such Notice of Non-Consent Election to the defaulting
party, such party shall have the right to cure its default by paying its unpaid
share of costs plus interest at the rate set forth in Exhibit “C,” provided,
however, such payment shall not prejudice the rights of the non-defaulting
parties to pursue remedies for damages incurred by the non-defaulting parties as
a result of the default. Any interest relinquished pursuant to this Article
VII.D.3. shall be offered to the non-defaulting parties in proportion to their
interests, and the non-defaulting parties electing to participate in the
ownership of such interest shall be required to contribute their shares of the
defaulted amount upon their election to participate therein.
 
4. Advance Payment: If a default is not cured within thirty (30) days of the
delivery of a Notice of Default, Operator, or Non-Operators if Operator is the
defaulting party, may thereafter require advance payment from the defaulting
party of such defaulting party’s anticipated share of any item of expense for
which Operator, or Non-Operators, as the case may be, would be entitled to
reimbursement under any provision of this agreement, whether or not such expense
was the subject of the previous default. Such right includes, but is not limited
to, the right to require advance payment for the estimated costs of drilling a
well or Completion of a well as to which an election to participate in drilling
or Completion has been made. If the defaulting party fails to pay the required
advance payment, the non-defaulting parties may pursue any of the remedies
provided in the Article VII.D. or any other default remedy provided elsewhere in
this agreement, at law or in equity. Any excess of funds advanced remaining when
the operation is completed and all costs have been paid shall be promptly
returned to the advancing party.
 
5. Costs and Attorneys’ Fees: In the event any party is required to bring legal
proceedings to enforce any financial obligation of a party hereunder, the
prevailing party in such action shall be entitled to recover all court costs,
costs of  collection, and a reasonable attorney’s fee, which the lien provided
for herein shall also secure.
 
E. Rentals, Shut-in Well Payments and Minimum Royalties:
 
Rentals, shut-in well payments and minimum royalties which may be required under
the terms of any lease shall be paid by the party or parties who subjected such
lease to this agreement at its or their expense. In the event two or more
parties own and have contributed interests in the same lease to this agreement,
such parties may designate one of such parties to make said payments for and on
behalf of all such parties. Any party may request, and shall be entitled to
receive, proper evidence of all such payments. In the event of failure to make
proper payment of any rental, shut-in well payment or minimum royalty through
mistake or oversight where such payment is required to continue the lease in
force, any loss which results from such non-payment shall be borne in accordance
with the provisions of Article IV.B.2.
 
Operator shall notify Non-Operators of the anticipated completion of a shut-in
well, or the shutting in or return to production of a producing well, at least
five (5) days (excluding Saturday, Sunday, and legal holidays) prior to taking
such action, or at the earliest opportunity permitted by circumstances, but
assumes no liability for failure to do so. In the event of failure by Operator
to so notify Non-Operators, the loss of any lease contributed hereto by
Non-Operators for failure to make timely payments of any shut-in well payment
shall be borne jointly by the parties hereto under the provisions of Article
IV.B.3.
 
 
14

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
F. Taxes:
 
Beginning with the first calendar year after the effective date hereof, Operator
shall render for ad valorem taxation all property subject to this agreement
which by law should be rendered for such taxes, and it shall pay all such taxes
assessed thereon before they become delinquent. Prior to the rendition date,
each Non-Operator shall furnish Operator information as to burdens (to include,
but not be limited to, royalties, overriding royalties and production payments)
on Leases and Oil and Gas Interests contributed by such Non-Operator. If the
assessed valuation of any Lease is reduced by reason of its being subject to
outstanding excess royalties, overriding royalties or production payments, the
reduction in ad valorem taxes resulting therefrom shall inure to the benefit of
the owner or owners of such Lease, and Operator shall adjust the charge to such
owner or owners so as to reflect the benefit of such reduction. If the ad
valorem taxes are based in whole or in part upon separate valuations of each
party’s working interest, then notwithstanding anything to the contrary herein,
charges to the joint account shall be made and paid by the parties hereto in
accordance with the tax value generated by each party’s working interest.
Operator shall bill the other parties for their proportionate shares of all tax
payments in the manner provided in Exhibit “C.”
 
If Operator considers any tax assessment improper, Operator may, at its
discretion, protest within the time and manner prescribed by law, and prosecute
the protest to a final determination, unless all parties agree to abandon the
protest prior to final determination. During the pendency of administrative or
judicial proceedings, Operator may elect to pay, under protest, all such taxes
and any interest and penalty. When any such protested assessment shall have been
finally determined, Operator shall pay the tax for the joint account, together
with any interest and penalty accrued, and the total cost shall then be assessed
against the parties, and be paid by them, as provided in Exhibit “C.”
 
Each party shall pay or cause to be paid all production, severance, excise,
gathering and other taxes imposed upon or with respect to the production or
handling of such party’s share of Oil and Gas produced under the terms of this
agreement.
 
ARTICLE VIII.
ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST
 
A. Surrender of Leases:
 
The Leases covered by this agreement, insofar as they embrace acreage in the
Contract Area, shall not be surrendered in whole or in part unless all parties
consent thereto.
 
However, should any party desire to surrender its interest in any Lease or in
any portion thereof, such party shall give written notice of the proposed
surrender to all parties, and the parties to whom such notice is delivered shall
have thirty (30) days after delivery of the notice within which to notify the
party proposing the surrender whether they elect to consent thereto. Failure of
a party to whom such notice is delivered to reply within said 30-day period
shall constitute a consent to the surrender of the Leases described in the
notice. If all parties do not agree or consent thereto, the party desiring to
surrender shall assign, without express or implied warranty of title, all of its
interest in such Lease, or portion thereof, and any well, material and equipment
which may be located thereon and any rights in production thereafter secured, to
the parties not consenting to such surrender. If  the  interest  of the
assigning  party is  or  includes an Oil and Gas Interest,
the  assigning  party  shall  execute  and  deliver to the  party or parties not
consenting  to such surrender an oil and gas lease covering such Oil and  Gas
Interest for  a term of  one (1) year and  so  long thereafter as  Oil and/or
Gas is produced from the land covered thereby, such lease to be on the form
attached hereto as Exhibit “B.” Upon such assignment, or lease, the assigning
party shall be relieved from all obligations thereafter accruing, but not
theretofore accrued, with respect to the interest assigned or leased and the
operation of any well attributable thereto, and the assigning party shall have
no further interest in the assigned or leased premises and its equipment and
production other than the royalties retained in any lease made under the terms
of this Article. The party assignee or lessee shall pay to the party assignor
the reasonable salvage value of the latter’s interest in any well’s salvable
materials and equipment attributable to the assigned or leased acreage. The
value of all salvable materials and equipment shall be determined in accordance
with the provisions of Exhibit “C,” less the estimated cost of salvaging and the
estimated cost of plugging and abandoning and restoring the surface. If such
value is less than such costs, then the party assignor or lessor shall pay to
the party assignee or lessee the amount of such deficit. If the assignment is in
favor of more than one party, the interest shall be shared by such parties in
the proportions that the interest of each bears to the total interest of all
such parties. If the interest of the parties to whom the assignment is to be
made varies according to depth, then the interest assigned shall similarly
reflect such variances.
 
Any assignment, lease or surrender made under this provision shall not reduce or
change the assignor’s, lessor’s or surrendering party’s interest as it was
immediately before the assignment, lease or surrender in the balance of the
Contract Area; and the acreage assigned, lease or surrendered, and subsequent
operations thereon, shall not thereafter be subject to the terms and provisions
of this agreement but shall be deemed subject to an Operating Agreement in the
form of identical to this agreement modified only to reflect the ownership
interests of the acquiring party.
 
B. Renewal or Extension of Leases:
 
If any party secures a renewal or replacement of an Oil and Gas Lease subject to
this agreement, then all other parties shall be notified promptly upon such
acquisition or, in the case of a replacement Lease taken before expiration of an
existing Lease, promptly upon expiration of the existing Lease. The parties
notified shall have the right for a period of thirty (30) days following
delivery of such notice in which to elect to participate in the ownership of the
renewal or replacement Lease, insofar as such Lease affects lands within the
Contract Area, by paying to the party who acquired it their proportionate shares
of the acquisition cost allocated to that part of such Lease within the Contract
Area, which shall be in proportion to the interest held at that time by the
parties in the Contract Area. Each party who participates in the purchase of a
renewal or replacement Lease shall be given an assignment of its proportionate
interest therein by the acquiring party with a special warranty of title that
such interest is conveyed free and clear of all liens and encumbrances arising
by, through or under Seller, but not otherwise.
 
If some, but less than all, of the parties elect to participate in the purchase
of a renewal or replacement Lease, it shall be owned by the parties who elect to
participate therein, in a ratio based upon the relationship of their respective
percentage of participation in the Contract Area to the aggregate of the
percentages of participation in the Contract Area of all parties participating
in the purchase of such renewal or replacement Lease. The acquisition of a
renewal or replacement Lease by any or all of the parties hereto shall not cause
a readjustment of the interests of the parties stated in Exhibit “A,” but any
renewal or replacement Lease in which less than all parties elect to participate
shall not be subject to this agreement but shall be deemed subject to a separate
OperatingAgreement in the form of identical to this agreement modified only to
reflect the ownership of interests of the acquiring party.
 
If the interests of the parties in the Contract Area vary according to depth,
then their right to participate proportionately in renewal or replacement Leases
and their right to receive an assignment of interest shall also reflect such
depth variances.
 
The provisions of this Article shall apply to renewal or replacement Leases
whether they are for the entire interest covered by  the expiring Lease or cover
only a portion of its area or an interest therein. Any renewal or replacement
Lease taken before the expiration of its predecessor Lease, or taken or
contracted for or becoming effective or nominated for sale within six (6) months
after the expiration of the existing Lease, shall be subject to this provision
so long as this agreement is in effect at the time of such acquisition or at the
time the renewal or replacement Lease becomes effective; but any Lease taken or
contracted for or nominated for sale more than six (6) months after the
expiration of an existing Lease shall not be deemed a renewal or replacement
Lease and shall not be subject to the provisions of this agreement.
 
The provisions in this Article shall also be applicable to extensions of all or
part of Oil and Gas Leases.
 
 
15

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
C. Acreage or Cash Contributions:
 
While this agreement is in force, if any party contracts for a contribution of
cash towards the drilling of a well or any other operation on the Contract Area,
such contribution shall be paid to the party who conducted the drilling or other
operation and shall be applied by it against the cost of such drilling or other
operation so that each drilling party receives its pro rata share of such
contribution. If the contribution be in the form of acreage, the party to whom
the contribution is made shall promptly tender an assignment of the acreage,
without warranty of title, to the Drilling Parties in the proportions said
Drilling Parties shared the cost of drilling the well. Such acreage shall become
a separate Contract Area and, to the extent possible, be governed by provisions
identical to this agreement. Each party shall promptly notify all other parties
of any acreage or cash contributions it may obtain in support of any well or any
other operation on the Contract Area. The above provisions shall also be
applicable to optional rights to earn acreage outside the Contract Area which
are in support of well drilled inside Contract Area. If any party contracts for
any consideration relating to disposition of such party’s share of substances
produced hereunder, such consideration shall not be deemed a contribution as
contemplated in this Article VIII.C.
 
D. Assignment; Maintenance of Uniform Interest:
 
For the purpose of maintaining uniformity of ownership in the Contract Area in
the Oil and Gas Leases, Oil and Gas Interests, wells, equipment and production
covered by this agreement no party shall sell, encumber, transfer or make other
disposition of its interest in the Oil and Gas Leases and Oil and Gas Interests
embraced within the Contract Area or in wells, equipment and production unless
such disposition covers either:
 
1. the entire interest of the party in all Oil and Gas Leases, Oil and Gas
Interests, wells, equipment and production; or
 
2. an equal undivided percent of the party’s present interest in all Oil and Gas
Leases, Oil and Gas Interests, wells, equipment and production in the Contract
Area.
 
Every sale, encumbrance, transfer or other disposition made by any party shall
be made expressly subject to this agreement and shall be made without prejudice
to the right of the other parties, and any transferee of an ownership interest
in any Oil and Gas Lease or Interest shall be deemed a party to this agreement
as to the interest conveyed from and after the effective date of the transfer of
ownership; provided, however, that the other parties shall not be required to
recognize any such sale, encumbrance, transfer or other disposition for any
purpose hereunder until thirty (30) days after they have received a copy of the
instrument of transfer or other satisfactory evidence thereof in writing from
the transferor or transferee. No assignment or other disposition of interest by
a party shall relieve such party of obligations previously incurred by such
party hereunder with respect to the interest transferred, including without
limitation the obligation of a party to pay all costs attributable to an
operation conducted hereunder in which such party has agreed to participate
prior to making such assignment, and the lien and security interest granted by
Article VII.B. shall continue to burden the interest transferred to secure
payment of any such obligations.
 
If, at any time the interest of any party is divided among and owned by four or
more co-owners, Operator, at its discretion, may require such co-owners to
appoint a single trustee or agent with full authority to receive notices,
approve expenditures, receive billings for and approve and pay such party’s
share of the joint expenses, and to deal generally with, and with power to bind,
the co-owners of such party’s interest within the scope of the operations
embraced in this agreement; however, all such co-owners shall have the right to
enter into and execute all contracts or agreements for the disposition of their
respective shares of the Oil and Gas produced from the Contract Area and they
shall have the right to receive, separately, payment of the saleproceeds
thereof.
 
E. Waiver of Rights to Partition:
 
If permitted by the laws of the state or states in which the property covered
hereby is located, each party hereto owning an undivided interest in the
Contract Area waives any and all rights it may have to partition and have set
aside to it in severalty its undivided interest therein.
 
F.  Preferential Right to Purchase:


     (Optional; Check if applicable.)


  Should any party desire to sell all or any part of its interests under this
agreement, or its rights and interests in the Contract Area, it shall promptly
give written notice to the other parties, with full information concerning its
proposed disposition, which shall include the name and address of the
prospective transferee (who must be ready, willing and able to purchase), the
purchase price, a legal description s ufficient to identify the property, and
all other terms of the offer. The other parties shall then have an optional
prior right, for a period of ten (10) days after the notice is delivered, to
purchase for the stated consideration on the same terms and conditions the
interest which the other party proposes to sell; and, if this optional right is
exercised, the purchasing parties shall share the purchased interest in the
proportions that the interest of each bears to the total interest of all
purchasing parties.  However, there shall be no preferential right to purchase
in those cases where any party wishes to mortgage its interests, or to transfer
title to its interests to its mortgagee in lieu of or pursuant to foreclosure of
a mortgage of its interests, or to dispose of its interests by merger,
reorganization, consolidation, or by sale of all or substantially all of its Oil
and Gas assets to any party, or by transfer of its interests to a subsidiary or
parent company or to a subsidiary of a parent company, or to any company in
which such party owns a majority of the stock.
 
 
ARTICLE IX.
INTERNAL REVENUE CODE ELECTION
 
If, for federal income tax purposes, this agreement and the operations hereunder
are regarded as a partnership, and if the parties have not otherwise agreed to
form a tax partnership pursuant to Exhibit “G” or other agreement between them,
each party thereby affected elects to be excluded from the application of all of
the provisions of Subchapter “K,” Chapter 1, Subtitle “A,” of the Internal
Revenue Code of 1986, as amended (“Code”), as permitted and authorized by
Section 761 of the Code and the regulations promulgated thereunder. Operator is
authorized and directed to execute on behalf of each party hereby affected such
evidence of this election as may be required by the Secretary of the Treasury of
the United States or the Federal Internal Revenue Service, including
specifically, but not by way of limitation, all of the returns, statements, and
the data required by Treasury Regulation §1.761. Should there be any requirement
that each party hereby affected give further evidence of this election, each
such party shall execute such documents and furnish such other evidence as may
be required by the Federal Internal Revenue Service or as may be necessary to
evidence this election. No such party shall give any notices or take any other
action inconsistent with the election made hereby. If any present or future
income tax laws of the state or states in which the Contract Area is located or
any future income tax laws of the United States contain provisions similar to
those in Subchapter “K,” Chapter 1, Subtitle “A,” of the Code, under which an
election similar to that provided by Section 761 of the Code is permitted, each
party hereby affected shall make such election as may be permitted or required
by such laws. In making the foregoing election, each such party states that the
income derived by such party from operations hereunder can be adequately
determined without the computation of partnership taxable income.
 
 
16

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
ARTICLE X.
CLAIMS AND LAWSUITS
 
Operator may settle any single uninsured third party damage claim or suit
arising from operations hereunder if the expenditure does not exceed Twenty
Thousand Dollars ($ 20,000.00) and if the payment is in complete settlement of
such claim or suit. If the amount required for settlement exceeds the above
amount, the parties hereto shall assume and take over the further handling of
the claim or suit, unless such authority is delegated to Operator. All costs and
expenses of handling settling, or otherwise discharging such claim or suit shall
be a the joint expense of the parties participating in the operation from which
the claim or suit arises. If a claim is made against any party or if any party
is sued on account of any matter arising from operations hereunder over which
such individual has no control because of the rights given Operator by this
agreement, such party shall immediately notify all other parties, and the claim
or suit shall be treated as any other claim or suit involving operations
hereunder.
 
ARTICLE XI.
FORCE MAJEURE
 
If any party is rendered unable, wholly or in part, by force majeure to carry
out its obligations under this agreement, other than the obligation to indemnify
or make money payments or furnish security, that party shall give to all other
parties prompt written notice of the force majeure with reasonably full
particulars concerning it; thereupon, the obligations of the party giving the
notice, so far as they are affected by the force majeure, shall be suspended
during, but no longer than, the continuance of the force majeure. The term
“force majeure,” as here employed, shall mean an act of God, strike, lockout, or
other industrial disturbance, act of the public enemy, acts of terrorism war,
blockade, public riot, lightening, fire, storm, flood or other act of nature,
explosion, governmental action (including changes in laws, regulations, policies
or, in each case, the enforcement thereof), governmental delay, restraint or
inaction, unavailability of equipment, and any other cause, whether of the kind
specifically enumerated above or otherwise, which is not reasonably within the
control of the party claiming suspension.
 
The affected party shall use all reasonable diligence to remove the force
majeure situation as quickly as practicable. The requirement that any force
majeure shall be remedied with all reasonable dispatch shall not require the
settlement of strikes, lockouts, or other labor difficulty by the party
involved, contrary to its wishes; how all such difficulties shall be handled
shall be entirely within the discretion of the party concerned.
 
ARTICLE XII.
NOTICES
 
All notices authorized or required between the parties by any of the provisions
of this agreement, unless otherwise specifically provided, shall be in writing
and delivered in person or by United States mail, courier service, telegram,
telex, telecopier or any other form of facsimile, postage or charges prepaid,
and addressed to such parties at the addresses listed on Exhibit “A.” All
telephone or oral notices permitted by this agreement shall be confirmed
immediately thereafter by written notice. The originating notice given under any
provision hereof shall be deemed delivered only when received by the party to
whom such notice is directed, and the time for such party to deliver any notice
in response thereto shall run from the date the originating notice is received.
“Receipt” for purposes of this agreement with respect to written notice
delivered hereunder shall be actual delivery during business hours of the notice
to the address of the party to be notified specified in accordance with this
agreement, or to the telecopy, facsimile or telex machine of such party. The
second or any responsive notice shall be deemed delivered when deposited in the
United States mail or at the office of the courier or telegraph service, or upon
transmittal by telex, telecopy or facsimile, or when personally delivered to the
party to be notified, provided, that when response is required within 24 or 48
hours, such response shall be given orally or by telephone, telex, telecopy or
other facsimile within such period. Each party shall have the right to change
its address at any time, and from time to time, by giving written notice thereof
to all other parties. If a party is not available to receive notice orally or by
telephone when a party attempts to deliver a notice required to be delivered
within 24 or 48 hours, the notice may be delivered in writing by any other
method specified herein and shall be deemed delivered in the same manner
provided above for any responsive notice.
 
ARTICLE XIII.
TERM OF AGREEMENT
 
This Unless terminated by mutual consent of the parties hereto, this agreement
shall remain in full force and effect as to the Oil and Gas Leases and/or Oil
and Gas Interests subject hereto for the period of time selected below;
provided, however, no party hereto shall ever be construed as having any right,
title or interest in or to any Lease or Oil and Gas Interest contributed by any
other party beyond the term of this agreement.
 
 
þ
Option No. 1: So long as any of the Oil and Gas Leases subject to this agreement
remain or are continued in force as to any part of the Contract Area, whether by
production, extension, renewal or otherwise.

 
o    Option No. 2:  In the event the well described in Article VI.A., or any
subsequent well drilled under any provision of this agreement, results in the
Completion of a well as a well capable of production of Oil and/or Gas in paying
quantities, this agreement shall continue in force so long as any such well is
capable of production, and for an additional period of days thereafter;
provided, however, if, prior to the expiration of such additional period, one or
more of the parties hereto are engaged in drilling, Reworking, Deepening,
Sidetracking, Plugging Back, testing or attempting to Complete or Re-complete a
well or wells hereunder, this agreement shall continue in force until such
operations have been completed and if production results therefrom, this
agreement shall continue in force as provided herein. In the event the well
described in Article VI.A., or any subsequent well drilled hereunder, results in
a dry hole, and no other well is capable of producing Oil and/or Gas from the
Contract Area, this agreement shall terminate unless drilling, Deepening,
Sidetracking, Completing, Re-completing, Plugging Back or Reworking operations
are commenced within days from the date of abandonment of said well.
"Abandonment" for such purposes shall mean either (i) a decision by all parties
not to conduct any further operations on the well or (ii) the elapse of 180 days
from the conduct of any operations on the well, whichever first occurs.
 
The termination of this agreement shall not relieve any party hereto from any
expense, liability or other obligation or any remedy therefor which has accrued
or attached prior to the date of such termination.
 
Upon termination of this agreement and the satisfaction of all obligations
hereunder, in the event a memorandum of this Operating Agreement has been filed
of record, Operator is authorized to file of record in all necessary recording
offices a notice of termination, and each party hereto agrees to execute such a
notice of termination as to Operator’s interest, upon request of Operator, if
Operator has satisfied all its financial obligations.
 
 
17

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
ARTICLE XIV.
COMPLIANCE WITH LAWS AND REGULATIONS
 
A. Laws, Regulations and Orders:
 
This agreement shall be subject to the applicable laws of the state in which the
Contract Area is located, to the valid rules, regulations, and orders of any
duly constituted regulatory body of said state; and to all other applicable
federal, state, and local laws, ordinances, rules, regulations and orders.
 
B. Governing Law:
 
This agreement and all matters pertaining hereto, including but not limited to
matters of performance, non-performance, breach, remedies, procedures, rights,
duties, and interpretation or construction, shall be governed and determined by
the law of the state of Texas in which the Contract Area is located. If the
Contract Area is in two or more states, the law of the state of Texas Colorado
shall govern.
 
C. Regulatory Agencies:
 
Nothing herein contained shall grant, or be construed to grant, Operator the
right or authority to waive or release any rights, privileges, or obligations
which Non-Operators may have under federal or state laws or under rules,
regulations or orders promulgated under such laws in reference to oil, gas and
mineral operations, including the location, operation, or production of wells,
on tracts offsetting or adjacent to the Contract Area.
 
With respect to the operations hereunder, Non-Operators agree to release
Operator from any and all losses, damages, injuries, claims and causes of action
arising out of, incident to or resulting directly or indirectly from Operator’s
interpretation or application of rules, rulings, regulations or orders of the
Department of Energy or Federal Energy Regulatory Commission or predecessor or
successor agencies to the extent such interpretation or application was made in
good faith and does not constitute gross negligence. Each Non-Operator further
agrees to reimburse Operator for such Non-Operator’s share of production or any
refund, fine, levy or other governmental sanction that Operator may be required
to pay as a result of such an incorrect interpretation or application, together
with interest and penalties thereon owing by Operator as a result of such
incorrect interpretation or application.
 
ARTICLE XV.
MISCELLANEOUS
 
A. Execution:
 
This agreement shall be binding upon each Non-Operator when this agreement or a
counterpart thereof has been executed by such Non-Operator and Operator
notwithstanding that this agreement is not then or thereafter executed by all of
the parties to which it is tendered or which are listed on Exhibit “A” as owning
an interest in the Contract Area or which own, in fact, an interest in the
Contract Area. Operator may, however, by written notice to all Non-Operators who
have become bound by this agreement as aforesaid, given at any time prior to the
actual spud date of the Initial Well but in no event later than five days prior
to the date specified in Article VI.A. for commencement of the Initial Well,
terminate this agreement if Operator in its sole discretion determines that
there is insufficient participation to justify commencement of drilling
operations. In the event of such a termination by Operator, all further
obligations of the parties hereunder shall cease as of such termination. In the
event any Non-Operator has advanced or prepaid any share of drilling or other
costs hereunder, all sums so advanced shall be returned to such Non-Operator
without interest. In the event Operator proceeds with drilling operations for
the Initial Well without the execution hereof by all persons listed on Exhibit
“A” as having a current working interest in such well, Operator shall indemnify
Non-Operators with respect to all costs incurred for the Initial Well which
would have been charged to such person under this agreement if such person had
executed the same and Operator shall receive all revenues which would have been
received by such person under this agreement if such person had executed the
same.
 
B. Successors and Assigns:
 
This agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, devisees, legal representatives,
successors and assigns, and the terms hereof shall be deemed to run with the
Leases or Interests included within the Contract Area.
 
C. Counterparts:
 
This instrument may be executed in any number of counterparts, each of which
shall be considered an original for all purposes.
 
D. Severability:
 
For the purposes of assuming or rejecting this agreement as an executory
contract pursuant to federal bankruptcy laws, this agreement shall not be
severable, but rather must be assumed or rejected in its entirety, and the
failure of any party to this agreement to comply with all of its financial
obligations provided herein shall be a material default.
 
ARTICLE XVI.
OTHER PROVISIONS
 
A. Proposed Operations; Supplemental AFE.
 
Notwithstanding anything to the contrary herein above set forth, the term
“Proposed Operations” shall expressly include reworking and sidetracking. If
Operator reasonably believes that the actual costs for any operations pursuant
to Article VI.A, Article VI.B, or Article VI.C of this Operating Agreement will
exceed one-hundred twenty percent (120%) of the costs estimated for such
operations in the applicable AFE, Operator will deliver notice promptly to the
other parties participating in such operations a supplemental AFE with a good
faith estimate of the costs to continue such operations. Each party receiving
such supplemental AFE shall have forty-eight (48) hours (exclusive of Saturday,
Sunday, and legal holidays) from delivery to elect to participate in the
continuation of such operations. Failure by a party to respond within such
time-period shall be deemed conclusively to be an election not to participate in
the continuation of such operations.
 
 
18

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
If, after such elections, the Consenting Parties owning more than fifty percent
(50%) of the interest elect to continue such operations, then the operation will
continue as proposed and each party having the right to participate in the
operation shall be bound by the terms of the supplemental AFE and shall be
obligated to pay its proportionate share of the costs of such operations as if
it had consented to such operations pursuant to the terms of the supplemental
AFE. If, after such elections, the Consenting Parties owning fifty percent (50%)
or less of the interest elect to continue such operations, then one or more of
the parties electing to continue such operations may purchase the Non-Consenting
Party’s interest in the well by paying all costs allocable to the interest of
the Non-Consenting Party in the well and then continue such operations. If none
of the Consenting Parties elect to purchase the Non-Consenting Party’s interest
in the well, then the Operator shall propose to plug and abandon the well in
accordance with the provisions of Article VI.E.
 
Notwithstanding anything to the contrary, each party shall remain liable for its
proportionate share of all cost and expense arising in connection with or
related to a blowout, wild well or other emergency that causes costs to exceed
the approved AFE until Operator has regained control of the well or otherwise
resolved such emergency.
 
B. Notice of Drilling Operations. It is specifically provided that no notice
shall be given hereunder which proposes the drilling of more than three (3)
wells. Further, the provisions of Article VI.B., insofar as same pertains to
notification by a party of its desire to drill a well, shall be suspended: (1)
for so long as a prior well proposal for up to three (3) wells has been given
which is still in force and effect and the period of time to participate in such
proposal, or if fully subscribed, the period of time during which the wells
regarding the same may be commenced has not expired; (2) for so long as three
(3) wells are presently drilling hereunder; or (3) except with regard to
operations by Operator or Operator’s designee, as authorized herein, for the
Initial Well, until the earlier of twelve (12) months from the date hereof or
completion or abandonment of the Initial Well. If Operator or Operator’s
designee, as authorized herein, does not commence drilling operations for the
Initial Well within twelve (12) months of the date hereof, any party hereto may
give written notice to propose to drill the Initial Well hereunder and any
operation conducted pursuant to such notice shall be deemed the Initial Well.
This paragraph shall not apply under those circumstances where a well to which
notice is directed is a well which is required under the terms of an Oil and Gas
Lease or farmout or a portion thereof, or “Required Operations” as set out below
in Article XVI.E.
 
C. Separately Measured Production. If a diversity of the interest in production
from an Oil and Gas Lease subject to this Operating Agreement occurs as a result
of operations by less than all parties pursuant to any provision of this
Operating Agreement, it is agreed that the oil and other liquid hydrocarbons
produced from the well or wells completed by the consenting party or parties
shall be separately measured by standard metering equipment to be properly
tested periodically for accuracy, and the setting of a separate tank battery
will not be required unless the purchaser of the production or governmental
regulatory body having jurisdiction will not approve metering for separately
measuring the production.
 
D. [Omitted Intentionally]
 
E. Required Operations. Notwithstanding the provisions of Article VI of this
Operating Agreement, if any “proposed operation” is necessary to earn or to
maintain in full force and effect an Oil and Gas Lease or Oil and Gas Interest
or both, then as to any such Oil and Gas Lease or Oil and Gas Interest, the
provisions of Article VI.B.2 shall not apply to any party that elects not to
participate in such operations. The party electing not to participate in such
operation (“Non-Consenting Party”) shall relinquish and assign to each party
that elects to participate in such operation (“Consenting Party”), in the
proportions that each Consenting Party’s interest bears to the total interest of
all Consenting Parties, all of such Non-Consenting Party’s interest covered by
the Oil and Gas Leases or Oil and Gas Interests which are so maintained and/or
the Oil and Gas Leases or Oil and Gas Interests earned by such operations
including any oil as gas lease or oil and gas interest included within a pooled
unit. Thereafter, a separate operating agreement covering such lands, including
the terms and conditions hereof, modified insofar as the same pertains to the
lands and depths covered by such Oil and Gas Leases or Oil and Gas Interests to
(i) reflect the ownership of the Consenting Parties and their respective
interests, (ii) reflect that the Contract Area shall mean the lands covered by
the Oil and Gas Leases and/or Oil and Gas Interests that are maintained and/or
earned by such operations and (iii) the area comprising the Area of Mutual
Interest shall be deemed the lands covered by the Oil and Gas Leases and/or Oil
and Gas Interests that are maintained and/or earned by such operations. The
interest in such relinquished Oil and Gas Leases or Oil and Gas Interest shall
be assigned by the non-participating party to the participating parties without
warranty of title except as to claims by, through or under assignor, but not
otherwise, and shall be free of any subsequent burdens as is provided for in
Article III.C hereof. All other leases or interest in which the
non-participating party owns an interest which are pooled with the relinquished
interest to form a spacing or drilling unit under the regulations of the
governmental authority having jurisdiction may be subject to Article VI.B.2
herein. Nothing herein shall be construed to require the reduction of such
non-participating party’s interest in any previously existing producing wells or
units. A “proposed operation” shall be deemed necessary to maintain an Oil and
Gas Lease or Oil and Gas Interest in full force and effect if the Oil and Gas
Lease or Oil and Gas Interest earned, as applicable to the affected portion
thereof, is not being otherwise maintained and if the operation is proposed
within six (6) months or less before the expiration or termination of the Oil
and Gas Lease or Oil and Gas Interest.
 
F. Area of Mutual Interest.
 
It is agreed that the lands outlined in Exhibit “A-1” attached hereto shall
constitute an Area of Mutual Interest, hereinafter sometimes referred to as the
“AMI”, among the parties hereto, which shall remain in force and effect for a
term of five (5) years from the effective date of this Operating Agreement,
unless terminated at an earlier date by mutual consent of all parties.
 
In the event any of the parties hereto, hereinafter sometimes referred to as the
“Acquiring Party,” acquires, either directly or indirectly after the effective
date of this Operating Agreement, a leasehold interest, mineral interest,
royalty interest, overriding royalty interest, or the contractual right to earn
any such leasehold, mineral, royalty or overriding royalty interest, with regard
to lands within the AMI, said Acquiring Party shall give written notice of the
acquisition to the other party or parties hereto within thirty (30) days after
the acquisition of said interests or rights. Said notice shall include copies of
all instruments of conveyance, paid drafts or checks, itemized invoices of the
actual costs incurred, and other available data concerning said acquisition. The
non-acquiring party or parties shall have the option to participate in said
acquisition, to the extent of its working interest.
 
 
19

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
Said option may only be exercised within thirty (30) days after the actual
receipt of the written notice of acquisition, or within seventy-two (72) hours
following receipt of said notice, inclusive of Saturday, Sunday and legal
holidays, if the interest being acquired is within one (1) mile of a well being
drilled, whichever is applicable. In the event a non-acquiring party elects to
exercise its option to participate in said acquisition, said non-acquiring party
shall give written notice thereof to the Acquiring Party within the period of
time specified hereinabove. Each non-acquiring party exercising its option to
participate in said acquisition shall bear and assume its proportionate share of
the costs allocated to that part of the acquisition which covers lands within
the AMI, together with all obligations, covenants, conditions, requirements and
terms associated with said acquisition, based upon the respective percentages of
participation set forth hereinabove, including the overriding royalty interest
(the “Evolution ORI”) in favor of Evolution Oil & Gas, LLC (“Evolution”), as
provided in that certain Exploration Agreement, dated effective September 1,
2007, by and between Esenjay Oil & Gas, Ltd. (“Esenjay”) and Evolution, as
amended by First Amendment to Exploration Agreement DJ Basin 3D Seismic Program,
dated effective September 19, 2009, and Second Amendment to Exploration
Agreement DJ Basin 3D Seismic Program, dated effective April 12, 2011,
proportionately reduced to the extent that said acquisition covers less than the
entire leasehold estate created by said acquisition, and to the extent that said
acquisition covers less than the entire oil and gas mineral estate in and under
the land covered by said acquisition. The Evolution ORI entitles Evolution to
one-half (1/2) of the difference, if positive, between twenty percent (20%) and
the royalty burden in any lease acquired within such AMI. The failure of any
non-acquiring party to give written notice of its election to participate within
one of the applicable period of time specified herein, shall be deemed to be an
election not to participate in said acquisition. In the event fewer than all
parties hereto elect to participate in any acquisition, each participating
party’s proportionate share of the acquisition shall be based on the ratio in
which the interest of said participating party, as set forth hereinabove,
relates to the interest of all parties participating in said acquisition. All
acquisition costs, obligations, conditions, covenants, requirements and terms
shall be assumed and borne by the acquiring parties in accordance with their
respective interest set forth herein above. Any acquisition in which fewer than
all parties elect to participate shall not be subject to this Operating
Agreement; however, the participating parties shall enter into an operating
agreement covering said acquisition which shall be identical to this Operating
Agreement in all respects, with the exception of the interests of the parties as
set forth on Exhibit “A,” attached hereto, which shall be modified to reflect
the interest of the participating parties in the acquisition.
 
Each non-acquiring party electing to participate in such acquisition shall pay
its proportionate share of the acquisition costs to the Acquiring Party, as
determined hereinabove upon such non-acquiring party’s election to participate.
Upon receipt of said payment, the Acquiring Party shall deliver an assignment of
the appropriate percentage of said acquisition to each participating party,
insofar as said acquisition to each participating party, insofar as said
acquisition covers lands located within the AMI. Said assignment shall be free
and clear of any and all overriding royalty interest, mortgages, liens,
production payments and other encumbrances arising by, through or under the
Acquiring Party, but not otherwise. Notwithstanding anything herein to the
contrary, the provisions set forth in this Section shall not apply to any
acquisitions which results from acts of merger, consolidation, reorganization
with, by or between a parent company, subsidiary or affiliated corporation or
the acquisition by one party hereto of all or any portion of the interest of
another party hereto.
 
G. Assignment of Interest. This Operating Agreement and the interests subjected
hereto may be transferred or assigned, in whole or in part, without the prior
written consent of Operator, subject to Article VIII.D., Assignment; Maintenance
of Uniform Interest. Any assignment shall be made in accordance with all
applicable laws, including any securities laws.
 
H. [Omitted Intentionally]
 
I. Well Information; Information for Non-Consenting Parties. Operator shall, as
to each well drilled under the terms of this Operating Agreement, provide
Participants with the information required in Exhibit “B” attached hereto. To
the extent transferable under any applicable third party agreements and subject
to the provisions of this Operating Agreement, the parties hereby agree to share
all data and/or results with respect to any wells that any party participates in
the drilling of within the AMI INSOFAR AND ONLY INSOFAR as such data pertains to
the depths covered by this Operating Agreement. Notwithstanding anything to the
contrary contained elsewhere in this Operating Agreement, a Non-Consenting Party
shall not be entitled to receive proprietary, non-public geological or technical
information or information concerning well-tests with respect to a non-consent
operation until the recovery of all sums to be recovered pursuant to Article
VI.B.2(b). Nothing in this Section shall limit any party’s right to receive
information as to the cost and expenses of conducting operations or as to the
actual quantity or price of oil, gas, or other hydrocarbons produced or sold
from any well on the on the Contract Area during any regular reporting period.
 
J. News Releases; Confidentiality.
 
Any party hereto desiring to issue a news release concerning operations
conducted on the Contract Area shall provide the other parties hereto with
copies of the proposed release and no such news release shall be issued without
first obtaining the written consent of all parties participating in such
operations, except as may be required by applicable laws or rules and
regulations of any governmental agency or stock exchange, but in no event is a
news release to be released without prior notices to all participating parties.
 
 
20

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
During the term of the AMI, each party shall treat as confidential all
geological, geophysical, seismic, geochemical, engineering, well, drilling,
production and other technical data related to the lands within the AMI
(collectively, the “Confidential Information”). The Confidential Information
shall not include any information which is publicly available. During the term
of the AMI, each party shall take reasonable precautions as may be necessary to
prevent the disclosure of the Confidential Information to any third party.
Without the prior written consent of the other parties, during the term of the
AMI, no party shall disclose any of the Confidential Information, except to any
of the following (on a confidential basis): (1) Affiliates and members,
partners, managers, officers, directors, employees, attorneys, accountants,
engineers, investors, potential investors and other agents or consultants
engaged by such party or its Affiliates; (2) any bona fide third party who in
good faith is seeking to purchase, acquire, invest, finance or otherwise
participate with such party in an interest in any portion of the lands within
the AMI, or the wells, lands or leases therein, including any investors or
potential investors in such party, subject to the terms of a written
confidentiality agreement; or (3) any parties to which such party is required to
disclose such information by law or by the rules of any recognized stock
exchange on which the securities of such party are traded. The parties
acknowledge that the breach of the terms of this provision may cause irreparable
harm for which monetary damages would be inadequate and difficult to ascertain.
Therefore, the parties hereby agree that, in the event of a breach or threatened
breach hereof, the non-breaching party may seek an injunction, restraining
order, specific performance, and such other remedies and relief, in law or at
equity, or any combination thereof, which the non-breaching party may deem in
its sole discretion as necessary or advisable. The filing of any particular
cause of action hereunder shall not be deemed to be an election of remedies.
 
For purposes of this Operating Agreement, “Confidential Information” does not
include information that: (1) is already known to the receiving party as of the
date of disclosure hereunder; (2) is already in possession of the public or
becomes available to the public other than through the breach of this Operating
Agreement by the receiving party or of any other person to whom Confidential
Information is distributed pursuant to this Operating Agreement; (3) is required
to be disclosed under applicable law, stock exchange regulations, court order,
or by a governmental order, decree, regulation or rule (provided that the
receiving party shall make all reasonable efforts to give prompt written notice
to the disclosing party prior to such disclosure); (4) is acquired independently
from a third party that represents it has the right to disseminate such
information at the time it is acquired by the receiving party; or (5) is
developed by the receiving party independently of the Confidential Information
received from the disclosing party.
 
K. Multiple Counterparts. This Operating Agreement may be executed in
counterparts and, if so executed, shall be valid, binding, and have the same
effect as if all parties hereto actually joined in and executed one and the same
document.
 
L. Priority of Operations. Notwithstanding the provisions contained in Article
XI.B.6., at that point in time when (a) the Initial Well, or substitute
therefor, reaches objective depth, or (b) any other well authorized under the
terms of this Operating Agreement has been drilled to its initial objective
depth pursuant to Article VI.B.1, and for the event the parties participating
therein cannot mutually agree upon the sequence and timing of further operations
relating to such well, the following proposals shall be considered and acted
upon in the order hereafter enumerated:
 
 
1)
Proposals to do additional logging, coring or other testing, provided that, in
the event a disagreement exists as to the testing to be performed on the well at
any depth, testing shall be performed as follows:

 
 
2)
Any logging, coring or other testing provided in a prognosis or AFE approved by
the participating parties shall be given first priority;

 
 
3)
Any additional logging, coring or other testing shall be performed by the
Operator at the sole cost, risk, expense and liability, including
indemnification against loss of hole, of the parties electing to participate in
such additional operations, and such participating parties shall be exclusively
entitled to the information obtained therefrom; provided, however, no such
additional testing shall be performed on a well then producing in paying
quantities unless all working interest owners in such well consent to such
testing;

 
 
4)
Proposals to attempt a completion in the object zone(s), the deepest objective
zone first;

 
 
5)
Proposals to rework the well;

 
 
6)
Proposals to plug back and attempt completions in shallower zones in ascending
order;

 
 
7)
Proposals to deepen the well to deeper formations with priorities given in
descending order;

 
 
8)
Proposals to sidetrack the well to a new bottomhole location;

 
 
9)
Proposals to plug and abandon the well.

 
In the event a well drilled pursuant hereto is in such condition that, at the
time the participating parties are considering any of the above proposals that,
in the opinion of the Operator, a reasonable, prudent operator would not conduct
the operations contemplated by a particular proposal for fear of placing the
hole, life or property in jeopardy of losing same prior to completing such well
at its objective depth, such election shall not be given the priority
hereinabove set forth.
 
If the decision is to drill deeper or sidetrack, any party may be relieved of
further obligation and liability as to such deepening or sidetracking, but shall
continue to be liable and owe to Operator its proportionate part of the cost of
plugging and abandoning the well at the initial objective depth (in the event it
is not completed as a producing well), as well as the cost of surface
restoration to the extent such costs are not increased as a result of such
deepening or sidetrack operation. In the event a deepening or sidetracking
operation shall be conducted as a Non-Consent Operation pursuant to Article
VI.B.2. then only those costs incurred subsequent to the initial objective depth
having been reached shall be subject to the recoupment provisions of said
Article VI.B.2. Nothing herein shall be construed as requiring a relinquishment
of such Non-Consenting Party’s interest in those depths above the initial
objective depth in which it originally participated. Time frames for delivery
and response for notice of operations shall be in accordance with Article
VI.B.1.
 
 
21

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
M. Seismic. Any party may propose the acquisition, license or purchase of
existing or newly-acquired conventional 2-D or 3-D seismic data, and the
processing or reprocessing of such data, covering all or a portion of the AMI
Lands (the “Seismic Program”) by written notice delivered to the other parties
with full details and cost estimates. On or before thirty (30) days after
delivery of such proposal, each party shall notify the proposing party of its
election to participate in the Seismic Program. Failure to respond within thirty
(30) days of delivery of said seismic proposal shall be deemed an election to
not participate in the Seismic Program. The parties participating in the Seismic
Program (the “Seismic Parties”) shall bear all costs of the Seismic Program,
including all costs and expenses associated with the permitting and shooting of
the Seismic Program, along with the processing and/or reprocessing of the
seismic data. If all of the parties participate, each party shall pay its
respective proportionate share. If less than all of the parties participate,
each of the Seismic Parties shall also take their respective proportionate
shares of the non-participating party’s interest and bear the costs associated
therewith. Each party who has paid its proportionate share of the costs of the
Seismic Program conducted hereunder shall receive complete copies of all data,
including tapes and reproducibles. The seismic data from the Seismic Program
shall be subject to the confidentiality provisions of this Operating Agreement.
Notwithstanding anything in this Section to the contrary, any party that does
not elect to participate in the Seismic Program shall not have any rights to the
data from the Seismic Program.
 
N. Additional Definitions.
 
1. “Affiliate” shall mean any Person which (i) directly or indirectly Controls,
is Controlled by, or is under common Control with, a party, or (ii) shares at
least 50% common beneficial ownership, directly or indirectly, with a party.
 
2. “Control” and “Controlled by” shall mean the ability (directly or indirectly
through one or more intermediaries) to direct or cause the direction of the
management or affairs of an entity, whether through the ownership of voting
interests, by contract or otherwise. For the avoidance of doubt, “Control” does
not include negative rights, such as a veto right or the right to withhold a
vote on matters for which a supermajority vote is required, that are intended to
protect investment-based expectations of a minority equity investor.
 
3. “Horizontal well” shall mean a well containing a single lateral in which the
wellbore deviates from approximate vertical orientation to approximate
horizontal orientation in order to drill within and test a specific geological
interval, utilizing deviation equipment, services, and technology.
 
4. “Lateral” shall mean that portion of a wellbore that deviates from
approximate vertical orientation to approximate horizontal orientation and all
wellbore beyond such deviation to the terminus, which exceeds a minimum of one
hundred feet (100’) in the objective formation.
 
5. “Multi-lateral well” shall mean a well which contains more than one lateral
and in which the wellbore deviate from approximate vertical orientation to
approximate horizontal orientation in order to drill within and test a specific
geological interval, utilizing deviation equipment, services, and technology.
 
6. “Person” shall mean any natural person, firm, partnership, association,
corporation, limited partnership, limited liability company, limited company,
company, trust, entity, public body or other corporate entity or governmental
entity, whether formed in the United States or any other country.
 
7. “Vertical well” shall mean as any well drilled, completed or recompleted
other than a horizontal well.
 
O. Horizontal Wells. To be effective as a “horizontal well proposal”, such
proposal must include an AFE and other accompanying documents that clearly
stipulate that the well being proposed as a horizontal well. As to any possible
conflicts that may arise during the completion phase of a horizontal well,
priority shall be given first to a lateral drain hole of the authorized depth,
and then to objective formations in ascending order above the authorized depth,
and then to objective formations in descending order below the authorized depth.
 
P. Past Due Balance. If a Non-Operator has a balance due longer than sixty (60)
days, for so long as the affected party remains in default, such defaulting
Non-Operator shall have no further access to the Contract Area or information
obtained in connection with operations hereunder and shall not be entitled to
vote on any matter hereunder.
 
Q. Operating Agreement Preparation. The parties hereto further acknowledge and
agree that each has been represented or had the opportunity to be represented by
attorneys of their own choosing and therefore, for the purposes of construing
this Operating Agreement, each party shall be deemed to have participated
equally in the preparation and drafting of this Operating Agreement.
 
 
22

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
R. Arbitration. Any dispute arising under this Operating Agreement shall be
determined by binding arbitration hereunder. Arbitration shall be commenced by a
party delivering to the other parties written notice (the “Arbitration Demand”)
which shall set forth in reasonable detail the basis of the dispute including
supporting documentation. The parties shall use their reasonable efforts in good
faith to agree upon a single arbitrator, who shall be a neutral, disinterested
party, who has never been an officer, director, employee or attorney of any of
the parties, or any of their Affiliates, who has not less than ten (10) years
experience in the oil and gas industry, and who has a formal financial,
accounting, petroleum engineering or legal education. If the parties are unable
to agree upon a mutually acceptable arbitrator on or before thirty (30) days
after receipt of the Arbitration Demand, then each party shall select their own
arbitrator on or before forty-five (45) days after receipt of the Arbitration
Demand, and the arbitrators so selected shall select an additional arbitrator on
or before sixty (60) days after receipt of the Arbitration Demand. The
arbitration shall take place in the State of Colorado and shall be conducted
under the Commercial Arbitration Rules of the American Arbitration Association.
The hearing shall be commenced on or before thirty (30) days after the selection
of the arbitrators. The parties and the arbitrators shall proceed diligently and
in good faith so that the arbitration award shall be entered on or before thirty
(30) days after the arbitration hearing. The decision of a majority of the
arbitrators shall be final, binding and non-appealable. The prevailing party or
parties in any dispute shall recover from the opposing party or parties all
costs incurred by such party or parties with respect thereto including
reasonable attorneys’ fees, expert fees, and out-of-pocket costs. Any party may
apply to any court of competent jurisdiction to enforce any arbitration award
hereunder.
 
S. Waiver. EACH PARTY HEREBY EXPRESSLY WAIVES, RELEASES AND DISCLAIMS ANY AND
ALL RIGHTS TO RECOVER FROM THE OTHER PARTIES ANY SPECIAL, INDIRECT, PUNITIVE OR
EXEMPLARY DAMAGES RESULTING FROM OR ARISING OUT OF THIS OPERATING AGREEMENT OR
ANY BREACH OF OR FAILURE TO PERFORM UNDER THIS OPERATING AGREEMENT, INCLUDING
LOST SALES, INCOME, PROFIT, REVENUE, PRODUCTION, RESERVES OR OPPORTUNITY.
 
T. Memorandum of Joint Operating Agreement. The parties agree, upon the
reasonable request of any of them, to execute and record in the public records
of Weld County, Colorado a memorandum of this Operating Agreement in
substantially the same form as Exhibit “F” attached hereto and made a part
hereof for all purposes.
 
U. Change in Ownership. In the event any party hereto should sell, encumber,
transfer or make other disposition of a portion of its interests in the Oil and
Gas Leases, Oil and Gas Interests, equipment or production in the Contract Area,
such parties shall alone bear any expenditures incurred for additional surface
or metering facilities required due to such change in ownership.
V. Counterpart Instruments. Failure to execute this Operating Agreement by any
party for whom a signatory space is provided shall not render it ineffective as
to any party hereto which does execute same. Furthermore, if counterparts of
this Operating Agreement are executed, the signatures and acknowledgements of
the parties, as affixed thereto, may be combined by Operator in, and treated and
given effect for all purposes as, a single instrument. This Operating Agreement
also may be ratified by separate instrument referring hereto, each of which
shall have the effect of the original agreement and of adopting by reference all
of the provisions herein contained.
 
W. Compliance with Laws. To the extent permitted by law, the parties to this
Operating Agreement grant Operator the right to make all filings of
applications, reports, etc. required by each and every Federal or State
regulatory body, commission, or agency having regulatory jurisdiction over all
oil and/or gas produced from the Contract Area, including but not limited to any
filings with F.E.R.C. or other of the Natural Gas Policy Act and other energy
legislation or the regulations which may have been issued by any such
governmental body pursuant thereto; provided, however, that all parties agree to
indemnify and hold harmless Operator from any loss, risk, cost and expense
resulting from Operator’s making such filings on their behalf and, in
particular, each party agrees to bear and be responsible for its share of any
refund obligation which may become due in the event any such governmental body
should determine that prices received in the sale of oil or gas exceed the
maximum price permitted by law. Operator agrees that in its conduct hereunder,
it shall use commercially reasonable efforts to comply with all applicable laws,
rules, regulations and orders including, without limitation, the Mineral Leasing
Act, the Federal Oil and Gas Royalty Management Act and the National
Environmental Policy Act. The parties agree that any and all assessments,
penalties, liabilities, costs and expense (including, without limitation, court
costs, expert witnesses, consultants and reasonable attorneys’ fees) incurred by
the Operator with respect to such regulatory compliance shall be treated as a
Joint Account expense and shall be borne by the parties accordingly, and absent
gross negligence or willful misconduct, Operator shall not be held liable or
negligent for any non-compliance therewith to the extent any interpretation of
the compliance requirements by Operator is made in good faith.
 
X. Payment of Taxes. Operator will cause to be paid, all taxes, State or
Federal, on production from the Contract Area whether in the form of a severance
of production tax; however, if at any time a party is taking its share of
production in kind, such party will pay taxes on such production.
 
Y. [Omitted Intentionally]
 
Z. Plugging Wells. At such time as the well or wells subject to this Operating
Agreement start reaching their economic limit, the Operator may request that
Non-Operators advance the estimated cost to (a) plug and abandon such well or
wells, and (b) to restore the surface location(s) less the salvage value. When
the well or wells are actually plugged the Non-Operators will be refunded any
positive difference between actual plugging costs or billed for any negative
costs incurred to plug said well or wells over and above such funds advanced.
 
AA. Advance Payment of Costs of Operations. Operator shall have the right to
require Non-Operators to pay the estimated costs of authorized operations
hereunder in advance, including, without limitation, estimated costs of drilling
a well and estimated costs of completing a well as to which an election to
participate in the drilling or completion has been made by the applicable
Non-Operator. Along with this cash call, Operator will provide an AFE setting
out the anticipated costs of the applicable operations. Non-Operators shall
remit their proportionate share of the estimated costs of such operations within
ten (10) days prior to the estimated date the actual commencement of the
applicable operations is scheduled. Actual operations to drill and complete any
well shall begin within thirty (30) days of receipt of advanced payments or
Operator shall remit the applicable advance payments to Non-Operators. Any
amounts advanced by Non-Operators for an operation in excess of the actual costs
of such operation shall be remitted to the Non-Operators within sixty (60) days
following completion of the operation or in any case where operations were not
commenced within the thirty (30) days of payment of advanced payment.
 
 
23

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
BB. Separate Operating Agreement per COGCC Drilling and Spacing Unit. This
Operating Agreement form covers the AMI as reflected on the plat attached as
Exhibit “A-1” and, notwithstanding the maintenance of uniform interest provision
in Article VIII.D of this Operating Agreement, shall be deemed a separate
agreement; (i) covering each COGCC drilling and spacing unit, and (ii) covering
all AMI acreage not included in a COGCC drilling and spacing unit until such
time as any portions of AMI acreage are included in a COGCC drilling and spacing
unit. The parties shall execute and deliver an amendment to Exhibit “A” to this
Operating Agreement to reflect the segregation of the leases and lands covered
by such drilling and spacing unit from this Operating Agreement. If a party
fails to execute and deliver to the other parties such separate Operating
Agreement and amendment to Exhibit “A” to this Operating Agreement within thirty
(30) days of receipt thereof, the party requesting such execution shall deliver
a demand for execution to the party that failed to execute such documents. If
the party receiving such demand fails to execute and deliver to the other party
such documents on or before five (5) days after receipt of such demand, the
party requesting such execution shall have the right, power, and authority to
execute such documents as attorney-in-fact on behalf of the other party who
fails or refuses to execute such documents (such right shall be deemed
conclusively to be a power coupled with an interest, and shall be irrevocable).
The rights and remedies described in Article VII of this Operating Agreement,
including the lien rights granted to secure payment of expenses, shall be deemed
to cover all of the Contract Areas covered by such separate Operating
Agreements, so that a claim arising under one Operating Agreement may be
enforced under all of the other Operating Agreements.
 
CC. Conflict. In the event a conflict between the provisions of this Article XVI
and any other provisions of this Operating Agreement, the provisions of this
Article XVI shall control and prevail.
 
DD. First Well on the Contract Area. The drilling of the first well (the “First
Well”) on lands within the AMI, which lands are also covered by this Operating
Agreement, is governed in part by the terms and provisions of that certain
Purchase and Sale Agreement, dated August 23, 2011 (the “Purchase Agreement”),
by and among Esenjay, Winn Exploration Co., Inc. (“Winn”), Lacy Properties, Ltd.
(“Lacy”), Crain Energy, Ltd. (“Crain”) and PEDCO. Esenjay, Winn, Lacy, Crain and
PEDCO are, collectively, the “Purchase Agreement Parties.” Subject to the terms
and provisions of the Purchase Agreement, and notwithstanding Article XVI.BB
above or any other provision of this Operating Agreement, the Purchase Agreement
Parties hereby agree that in the event, for any reason, any one of them fails to
participate in the drilling of the First Well, or fails to pay its proportionate
share of the costs of such operation, such party or parties will assign to the
remaining Purchase Agreement Parties, which are participating in the First Well,
in proportionate shares, all of such non-participating party’s right, title and
interest in and to the Leases within the AMI. Such assignment will be delivered
free and clear of any claims or burdens arising by, through or under the
assigning party, but not otherwise, other than those provided for in the
Purchase Agreement. Furthermore, in such event, any non-participating party will
have no further rights under this Operating Agreement.
 
EE. Initial Well. Except with regard to the First Well, the parties agree that
in the event, for any reason, a party fails to participate in the drilling of
the Initial Well on any COGCC drilling and spacing unit, or fails to pay its
proportionate share of the costs of such operation, such party will assign to
the parties participating in such Initial Well, in proportionate shares, all of
such non-participating party’s right, title and interest in and to the Leases
within such COGCC drilling and spacing unit. Such assignment will be delivered
free and clear of any claims or burdens arising by, through or under the
assigning party, but not otherwise. Furthermore, in such event, the
non-participating party will have no further rights under the operating
agreement covering such COGCC drilling and spacing unit.
 
FF. Other Operating Agreements. This Operating Agreement supersedes and replaces
in its entirety any existing operating agreement that covers any portion of the
Contract Area.
 
 
24

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
IN WITNESS WHEREOF, this agreement shall be effective as of the
_________________ day of _____________ 2011. ESENJAY OIL & GAS, LTD. , who has
prepared and circulated this form for execution, represents and warrants that
the form was printed from and, with the exception(s) listed below, is identical
to the AAPL Form 610-1989 Model Form Operating Agreement, as published in
computerized form by Forms On-A-Disk, Inc. No changes, alterations, or
modifications, other than those made by strikethrough and/or insertion and that
are clearly recognizable as changes in Articles
________________________________________________, have been made to the form.
 
 

ATTEST OR WITNESS:       OPERATOR                 CONDOR ENERGY TECHNOLOGY LLC  
              By
/s/ Frank C. Ingriselli
 
 
   
Name: Frank C. Ingriselli
 
 
    Title: President         Date: 10/31/11  

 

    NON-OPERATORS                 PACIFIC ENERGY DEVELOPMENT CORP.              
  By
/s/ Frank C. Ingriselli 
 
 
   
Name: Frank C. Ingriselli 
 
 
    Title: President and Chief Executive Officer          Date: 10/31/11  

 

    ESENJAY OIL & GAS, LTD.       By Esenjay Petroleum Corporation Its General
Partner                 By
/s/ Linda D. Schibi  
 
 
   
Name: Linda D. Schibi
 
 
    Title: Vice President Land                      Date: 11/2/11  

 

    WINN EXPLORATION CO., INC.                 By
/s/ Michael W. Calley 
 
 
   
Name: Michael W. Calley
 
 
    Title: Vice-President          Date: [undated]  

 

    CRAIN ENERGY, LTD.                 By /s/ Darren T. Groce  
 
   
Name: Darren T.Groce
 
 
    Title: Interim President          Date: November 2, 2011  




    LACY PROPERTIES, LTD.                 By /s/ Darren T. Groce  
 
   
Name: Darren T.Groce
 
 
    Title: Interim President          Date: November 2, 2011  

 
 
25

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 

    EVOLUTION OIL & GAS                 By /s/ Herb Rohloff   
 
   
Name: Herb Rohloff
 
 
    Title: President          Date: 11-3-2011  

 
 
 
26

--------------------------------------------------------------------------------

 
 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
ACKNOWLEDGMENTS
 
 

State of       )   )ss. County of     )

 
The foregoing instrument was acknowledged before me this ___________day of
_________ , 2011, by_______________________ , _____________________ of Condor
Energy Technology LLC, a Nevada limited liability company, on behalf of the
company.
 

(Seal, if any)         Title (and Rank)       My commission expires:  

 

State of       )   )ss. County of     )

 
The foregoing instrument was acknowledged before me this ___________day of
_____________, 2011, by Frank C. Ingriselli, President and Chief Executive
Officer of Pacific Energy Development Corp., a Nevada corporation, on behalf of
the corporation.
 

(Seal, if any)         Title (and Rank)       My commission expires:  

 

State of Texas    )   )ss. County of Nueces    )

 
The foregoing instrument was acknowledged before me this ______________day of
_____________ , 2011, by Linda D. Schibi, Vice President, Land, of Esenjay
Petroleum Corporation, General Partner on behalf of Esenjay Oil & Gas, Ltd. a
Texas limited partnership.
 

(Seal, if any)         Title (and Rank)       My commission expires:  

 

State of Texas    )   )ss. County of Nueces    )

 
The foregoing instrument was acknowledged before me this____________day of_____________, 2011, by Michael W.
Calley, Vice President of Winn Exploration Co., Inc.,  a
Texas corporation, on behalf of the corporation.
 

(Seal, if any)         Title (and Rank)       My commission expires:  


State of Texas    )   )ss. County of Gregg     )

 
The foregoing instrument was acknowledged before me this_____________day of__________ , 2011, by Darren T. Groce, Interim
President of Crain Oil & Gas, LLC, General Partner on behalf of
Crain Energy, Ltd., a Texas limited partnership.
 

(Seal, if any)         Title (and Rank)       My commission expires:  

 

State of Texas    )   )ss. County of Gregg     )

 
 
 
27

--------------------------------------------------------------------------------

 
 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

ACKNOWLEDGMENTS

 
The foregoing instrument was acknowledged before me this  _______________day
of__________  , 2011, by Darren T. Groce, Interim President of Lacy Property
Management, Inc., General Partner on behalf of Lacy Properties,  Ltd., a Texas
limited partnership.
 

(Seal, if any)         Title (and Rank)       My commission expires:  

 

State of       )   )ss. County of     )

 
The foregoing instrument was acknowledged before me this ___________day of
_________ , 2011, by_______________________ , _____________________ of Condor
Energy Technology LLC, a Nevada limited liability company, on behalf of the
company.
 

(Seal, if any)         Title (and Rank)       My commission expires:  

 

State of Texas    )   )ss. County of Gregg     )



The foregoing instrument was acknowledged before me this ___________day of
_____________, 2011, by Frank C. Ingriselli, President and Chief Executive
Officer of Pacific Energy Development Corp., a Nevada corporation, on behalf of
the corporation.
 

(Seal, if any)         Title (and Rank)       My commission expires:  

 

State of Texas    )   )ss. County of Nueces    )

The foregoing instrument was acknowledged before me this ______________day of
_____________ , 2011, by Linda D. Schibi, Vice President, Land, of Esenjay
Petroleum Corporation, General Partner on behalf of Esenjay Oil & Gas, Ltd. a
Texas limited partnership.
 

(Seal, if any)         Title (and Rank)       My commission expires:  

 

State of Texas    )   )ss. County of Nueces    )

 
The foregoing instrument was acknowledged before me this____________day of_____________, 2011, by Michael W.
Calley, Vice President of Winn Exploration Co., Inc.,  a
Texas corporation, on behalf of the corporation.
 

(Seal, if any)         Title (and Rank)       My commission expires:  


State of Texas    )   )ss. County of Gregg     )

 
 
 
28

--------------------------------------------------------------------------------

 
 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

 
The foregoing instrument was acknowledged before me this_____________day of__________ , 2011, by Darren T. Groce, Interim
President of Crain Oil & Gas, LLC, General Partner on behalf of
Crain Energy, Ltd., a Texas limited partnership.
 

(Seal, if any)         Title (and Rank)       My commission expires:  

 

State of Texas    )   )ss. County of Gregg     )



The foregoing instrument was acknowledged before me this  _______________day
of__________  , 2011, by Darren T. Groce, Interim President of Lacy Property
Management, Inc., General Partner on behalf of Lacy Properties,  Ltd., a Texas
limited partnership.
 

(Seal, if any)         Title (and Rank)       My commission expires:  

 

State of Texas    )   )ss. County of Harris   )


The foregoing instrument was acknowledged before me this____________day of__________, 2011, by Herb Rohloff,
President of Evolution Oil & Gas, a
Texas corporation, on behalf of the corporation.
 

(Seal, if any)         Title (and Rank)       My commission expires:  

 
 
29

--------------------------------------------------------------------------------

 
 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
EXHIBIT “A”
 
Forming part of Model Form Recording Supplement To Operating Agreement
And Financing Statement dated effective October 31, 2011, by and between Condor
Energy Technology LLC, as
Operator, and Esenjay Oil & Gas, Ltd., et al., as Non-Operators
 
PEDCO NIO PROSPECT WELD COUNTY, COLORADO
 
I.
INTERESTS
 
(1)           The lands subject to this agreement, defined herein as “Contract
Area”, are all lands covered by the Leases in Section II below.
 
(2)           The parties to this agreement and their respective percentage of
interest are as follows:
 

   
Working
Interest
   
Working
Interest
     
BPPO Before
   
APPO After
     
Project Payout
    Project Payout   PARTICIPANTS            
Condor Energy Technology LLC
    0.00000 %     0.00000 %
3315 Highway 50
               
Silver Springs, Nevada 89429
               
Attn: Clarke Moore
               
Phone: 925-984-2845
               
Fax: 925-403-0703
               
Email: cmoore@pacificenergydevelopment.com
                                 
Pacific Energy Development Corp.
    50.00000 %     50.00000 %
4125 Blackhawk Plaza Circle, suite 201A
               
Danville, California  94506
               
Attn:  Frank C. Ingriselli, President and Chief Executive
               
Officer
               
Phone:  925-984-2845
               
Fax:  925-403-0703
               
Email: ingriselli@pacificenergydevelopment.com
                                 
Esenjay Oil & Gas, Ltd.
    30.000000 %*     28.00000 %* 500 N. Water Street, Suite 1100 S              
 
Corpus Christi, Texas 78401-0236
               
Attn:  Linda D. Schibi, Vice President, Land
               
Phone: 361-883-7464
               
Fax: 361-883-3244
               
Email: schibi@epc-cc.com
                                 
Winn Exploration Co., Inc.
    12.50000 %     12.50000 %
800 North Shoreline Blvd.
               
Suite 1900 North
               
Corpus Christi, Texas  78401
               
Attn: Michael W. Calley
               
Phone: 361-844-6900
               
Fax: 361-844-6903
               
Email: mwcalley@winnexco.com
                                 
Crain Energy, Ltd.
    5.62500 %     5.62500 %
222 East Tyler Street
               
P.O. Box 2146
               
Longview, Texas 75606
               
Attn:  Darren Groce, Legal/ Land
               
Phone: 903-758-8276
               
Fax: 903-758-5098
               
Email: dgroce@rlacyinc.com
                                 
Lacy Properties, Ltd.
    1.87500 %     1.87500 %
222 East Tyler Street
               
P.O. Box 2146
               
Longview, Texas  75606
               
Attn:  Darren Groce, Legal/Land
               
Phone: 903-758-8276
               
Fax: 903-758-5098
               
Email: dgroce@rlacyinc.com
                                 
Evolution Oil & Gas
    -0- *     2.00000 %*
19619 Mills Meadow Lane
               
Houston, Texas  77094
               
Phone: 713-986-1703
               
Cell: 713-301-9894
               
Email: rohloff@houston.rr.com
                                 
TOTAL
    100.00000 %     100.00000 %

 
* Working Interest determined by Section 5.1 B of that certain Exploration
Agreement dated effective September 1, 2007 by and between Esenjay Oil & Gas,
Ltd. and Evolution Oil & Gas, LLC, as amended by that certain First Amendment to
Exploration Agreement DJ Basin 3D Seismic Program dated effective as of
September 19, 2009.
 
 
30

--------------------------------------------------------------------------------

 
 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

 
II.


OIL AND GAS LEASES
 
 
INSOFAR AND ONLY INSOFAR as the following leases cover all depths from the
surface of the earth down to the stratigraphic equivalent of the base of the
Greenhorn Formation being the correlation marker called the “X Bentonite” as
found in the Esenjay Operating, Inc. – Jess 23-10 Well (API #05-123-31643) at a
measured depth of 6,493 feet, SAVE AND EXCEPT IN THEIR ENTIRETY Sections 29 and
30, T7N, R59W and Sections 25 and 36, T7N, R60W, Weld County, Colorado.
 
 
 
 
 
 
 
 
31

--------------------------------------------------------------------------------

 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
19
NENW
 
40.00
10.000000
50%
40%
25.00000%
Eileen M. Bruehne aka Eileen Mae (Brah) Bruehne aka Eileen Mae Bruehne, a widow
11/15/07
11/15/07
11/15/12
11/15/12
5 yr
3565641
15.00%
7N
59W
19
NESW
 
40.00
10.000000
50%
40%
25.00000%
Eileen M. Bruehne aka Eileen Mae (Brah) Bruehne aka Eileen Mae Bruehne, a widow
11/15/07
11/15/07
11/15/12
11/15/12
5 yr
3565641
15.00%
7N
59W
19
NWNW
lot 1
42.04
10.510000
50%
40%
25.00000%
Eileen M. Bruehne aka Eileen Mae (Brah) Bruehne aka Eileen Mae Bruehne, a widow
11/15/07
11/15/07
11/15/12
11/15/12
5 yr
3565641
15.00%
7N
59W
19
NWSW
lot 3
41.96
10.490000
50%
40%
25.00000%
Eileen M. Bruehne aka Eileen Mae (Brah) Bruehne aka Eileen Mae Bruehne, a widow
11/15/07
11/15/07
11/15/12
11/15/12
5 yr
3565641
15.00%
7N
59W
19
SENW
 
40.00
10.000000
50%
40%
25.00000%
Eileen M. Bruehne aka Eileen Mae (Brah) Bruehne aka Eileen Mae Bruehne, a widow
11/15/07
11/15/07
11/15/12
11/15/12
5 yr
3565641
15.00%
7N
59W
19
SESW
 
40.00
10.000000
50%
40%
25.00000%
Eileen M. Bruehne aka Eileen Mae (Brah) Bruehne aka Eileen Mae Bruehne, a widow
11/15/07
11/15/07
11/15/12
11/15/12
5 yr
3565641
15.00%
7N
59W
19
SWNW
lot 2
42.00
10.500000
50%
40%
25.00000%
Eileen M. Bruehne aka Eileen Mae (Brah) Bruehne aka Eileen Mae Bruehne, a widow
11/15/07
11/15/07
11/15/12
11/15/12
5 yr
3565641
15.00%
7N
59W
19
SWSW
lot 4
41.92
10.480000
50%
40%
25.00000%
Eileen M. Bruehne aka Eileen Mae (Brah) Bruehne aka Eileen Mae Bruehne, a widow
11/15/07
11/15/07
11/15/12
11/15/12
5 yr
3565641
15.00%
         
327.92
81.980000
                                                         
7N
59W
2
NESE
S & W of
0.80
0.337500
50%
40%
42.18750%
The Gary Castor and Jean Castor Trust
6/27/08
6/27/08
6/27/13
6/27/13
5 yr
3578679
15.00%
7N
59W
2
NESW
S & W of
30.00
12.656250
50%
40%
42.18750%
The Gary Castor and Jean Castor Trust
6/27/08
6/27/08
6/27/13
6/27/13
5 yr
3578679
15.00%
7N
59W
2
NWSE
S & W of
13.27
5.596594
50%
40%
42.18750%
The Gary Castor and Jean Castor Trust
6/27/08
6/27/08
6/27/13
6/27/13
5 yr
3578679
15.00%
7N
59W
2
NWSW
S & W of
39.00
16.453125
50%
40%
42.18750%
The Gary Castor and Jean Castor Trust
6/27/08
6/27/08
6/27/13
6/27/13
5 yr
3578679
15.00%
7N
59W
2
SESE
S & W of
33.06
13.947188
50%
40%
42.18750%
The Gary Castor and Jean Castor Trust
6/27/08
6/27/08
6/27/13
6/27/13
5 yr
3578679
15.00%
7N
59W
2
SESW
S & W of
40.00
16.875000
50%
40%
42.18750%
The Gary Castor and Jean Castor Trust
6/27/08
6/27/08
6/27/13
6/27/13
5 yr
3578679
15.00%
7N
59W
2
SWSE
S & W of
40.00
16.875000
50%
40%
42.18750%
The Gary Castor and Jean Castor Trust
6/27/08
6/27/08
6/27/13
6/27/13
5 yr
3578679
15.00%
7N
59W
2
SWSW
S & W of
40.00
16.875000
50%
40%
42.18750%
The Gary Castor and Jean Castor Trust
6/27/08
6/27/08
6/27/13
6/27/13
5 yr
3578679
15.00%
7N
59W
3
NESE
 
40.00
8.750000
50%
40%
21.87500%
The Gary Castor and Jean Castor Trust
6/27/08
6/27/08
6/27/13
6/27/13
5 yr
3578679
15.00%
7N
59W
3
NWSE
 
40.00
8.750000
50%
40%
21.87500%
The Gary Castor and Jean Castor Trust
6/27/08
6/27/08
6/27/13
6/27/13
5 yr
3578679
15.00%
7N
59W
3
SESE
 
40.00
8.750000
50%
40%
21.87500%
The Gary Castor and Jean Castor Trust
6/27/08
6/27/08
6/27/13
6/27/13
5 yr
3578679
15.00%
7N
59W
3
SWSE
 
40.00
8.750000
50%
40%
21.87500%
The Gary Castor and Jean Castor Trust
6/27/08
6/27/08
6/27/13
6/27/13
5 yr
3578679
15.00%
         
396.13
134.615657
                                                         
7N
59W
17
NWNW
 
40.00
0.312500
50%
40%
0.78125%
Clarice B. Mayfield, a.k.a. Clarice B. Elkjer, a widow
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
3579923
15.00%
7N
59W
17
NENW
 
40.00
0.312500
50%
40%
0.78125%
Clarice B. Mayfield, a.k.a. Clarice B. Elkjer, a widow
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
3579923
15.00%
7N
59W
17
SENW
 
40.00
0.312500
50%
40%
0.78125%
Clarice B. Mayfield, a.k.a. Clarice B. Elkjer, a widow
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
3579923
15.00%
7N
59W
17
SWNW
 
40.00
0.312500
50%
40%
0.78125%
Clarice B. Mayfield, a.k.a. Clarice B. Elkjer, a widow
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
3579923
15.00%
7N
59W
17
NWNE
 
40.00
0.312500
50%
40%
0.78125%
Clarice B. Mayfield, a.k.a. Clarice B. Elkjer, a widow
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
3579923
15.00%
7N
59W
17
NENE
 
40.00
0.312500
50%
40%
0.78125%
Clarice B. Mayfield, a.k.a. Clarice B. Elkjer, a widow
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
3579923
15.00%
7N
59W
17
SENE
 
40.00
0.312500
50%
40%
0.78125%
Clarice B. Mayfield, a.k.a. Clarice B. Elkjer, a widow
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
3579923
15.00%
7N
59W
17
SWNE
 
40.00
0.312500
50%
40%
0.78125%
Clarice B. Mayfield, a.k.a. Clarice B. Elkjer, a widow
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
3579923
15.00%
         
320.00
2.500000
                                                         
7N
59W
16
SWSW
 
40.00
40.000000
50%
40%
100.00000%
Lease #9519.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602459
12.50%
7N
59W
16
SENE
 
40.00
40.000000
50%
40%
100.00000%
Lease #9519.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602459
12.50%
7N
59W
16
NWNW
 
40.00
40.000000
50%
40%
100.00000%
Lease #9519.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602459
12.50%
7N
59W
16
NENW
 
40.00
40.000000
50%
40%
100.00000%
Lease #9519.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602459
12.50%
7N
59W
16
SENW
 
40.00
40.000000
50%
40%
100.00000%
Lease #9519.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602459
12.50%
7N
59W
16
SWNW
 
40.00
40.000000
50%
40%
100.00000%
Lease #9519.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602459
12.50%
7N
59W
16
NENE
 
40.00
40.000000
50%
40%
100.00000%
Lease #9519.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602459
12.50%
7N
59W
16
SWNE
 
40.00
40.000000
50%
40%
100.00000%
Lease #9519.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602459
12.50%
7N
59W
16
NWSE
 
40.00
40.000000
50%
40%
100.00000%
Lease #9519.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602459
12.50%
7N
59W
16
NESE
 
40.00
40.000000
50%
40%
100.00000%
Lease #9519.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602459
12.50%
7N
59W
16
SESE
 
40.00
40.000000
50%
40%
100.00000%
Lease #9519.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602459
12.50%
7N
59W
16
SWSE
 
40.00
40.000000
50%
40%
100.00000%
Lease #9519.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602459
12.50%
7N
59W
16
NWSW
 
40.00
40.000000
50%
40%
100.00000%
Lease #9519.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602459
12.50%
7N
59W
16
NESW
 
40.00
40.000000
50%
40%
100.00000%
Lease #9519.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602459
12.50%
7N
59W
16
SESW
 
40.00
40.000000
50%
40%
100.00000%
Lease #9519.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602459
12.50%
7N
59W
16
NWNE
 
40.00
40.000000
50%
40%
100.00000%
Lease #9519.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602459
12.50%
         
640.00
640.000000
                                                         
7N
59W
34
NWNW
 
40.00
40.000000
50%
40%
100.00000%
Lease #9520.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602460
12.50%
7N
59W
34
NENW
 
40.00
40.000000
50%
40%
100.00000%
Lease #9520.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602460
12.50%
7N
59W
34
SENW
 
40.00
40.000000
50%
40%
100.00000%
Lease #9520.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602460
12.50%
7N
59W
34
SWNW
 
40.00
40.000000
50%
40%
100.00000%
Lease #9520.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602460
12.50%
7N
59W
34
NWSW
 
40.00
40.000000
50%
40%
100.00000%
Lease #9520.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602460
12.50%
7N
59W
34
NESW
 
40.00
40.000000
50%
40%
100.00000%
Lease #9520.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602460
12.50%
7N
59W
34
SESW
 
40.00
40.000000
50%
40%
100.00000%
Lease #9520.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602460
12.50%
7N
59W
34
SWSW
 
40.00
40.000000
50%
40%
100.00000%
Lease #9520.8 - State of Colorado Board of Land Commissioners
2/21/08
2/21/08
2/21/13
2/21/13
5 yr
3602460
12.50%
         
320.00
320.000000
                                                         
7N
59W
15
NWSE
 
40.00
0.117200
50%
40%
0.29300%
Dakota-Tex Oil Company, a Wyoming Corporation
5/11/09
5/11/09
5/11/12
5/11/12
3 yr
3626715
15.00%
7N
59W
15
NESE
 
40.00
0.117200
50%
40%
0.29300%
Dakota-Tex Oil Company, a Wyoming Corporation
5/11/09
5/11/09
5/11/12
5/11/12
3 yr
3626715
15.00%
7N
59W
15
SESE
 
40.00
0.117200
50%
40%
0.29300%
Dakota-Tex Oil Company, a Wyoming Corporation
5/11/09
5/11/09
5/11/12
5/11/12
3 yr
3626715
15.00%
7N
59W
15
SWSE
 
40.00
0.117200
50%
40%
0.29300%
Dakota-Tex Oil Company, a Wyoming Corporation
5/11/09
5/11/09
5/11/12
5/11/12
3 yr
3626715
15.00%
         
160.00
0.468800
                                                         
7N
59W
14
NENE
 
40.00
2.500000
50%
40%
6.25000%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
14
NENW
 
40.00
2.500000
50%
40%
6.25000%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
14
NWNE
 
40.00
2.500000
50%
40%
6.25000%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
14
NWNW
 
40.00
2.500000
50%
40%
6.25000%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
14
SENE
 
40.00
2.500000
50%
40%
6.25000%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
14
SENW
 
40.00
2.500000
50%
40%
6.25000%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
14
SWNE
 
40.00
2.500000
50%
40%
6.25000%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
14
SWNW
 
40.00
2.500000
50%
40%
6.25000%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
15
NENE
 
40.00
1.666665
50%
40%
4.16666%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
15
NENW
 
40.00
1.666665
50%
40%
4.16666%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
15
NESW
 
40.00
1.666670
50%
40%
4.16668%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
15
NWNE
 
40.00
1.666665
50%
40%
4.16666%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
15
NWNW
 
40.00
1.666665
50%
40%
4.16666%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
15
NWSW
 
40.00
1.666670
50%
40%
4.16668%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
15
SENE
 
40.00
1.666665
50%
40%
4.16666%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
15
SENW
 
40.00
1.666665
50%
40%
4.16666%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
15
SESW
 
40.00
1.666670
50%
40%
4.16668%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
15
SWNE
 
40.00
1.666665
50%
40%
4.16666%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%

 
 
32

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
15
SWNW
 
40.00
1.666665
50%
40%
4.16666%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
15
SWSW
 
40.00
1.666670
50%
40%
4.16668%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
34
NENE
 
40.00
2.500000
50%
40%
6.25000%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
34
NESE
 
40.00
2.500000
50%
40%
6.25000%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
34
NWNE
 
40.00
2.500000
50%
40%
6.25000%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
34
NWSE
 
40.00
2.500000
50%
40%
6.25000%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
34
SENE
 
40.00
2.500000
50%
40%
6.25000%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
34
SESE
 
40.00
2.500000
50%
40%
6.25000%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
34
SWNE
 
40.00
2.500000
50%
40%
6.25000%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
7N
59W
34
SWSE
 
40.00
2.500000
50%
40%
6.25000%
Black River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3648887
15.00%
         
1,120.00
60.000000
                                                         
7N
59W
14
NENE
 
40.00
2.500000
50%
40%
6.25000%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
14
NENW
 
40.00
2.500000
50%
40%
6.25000%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
14
NWNE
 
40.00
2.500000
50%
40%
6.25000%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
14
NWNW
 
40.00
2.500000
50%
40%
6.25000%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
14
SENE
 
40.00
2.500000
50%
40%
6.25000%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
14
SENW
 
40.00
2.500000
50%
40%
6.25000%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
14
SWNE
 
40.00
2.500000
50%
40%
6.25000%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
14
SWNW
 
40.00
2.500000
50%
40%
6.25000%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
15
NENE
 
40.00
1.666665
50%
40%
4.16666%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
15
NENW
 
40.00
1.666665
50%
40%
4.16666%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
15
NESW
 
40.00
1.666670
50%
40%
4.16668%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
15
NWNE
 
40.00
1.666665
50%
40%
4.16666%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
15
NWNW
 
40.00
1.666665
50%
40%
4.16666%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
15
NWSW
 
40.00
1.666670
50%
40%
4.16668%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
15
SENE
 
40.00
1.666665
50%
40%
4.16666%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
15
SENW
 
40.00
1.666665
50%
40%
4.16666%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
15
SESW
 
40.00
1.666670
50%
40%
4.16668%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
15
SWNE
 
40.00
1.666665
50%
40%
4.16666%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
15
SWNW
 
40.00
1.666665
50%
40%
4.16666%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
15
SWSW
 
40.00
1.666670
50%
40%
4.16668%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
34
NENE
 
40.00
2.500000
50%
40%
6.25000%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
34
NESE
 
40.00
2.500000
50%
40%
6.25000%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
34
NWNE
 
40.00
2.500000
50%
40%
6.25000%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
34
NWSE
 
40.00
2.500000
50%
40%
6.25000%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
34
SENE
 
40.00
2.500000
50%
40%
6.25000%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
34
SESE
 
40.00
2.500000
50%
40%
6.25000%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
34
SWNE
 
40.00
2.500000
50%
40%
6.25000%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
7N
59W
34
SWSE
 
40.00
2.500000
50%
40%
6.25000%
White River Royalties, LLC
10/13/08
10/13/08
10/13/12
10/13/12
4 yr
3650514
15.00%
         
1,120.00
60.000000
                                                         
7N
59W
22
NWSE
 
40.00
0.555555
50%
40%
1.38889%
RCL Company
6/10/09
6/10/09
6/10/12
6/10/12
3 yr
3655673
18.75%
7N
59W
22
NESE
 
40.00
0.555555
50%
40%
1.38889%
RCL Company
6/10/09
6/10/09
6/10/12
6/10/12
3 yr
3655673
18.75%
7N
59W
22
SWSE
 
40.00
0.555555
50%
40%
1.38889%
RCL Company
6/10/09
6/10/09
6/10/12
6/10/12
3 yr
3655673
18.75%
7N
59W
22
SESE
 
40.00
0.555555
50%
40%
1.38889%
RCL Company
6/10/09
6/10/09
6/10/12
6/10/12
3 yr
3655673
18.75%
         
160.00
2.222220
                                                         
7N
59W
22
NWSE
 
40.00
0.555555
50%
40%
1.38889%
The Ramsey Trust Dated 12/14/95
6/10/09
6/10/09
6/10/12
6/10/12
3 yr
3676325
18.75%
7N
59W
22
NESE
 
40.00
0.555555
50%
40%
1.38889%
The Ramsey Trust Dated 12/14/95
6/10/09
6/10/09
6/10/12
6/10/12
3 yr
3676325
18.75%
7N
59W
22
SESE
 
40.00
0.555555
50%
40%
1.38889%
The Ramsey Trust Dated 12/14/95
6/10/09
6/10/09
6/10/12
6/10/12
3 yr
3676325
18.75%
7N
59W
22
SWSE
 
40.00
0.555555
50%
40%
1.38889%
The Ramsey Trust Dated 12/14/95
6/10/09
6/10/09
6/10/12
6/10/12
3 yr
3676325
18.75%
         
160.00
2.222220
                                                         
7N
59W
33
SESW
 
40.00
20.000000
50%
40%
50.00000%
Shelf of Greeley Eight, LLC, represented herein by Joseph D. Lundock, a/k/a Joe
Lundock, President
10/1/10
10/1/10
10/1/13
10/1/13
3 yr
3728393
16.67%
7N
59W
33
NESW
 
40.00
20.000000
50%
40%
50.00000%
Shelf of Greeley Eight, LLC, represented herein by Joseph D. Lundock, a/k/a Joe
Lundock, President
10/1/10
10/1/10
10/1/13
10/1/13
3 yr
3728393
16.67%
7N
59W
33
SWSW
 
40.00
20.000000
50%
40%
50.00000%
Shelf of Greeley Eight, LLC, represented herein by Joseph D. Lundock, a/k/a Joe
Lundock, President
10/1/10
10/1/10
10/1/13
10/1/13
3 yr
3728393
16.67%
7N
59W
33
NWSW
 
40.00
20.000000
50%
40%
50.00000%
Shelf of Greeley Eight, LLC, represented herein by Joseph D. Lundock, a/k/a Joe
Lundock, President
10/1/10
10/1/10
10/1/13
10/1/13
3 yr
3728393
16.67%
         
160.00
80.000000
                                                         
7N
59W
31
NWSE
 
40.00
20.000000
50%
40%
50.00000%
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-017
4/18/11
4/18/11
4/18/14
4/18/14
3 yr
 
18.75%
7N
59W
31
NESE
 
40.00
20.000000
50%
40%
50.00000%
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-017
4/18/11
4/18/11
4/18/14
4/18/14
3 yr
 
18.75%
7N
59W
31
SESE
 
40.00
20.000000
50%
40%
50.00000%
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-017
4/18/11
4/18/11
4/18/14
4/18/14
3 yr
 
18.75%
7N
59W
31
SWSE
 
40.00
20.000000
50%
40%
50.00000%
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-017
4/18/11
4/18/11
4/18/14
4/18/14
3 yr
 
18.75%
         
160.00
80.000000
                                                         
7N
59W
31
NWSW
lot 3
41.38
20.690000
50%
40%
50.00000%
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016
4/18/11
4/18/11
4/18/14
4/18/14
3 yr
 
18.75%
7N
59W
31
NESW
 
40.00
20.000000
50%
40%
50.00000%
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016
4/18/11
4/18/11
4/18/14
4/18/14
3 yr
 
18.75%
7N
59W
31
SESW
 
40.00
20.000000
50%
40%
50.00000%
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016
4/18/11
4/18/11
4/18/14
4/18/14
3 yr
 
18.75%
7N
59W
31
SWSW
lot 4
41.23
20.615000
50%
40%
50.00000%
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016
4/18/11
4/18/11
4/18/14
4/18/14
3 yr
 
18.75%
         
162.61
81.305000
                                                         
7N
59W
12
NENW
 
40.00
8.000000
50%
40%
20.00000%
Juli R. Kelley, a married woman dealing in her sole and separate property
3/17/08
3/17/08
3/17/13
3/17/13
5 yr
3549628, Affidavit 3751386
15.00%
7N
59W
12
NWNW
 
40.00
8.000000
50%
40%
20.00000%
Juli R. Kelley, a married woman dealing in her sole and separate property
3/17/08
3/17/08
3/17/13
3/17/13
5 yr
3549628, Affidavit 3751386
15.00%
7N
59W
12
SENW
 
40.00
8.000000
50%
40%
20.00000%
Juli R. Kelley, a married woman dealing in her sole and separate property
3/17/08
3/17/08
3/17/13
3/17/13
5 yr
3549628, Affidavit 3751386
15.00%
7N
59W
12
SWNW
 
40.00
8.000000
50%
40%
20.00000%
Juli R. Kelley, a married woman dealing in her sole and separate property
3/17/08
3/17/08
3/17/13
3/17/13
5 yr
3549628, Affidavit 3751386
15.00%
         
160.00
32.000000
                                                         
7N
59W
12
NWNW
 
40.00
8.000000
50%
40%
20.00000%
John W. Lauer and Mary K. Lauer, husband and wife
3/17/08
3/17/08
3/17/13
3/17/13
5 yr
3552738, Affidavit 3751387
15.00%
7N
59W
12
NENW
 
40.00
8.000000
50%
40%
20.00000%
John W. Lauer and Mary K. Lauer, husband and wife
3/17/08
3/17/08
3/17/13
3/17/13
5 yr
3552738, Affidavit 3751387
15.00%
7N
59W
12
SENW
 
40.00
8.000000
50%
40%
20.00000%
John W. Lauer and Mary K. Lauer, husband and wife
3/17/08
3/17/08
3/17/13
3/17/13
5 yr
3552738, Affidavit 3751387
15.00%
7N
59W
12
SWNW
 
40.00
8.000000
50%
40%
20.00000%
John W. Lauer and Mary K. Lauer, husband and wife
3/17/08
3/17/08
3/17/13
3/17/13
5 yr
3552738, Affidavit 3751387
15.00%
         
160.00
32.000000
                                                         
7N
59W
20
NWNE
 
40.00
0.888892
50%
40%
2.22223%
Carol Shepherd, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565637, Affidavit 3745470
15.00%
7N
59W
20
NENE
 
40.00
0.888892
50%
40%
2.22223%
Carol Shepherd, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565637, Affidavit 3745470
15.00%

 
 
33

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
20
SENE
 
40.00
0.888892
50%
40%
2.22223%
Carol Shepherd, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565637, Affidavit 3745470
15.00%
7N
59W
20
SWNE
 
40.00
0.888892
50%
40%
2.22223%
Carol Shepherd, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565637, Affidavit 3745470
15.00%
7N
59W
20
NWSE
 
40.00
0.888892
50%
40%
2.22223%
Carol Shepherd, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565637, Affidavit 3745470
15.00%
7N
59W
20
NESE
 
40.00
0.888892
50%
40%
2.22223%
Carol Shepherd, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565637, Affidavit 3745470
15.00%
7N
59W
20
SESE
 
40.00
0.888892
50%
40%
2.22223%
Carol Shepherd, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565637, Affidavit 3745470
15.00%
7N
59W
20
SWSE
 
40.00
0.888892
50%
40%
2.22223%
Carol Shepherd, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565637, Affidavit 3745470
15.00%
         
320.00
7.111136
                                                         
7N
60W
24
NENE
 
40.00
10.000000
50%
40%
25.00000%
Eileen M. Bruehne aka Eileen Mae (Brah) Bruehne aka Eileen Mae Bruehne, a widow
10/22/07
10/22/07
10/22/12
10/22/12
5 yr
3565638, Affidavit 3735055
15.00%
7N
60W
24
SENE
 
40.00
10.000000
50%
40%
25.00000%
Eileen M. Bruehne aka Eileen Mae (Brah) Bruehne aka Eileen Mae Bruehne, a widow
10/22/07
10/22/07
10/22/12
10/22/12
5 yr
3565638, Affidavit 3735055
15.00%
7N
60W
24
SWNE
 
40.00
10.000000
50%
40%
25.00000%
Eileen M. Bruehne aka Eileen Mae (Brah) Bruehne aka Eileen Mae Bruehne, a widow
10/22/07
10/22/07
10/22/12
10/22/12
5 yr
3565638, Affidavit 3735055
15.00%
7N
60W
24
NWSE
 
40.00
10.000000
50%
40%
25.00000%
Eileen M. Bruehne aka Eileen Mae (Brah) Bruehne aka Eileen Mae Bruehne, a widow
10/22/07
10/22/07
10/22/12
10/22/12
5 yr
3565638, Affidavit 3735055
15.00%
7N
60W
24
NESE
 
40.00
10.000000
50%
40%
25.00000%
Eileen M. Bruehne aka Eileen Mae (Brah) Bruehne aka Eileen Mae Bruehne, a widow
10/22/07
10/22/07
10/22/12
10/22/12
5 yr
3565638, Affidavit 3735055
15.00%
7N
60W
24
SESE
 
40.00
10.000000
50%
40%
25.00000%
Eileen M. Bruehne aka Eileen Mae (Brah) Bruehne aka Eileen Mae Bruehne, a widow
10/22/07
10/22/07
10/22/12
10/22/12
5 yr
3565638, Affidavit 3735055
15.00%
         
240.00
60.000000
                                                         
7N
60W
13
NESE
 
40.00
10.000000
50%
40%
25.00000%
Eileen M. Bruehne aka Eileen Mae (Brah) Bruehne aka Eileen Mae Bruehne, a widow
11/15/07
11/15/07
11/15/12
11/15/12
5 yr
3565642, Affidavit 3735056
15.00%
7N
60W
13
SESE
 
40.00
10.000000
50%
40%
25.00000%
Eileen M. Bruehne aka Eileen Mae (Brah) Bruehne aka Eileen Mae Bruehne, a widow
11/15/07
11/15/07
11/15/12
11/15/12
5 yr
3565642, Affidavit 3735056
15.00%
         
80.00
20.000000
                                                         
7N
59W
20
NENE
 
40.00
3.555556
50%
40%
8.88889%
Mona Archer, a married woman dealing in her sole and separate property
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565650, Affidavit 3745469
15.00%
7N
59W
20
NWNE
 
40.00
3.555556
50%
40%
8.88889%
Mona Archer, a married woman dealing in her sole and separate property
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565650, Affidavit 3745469
15.00%
7N
59W
20
SENE
 
40.00
3.555556
50%
40%
8.88889%
Mona Archer, a married woman dealing in her sole and separate property
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565650, Affidavit 3745469
15.00%
7N
59W
20
NESE
 
40.00
3.555556
50%
40%
8.88889%
Mona Archer, a married woman dealing in her sole and separate property
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565650, Affidavit 3745469
15.00%
7N
59W
20
SWNE
 
40.00
3.555556
50%
40%
8.88889%
Mona Archer, a married woman dealing in her sole and separate property
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565650, Affidavit 3745469
15.00%
7N
59W
20
SESE
 
40.00
3.555556
50%
40%
8.88889%
Mona Archer, a married woman dealing in her sole and separate property
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565650, Affidavit 3745469
15.00%
7N
59W
20
SWSE
 
40.00
3.555556
50%
40%
8.88889%
Mona Archer, a married woman dealing in her sole and separate property
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565650, Affidavit 3745469
15.00%
7N
59W
20
NWSE
 
40.00
3.555556
50%
40%
8.88889%
Mona Archer, a married woman dealing in her sole and separate property
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565650, Affidavit 3745469
15.00%
         
320.00
28.444448
                                                         
7N
59W
20
NWNE
 
40.00
3.555556
50%
40%
8.88889%
Roe Ann Wallin, a maried woman dealing in her sole and separate property
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565651, Affidavit 3745468
15.00%
7N
59W
20
NWSE
 
40.00
3.555556
50%
40%
8.88889%
Roe Ann Wallin, a maried woman dealing in her sole and separate property
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565651, Affidavit 3745468
15.00%
7N
59W
20
NESE
 
40.00
3.555556
50%
40%
8.88889%
Roe Ann Wallin, a maried woman dealing in her sole and separate property
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565651, Affidavit 3745468
15.00%
7N
59W
20
SWSE
 
40.00
3.555556
50%
40%
8.88889%
Roe Ann Wallin, a maried woman dealing in her sole and separate property
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565651, Affidavit 3745468
15.00%
7N
59W
20
NENE
 
40.00
3.555556
50%
40%
8.88889%
Roe Ann Wallin, a maried woman dealing in her sole and separate property
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565651, Affidavit 3745468
15.00%
7N
59W
20
SENE
 
40.00
3.555556
50%
40%
8.88889%
Roe Ann Wallin, a maried woman dealing in her sole and separate property
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565651, Affidavit 3745468
15.00%
7N
59W
20
SWNE
 
40.00
3.555556
50%
40%
8.88889%
Roe Ann Wallin, a maried woman dealing in her sole and separate property
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565651, Affidavit 3745468
15.00%
7N
59W
20
SESE
 
40.00
3.555556
50%
40%
8.88889%
Roe Ann Wallin, a maried woman dealing in her sole and separate property
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565651, Affidavit 3745468
15.00%
         
320.00
28.444444
                                                         
7N
59W
20
NWNE
 
40.00
2.666667
50%
40%
6.66667%
Lisa A. Scott, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565652, Affidavit 3745472
15.00%
7N
59W
20
NENE
 
40.00
2.666667
50%
40%
6.66667%
Lisa A. Scott, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565652, Affidavit 3745472
15.00%
7N
59W
20
SENE
 
40.00
2.666667
50%
40%
6.66667%
Lisa A. Scott, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565652, Affidavit 3745472
15.00%
7N
59W
20
SWNE
 
40.00
2.666667
50%
40%
6.66667%
Lisa A. Scott, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565652, Affidavit 3745472
15.00%
7N
59W
20
NWSE
 
40.00
2.666667
50%
40%
6.66667%
Lisa A. Scott, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565652, Affidavit 3745472
15.00%
7N
59W
20
NESE
 
40.00
2.666667
50%
40%
6.66667%
Lisa A. Scott, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565652, Affidavit 3745472
15.00%
7N
59W
20
SESE
 
40.00
2.666667
50%
40%
6.66667%
Lisa A. Scott, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565652, Affidavit 3745472
15.00%
7N
59W
20
SWSE
 
40.00
2.666667
50%
40%
6.66667%
Lisa A. Scott, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565652, Affidavit 3745472
15.00%
         
320.00
21.333333
                                                         
7N
59W
31
NENW
 
40.00
15.000000
50%
40%
37.50000%
Howard K. Dean, Jr. and Dalma Dean, husband and wife
1/28/08
1/28/08
1/28/13
1/28/13
5 yr
3565653, Affidavit 3740212
15.00%
7N
59W
31
NWNE
 
40.00
15.000000
50%
40%
37.50000%
Howard K. Dean, Jr. and Dalma Dean, husband and wife
1/28/08
1/28/08
1/28/13
1/28/13
5 yr
3565653, Affidavit 3740212
15.00%
7N
59W
31
NENE
 
40.00
15.000000
50%
40%
37.50000%
Howard K. Dean, Jr. and Dalma Dean, husband and wife
1/28/08
1/28/08
1/28/13
1/28/13
5 yr
3565653, Affidavit 3740212
15.00%
7N
59W
31
SENE
 
40.00
15.000000
50%
40%
37.50000%
Howard K. Dean, Jr. and Dalma Dean, husband and wife
1/28/08
1/28/08
1/28/13
1/28/13
5 yr
3565653, Affidavit 3740212
15.00%
7N
59W
31
SWNE
 
40.00
15.000000
50%
40%
37.50000%
Howard K. Dean, Jr. and Dalma Dean, husband and wife
1/28/08
1/28/08
1/28/13
1/28/13
5 yr
3565653, Affidavit 3740212
15.00%
7N
59W
31
SENW
 
40.00
15.000000
50%
40%
37.50000%
Howard K. Dean, Jr. and Dalma Dean, husband and wife
1/28/08
1/28/08
1/28/13
1/28/13
5 yr
3565653, Affidavit 3740212
15.00%
7N
59W
31
SWNW
lot 2
41.53
15.573750
50%
40%
37.50000%
Howard K. Dean, Jr. and Dalma Dean, husband and wife
1/28/08
1/28/08
1/28/13
1/28/13
5 yr
3565653, Affidavit 3740212
15.00%
7N
59W
31
NWNW
lot 1
41.68
15.630000
50%
40%
37.50000%
Howard K. Dean, Jr. and Dalma Dean, husband and wife
1/28/08
1/28/08
1/28/13
1/28/13
5 yr
3565653, Affidavit 3740212
15.00%
         
323.21
121.203750
                                                         
7N
59W
20
SWSE
 
40.00
2.666667
50%
40%
6.66667%
Anita Brauer, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565654, Affidavit 3745467
15.00%
7N
59W
20
NWNE
 
40.00
2.666667
50%
40%
6.66667%
Anita Brauer, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565654, Affidavit 3745467
15.00%
7N
59W
20
NENE
 
40.00
2.666667
50%
40%
6.66667%
Anita Brauer, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565654, Affidavit 3745467
15.00%
7N
59W
20
SENE
 
40.00
2.666667
50%
40%
6.66667%
Anita Brauer, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565654, Affidavit 3745467
15.00%
7N
59W
20
SWNE
 
40.00
2.666667
50%
40%
6.66667%
Anita Brauer, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565654, Affidavit 3745467
15.00%
7N
59W
20
NWSE
 
40.00
2.666667
50%
40%
6.66667%
Anita Brauer, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565654, Affidavit 3745467
15.00%
7N
59W
20
SESE
 
40.00
2.666667
50%
40%
6.66667%
Anita Brauer, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565654, Affidavit 3745467
15.00%
7N
59W
20
NESE
 
40.00
2.666667
50%
40%
6.66667%
Anita Brauer, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565654, Affidavit 3745467
15.00%
         
320.00
21.333333
                                                         
7N
59W
20
NWNE
 
40.00
2.666667
50%
40%
6.66667%
Terri Root, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565655, Affidavit 3745471
15.00%
7N
59W
20
NENE
 
40.00
2.666667
50%
40%
6.66667%
Terri Root, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565655, Affidavit 3745471
15.00%
7N
59W
20
SENE
 
40.00
2.666667
50%
40%
6.66667%
Terri Root, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565655, Affidavit 3745471
15.00%
7N
59W
20
SWNE
 
40.00
2.666667
50%
40%
6.66667%
Terri Root, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565655, Affidavit 3745471
15.00%
7N
59W
20
NWSE
 
40.00
2.666667
50%
40%
6.66667%
Terri Root, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565655, Affidavit 3745471
15.00%
7N
59W
20
NESE
 
40.00
2.666667
50%
40%
6.66667%
Terri Root, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565655, Affidavit 3745471
15.00%
7N
59W
20
SWSE
 
40.00
2.666667
50%
40%
6.66667%
Terri Root, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565655, Affidavit 3745471
15.00%
7N
59W
20
SESE
 
40.00
2.666667
50%
40%
6.66667%
Terri Root, a single woman
2/14/08
2/14/08
2/14/13
2/14/13
5 yr
3565655, Affidavit 3745471
15.00%
         
320.00
21.333333
                                                         
7N
59W
3
NENE
 
40.00
40.000000
50%
40%
100.00000%
Harold L. Daniels and Madeline P. Daniels, husband and wife
3/21/08
3/21/08
3/21/13
3/21/13
5 yr
3578678, 3751388
15.00%
7N
59W
3
NWNE
 
40.00
40.000000
50%
40%
100.00000%
Harold L. Daniels and Madeline P. Daniels, husband and wife
3/21/08
3/21/08
3/21/13
3/21/13
5 yr
3578678, 3751388
15.00%
         
80.00
80.000000
                                                         
7N
59W
14
NESW
 
40.00
40.000000
50%
40%
100.00000%
DC Minerals, LLC
12/21/09
12/21/09
12/21/12
12/21/12
3 yr
3680882
18.00%
7N
59W
14
NWSW
 
40.00
40.000000
50%
40%
100.00000%
DC Minerals, LLC
12/21/09
12/21/09
12/21/12
12/21/12
3 yr
3680882
18.00%

 
 
34

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
14
SESW
 
40.00
40.000000
50%
40%
100.00000%
DC Minerals, LLC
12/21/09
12/21/09
12/21/12
12/21/12
3 yr
3680882
18.00%
7N
59W
14
SWSW
 
40.00
40.000000
50%
40%
100.00000%
DC Minerals, LLC
12/21/09
12/21/09
12/21/12
12/21/12
3 yr
3680882
18.00%
7N
59W
22
NESE
 
40.00
20.000000
50%
40%
50.00000%
DC Minerals, LLC
12/21/09
12/21/09
12/21/12
12/21/12
3 yr
3680882
18.00%
7N
59W
22
SESE
 
40.00
20.000000
50%
40%
50.00000%
DC Minerals, LLC
12/21/09
12/21/09
12/21/12
12/21/12
3 yr
3680882
18.00%
7N
59W
27
NENE
 
40.00
40.000000
50%
40%
100.00000%
DC Minerals, LLC
12/21/09
12/21/09
12/21/12
12/21/12
3 yr
3680882
18.00%
         
280.00
240.000000
                                                         
7N
59W
14
SWSE
 
40.00
40.000000
50%
40%
100.00000%
DC Minerals, LLC
6/9/10
6/9/10
6/9/13
6/9/13
3 yr
3700885
18.00%
         
40.00
40.000000
                                                         
7N
59W
11
NWNE
 
40.00
1.547597
50%
40%
3.86899%
Elizabeth P. Peterson, a/k/a Elizabeth Peterson, a married woman, dealing in her
sole and separate property
6/19/08
6/19/08
6/19/13
6/19/13
5 yr
Memo 3572384, Affidavit 3714721
15.00%
7N
59W
11
SWNE
 
40.00
1.547597
50%
40%
3.86899%
Elizabeth P. Peterson, a/k/a Elizabeth Peterson, a married woman, dealing in her
sole and separate property
6/19/08
6/19/08
6/19/13
6/19/13
5 yr
Memo 3572384, Affidavit 3714721
15.00%
7N
59W
11
NWNW
 
40.00
1.547597
50%
40%
3.86899%
Elizabeth P. Peterson, a/k/a Elizabeth Peterson, a married woman, dealing in her
sole and separate property
6/19/08
6/19/08
6/19/13
6/19/13
5 yr
Memo 3572384, Affidavit 3714721
15.00%
7N
59W
11
NENW
 
40.00
1.547597
50%
40%
3.86899%
Elizabeth P. Peterson, a/k/a Elizabeth Peterson, a married woman, dealing in her
sole and separate property
6/19/08
6/19/08
6/19/13
6/19/13
5 yr
Memo 3572384, Affidavit 3714721
15.00%
7N
59W
11
SENW
 
40.00
1.547597
50%
40%
3.86899%
Elizabeth P. Peterson, a/k/a Elizabeth Peterson, a married woman, dealing in her
sole and separate property
6/19/08
6/19/08
6/19/13
6/19/13
5 yr
Memo 3572384, Affidavit 3714721
15.00%
7N
59W
11
SWNW
 
40.00
1.547597
50%
40%
3.86899%
Elizabeth P. Peterson, a/k/a Elizabeth Peterson, a married woman, dealing in her
sole and separate property
6/19/08
6/19/08
6/19/13
6/19/13
5 yr
Memo 3572384, Affidavit 3714721
15.00%
         
240.00
9.285582
                                                         
7N
59W
23
NWNE
 
40.00
0.444444
50%
40%
1.11111%
Charles R. Hefner, Trustee of the Robert A. Hefner IV Trust, a Residuary Trust
created under the Last Will and Testament of Robert A. Hefner, Jr.
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637673
15.00%
7N
59W
23
SWNE
 
40.00
0.444444
50%
40%
1.11111%
Charles R. Hefner, Trustee of the Robert A. Hefner IV Trust, a Residuary Trust
created under the Last Will and Testament of Robert A. Hefner, Jr.
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637673
15.00%
7N
59W
23
NWNW
 
40.00
0.444444
50%
40%
1.11111%
Charles R. Hefner, Trustee of the Robert A. Hefner IV Trust, a Residuary Trust
created under the Last Will and Testament of Robert A. Hefner, Jr.
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637673
15.00%
7N
59W
23
NENW
 
40.00
0.444444
50%
40%
1.11111%
Charles R. Hefner, Trustee of the Robert A. Hefner IV Trust, a Residuary Trust
created under the Last Will and Testament of Robert A. Hefner, Jr.
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637673
15.00%
7N
59W
23
SENW
 
40.00
0.444444
50%
40%
1.11111%
Charles R. Hefner, Trustee of the Robert A. Hefner IV Trust, a Residuary Trust
created under the Last Will and Testament of Robert A. Hefner, Jr.
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637673
15.00%
7N
59W
23
SWNW
 
40.00
0.444444
50%
40%
1.11111%
Charles R. Hefner, Trustee of the Robert A. Hefner IV Trust, a Residuary Trust
created under the Last Will and Testament of Robert A. Hefner, Jr.
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637673
15.00%
         
240.00
2.666664
                                                         
7N
59W
11
NENE
 
40.00
20.000000
50%
40%
50.00000%
Gordon W. Smith, a/k/a Gordon Whitford Smith, a/k/a Gordon Smith, a married man,
dealing in his sole and separate property
6/19/08
6/19/08
6/19/13
6/19/13
5 yr
Memo 3578332, Affidavit 3714722
15.00%
7N
59W
11
SENE
 
40.00
20.000000
50%
40%
50.00000%
Gordon W. Smith, a/k/a Gordon Whitford Smith, a/k/a Gordon Smith, a married man,
dealing in his sole and separate property
6/19/08
6/19/08
6/19/13
6/19/13
5 yr
Memo 3578332, Affidavit 3714722
15.00%
         
80.00
40.000000
                                                         
7N
60W
23
NENE
 
40.00
40.000000
50%
40%
100.00000%
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
7/23/08
7/23/08
7/23/13
7/23/13
5 yr
Memo 3579660, Affidavit 3714723
15.00%
7N
60W
23
SWNE
 
40.00
40.000000
50%
40%
100.00000%
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
7/23/08
7/23/08
7/23/13
7/23/13
5 yr
Memo 3579660, Affidavit 3714723
15.00%
7N
60W
23
NWSE
 
40.00
40.000000
50%
40%
100.00000%
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
7/23/08
7/23/08
7/23/13
7/23/13
5 yr
Memo 3579660, Affidavit 3714723
15.00%
7N
60W
23
NESE
 
40.00
40.000000
50%
40%
100.00000%
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
7/23/08
7/23/08
7/23/13
7/23/13
5 yr
Memo 3579660, Affidavit 3714723
15.00%
7N
60W
23
SESE
 
40.00
40.000000
50%
40%
100.00000%
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
7/23/08
7/23/08
7/23/13
7/23/13
5 yr
Memo 3579660, Affidavit 3714723
15.00%
7N
60W
23
SWSE
 
40.00
40.000000
50%
40%
100.00000%
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
7/23/08
7/23/08
7/23/13
7/23/13
5 yr
Memo 3579660, Affidavit 3714723
15.00%
7N
60W
23
NWNE
 
40.00
40.000000
50%
40%
100.00000%
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
7/23/08
7/23/08
7/23/13
7/23/13
5 yr
Memo 3579660, Affidavit 3714723
15.00%
7N
60W
23
SENE
 
40.00
40.000000
50%
40%
100.00000%
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
7/23/08
7/23/08
7/23/13
7/23/13
5 yr
Memo 3579660, Affidavit 3714723
15.00%
         
320.00
320.000000
                                                         
7N
59W
11
SWNW
 
40.00
6.666664
50%
40%
16.66666%
Margaret A. Stephenson, Trustee of the John D. Stephenson Family Trust
8/8/08
8/8/08
8/8/13
8/8/11
3 yr + 2 yr opt
Memo 3579663
15.00%
7N
59W
11
NWNW
 
40.00
6.666664
50%
40%
16.66666%
Margaret A. Stephenson, Trustee of the John D. Stephenson Family Trust
8/8/08
8/8/08
8/8/13
8/8/11
3 yr + 2 yr opt
Memo 3579663
15.00%
7N
59W
11
SENW
 
40.00
6.666664
50%
40%
16.66666%
Margaret A. Stephenson, Trustee of the John D. Stephenson Family Trust
8/8/08
8/8/08
8/8/13
8/8/11
3 yr + 2 yr opt
Memo 3579663
15.00%
7N
59W
11
NWNE
 
40.00
6.666664
50%
40%
16.66666%
Margaret A. Stephenson, Trustee of the John D. Stephenson Family Trust
8/8/08
8/8/08
8/8/13
8/8/11
3 yr + 2 yr opt
Memo 3579663
15.00%
7N
59W
11
SWNE
 
40.00
6.666664
50%
40%
16.66666%
Margaret A. Stephenson, Trustee of the John D. Stephenson Family Trust
8/8/08
8/8/08
8/8/13
8/8/11
3 yr + 2 yr opt
Memo 3579663
15.00%
7N
59W
11
NENW
 
40.00
6.666664
50%
40%
16.66666%
Margaret A. Stephenson, Trustee of the John D. Stephenson Family Trust
8/8/08
8/8/08
8/8/13
8/8/11
3 yr + 2 yr opt
Memo 3579663
15.00%
         
240.00
39.999984
                                                         
7N
59W
28
SWSE
 
40.00
10.000000
50%
40%
25.00000%
Elmer Gene Willoughby, a married man dealing in his sole and separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3579664, Rat. 3720651, Affidavit 3723487, Affidavit 3726185
15.00%
7N
59W
28
SESE
 
40.00
10.000000
50%
40%
25.00000%
Elmer Gene Willoughby, a married man dealing in his sole and separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3579664, Rat. 3720651, Affidavit 3723487, Affidavit 3726185
15.00%
7N
59W
28
NWNE
 
40.00
10.000000
50%
40%
25.00000%
Elmer Gene Willoughby, a married man dealing in his sole and separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3579664, Rat. 3720651, Affidavit 3723487, Affidavit 3726185
15.00%
7N
59W
28
NENE
 
40.00
10.000000
50%
40%
25.00000%
Elmer Gene Willoughby, a married man dealing in his sole and separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3579664, Rat. 3720651, Affidavit 3723487, Affidavit 3726185
15.00%
7N
59W
28
SENE
 
40.00
10.000000
50%
40%
25.00000%
Elmer Gene Willoughby, a married man dealing in his sole and separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3579664, Rat. 3720651, Affidavit 3723487, Affidavit 3726185
15.00%
7N
59W
28
SWNE
 
40.00
10.000000
50%
40%
25.00000%
Elmer Gene Willoughby, a married man dealing in his sole and separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3579664, Rat. 3720651, Affidavit 3723487, Affidavit 3726185
15.00%
7N
59W
28
NWSE
 
40.00
10.000000
50%
40%
25.00000%
Elmer Gene Willoughby, a married man dealing in his sole and separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3579664, Rat. 3720651, Affidavit 3723487, Affidavit 3726185
15.00%
7N
59W
28
NESE
 
40.00
10.000000
50%
40%
25.00000%
Elmer Gene Willoughby, a married man dealing in his sole and separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3579664, Rat. 3720651, Affidavit 3723487, Affidavit 3726185
15.00%
         
320.00
80.000000
                                                         
7N
59W
28
NENE
 
40.00
20.000000
50%
40%
50.00000%
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3579665, Affidavit 3723486, Affidavit 3726184
15.00%
7N
59W
28
SENE
 
40.00
20.000000
50%
40%
50.00000%
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3579665, Affidavit 3723486, Affidavit 3726184
15.00%
7N
59W
28
SWNE
 
40.00
20.000000
50%
40%
50.00000%
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3579665, Affidavit 3723486, Affidavit 3726184
15.00%
7N
59W
28
NWSE
 
40.00
20.000000
50%
40%
50.00000%
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3579665, Affidavit 3723486, Affidavit 3726184
15.00%
7N
59W
28
NESE
 
40.00
20.000000
50%
40%
50.00000%
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3579665, Affidavit 3723486, Affidavit 3726184
15.00%
7N
59W
28
SESE
 
40.00
20.000000
50%
40%
50.00000%
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3579665, Affidavit 3723486, Affidavit 3726184
15.00%
7N
59W
28
SWSE
 
40.00
20.000000
50%
40%
50.00000%
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3579665, Affidavit 3723486, Affidavit 3726184
15.00%
7N
59W
28
NWNE
 
40.00
20.000000
50%
40%
50.00000%
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3579665, Affidavit 3723486, Affidavit 3726184
15.00%
         
320.00
160.000000
                                                         
7N
59W
2
NENE
lot 1
39.62
0.206355
50%
40%
0.52084%
Barbara J. Hergenreder, a single person
9/5/08
9/5/08
9/5/13
9/5/13
5 yr
Memo 3579666, Affidavit 3731056
15.00%
7N
59W
2
NENW
lot 3
39.99
0.208290
50%
40%
0.52086%
Barbara J. Hergenreder, a single person
9/5/08
9/5/08
9/5/13
9/5/13
5 yr
Memo 3579666, Affidavit 3731056
15.00%
7N
59W
2
NWNE
lot 2
39.81
0.207345
50%
40%
0.52084%
Barbara J. Hergenreder, a single person
9/5/08
9/5/08
9/5/13
9/5/13
5 yr
Memo 3579666, Affidavit 3731056
15.00%
7N
59W
2
NWNW
lot 4
40.17
0.209220
50%
40%
0.52084%
Barbara J. Hergenreder, a single person
9/5/08
9/5/08
9/5/13
9/5/13
5 yr
Memo 3579666, Affidavit 3731056
15.00%
7N
59W
2
SENE
 
40.00
0.208330
50%
40%
0.52083%
Barbara J. Hergenreder, a single person
9/5/08
9/5/08
9/5/13
9/5/13
5 yr
Memo 3579666, Affidavit 3731056
15.00%
7N
59W
2
SENW
 
40.00
0.208330
50%
40%
0.52083%
Barbara J. Hergenreder, a single person
9/5/08
9/5/08
9/5/13
9/5/13
5 yr
Memo 3579666, Affidavit 3731056
15.00%
7N
59W
2
SWNE
 
40.00
0.208330
50%
40%
0.52083%
Barbara J. Hergenreder, a single person
9/5/08
9/5/08
9/5/13
9/5/13
5 yr
Memo 3579666, Affidavit 3731056
15.00%
7N
59W
2
SWNW
 
40.00
0.208330
50%
40%
0.52083%
Barbara J. Hergenreder, a single person
9/5/08
9/5/08
9/5/13
9/5/13
5 yr
Memo 3579666, Affidavit 3731056
15.00%
         
319.59
1.664530
                                                         
7N
59W
2
NENE
lot 1
39.62
0.206355
50%
40%
0.52084%
Doris L. Barker and Donald D. Barker, wife and husband
9/6/08
9/6/08
9/6/13
9/6/13
5 yr
Memo 3579667, Affidavit 3731057
15.00%
7N
59W
2
NENW
lot 3
39.99
0.208290
50%
40%
0.52086%
Doris L. Barker and Donald D. Barker, wife and husband
9/6/08
9/6/08
9/6/13
9/6/13
5 yr
Memo 3579667, Affidavit 3731057
15.00%
7N
59W
2
NWNE
lot 2
39.81
0.207345
50%
40%
0.52084%
Doris L. Barker and Donald D. Barker, wife and husband
9/6/08
9/6/08
9/6/13
9/6/13
5 yr
Memo 3579667, Affidavit 3731057
15.00%
7N
59W
2
NWNW
lot 4
40.17
0.209220
50%
40%
0.52084%
Doris L. Barker and Donald D. Barker, wife and husband
9/6/08
9/6/08
9/6/13
9/6/13
5 yr
Memo 3579667, Affidavit 3731057
15.00%
7N
59W
2
SENE
 
40.00
0.208330
50%
40%
0.52083%
Doris L. Barker and Donald D. Barker, wife and husband
9/6/08
9/6/08
9/6/13
9/6/13
5 yr
Memo 3579667, Affidavit 3731057
15.00%
7N
59W
2
SENW
 
40.00
0.208330
50%
40%
0.52083%
Doris L. Barker and Donald D. Barker, wife and husband
9/6/08
9/6/08
9/6/13
9/6/13
5 yr
Memo 3579667, Affidavit 3731057
15.00%
7N
59W
2
SWNE
 
40.00
0.208330
50%
40%
0.52083%
Doris L. Barker and Donald D. Barker, wife and husband
9/6/08
9/6/08
9/6/13
9/6/13
5 yr
Memo 3579667, Affidavit 3731057
15.00%
7N
59W
2
SWNW
 
40.00
0.208330
50%
40%
0.52083%
Doris L. Barker and Donald D. Barker, wife and husband
9/6/08
9/6/08
9/6/13
9/6/13
5 yr
Memo 3579667, Affidavit 3731057
15.00%

 
 
 
35

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
         
319.59
1.664530
                                                         
7N
59W
9
NENE
 
40.00
0.253527
50%
40%
0.63382%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
9
NESE
 
40.00
0.253527
50%
40%
0.63382%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
9
NWNE
 
40.00
0.253527
50%
40%
0.63382%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
9
NWSE
 
40.00
0.253527
50%
40%
0.63382%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
9
SENE
 
40.00
0.253527
50%
40%
0.63382%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
9
SESE
 
40.00
0.253527
50%
40%
0.63382%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
9
SWNE
 
40.00
0.253527
50%
40%
0.63382%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
9
SWSE
 
40.00
0.253527
50%
40%
0.63382%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
11
NESE
 
40.00
0.253531
50%
40%
0.63383%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
11
NESW
 
40.00
0.253531
50%
40%
0.63383%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
11
NWSE
 
40.00
0.253531
50%
40%
0.63383%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
11
NWSW
 
40.00
0.253531
50%
40%
0.63383%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
11
SESE
 
40.00
0.253531
50%
40%
0.63383%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
11
SESW
 
40.00
0.253531
50%
40%
0.63383%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
11
SWSE
 
40.00
0.253531
50%
40%
0.63383%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
11
SWSW
 
40.00
0.253531
50%
40%
0.63383%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
22
NESE
 
40.00
0.184383
50%
40%
0.46096%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
22
NWSE
 
40.00
0.184383
50%
40%
0.46096%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
22
SESE
 
40.00
0.184383
50%
40%
0.46096%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
7N
59W
22
SWSE
 
40.00
0.184383
50%
40%
0.46096%
Pentagon Oil Company, a Texas Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579668
15.00%
         
800.00
4.793997
                                                         
7N
59W
9
NENE
 
40.00
0.158400
50%
40%
0.39600%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
9
NESE
 
40.00
0.158400
50%
40%
0.39600%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
9
NWNE
 
40.00
0.158400
50%
40%
0.39600%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
9
NWSE
 
40.00
0.158400
50%
40%
0.39600%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
9
SENE
 
40.00
0.158400
50%
40%
0.39600%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
9
SESE
 
40.00
0.158400
50%
40%
0.39600%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
9
SWNE
 
40.00
0.158400
50%
40%
0.39600%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
9
SWSE
 
40.00
0.158400
50%
40%
0.39600%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
11
NESE
 
40.00
0.158400
50%
40%
0.39600%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
11
NESW
 
40.00
0.158400
50%
40%
0.39600%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
11
NWSE
 
40.00
0.158400
50%
40%
0.39600%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
11
NWSW
 
40.00
0.158400
50%
40%
0.39600%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
11
SESE
 
40.00
0.158400
50%
40%
0.39600%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
11
SESW
 
40.00
0.158400
50%
40%
0.39600%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
11
SWSE
 
40.00
0.158400
50%
40%
0.39600%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
11
SWSW
 
40.00
0.158400
50%
40%
0.39600%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
22
NESE
 
40.00
0.115200
50%
40%
0.28800%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
22
NWSE
 
40.00
0.115200
50%
40%
0.28800%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
22
SESE
 
40.00
0.115200
50%
40%
0.28800%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
7N
59W
22
SWSE
 
40.00
0.115200
50%
40%
0.28800%
Chaparral Royalty Company, a Texas Parntership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579669
15.00%
         
800.00
2.995200
                                                         
7N
59W
17
SWNE
 
40.00
0.312500
50%
40%
0.78125%
Melvin H. Brantley, a single person
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3579924, Affidavit 3731062
15.00%
7N
59W
17
NWNW
 
40.00
0.312500
50%
40%
0.78125%
Melvin H. Brantley, a single person
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3579924, Affidavit 3731062
15.00%
7N
59W
17
NENW
 
40.00
0.312500
50%
40%
0.78125%
Melvin H. Brantley, a single person
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3579924, Affidavit 3731062
15.00%
7N
59W
17
SENW
 
40.00
0.312500
50%
40%
0.78125%
Melvin H. Brantley, a single person
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3579924, Affidavit 3731062
15.00%
7N
59W
17
SWNW
 
40.00
0.312500
50%
40%
0.78125%
Melvin H. Brantley, a single person
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3579924, Affidavit 3731062
15.00%
7N
59W
17
NWNE
 
40.00
0.312500
50%
40%
0.78125%
Melvin H. Brantley, a single person
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3579924, Affidavit 3731062
15.00%
7N
59W
17
SENE
 
40.00
0.312500
50%
40%
0.78125%
Melvin H. Brantley, a single person
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3579924, Affidavit 3731062
15.00%
7N
59W
17
NENE
 
40.00
0.312500
50%
40%
0.78125%
Melvin H. Brantley, a single person
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3579924, Affidavit 3731062
15.00%
         
320.00
2.500000
                                                         
7N
59W
9
NENE
 
40.00
0.351962
50%
40%
0.87991%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
9
NESE
 
40.00
0.351962
50%
40%
0.87991%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
9
NWNE
 
40.00
0.351962
50%
40%
0.87991%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
9
NWSE
 
40.00
0.351962
50%
40%
0.87991%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
9
SENE
 
40.00
0.351962
50%
40%
0.87991%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
9
SESE
 
40.00
0.351962
50%
40%
0.87991%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
9
SWNE
 
40.00
0.351962
50%
40%
0.87991%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
9
SWSE
 
40.00
0.351962
50%
40%
0.87991%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
11
NESE
 
40.00
0.351961
50%
40%
0.87990%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
11
NESW
 
40.00
0.351961
50%
40%
0.87990%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
11
NWSE
 
40.00
0.351961
50%
40%
0.87990%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
11
NWSW
 
40.00
0.351961
50%
40%
0.87990%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
11
SESE
 
40.00
0.351961
50%
40%
0.87990%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
11
SESW
 
40.00
0.351961
50%
40%
0.87990%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
11
SWSE
 
40.00
0.351961
50%
40%
0.87990%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
11
SWSW
 
40.00
0.351961
50%
40%
0.87990%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
22
NESE
 
40.00
0.255973
50%
40%
0.63993%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
22
NWSE
 
40.00
0.255973
50%
40%
0.63993%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
22
SESE
 
40.00
0.255973
50%
40%
0.63993%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
7N
59W
22
SWSE
 
40.00
0.255973
50%
40%
0.63993%
Colonial Royalties Limited Partnership, a Oklahoma Partnership
8/15/08
8/15/08
8/15/13
8/15/13
5 yr
Memo 3579925
15.00%
         
800.00
6.655274
                                                         
7N
59W
3
NENW
lot 3
40.43
6.064500
50%
40%
15.00000%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
3
NESW
 
40.00
13.333333
50%
40%
33.33333%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
3
NWNW
lot 4
40.50
6.075000
50%
40%
15.00000%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
3
NWSW
 
40.00
13.333333
50%
40%
33.33333%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
3
SENE
 
40.00
7.000000
50%
40%
17.50000%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
3
SENW
 
40.00
6.000000
50%
40%
15.00000%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
3
SESW
 
40.00
13.333333
50%
40%
33.33333%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
3
SWNE
 
40.00
7.000000
50%
40%
17.50000%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%

 
 
36

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
3
SWNW
 
40.00
6.000000
50%
40%
15.00000%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
3
SWSW
 
40.00
13.333333
50%
40%
33.33333%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
4
NENE
lot 1
40.56
13.519997
50%
40%
33.33333%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
4
NWNE
lot 2
40.60
13.533331
50%
40%
33.33333%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
4
SENE
 
40.00
13.333332
50%
40%
33.33333%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
4
SWNE
 
40.00
13.333332
50%
40%
33.33333%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
8
NENE
 
40.00
13.333332
50%
40%
33.33333%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
8
NENW
 
40.00
13.333332
50%
40%
33.33333%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
8
NWNE
 
40.00
13.333332
50%
40%
33.33333%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
8
NWNW
 
40.00
13.333332
50%
40%
33.33333%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
8
SENE
 
40.00
13.333332
50%
40%
33.33333%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
8
SENW
 
40.00
13.333332
50%
40%
33.33333%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
8
SWNE
 
40.00
13.333332
50%
40%
33.33333%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
7N
59W
8
SWNW
 
40.00
13.333332
50%
40%
33.33333%
The Dewey E. And Lourene E. Miller Trust dated March 16, 2001
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3581439, Affidavit 3732171
15.00%
         
882.09
251.859480
                                                         
7N
59W
14
SESE
 
40.00
0.000000
50%
40%
 
Barbara Jo McFarland, a/k/a Barbara J. McFarland, a/k/a Barbara McFarland, a
widow
9/11/08
9/11/08
9/11/13
9/11/13
5 yr
Memo 3581441, Affidavit 3732173
15.00%
7N
59W
14
NESE
 
40.00
0.000000
50%
40%
 
Barbara Jo McFarland, a/k/a Barbara J. McFarland, a/k/a Barbara McFarland, a
widow
9/11/08
9/11/08
9/11/13
9/11/13
5 yr
Memo 3581441, Affidavit 3732173
15.00%
7N
59W
14
SWSE
 
40.00
0.000000
50%
40%
 
Barbara Jo McFarland, a/k/a Barbara J. McFarland, a/k/a Barbara McFarland, a
widow
9/11/08
9/11/08
9/11/13
9/11/13
5 yr
Memo 3581441, Affidavit 3732173
15.00%
7N
59W
14
NWSW
 
40.00
0.000000
50%
40%
 
Barbara Jo McFarland, a/k/a Barbara J. McFarland, a/k/a Barbara McFarland, a
widow
9/11/08
9/11/08
9/11/13
9/11/13
5 yr
Memo 3581441, Affidavit 3732173
15.00%
7N
59W
14
NESW
 
40.00
0.000000
50%
40%
 
Barbara Jo McFarland, a/k/a Barbara J. McFarland, a/k/a Barbara McFarland, a
widow
9/11/08
9/11/08
9/11/13
9/11/13
5 yr
Memo 3581441, Affidavit 3732173
15.00%
7N
59W
14
SESW
 
40.00
0.000000
50%
40%
 
Barbara Jo McFarland, a/k/a Barbara J. McFarland, a/k/a Barbara McFarland, a
widow
9/11/08
9/11/08
9/11/13
9/11/13
5 yr
Memo 3581441, Affidavit 3732173
15.00%
7N
59W
14
SWSW
 
40.00
0.000000
50%
40%
 
Barbara Jo McFarland, a/k/a Barbara J. McFarland, a/k/a Barbara McFarland, a
widow
9/11/08
9/11/08
9/11/13
9/11/13
5 yr
Memo 3581441, Affidavit 3732173
15.00%
7N
59W
14
NWSE
 
40.00
0.000000
50%
40%
 
Barbara Jo McFarland, a/k/a Barbara J. McFarland, a/k/a Barbara McFarland, a
widow
9/11/08
9/11/08
9/11/13
9/11/13
5 yr
Memo 3581441, Affidavit 3732173
15.00%
         
320.00
0.000000
                                                         
7N
59W
33
NENE
 
40.00
6.666666
50%
40%
16.66667%
James C. Young, Jr., a married man dealing in his sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581442, Affidavit 3731069
15.00%
7N
59W
33
NESE
 
40.00
6.666666
50%
40%
16.66667%
James C. Young, Jr., a married man dealing in his sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581442, Affidavit 3731069
15.00%
7N
59W
33
NWNE
 
40.00
6.666666
50%
40%
16.66667%
James C. Young, Jr., a married man dealing in his sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581442, Affidavit 3731069
15.00%
7N
59W
33
NWSE
 
40.00
6.666666
50%
40%
16.66667%
James C. Young, Jr., a married man dealing in his sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581442, Affidavit 3731069
15.00%
7N
59W
33
SENE
 
40.00
6.666666
50%
40%
16.66667%
James C. Young, Jr., a married man dealing in his sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581442, Affidavit 3731069
15.00%
7N
59W
33
SESE
 
40.00
6.666666
50%
40%
16.66667%
James C. Young, Jr., a married man dealing in his sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581442, Affidavit 3731069
15.00%
7N
59W
33
SWNE
 
40.00
6.666666
50%
40%
16.66667%
James C. Young, Jr., a married man dealing in his sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581442, Affidavit 3731069
15.00%
7N
59W
33
SWSE
 
40.00
6.666666
50%
40%
16.66667%
James C. Young, Jr., a married man dealing in his sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581442, Affidavit 3731069
15.00%
7N
59W
34
NENE
 
40.00
0.416667
50%
40%
1.04167%
James C. Young, Jr., a married man dealing in his sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581442, Affidavit 3731069
15.00%
7N
59W
34
NESE
 
40.00
0.416667
50%
40%
1.04167%
James C. Young, Jr., a married man dealing in his sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581442, Affidavit 3731069
15.00%
7N
59W
34
NWNE
 
40.00
0.416667
50%
40%
1.04167%
James C. Young, Jr., a married man dealing in his sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581442, Affidavit 3731069
15.00%
7N
59W
34
NWSE
 
40.00
0.416667
50%
40%
1.04167%
James C. Young, Jr., a married man dealing in his sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581442, Affidavit 3731069
15.00%
7N
59W
34
SENE
 
40.00
0.416667
50%
40%
1.04167%
James C. Young, Jr., a married man dealing in his sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581442, Affidavit 3731069
15.00%
7N
59W
34
SESE
 
40.00
0.416667
50%
40%
1.04167%
James C. Young, Jr., a married man dealing in his sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581442, Affidavit 3731069
15.00%
7N
59W
34
SWNE
 
40.00
0.416667
50%
40%
1.04167%
James C. Young, Jr., a married man dealing in his sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581442, Affidavit 3731069
15.00%
7N
59W
34
SWSE
 
40.00
0.416667
50%
40%
1.04167%
James C. Young, Jr., a married man dealing in his sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581442, Affidavit 3731069
15.00%
         
640.00
56.666662
                                                         
7N
59W
33
NENE
 
40.00
6.666666
50%
40%
16.66667%
Dianne Y. Fuller, a married woman dealing in her sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581443, Affidavit 3732174
15.00%
7N
59W
33
NESE
 
40.00
6.666666
50%
40%
16.66667%
Dianne Y. Fuller, a married woman dealing in her sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581443, Affidavit 3732174
15.00%
7N
59W
33
NWNE
 
40.00
6.666666
50%
40%
16.66667%
Dianne Y. Fuller, a married woman dealing in her sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581443, Affidavit 3732174
15.00%
7N
59W
33
NWSE
 
40.00
6.666666
50%
40%
16.66667%
Dianne Y. Fuller, a married woman dealing in her sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581443, Affidavit 3732174
15.00%
7N
59W
33
SENE
 
40.00
6.666666
50%
40%
16.66667%
Dianne Y. Fuller, a married woman dealing in her sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581443, Affidavit 3732174
15.00%
7N
59W
33
SESE
 
40.00
6.666666
50%
40%
16.66667%
Dianne Y. Fuller, a married woman dealing in her sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581443, Affidavit 3732174
15.00%
7N
59W
33
SWNE
 
40.00
6.666666
50%
40%
16.66667%
Dianne Y. Fuller, a married woman dealing in her sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581443, Affidavit 3732174
15.00%
7N
59W
33
SWSE
 
40.00
6.666666
50%
40%
16.66667%
Dianne Y. Fuller, a married woman dealing in her sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581443, Affidavit 3732174
15.00%
7N
59W
34
NENE
 
40.00
0.416667
50%
40%
1.04167%
Dianne Y. Fuller, a married woman dealing in her sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581443, Affidavit 3732174
15.00%
7N
59W
34
NESE
 
40.00
0.416667
50%
40%
1.04167%
Dianne Y. Fuller, a married woman dealing in her sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581443, Affidavit 3732174
15.00%
7N
59W
34
NWNE
 
40.00
0.416667
50%
40%
1.04167%
Dianne Y. Fuller, a married woman dealing in her sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581443, Affidavit 3732174
15.00%
7N
59W
34
NWSE
 
40.00
0.416667
50%
40%
1.04167%
Dianne Y. Fuller, a married woman dealing in her sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581443, Affidavit 3732174
15.00%
7N
59W
34
SENE
 
40.00
0.416667
50%
40%
1.04167%
Dianne Y. Fuller, a married woman dealing in her sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581443, Affidavit 3732174
15.00%
7N
59W
34
SESE
 
40.00
0.416667
50%
40%
1.04167%
Dianne Y. Fuller, a married woman dealing in her sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581443, Affidavit 3732174
15.00%
7N
59W
34
SWNE
 
40.00
0.416667
50%
40%
1.04167%
Dianne Y. Fuller, a married woman dealing in her sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581443, Affidavit 3732174
15.00%
7N
59W
34
SWSE
 
40.00
0.416667
50%
40%
1.04167%
Dianne Y. Fuller, a married woman dealing in her sole and separate property
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581443, Affidavit 3732174
15.00%
         
640.00
56.666662
                                                         
7N
59W
33
NENE
 
40.00
6.666666
50%
40%
16.66667%
John W. Young, a single man
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581444, Affidavit 3732175
15.00%
7N
59W
33
NESE
 
40.00
6.666666
50%
40%
16.66667%
John W. Young, a single man
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581444, Affidavit 3732175
15.00%
7N
59W
33
NWNE
 
40.00
6.666666
50%
40%
16.66667%
John W. Young, a single man
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581444, Affidavit 3732175
15.00%
7N
59W
33
NWSE
 
40.00
6.666666
50%
40%
16.66667%
John W. Young, a single man
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581444, Affidavit 3732175
15.00%
7N
59W
33
SENE
 
40.00
6.666666
50%
40%
16.66667%
John W. Young, a single man
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581444, Affidavit 3732175
15.00%
7N
59W
33
SESE
 
40.00
6.666666
50%
40%
16.66667%
John W. Young, a single man
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581444, Affidavit 3732175
15.00%
7N
59W
33
SWNE
 
40.00
6.666666
50%
40%
16.66667%
John W. Young, a single man
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581444, Affidavit 3732175
15.00%
7N
59W
33
SWSE
 
40.00
6.666666
50%
40%
16.66667%
John W. Young, a single man
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581444, Affidavit 3732175
15.00%
7N
59W
34
NENE
 
40.00
0.416667
50%
40%
1.04167%
John W. Young, a single man
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581444, Affidavit 3732175
15.00%
7N
59W
34
NESE
 
40.00
0.416667
50%
40%
1.04167%
John W. Young, a single man
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581444, Affidavit 3732175
15.00%
7N
59W
34
NWNE
 
40.00
0.416667
50%
40%
1.04167%
John W. Young, a single man
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581444, Affidavit 3732175
15.00%
7N
59W
34
NWSE
 
40.00
0.416667
50%
40%
1.04167%
John W. Young, a single man
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581444, Affidavit 3732175
15.00%
7N
59W
34
SENE
 
40.00
0.416667
50%
40%
1.04167%
John W. Young, a single man
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581444, Affidavit 3732175
15.00%
7N
59W
34
SESE
 
40.00
0.416667
50%
40%
1.04167%
John W. Young, a single man
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581444, Affidavit 3732175
15.00%
7N
59W
34
SWNE
 
40.00
0.416667
50%
40%
1.04167%
John W. Young, a single man
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581444, Affidavit 3732175
15.00%
7N
59W
34
SWSE
 
40.00
0.416667
50%
40%
1.04167%
John W. Young, a single man
9/12/08
9/12/08
9/12/13
9/12/13
5 yr
Memo 3581444, Affidavit 3732175
15.00%
         
640.00
56.666662
                                                         
7N
59W
18
NESE
 
40.00
0.833332
50%
40%
2.08333%
Roxanne Honaker, a married woman dealing in her sole and separate property
8/20/08
8/20/08
8/20/13
8/20/11
3 yr.+ 2 yr opt
Memo 3582336
15.00%
7N
59W
18
NESW
 
40.00
0.833332
50%
40%
2.08333%
Roxanne Honaker, a married woman dealing in her sole and separate property
8/20/08
8/20/08
8/20/13
8/20/11
3 yr.+ 2 yr opt
Memo 3582336
15.00%
7N
59W
18
NWSE
 
40.00
0.833332
50%
40%
2.08333%
Roxanne Honaker, a married woman dealing in her sole and separate property
8/20/08
8/20/08
8/20/13
8/20/11
3 yr.+ 2 yr opt
Memo 3582336
15.00%
7N
59W
18
NWSW
lot 3
42.12
0.877499
50%
40%
2.08333%
Roxanne Honaker, a married woman dealing in her sole and separate property
8/20/08
8/20/08
8/20/13
8/20/11
3 yr.+ 2 yr opt
Memo 3582336
15.00%
7N
59W
18
SENW
 
40.00
0.833332
50%
40%
2.08333%
Roxanne Honaker, a married woman dealing in her sole and separate property
8/20/08
8/20/08
8/20/13
8/20/11
3 yr.+ 2 yr opt
Memo 3582336
15.00%
7N
59W
18
SESE
 
40.00
0.833332
50%
40%
2.08333%
Roxanne Honaker, a married woman dealing in her sole and separate property
8/20/08
8/20/08
8/20/13
8/20/11
3 yr.+ 2 yr opt
Memo 3582336
15.00%

 
 
37

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
18
SESW
 
40.00
0.833332
50%
40%
2.08333%
Roxanne Honaker, a married woman dealing in her sole and separate property
8/20/08
8/20/08
8/20/13
8/20/11
3 yr.+ 2 yr opt
Memo 3582336
15.00%
7N
59W
18
SWNW
lot 2
42.16
0.878332
50%
40%
2.08333%
Roxanne Honaker, a married woman dealing in her sole and separate property
8/20/08
8/20/08
8/20/13
8/20/11
3 yr.+ 2 yr opt
Memo 3582336
15.00%
7N
59W
18
SWSE
 
40.00
0.833332
50%
40%
2.08333%
Roxanne Honaker, a married woman dealing in her sole and separate property
8/20/08
8/20/08
8/20/13
8/20/11
3 yr.+ 2 yr opt
Memo 3582336
15.00%
7N
59W
18
SWSW
lot 4
42.08
0.876665
50%
40%
2.08333%
Roxanne Honaker, a married woman dealing in her sole and separate property
8/20/08
8/20/08
8/20/13
8/20/11
3 yr.+ 2 yr opt
Memo 3582336
15.00%
7N
60W
23
NENW
 
40.00
1.666660
50%
40%
4.16665%
Roxanne Honaker, a married woman dealing in her sole and separate property
8/20/08
8/20/08
8/20/13
8/20/11
3 yr.+ 2 yr opt
Memo 3582336
15.00%
7N
60W
23
NESW
 
40.00
1.666660
50%
40%
4.16665%
Roxanne Honaker, a married woman dealing in her sole and separate property
8/20/08
8/20/08
8/20/13
8/20/11
3 yr.+ 2 yr opt
Memo 3582336
15.00%
7N
60W
23
NWNW
 
40.00
1.666660
50%
40%
4.16665%
Roxanne Honaker, a married woman dealing in her sole and separate property
8/20/08
8/20/08
8/20/13
8/20/11
3 yr.+ 2 yr opt
Memo 3582336
15.00%
7N
60W
23
NWSW
 
40.00
1.666660
50%
40%
4.16665%
Roxanne Honaker, a married woman dealing in her sole and separate property
8/20/08
8/20/08
8/20/13
8/20/11
3 yr.+ 2 yr opt
Memo 3582336
15.00%
7N
60W
23
SENW
 
40.00
1.666660
50%
40%
4.16665%
Roxanne Honaker, a married woman dealing in her sole and separate property
8/20/08
8/20/08
8/20/13
8/20/11
3 yr.+ 2 yr opt
Memo 3582336
15.00%
7N
60W
23
SESW
 
40.00
1.666660
50%
40%
4.16665%
Roxanne Honaker, a married woman dealing in her sole and separate property
8/20/08
8/20/08
8/20/13
8/20/11
3 yr.+ 2 yr opt
Memo 3582336
15.00%
7N
60W
23
SWNW
 
40.00
1.666660
50%
40%
4.16665%
Roxanne Honaker, a married woman dealing in her sole and separate property
8/20/08
8/20/08
8/20/13
8/20/11
3 yr.+ 2 yr opt
Memo 3582336
15.00%
7N
60W
23
SWSW
 
40.00
1.666660
50%
40%
4.16665%
Roxanne Honaker, a married woman dealing in her sole and separate property
8/20/08
8/20/08
8/20/13
8/20/11
3 yr.+ 2 yr opt
Memo 3582336
15.00%
         
726.36
21.799100
                                                         
7N
59W
15
NWNW
 
40.00
17.500000
50%
40%
43.75000%
Keith V. Ashbaugh, a/k/a Keith Ashbaugh and Shirley Ashbaugh, a/k/a Shirley L.
Ashbaugh, husband and wife
9/1/08
9/1/08
9/1/13
9/1/13
5 yr
Memo 3582337, Ratification 3642657, 3642658, 3642659, 3637677 & 3655672,
Affidavit 3731052
15.00%
7N
59W
15
NENW
 
40.00
17.500000
50%
40%
43.75000%
Keith V. Ashbaugh, a/k/a Keith Ashbaugh and Shirley Ashbaugh, a/k/a Shirley L.
Ashbaugh, husband and wife
9/1/08
9/1/08
9/1/13
9/1/13
5 yr
Memo 3582337, Ratification 3642657, 3642658, 3642659, 3637677 & 3655672,
Affidavit 3731052
15.00%
7N
59W
15
SWNW
 
40.00
17.500000
50%
40%
43.75000%
Keith V. Ashbaugh, a/k/a Keith Ashbaugh and Shirley Ashbaugh, a/k/a Shirley L.
Ashbaugh, husband and wife
9/1/08
9/1/08
9/1/13
9/1/13
5 yr
Memo 3582337, Ratification 3642657, 3642658, 3642659, 3637677 & 3655672,
Affidavit 3731052
15.00%
7N
59W
15
NWNE
 
40.00
17.500000
50%
40%
43.75000%
Keith V. Ashbaugh, a/k/a Keith Ashbaugh and Shirley Ashbaugh, a/k/a Shirley L.
Ashbaugh, husband and wife
9/1/08
9/1/08
9/1/13
9/1/13
5 yr
Memo 3582337, Ratification 3642657, 3642658, 3642659, 3637677 & 3655672,
Affidavit 3731052
15.00%
7N
59W
15
SENW
 
40.00
17.500000
50%
40%
43.75000%
Keith V. Ashbaugh, a/k/a Keith Ashbaugh and Shirley Ashbaugh, a/k/a Shirley L.
Ashbaugh, husband and wife
9/1/08
9/1/08
9/1/13
9/1/13
5 yr
Memo 3582337, Ratification 3642657, 3642658, 3642659, 3637677 & 3655672,
Affidavit 3731052
15.00%
7N
59W
15
SWNE
 
40.00
17.500000
50%
40%
43.75000%
Keith V. Ashbaugh, a/k/a Keith Ashbaugh and Shirley Ashbaugh, a/k/a Shirley L.
Ashbaugh, husband and wife
9/1/08
9/1/08
9/1/13
9/1/13
5 yr
Memo 3582337, Ratification 3642657, 3642658, 3642659, 3637677 & 3655672,
Affidavit 3731052
15.00%
7N
59W
15
SENE
 
40.00
17.500000
50%
40%
43.75000%
Keith V. Ashbaugh, a/k/a Keith Ashbaugh and Shirley Ashbaugh, a/k/a Shirley L.
Ashbaugh, husband and wife
9/1/08
9/1/08
9/1/13
9/1/13
5 yr
Memo 3582337, Ratification 3642657, 3642658, 3642659, 3637677 & 3655672,
Affidavit 3731052
15.00%
7N
59W
15
NWSE
 
40.00
39.395834
50%
40%
98.48958%
Keith V. Ashbaugh, a/k/a Keith Ashbaugh and Shirley Ashbaugh, a/k/a Shirley L.
Ashbaugh, husband and wife
9/1/08
9/1/08
9/1/13
9/1/13
5 yr
Memo 3582337, Ratification 3642657, 3642658, 3642659, 3637677 & 3655672,
Affidavit 3731052
15.00%
7N
59W
15
NESE
 
40.00
39.395834
50%
40%
98.48958%
Keith V. Ashbaugh, a/k/a Keith Ashbaugh and Shirley Ashbaugh, a/k/a Shirley L.
Ashbaugh, husband and wife
9/1/08
9/1/08
9/1/13
9/1/13
5 yr
Memo 3582337, Ratification 3642657, 3642658, 3642659, 3637677 & 3655672,
Affidavit 3731052
15.00%
7N
59W
15
SWSE
 
40.00
39.395834
50%
40%
98.48958%
Keith V. Ashbaugh, a/k/a Keith Ashbaugh and Shirley Ashbaugh, a/k/a Shirley L.
Ashbaugh, husband and wife
9/1/08
9/1/08
9/1/13
9/1/13
5 yr
Memo 3582337, Ratification 3642657, 3642658, 3642659, 3637677 & 3655672,
Affidavit 3731052
15.00%
7N
59W
15
SESE
 
40.00
39.395834
50%
40%
98.48958%
Keith V. Ashbaugh, a/k/a Keith Ashbaugh and Shirley Ashbaugh, a/k/a Shirley L.
Ashbaugh, husband and wife
9/1/08
9/1/08
9/1/13
9/1/13
5 yr
Memo 3582337, Ratification 3642657, 3642658, 3642659, 3637677 & 3655672,
Affidavit 3731052
15.00%
7N
59W
15
NENE
 
40.00
17.500000
50%
40%
43.75000%
Keith V. Ashbaugh, a/k/a Keith Ashbaugh and Shirley Ashbaugh, a/k/a Shirley L.
Ashbaugh, husband and wife
9/1/08
9/1/08
9/1/13
9/1/13
5 yr
Memo 3582337, Ratification 3642657, 3642658, 3642659, 3637677 & 3655672,
Affidavit 3731052
15.00%
7N
59W
15
NWSW
 
30.04
13.140315
50%
40%
43.75001%
Keith V. Ashbaugh, a/k/a Keith Ashbaugh and Shirley Ashbaugh, a/k/a Shirley L.
Ashbaugh, husband and wife
9/1/08
9/1/08
9/1/13
9/1/13
5 yr
Memo 3582337, Ratification 3642657, 3642658, 3642659, 3637677 & 3655672,
Affidavit 3731052
15.00%
7N
59W
15
NESW
 
30.04
13.140315
50%
40%
43.75001%
Keith V. Ashbaugh, a/k/a Keith Ashbaugh and Shirley Ashbaugh, a/k/a Shirley L.
Ashbaugh, husband and wife
9/1/08
9/1/08
9/1/13
9/1/13
5 yr
Memo 3582337, Ratification 3642657, 3642658, 3642659, 3637677 & 3655672,
Affidavit 3731052
15.00%
         
540.07
323.863964
                                                         
7N
59W
17
NESE
 
40.00
5.875000
50%
40%
14.68750%
Rodney S. Marcum, a married man, dealing in his sole and separate property
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3582338, Affidavit 3731053
15.00%
7N
59W
17
NESW
 
40.00
5.875000
50%
40%
14.68750%
Rodney S. Marcum, a married man, dealing in his sole and separate property
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3582338, Affidavit 3731053
15.00%
7N
59W
17
NWSE
 
40.00
5.875000
50%
40%
14.68750%
Rodney S. Marcum, a married man, dealing in his sole and separate property
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3582338, Affidavit 3731053
15.00%
7N
59W
17
NWSW
 
40.00
5.875000
50%
40%
14.68750%
Rodney S. Marcum, a married man, dealing in his sole and separate property
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3582338, Affidavit 3731053
15.00%
7N
59W
17
SESE
 
40.00
5.875000
50%
40%
14.68750%
Rodney S. Marcum, a married man, dealing in his sole and separate property
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3582338, Affidavit 3731053
15.00%
7N
59W
17
SESW
 
40.00
5.875000
50%
40%
14.68750%
Rodney S. Marcum, a married man, dealing in his sole and separate property
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3582338, Affidavit 3731053
15.00%
7N
59W
17
SWSE
 
40.00
5.875000
50%
40%
14.68750%
Rodney S. Marcum, a married man, dealing in his sole and separate property
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3582338, Affidavit 3731053
15.00%
7N
59W
17
SWSW
 
40.00
5.875000
50%
40%
14.68750%
Rodney S. Marcum, a married man, dealing in his sole and separate property
9/2/08
9/2/08
9/2/13
9/2/13
5 yr
Memo 3582338, Affidavit 3731053
15.00%
         
320.00
47.000000
                                                         
7N
59W
17
NESE
 
40.00
5.750000
50%
40%
14.37500%
Virginia R. Potter, a single person
9/4/08
9/4/08
9/4/13
9/4/13
5 yr
Memo 3582339, Affidavit 3731054
15.00%
7N
59W
17
NESW
 
40.00
5.750000
50%
40%
14.37500%
Virginia R. Potter, a single person
9/4/08
9/4/08
9/4/13
9/4/13
5 yr
Memo 3582339, Affidavit 3731054
15.00%
7N
59W
17
NWSE
 
40.00
5.750000
50%
40%
14.37500%
Virginia R. Potter, a single person
9/4/08
9/4/08
9/4/13
9/4/13
5 yr
Memo 3582339, Affidavit 3731054
15.00%
7N
59W
17
NWSW
 
40.00
5.750000
50%
40%
14.37500%
Virginia R. Potter, a single person
9/4/08
9/4/08
9/4/13
9/4/13
5 yr
Memo 3582339, Affidavit 3731054
15.00%
7N
59W
17
SESE
 
40.00
5.750000
50%
40%
14.37500%
Virginia R. Potter, a single person
9/4/08
9/4/08
9/4/13
9/4/13
5 yr
Memo 3582339, Affidavit 3731054
15.00%
7N
59W
17
SESW
 
40.00
5.750000
50%
40%
14.37500%
Virginia R. Potter, a single person
9/4/08
9/4/08
9/4/13
9/4/13
5 yr
Memo 3582339, Affidavit 3731054
15.00%
7N
59W
17
SWSE
 
40.00
5.750000
50%
40%
14.37500%
Virginia R. Potter, a single person
9/4/08
9/4/08
9/4/13
9/4/13
5 yr
Memo 3582339, Affidavit 3731054
15.00%
7N
59W
17
SWSW
 
40.00
5.750000
50%
40%
14.37500%
Virginia R. Potter, a single person
9/4/08
9/4/08
9/4/13
9/4/13
5 yr
Memo 3582339, Affidavit 3731054
15.00%
         
320.00
46.000000
                                                         
7N
59W
17
NESE
 
40.00
5.875000
50%
40%
14.68750%
Sharon Colson, a married person, dealing in her sole and separate property
9/4/08
9/4/08
9/4/13
9/4/13
5 yr
Memo 3582340, Affidavit 3731055
15.00%
7N
59W
17
NESW
 
40.00
5.875000
50%
40%
14.68750%
Sharon Colson, a married person, dealing in her sole and separate property
9/4/08
9/4/08
9/4/13
9/4/13
5 yr
Memo 3582340, Affidavit 3731055
15.00%
7N
59W
17
NWSE
 
40.00
5.875000
50%
40%
14.68750%
Sharon Colson, a married person, dealing in her sole and separate property
9/4/08
9/4/08
9/4/13
9/4/13
5 yr
Memo 3582340, Affidavit 3731055
15.00%
7N
59W
17
NWSW
 
40.00
5.875000
50%
40%
14.68750%
Sharon Colson, a married person, dealing in her sole and separate property
9/4/08
9/4/08
9/4/13
9/4/13
5 yr
Memo 3582340, Affidavit 3731055
15.00%
7N
59W
17
SESE
 
40.00
5.875000
50%
40%
14.68750%
Sharon Colson, a married person, dealing in her sole and separate property
9/4/08
9/4/08
9/4/13
9/4/13
5 yr
Memo 3582340, Affidavit 3731055
15.00%
7N
59W
17
SESW
 
40.00
5.875000
50%
40%
14.68750%
Sharon Colson, a married person, dealing in her sole and separate property
9/4/08
9/4/08
9/4/13
9/4/13
5 yr
Memo 3582340, Affidavit 3731055
15.00%
7N
59W
17
SWSE
 
40.00
5.875000
50%
40%
14.68750%
Sharon Colson, a married person, dealing in her sole and separate property
9/4/08
9/4/08
9/4/13
9/4/13
5 yr
Memo 3582340, Affidavit 3731055
15.00%
7N
59W
17
SWSW
 
40.00
5.875000
50%
40%
14.68750%
Sharon Colson, a married person, dealing in her sole and separate property
9/4/08
9/4/08
9/4/13
9/4/13
5 yr
Memo 3582340, Affidavit 3731055
15.00%
         
320.00
47.000000
                                                         
7N
59W
4
NENE
lot 1
40.56
0.169000
50%
40%
0.41667%
John Kuehn, a/k/a John L. Kuehn, a/k/a John Lee Kuehn, a single man
10/3/08
10/3/08
10/3/13
10/3/13
5 yr
Memo 3584253
15.00%
7N
59W
4
NWNE
lot 2
40.60
0.169166
50%
40%
0.41667%
John Kuehn, a/k/a John L. Kuehn, a/k/a John Lee Kuehn, a single man
10/3/08
10/3/08
10/3/13
10/3/13
5 yr
Memo 3584253
15.00%
7N
59W
4
SENE
 
40.00
0.166667
50%
40%
0.41667%
John Kuehn, a/k/a John L. Kuehn, a/k/a John Lee Kuehn, a single man
10/3/08
10/3/08
10/3/13
10/3/13
5 yr
Memo 3584253
15.00%
7N
59W
4
SWNE
 
40.00
0.166667
50%
40%
0.41667%
John Kuehn, a/k/a John L. Kuehn, a/k/a John Lee Kuehn, a single man
10/3/08
10/3/08
10/3/13
10/3/13
5 yr
Memo 3584253
15.00%
7N
59W
8
NENE
 
40.00
0.166667
50%
40%
0.41667%
John Kuehn, a/k/a John L. Kuehn, a/k/a John Lee Kuehn, a single man
10/3/08
10/3/08
10/3/13
10/3/13
5 yr
Memo 3584253
15.00%
7N
59W
8
NENW
 
40.00
0.166667
50%
40%
0.41667%
John Kuehn, a/k/a John L. Kuehn, a/k/a John Lee Kuehn, a single man
10/3/08
10/3/08
10/3/13
10/3/13
5 yr
Memo 3584253
15.00%
7N
59W
8
NWNE
 
40.00
0.166667
50%
40%
0.41667%
John Kuehn, a/k/a John L. Kuehn, a/k/a John Lee Kuehn, a single man
10/3/08
10/3/08
10/3/13
10/3/13
5 yr
Memo 3584253
15.00%
7N
59W
8
NWNW
 
40.00
0.166667
50%
40%
0.41667%
John Kuehn, a/k/a John L. Kuehn, a/k/a John Lee Kuehn, a single man
10/3/08
10/3/08
10/3/13
10/3/13
5 yr
Memo 3584253
15.00%
7N
59W
8
SENE
 
40.00
0.166667
50%
40%
0.41667%
John Kuehn, a/k/a John L. Kuehn, a/k/a John Lee Kuehn, a single man
10/3/08
10/3/08
10/3/13
10/3/13
5 yr
Memo 3584253
15.00%
7N
59W
8
SENW
 
40.00
0.166667
50%
40%
0.41667%
John Kuehn, a/k/a John L. Kuehn, a/k/a John Lee Kuehn, a single man
10/3/08
10/3/08
10/3/13
10/3/13
5 yr
Memo 3584253
15.00%
7N
59W
8
SWNE
 
40.00
0.166667
50%
40%
0.41667%
John Kuehn, a/k/a John L. Kuehn, a/k/a John Lee Kuehn, a single man
10/3/08
10/3/08
10/3/13
10/3/13
5 yr
Memo 3584253
15.00%
7N
59W
8
SWNW
 
40.00
0.166667
50%
40%
0.41667%
John Kuehn, a/k/a John L. Kuehn, a/k/a John Lee Kuehn, a single man
10/3/08
10/3/08
10/3/13
10/3/13
5 yr
Memo 3584253
15.00%
         
481.16
2.004836
                                                         
7N
59W
18
NESE
 
40.00
1.666666
50%
40%
4.16667%
Bill Paul, a married man dealing in his sole and separate property
9/5/08
9/5/08
9/5/13
9/5/11
3 yr + 2 yr opt
Memo 3584254
15.00%
7N
59W
18
NESW
 
40.00
1.666666
50%
40%
4.16667%
Bill Paul, a married man dealing in his sole and separate property
9/5/08
9/5/08
9/5/13
9/5/11
3 yr + 2 yr opt
Memo 3584254
15.00%
7N
59W
18
NWSE
 
40.00
1.666666
50%
40%
4.16667%
Bill Paul, a married man dealing in his sole and separate property
9/5/08
9/5/08
9/5/13
9/5/11
3 yr + 2 yr opt
Memo 3584254
15.00%
7N
59W
18
NWSW
lot 3
42.12
1.755000
50%
40%
4.16667%
Bill Paul, a married man dealing in his sole and separate property
9/5/08
9/5/08
9/5/13
9/5/11
3 yr + 2 yr opt
Memo 3584254
15.00%
7N
59W
18
SENW
 
40.00
1.666666
50%
40%
4.16667%
Bill Paul, a married man dealing in his sole and separate property
9/5/08
9/5/08
9/5/13
9/5/11
3 yr + 2 yr opt
Memo 3584254
15.00%
7N
59W
18
SESE
 
40.00
1.666666
50%
40%
4.16667%
Bill Paul, a married man dealing in his sole and separate property
9/5/08
9/5/08
9/5/13
9/5/11
3 yr + 2 yr opt
Memo 3584254
15.00%
7N
59W
18
SESW
 
40.00
1.666666
50%
40%
4.16667%
Bill Paul, a married man dealing in his sole and separate property
9/5/08
9/5/08
9/5/13
9/5/11
3 yr + 2 yr opt
Memo 3584254
15.00%
7N
59W
18
SWNW
lot 2
42.16
1.756668
50%
40%
4.16667%
Bill Paul, a married man dealing in his sole and separate property
9/5/08
9/5/08
9/5/13
9/5/11
3 yr + 2 yr opt
Memo 3584254
15.00%
7N
59W
18
SWSE
 
40.00
1.666666
50%
40%
4.16667%
Bill Paul, a married man dealing in his sole and separate property
9/5/08
9/5/08
9/5/13
9/5/11
3 yr + 2 yr opt
Memo 3584254
15.00%
7N
59W
18
SWSW
lot 4
42.08
1.753337
50%
40%
4.16668%
Bill Paul, a married man dealing in his sole and separate property
9/5/08
9/5/08
9/5/13
9/5/11
3 yr + 2 yr opt
Memo 3584254
15.00%
7N
60W
23
NENW
 
40.00
3.333332
50%
40%
8.33333%
Bill Paul, a married man dealing in his sole and separate property
9/5/08
9/5/08
9/5/13
9/5/11
3 yr + 2 yr opt
Memo 3584254
15.00%
7N
60W
23
NESW
 
40.00
3.333332
50%
40%
8.33333%
Bill Paul, a married man dealing in his sole and separate property
9/5/08
9/5/08
9/5/13
9/5/11
3 yr + 2 yr opt
Memo 3584254
15.00%

 
 
38

--------------------------------------------------------------------------------

 


 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
60W
23
NWNW
 
40.00
3.333332
50%
40%
8.33333%
Bill Paul, a married man dealing in his sole and separate property
9/5/08
9/5/08
9/5/13
9/5/11
3 yr + 2 yr opt
Memo 3584254
15.00%
7N
60W
23
NWSW
 
40.00
3.333332
50%
40%
8.33333%
Bill Paul, a married man dealing in his sole and separate property
9/5/08
9/5/08
9/5/13
9/5/11
3 yr + 2 yr opt
Memo 3584254
15.00%
7N
60W
23
SENW
 
40.00
3.333332
50%
40%
8.33333%
Bill Paul, a married man dealing in his sole and separate property
9/5/08
9/5/08
9/5/13
9/5/11
3 yr + 2 yr opt
Memo 3584254
15.00%
7N
60W
23
SESW
 
40.00
3.333332
50%
40%
8.33333%
Bill Paul, a married man dealing in his sole and separate property
9/5/08
9/5/08
9/5/13
9/5/11
3 yr + 2 yr opt
Memo 3584254
15.00%
7N
60W
23
SWNW
 
40.00
3.333332
50%
40%
8.33333%
Bill Paul, a married man dealing in his sole and separate property
9/5/08
9/5/08
9/5/13
9/5/11
3 yr + 2 yr opt
Memo 3584254
15.00%
7N
60W
23
SWSW
 
40.00
3.333332
50%
40%
8.33333%
Bill Paul, a married man dealing in his sole and separate property
9/5/08
9/5/08
9/5/13
9/5/11
3 yr + 2 yr opt
Memo 3584254
15.00%
         
726.36
43.598323
                                                         
7N
59W
19
NENE
 
40.00
40.000000
50%
40%
100.00000%
John Thomas Logan, a married man dealing in his sole and separate property
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3584257, Affidavit 3731070
15.00%
7N
59W
19
NESE
 
40.00
40.000000
50%
40%
100.00000%
John Thomas Logan, a married man dealing in his sole and separate property
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3584257, Affidavit 3731070
15.00%
7N
59W
19
NWNE
 
40.00
40.000000
50%
40%
100.00000%
John Thomas Logan, a married man dealing in his sole and separate property
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3584257, Affidavit 3731070
15.00%
7N
59W
19
NWSE
 
40.00
40.000000
50%
40%
100.00000%
John Thomas Logan, a married man dealing in his sole and separate property
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3584257, Affidavit 3731070
15.00%
7N
59W
19
SENE
 
40.00
40.000000
50%
40%
100.00000%
John Thomas Logan, a married man dealing in his sole and separate property
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3584257, Affidavit 3731070
15.00%
7N
59W
19
SESE
 
40.00
40.000000
50%
40%
100.00000%
John Thomas Logan, a married man dealing in his sole and separate property
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3584257, Affidavit 3731070
15.00%
7N
59W
19
SWNE
 
40.00
40.000000
50%
40%
100.00000%
John Thomas Logan, a married man dealing in his sole and separate property
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3584257, Affidavit 3731070
15.00%
7N
59W
19
SWSE
 
40.00
40.000000
50%
40%
100.00000%
John Thomas Logan, a married man dealing in his sole and separate property
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3584257, Affidavit 3731070
15.00%
         
320.00
320.000000
                                                         
7N
59W
10
NESW
 
40.00
2.222000
50%
40%
5.55500%
Victoria Karn, a/k/a Vicki Karn and Terry E. Karn, wife and husband
9/10/08
9/10/08
9/10/13
9/10/13
5 yr
Memo 3584258, Affidavit 3731066
15.00%
7N
59W
10
NWSW
 
40.00
2.222000
50%
40%
5.55500%
Victoria Karn, a/k/a Vicki Karn and Terry E. Karn, wife and husband
9/10/08
9/10/08
9/10/13
9/10/13
5 yr
Memo 3584258, Affidavit 3731066
15.00%
7N
59W
10
SESW
 
40.00
2.222000
50%
40%
5.55500%
Victoria Karn, a/k/a Vicki Karn and Terry E. Karn, wife and husband
9/10/08
9/10/08
9/10/13
9/10/13
5 yr
Memo 3584258, Affidavit 3731066
15.00%
7N
59W
10
SWSW
 
40.00
2.222000
50%
40%
5.55500%
Victoria Karn, a/k/a Vicki Karn and Terry E. Karn, wife and husband
9/10/08
9/10/08
9/10/13
9/10/13
5 yr
Memo 3584258, Affidavit 3731066
15.00%
         
160.00
8.888000
                                                         
7N
59W
11
NESE
 
40.00
0.156250
50%
40%
0.39063%
Mrs. Anna M. McClelland, a/k/a Ann M. McClelland, a married woman, dealing in
her sole and separate property
9/17/08
9/17/08
9/17/13
9/17/13
5 yr
Memo 3584259, Affidavit 3731072
15.00%
7N
59W
11
NESW
 
40.00
0.156250
50%
40%
0.39063%
Mrs. Anna M. McClelland, a/k/a Ann M. McClelland, a married woman, dealing in
her sole and separate property
9/17/08
9/17/08
9/17/13
9/17/13
5 yr
Memo 3584259, Affidavit 3731072
15.00%
7N
59W
11
NWSE
 
40.00
0.156250
50%
40%
0.39063%
Mrs. Anna M. McClelland, a/k/a Ann M. McClelland, a married woman, dealing in
her sole and separate property
9/17/08
9/17/08
9/17/13
9/17/13
5 yr
Memo 3584259, Affidavit 3731072
15.00%
7N
59W
11
NWSW
 
40.00
0.156250
50%
40%
0.39063%
Mrs. Anna M. McClelland, a/k/a Ann M. McClelland, a married woman, dealing in
her sole and separate property
9/17/08
9/17/08
9/17/13
9/17/13
5 yr
Memo 3584259, Affidavit 3731072
15.00%
7N
59W
11
SESE
 
40.00
0.156250
50%
40%
0.39063%
Mrs. Anna M. McClelland, a/k/a Ann M. McClelland, a married woman, dealing in
her sole and separate property
9/17/08
9/17/08
9/17/13
9/17/13
5 yr
Memo 3584259, Affidavit 3731072
15.00%
7N
59W
11
SESW
 
40.00
0.156250
50%
40%
0.39063%
Mrs. Anna M. McClelland, a/k/a Ann M. McClelland, a married woman, dealing in
her sole and separate property
9/17/08
9/17/08
9/17/13
9/17/13
5 yr
Memo 3584259, Affidavit 3731072
15.00%
7N
59W
11
SWSE
 
40.00
0.156250
50%
40%
0.39063%
Mrs. Anna M. McClelland, a/k/a Ann M. McClelland, a married woman, dealing in
her sole and separate property
9/17/08
9/17/08
9/17/13
9/17/13
5 yr
Memo 3584259, Affidavit 3731072
15.00%
7N
59W
11
SWSW
 
40.00
0.156250
50%
40%
0.39063%
Mrs. Anna M. McClelland, a/k/a Ann M. McClelland, a married woman, dealing in
her sole and separate property
9/17/08
9/17/08
9/17/13
9/17/13
5 yr
Memo 3584259, Affidavit 3731072
15.00%
7N
59W
23
NENW
 
40.00
1.250000
50%
40%
3.12500%
Mrs. Anna M. McClelland, a/k/a Ann M. McClelland, a married woman, dealing in
her sole and separate property
9/17/08
9/17/08
9/17/13
9/17/13
5 yr
Memo 3584259, Affidavit 3731072
15.00%
7N
59W
23
NWNE
 
40.00
1.250000
50%
40%
3.12500%
Mrs. Anna M. McClelland, a/k/a Ann M. McClelland, a married woman, dealing in
her sole and separate property
9/17/08
9/17/08
9/17/13
9/17/13
5 yr
Memo 3584259, Affidavit 3731072
15.00%
7N
59W
23
NWNW
 
40.00
1.250000
50%
40%
3.12500%
Mrs. Anna M. McClelland, a/k/a Ann M. McClelland, a married woman, dealing in
her sole and separate property
9/17/08
9/17/08
9/17/13
9/17/13
5 yr
Memo 3584259, Affidavit 3731072
15.00%
7N
59W
23
SENW
 
40.00
1.250000
50%
40%
3.12500%
Mrs. Anna M. McClelland, a/k/a Ann M. McClelland, a married woman, dealing in
her sole and separate property
9/17/08
9/17/08
9/17/13
9/17/13
5 yr
Memo 3584259, Affidavit 3731072
15.00%
7N
59W
23
SWNE
 
40.00
1.250000
50%
40%
3.12500%
Mrs. Anna M. McClelland, a/k/a Ann M. McClelland, a married woman, dealing in
her sole and separate property
9/17/08
9/17/08
9/17/13
9/17/13
5 yr
Memo 3584259, Affidavit 3731072
15.00%
7N
59W
23
SWNW
 
40.00
1.250000
50%
40%
3.12500%
Mrs. Anna M. McClelland, a/k/a Ann M. McClelland, a married woman, dealing in
her sole and separate property
9/17/08
9/17/08
9/17/13
9/17/13
5 yr
Memo 3584259, Affidavit 3731072
15.00%
         
560.00
8.750000
                                                         
7N
59W
8
NESE
 
40.00
0.937500
50%
40%
2.34375%
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3588025, Affidavit 3731058
15.00%
7N
59W
8
NESW
 
40.00
0.937500
50%
40%
2.34375%
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3588025, Affidavit 3731058
15.00%
7N
59W
8
NWSE
 
40.00
0.937500
50%
40%
2.34375%
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3588025, Affidavit 3731058
15.00%
7N
59W
8
NWSW
 
40.00
0.937500
50%
40%
2.34375%
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3588025, Affidavit 3731058
15.00%
7N
59W
8
SESE
 
40.00
0.937500
50%
40%
2.34375%
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3588025, Affidavit 3731058
15.00%
7N
59W
8
SESW
 
40.00
0.937500
50%
40%
2.34375%
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3588025, Affidavit 3731058
15.00%
7N
59W
8
SWSE
 
40.00
0.937500
50%
40%
2.34375%
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3588025, Affidavit 3731058
15.00%
7N
59W
8
SWSW
 
40.00
0.937500
50%
40%
2.34375%
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3588025, Affidavit 3731058
15.00%
         
320.00
7.500000
                                                         
7N
59W
11
NESE
 
40.00
0.156250
50%
40%
0.39063%
The William K. McGarvey Revocable Trust, dated September 2, 1999
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3588026, Affidavit 3731071
15.00%
7N
59W
11
NESW
 
40.00
0.156250
50%
40%
0.39063%
The William K. McGarvey Revocable Trust, dated September 2, 1999
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3588026, Affidavit 3731071
15.00%
7N
59W
11
NWSE
 
40.00
0.156250
50%
40%
0.39063%
The William K. McGarvey Revocable Trust, dated September 2, 1999
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3588026, Affidavit 3731071
15.00%
7N
59W
11
NWSW
 
40.00
0.156250
50%
40%
0.39063%
The William K. McGarvey Revocable Trust, dated September 2, 1999
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3588026, Affidavit 3731071
15.00%
7N
59W
11
SESE
 
40.00
0.156250
50%
40%
0.39063%
The William K. McGarvey Revocable Trust, dated September 2, 1999
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3588026, Affidavit 3731071
15.00%
7N
59W
11
SESW
 
40.00
0.156250
50%
40%
0.39063%
The William K. McGarvey Revocable Trust, dated September 2, 1999
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3588026, Affidavit 3731071
15.00%
7N
59W
11
SWSE
 
40.00
0.156250
50%
40%
0.39063%
The William K. McGarvey Revocable Trust, dated September 2, 1999
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3588026, Affidavit 3731071
15.00%
7N
59W
11
SWSW
 
40.00
0.156250
50%
40%
0.39063%
The William K. McGarvey Revocable Trust, dated September 2, 1999
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3588026, Affidavit 3731071
15.00%
7N
59W
23
NENW
 
40.00
1.250000
50%
40%
3.12500%
The William K. McGarvey Revocable Trust, dated September 2, 1999
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3588026, Affidavit 3731071
15.00%
7N
59W
23
NWNE
 
40.00
1.250000
50%
40%
3.12500%
The William K. McGarvey Revocable Trust, dated September 2, 1999
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3588026, Affidavit 3731071
15.00%
7N
59W
23
NWNW
 
40.00
1.250000
50%
40%
3.12500%
The William K. McGarvey Revocable Trust, dated September 2, 1999
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3588026, Affidavit 3731071
15.00%
7N
59W
23
SENW
 
40.00
1.250000
50%
40%
3.12500%
The William K. McGarvey Revocable Trust, dated September 2, 1999
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3588026, Affidavit 3731071
15.00%
7N
59W
23
SWNE
 
40.00
1.250000
50%
40%
3.12500%
The William K. McGarvey Revocable Trust, dated September 2, 1999
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3588026, Affidavit 3731071
15.00%
7N
59W
23
SWNW
 
40.00
1.250000
50%
40%
3.12500%
The William K. McGarvey Revocable Trust, dated September 2, 1999
9/16/08
9/16/08
9/16/13
9/16/13
5 yr
Memo 3588026, Affidavit 3731071
15.00%
         
560.00
8.750000
                                                         
7N
59W
11
NESE
 
40.00
0.156250
50%
40%
0.39063%
The Eugene J. McGarvey, Jr., Revocable Trust dated November 16, 2005
9/22/08
9/22/08
9/22/13
9/22/13
5 yr
Memo 3588027, Affidavit 3731074
15.00%
7N
59W
11
NESW
 
40.00
0.156250
50%
40%
0.39063%
The Eugene J. McGarvey, Jr., Revocable Trust dated November 16, 2005
9/22/08
9/22/08
9/22/13
9/22/13
5 yr
Memo 3588027, Affidavit 3731074
15.00%
7N
59W
11
NWSE
 
40.00
0.156250
50%
40%
0.39063%
The Eugene J. McGarvey, Jr., Revocable Trust dated November 16, 2005
9/22/08
9/22/08
9/22/13
9/22/13
5 yr
Memo 3588027, Affidavit 3731074
15.00%
7N
59W
11
NWSW
 
40.00
0.156250
50%
40%
0.39063%
The Eugene J. McGarvey, Jr., Revocable Trust dated November 16, 2005
9/22/08
9/22/08
9/22/13
9/22/13
5 yr
Memo 3588027, Affidavit 3731074
15.00%
7N
59W
11
SESE
 
40.00
0.156250
50%
40%
0.39063%
The Eugene J. McGarvey, Jr., Revocable Trust dated November 16, 2005
9/22/08
9/22/08
9/22/13
9/22/13
5 yr
Memo 3588027, Affidavit 3731074
15.00%
7N
59W
11
SESW
 
40.00
0.156250
50%
40%
0.39063%
The Eugene J. McGarvey, Jr., Revocable Trust dated November 16, 2005
9/22/08
9/22/08
9/22/13
9/22/13
5 yr
Memo 3588027, Affidavit 3731074
15.00%
7N
59W
11
SWSE
 
40.00
0.156250
50%
40%
0.39063%
The Eugene J. McGarvey, Jr., Revocable Trust dated November 16, 2005
9/22/08
9/22/08
9/22/13
9/22/13
5 yr
Memo 3588027, Affidavit 3731074
15.00%
7N
59W
11
SWSW
 
40.00
0.156250
50%
40%
0.39063%
The Eugene J. McGarvey, Jr., Revocable Trust dated November 16, 2005
9/22/08
9/22/08
9/22/13
9/22/13
5 yr
Memo 3588027, Affidavit 3731074
15.00%
7N
59W
23
NENW
 
40.00
1.250000
50%
40%
3.12500%
The Eugene J. McGarvey, Jr., Revocable Trust dated November 16, 2005
9/22/08
9/22/08
9/22/13
9/22/13
5 yr
Memo 3588027, Affidavit 3731074
15.00%
7N
59W
23
NWNE
 
40.00
1.250000
50%
40%
3.12500%
The Eugene J. McGarvey, Jr., Revocable Trust dated November 16, 2005
9/22/08
9/22/08
9/22/13
9/22/13
5 yr
Memo 3588027, Affidavit 3731074
15.00%
7N
59W
23
NWNW
 
40.00
1.250000
50%
40%
3.12500%
The Eugene J. McGarvey, Jr., Revocable Trust dated November 16, 2005
9/22/08
9/22/08
9/22/13
9/22/13
5 yr
Memo 3588027, Affidavit 3731074
15.00%
7N
59W
23
SENW
 
40.00
1.250000
50%
40%
3.12500%
The Eugene J. McGarvey, Jr., Revocable Trust dated November 16, 2005
9/22/08
9/22/08
9/22/13
9/22/13
5 yr
Memo 3588027, Affidavit 3731074
15.00%
7N
59W
23
SWNE
 
40.00
1.250000
50%
40%
3.12500%
The Eugene J. McGarvey, Jr., Revocable Trust dated November 16, 2005
9/22/08
9/22/08
9/22/13
9/22/13
5 yr
Memo 3588027, Affidavit 3731074
15.00%
7N
59W
23
SWNW
 
40.00
1.250000
50%
40%
3.12500%
The Eugene J. McGarvey, Jr., Revocable Trust dated November 16, 2005
9/22/08
9/22/08
9/22/13
9/22/13
5 yr
Memo 3588027, Affidavit 3731074
15.00%
         
560.00
8.750000
                                                         
7N
59W
33
NENE
 
40.00
6.666666
50%
40%
16.66667%
Roger Hilzer, a married man dealing in his sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3588029, Affidavit 3731065
15.00%
7N
59W
33
NESE
 
40.00
6.666666
50%
40%
16.66667%
Roger Hilzer, a married man dealing in his sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3588029, Affidavit 3731065
15.00%
7N
59W
33
NWNE
 
40.00
6.666666
50%
40%
16.66667%
Roger Hilzer, a married man dealing in his sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3588029, Affidavit 3731065
15.00%
7N
59W
33
NWSE
 
40.00
6.666666
50%
40%
16.66667%
Roger Hilzer, a married man dealing in his sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3588029, Affidavit 3731065
15.00%

 
 
39

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
33
SENE
 
40.00
6.666666
50%
40%
16.66667%
Roger Hilzer, a married man dealing in his sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3588029, Affidavit 3731065
15.00%
7N
59W
33
SESE
 
40.00
6.666666
50%
40%
16.66667%
Roger Hilzer, a married man dealing in his sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3588029, Affidavit 3731065
15.00%
7N
59W
33
SWNE
 
40.00
6.666666
50%
40%
16.66667%
Roger Hilzer, a married man dealing in his sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3588029, Affidavit 3731065
15.00%
7N
59W
33
SWSE
 
40.00
6.666666
50%
40%
16.66667%
Roger Hilzer, a married man dealing in his sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3588029, Affidavit 3731065
15.00%
7N
59W
34
NENE
 
40.00
0.625000
50%
40%
1.56250%
Roger Hilzer, a married man dealing in his sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3588029, Affidavit 3731065
15.00%
7N
59W
34
NESE
 
40.00
0.625000
50%
40%
1.56250%
Roger Hilzer, a married man dealing in his sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3588029, Affidavit 3731065
15.00%
7N
59W
34
NWNE
 
40.00
0.625000
50%
40%
1.56250%
Roger Hilzer, a married man dealing in his sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3588029, Affidavit 3731065
15.00%
7N
59W
34
NWSE
 
40.00
0.625000
50%
40%
1.56250%
Roger Hilzer, a married man dealing in his sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3588029, Affidavit 3731065
15.00%
7N
59W
34
SENE
 
40.00
0.625000
50%
40%
1.56250%
Roger Hilzer, a married man dealing in his sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3588029, Affidavit 3731065
15.00%
7N
59W
34
SESE
 
40.00
0.625000
50%
40%
1.56250%
Roger Hilzer, a married man dealing in his sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3588029, Affidavit 3731065
15.00%
7N
59W
34
SWNE
 
40.00
0.625000
50%
40%
1.56250%
Roger Hilzer, a married man dealing in his sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3588029, Affidavit 3731065
15.00%
7N
59W
34
SWSE
 
40.00
0.625000
50%
40%
1.56250%
Roger Hilzer, a married man dealing in his sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3588029, Affidavit 3731065
15.00%
         
640.00
58.333328
                                                         
7N
59W
17
NENE
 
40.00
0.312500
50%
40%
0.78125%
Richard C. Brantley and Lodean L. Brantley, husband and wife
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3588461, Affidavit 3731060
15.00%
7N
59W
17
NENW
 
40.00
0.312500
50%
40%
0.78125%
Richard C. Brantley and Lodean L. Brantley, husband and wife
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3588461, Affidavit 3731060
15.00%
7N
59W
17
NWNE
 
40.00
0.312500
50%
40%
0.78125%
Richard C. Brantley and Lodean L. Brantley, husband and wife
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3588461, Affidavit 3731060
15.00%
7N
59W
17
NWNW
 
40.00
0.312500
50%
40%
0.78125%
Richard C. Brantley and Lodean L. Brantley, husband and wife
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3588461, Affidavit 3731060
15.00%
7N
59W
17
SENE
 
40.00
0.312500
50%
40%
0.78125%
Richard C. Brantley and Lodean L. Brantley, husband and wife
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3588461, Affidavit 3731060
15.00%
7N
59W
17
SENW
 
40.00
0.312500
50%
40%
0.78125%
Richard C. Brantley and Lodean L. Brantley, husband and wife
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3588461, Affidavit 3731060
15.00%
7N
59W
17
SWNE
 
40.00
0.312500
50%
40%
0.78125%
Richard C. Brantley and Lodean L. Brantley, husband and wife
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3588461, Affidavit 3731060
15.00%
7N
59W
17
SWNW
 
40.00
0.312500
50%
40%
0.78125%
Richard C. Brantley and Lodean L. Brantley, husband and wife
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3588461, Affidavit 3731060
15.00%
         
320.00
2.500000
                                                         
7N
59W
28
NENE
 
40.00
10.000000
50%
40%
25.00000%
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3588462, Affidavit 3723485, Affidavit 3726183
15.00%
7N
59W
28
NESE
 
40.00
10.000000
50%
40%
25.00000%
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3588462, Affidavit 3723485, Affidavit 3726183
15.00%
7N
59W
28
NWNE
 
40.00
10.000000
50%
40%
25.00000%
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3588462, Affidavit 3723485, Affidavit 3726183
15.00%
7N
59W
28
NWSE
 
40.00
10.000000
50%
40%
25.00000%
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3588462, Affidavit 3723485, Affidavit 3726183
15.00%
7N
59W
28
SENE
 
40.00
10.000000
50%
40%
25.00000%
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3588462, Affidavit 3723485, Affidavit 3726183
15.00%
7N
59W
28
SESE
 
40.00
10.000000
50%
40%
25.00000%
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3588462, Affidavit 3723485, Affidavit 3726183
15.00%
7N
59W
28
SWNE
 
40.00
10.000000
50%
40%
25.00000%
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3588462, Affidavit 3723485, Affidavit 3726183
15.00%
7N
59W
28
SWSE
 
40.00
10.000000
50%
40%
25.00000%
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
8/19/08
8/19/08
8/19/13
8/19/13
5 yr
Memo 3588462, Affidavit 3723485, Affidavit 3726183
15.00%
         
320.00
80.000000
                                                         
7N
59W
15
NESW
 
9.97
4.359690
50%
40%
43.75003%
Jesse U. Archuleta, a/k/a Jesse Archuleta and Stephanie L. Archuleta, a/k/a
Stephanie Archuleta, husband and wife
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3592038, Affidavit 3731059
15.00%
7N
59W
15
NWSW
 
9.97
4.359690
50%
40%
43.75003%
Jesse U. Archuleta, a/k/a Jesse Archuleta and Stephanie L. Archuleta, a/k/a
Stephanie Archuleta, husband and wife
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3592038, Affidavit 3731059
15.00%
7N
59W
15
SESW
 
40.00
17.500000
50%
40%
43.75000%
Jesse U. Archuleta, a/k/a Jesse Archuleta and Stephanie L. Archuleta, a/k/a
Stephanie Archuleta, husband and wife
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3592038, Affidavit 3731059
15.00%
7N
59W
15
SWSW
 
40.00
17.500000
50%
40%
43.75000%
Jesse U. Archuleta, a/k/a Jesse Archuleta and Stephanie L. Archuleta, a/k/a
Stephanie Archuleta, husband and wife
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Memo 3592038, Affidavit 3731059
15.00%
         
99.93
43.719380
                                                         
7N
59W
33
NENE
 
40.00
6.666666
50%
40%
16.66667%
Connie L. Green, a married woman dealing in her sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3592039, Affidavit 3731063
15.00%
7N
59W
33
NESE
 
40.00
6.666666
50%
40%
16.66667%
Connie L. Green, a married woman dealing in her sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3592039, Affidavit 3731063
15.00%
7N
59W
33
NWNE
 
40.00
6.666666
50%
40%
16.66667%
Connie L. Green, a married woman dealing in her sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3592039, Affidavit 3731063
15.00%
7N
59W
33
NWSE
 
40.00
6.666666
50%
40%
16.66667%
Connie L. Green, a married woman dealing in her sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3592039, Affidavit 3731063
15.00%
7N
59W
33
SENE
 
40.00
6.666666
50%
40%
16.66667%
Connie L. Green, a married woman dealing in her sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3592039, Affidavit 3731063
15.00%
7N
59W
33
SESE
 
40.00
6.666666
50%
40%
16.66667%
Connie L. Green, a married woman dealing in her sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3592039, Affidavit 3731063
15.00%
7N
59W
33
SWNE
 
40.00
6.666666
50%
40%
16.66667%
Connie L. Green, a married woman dealing in her sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3592039, Affidavit 3731063
15.00%
7N
59W
33
SWSE
 
40.00
6.666666
50%
40%
16.66667%
Connie L. Green, a married woman dealing in her sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3592039, Affidavit 3731063
15.00%
7N
59W
34
NENE
 
40.00
0.625000
50%
40%
1.56250%
Connie L. Green, a married woman dealing in her sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3592039, Affidavit 3731063
15.00%
7N
59W
34
NESE
 
40.00
0.625000
50%
40%
1.56250%
Connie L. Green, a married woman dealing in her sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3592039, Affidavit 3731063
15.00%
7N
59W
34
NWNE
 
40.00
0.625000
50%
40%
1.56250%
Connie L. Green, a married woman dealing in her sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3592039, Affidavit 3731063
15.00%
7N
59W
34
NWSE
 
40.00
0.625000
50%
40%
1.56250%
Connie L. Green, a married woman dealing in her sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3592039, Affidavit 3731063
15.00%
7N
59W
34
SENE
 
40.00
0.625000
50%
40%
1.56250%
Connie L. Green, a married woman dealing in her sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3592039, Affidavit 3731063
15.00%
7N
59W
34
SESE
 
40.00
0.625000
50%
40%
1.56250%
Connie L. Green, a married woman dealing in her sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3592039, Affidavit 3731063
15.00%
7N
59W
34
SWNE
 
40.00
0.625000
50%
40%
1.56250%
Connie L. Green, a married woman dealing in her sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3592039, Affidavit 3731063
15.00%
7N
59W
34
SWSE
 
40.00
0.625000
50%
40%
1.56250%
Connie L. Green, a married woman dealing in her sole and separate property
9/9/08
9/9/08
9/9/13
9/9/13
5 yr
Memo 3592039, Affidavit 3731063
15.00%
         
640.00
58.333328
                                                         
7N
60W
35
NENE
 
40.00
0.555555
50%
40%
1.38889%
Marjorie Joy Cain, a widow
9/23/08
9/23/08
9/23/11
9/23/11
3 yr + 2 yr opt
Memo 3592040
15.00%
7N
60W
35
NESE
 
40.00
0.555555
50%
40%
1.38889%
Marjorie Joy Cain, a widow
9/23/08
9/23/08
9/23/11
9/23/11
3 yr + 2 yr opt
Memo 3592040
15.00%
7N
60W
35
NWNE
 
40.00
0.555555
50%
40%
1.38889%
Marjorie Joy Cain, a widow
9/23/08
9/23/08
9/23/11
9/23/11
3 yr + 2 yr opt
Memo 3592040
15.00%
7N
60W
35
NWSE
 
40.00
0.555555
50%
40%
1.38889%
Marjorie Joy Cain, a widow
9/23/08
9/23/08
9/23/11
9/23/11
3 yr + 2 yr opt
Memo 3592040
15.00%
7N
60W
35
SENE
 
40.00
0.555555
50%
40%
1.38889%
Marjorie Joy Cain, a widow
9/23/08
9/23/08
9/23/11
9/23/11
3 yr + 2 yr opt
Memo 3592040
15.00%
7N
60W
35
SESE
 
40.00
0.555555
50%
40%
1.38889%
Marjorie Joy Cain, a widow
9/23/08
9/23/08
9/23/11
9/23/11
3 yr + 2 yr opt
Memo 3592040
15.00%
7N
60W
35
SWNE
 
40.00
0.555555
50%
40%
1.38889%
Marjorie Joy Cain, a widow
9/23/08
9/23/08
9/23/11
9/23/11
3 yr + 2 yr opt
Memo 3592040
15.00%
7N
60W
35
SWSE
 
40.00
0.555555
50%
40%
1.38889%
Marjorie Joy Cain, a widow
9/23/08
9/23/08
9/23/11
9/23/11
3 yr + 2 yr opt
Memo 3592040
15.00%
         
320.00
4.444440
                                                         
7N
59W
4
NENE
lot 1
40.56
1.690000
50%
40%
4.16667%
Janette Kuehn, a/k/a Janette M. Kuehn, and John Kuehn, a/k/a John M. Kuehn, wife
and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3592041, Affidavit 3731077
15.00%
7N
59W
4
NWNE
lot 2
40.60
1.691660
50%
40%
4.16665%
Janette Kuehn, a/k/a Janette M. Kuehn, and John Kuehn, a/k/a John M. Kuehn, wife
and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3592041, Affidavit 3731077
15.00%
7N
59W
4
SENE
 
40.00
1.666667
50%
40%
4.16667%
Janette Kuehn, a/k/a Janette M. Kuehn, and John Kuehn, a/k/a John M. Kuehn, wife
and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3592041, Affidavit 3731077
15.00%
7N
59W
4
SWNE
 
40.00
1.666667
50%
40%
4.16667%
Janette Kuehn, a/k/a Janette M. Kuehn, and John Kuehn, a/k/a John M. Kuehn, wife
and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3592041, Affidavit 3731077
15.00%
7N
59W
8
NENE
 
40.00
1.666667
50%
40%
4.16667%
Janette Kuehn, a/k/a Janette M. Kuehn, and John Kuehn, a/k/a John M. Kuehn, wife
and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3592041, Affidavit 3731077
15.00%
7N
59W
8
NENW
 
40.00
1.666667
50%
40%
4.16667%
Janette Kuehn, a/k/a Janette M. Kuehn, and John Kuehn, a/k/a John M. Kuehn, wife
and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3592041, Affidavit 3731077
15.00%
7N
59W
8
NWNE
 
40.00
1.666667
50%
40%
4.16667%
Janette Kuehn, a/k/a Janette M. Kuehn, and John Kuehn, a/k/a John M. Kuehn, wife
and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3592041, Affidavit 3731077
15.00%
7N
59W
8
NWNW
 
40.00
1.666667
50%
40%
4.16667%
Janette Kuehn, a/k/a Janette M. Kuehn, and John Kuehn, a/k/a John M. Kuehn, wife
and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3592041, Affidavit 3731077
15.00%
7N
59W
8
SENE
 
40.00
1.666667
50%
40%
4.16667%
Janette Kuehn, a/k/a Janette M. Kuehn, and John Kuehn, a/k/a John M. Kuehn, wife
and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3592041, Affidavit 3731077
15.00%
7N
59W
8
SENW
 
40.00
1.666667
50%
40%
4.16667%
Janette Kuehn, a/k/a Janette M. Kuehn, and John Kuehn, a/k/a John M. Kuehn, wife
and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3592041, Affidavit 3731077
15.00%
7N
59W
8
SWNE
 
40.00
1.666667
50%
40%
4.16667%
Janette Kuehn, a/k/a Janette M. Kuehn, and John Kuehn, a/k/a John M. Kuehn, wife
and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3592041, Affidavit 3731077
15.00%
7N
59W
8
SWNW
 
40.00
1.666667
50%
40%
4.16667%
Janette Kuehn, a/k/a Janette M. Kuehn, and John Kuehn, a/k/a John M. Kuehn, wife
and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3592041, Affidavit 3731077
15.00%
         
481.16
20.048330
                                                         
7N
59W
4
NENE
lot 1
40.56
0.169000
50%
40%
0.41667%
Joel William Kuehn, a/k/a Joel W. Kuehn, a/k/a Joel Kuehn and Shannon Dee Kuehn,
a/k/a Shannon D. Kuehn, husband and wife
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3592042
15.00%
7N
59W
4
NWNE
lot 2
40.60
0.169166
50%
40%
0.41667%
Joel William Kuehn, a/k/a Joel W. Kuehn, a/k/a Joel Kuehn and Shannon Dee Kuehn,
a/k/a Shannon D. Kuehn, husband and wife
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3592042
15.00%
7N
59W
4
SENE
 
40.00
0.166667
50%
40%
0.41667%
Joel William Kuehn, a/k/a Joel W. Kuehn, a/k/a Joel Kuehn and Shannon Dee Kuehn,
a/k/a Shannon D. Kuehn, husband and wife
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3592042
15.00%
7N
59W
4
SWNE
 
40.00
0.166667
50%
40%
0.41667%
Joel William Kuehn, a/k/a Joel W. Kuehn, a/k/a Joel Kuehn and Shannon Dee Kuehn,
a/k/a Shannon D. Kuehn, husband and wife
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3592042
15.00%

 
 
40

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
8
NENE
 
40.00
0.166667
50%
40%
0.41667%
Joel William Kuehn, a/k/a Joel W. Kuehn, a/k/a Joel Kuehn and Shannon Dee Kuehn,
a/k/a Shannon D. Kuehn, husband and wife
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3592042
15.00%
7N
59W
8
NENW
 
40.00
0.166667
50%
40%
0.41667%
Joel William Kuehn, a/k/a Joel W. Kuehn, a/k/a Joel Kuehn and Shannon Dee Kuehn,
a/k/a Shannon D. Kuehn, husband and wife
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3592042
15.00%
7N
59W
8
NWNE
 
40.00
0.166667
50%
40%
0.41667%
Joel William Kuehn, a/k/a Joel W. Kuehn, a/k/a Joel Kuehn and Shannon Dee Kuehn,
a/k/a Shannon D. Kuehn, husband and wife
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3592042
15.00%
7N
59W
8
NWNW
 
40.00
0.166667
50%
40%
0.41667%
Joel William Kuehn, a/k/a Joel W. Kuehn, a/k/a Joel Kuehn and Shannon Dee Kuehn,
a/k/a Shannon D. Kuehn, husband and wife
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3592042
15.00%
7N
59W
8
SENE
 
40.00
0.166667
50%
40%
0.41667%
Joel William Kuehn, a/k/a Joel W. Kuehn, a/k/a Joel Kuehn and Shannon Dee Kuehn,
a/k/a Shannon D. Kuehn, husband and wife
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3592042
15.00%
7N
59W
8
SENW
 
40.00
0.166667
50%
40%
0.41667%
Joel William Kuehn, a/k/a Joel W. Kuehn, a/k/a Joel Kuehn and Shannon Dee Kuehn,
a/k/a Shannon D. Kuehn, husband and wife
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3592042
15.00%
7N
59W
8
SWNE
 
40.00
0.166667
50%
40%
0.41667%
Joel William Kuehn, a/k/a Joel W. Kuehn, a/k/a Joel Kuehn and Shannon Dee Kuehn,
a/k/a Shannon D. Kuehn, husband and wife
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3592042
15.00%
7N
59W
8
SWNW
 
40.00
0.166667
50%
40%
0.41667%
Joel William Kuehn, a/k/a Joel W. Kuehn, a/k/a Joel Kuehn and Shannon Dee Kuehn,
a/k/a Shannon D. Kuehn, husband and wife
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3592042
15.00%
         
481.16
2.004836
                                                         
7N
59W
18
NWNW
lot 1
42.20
15.825000
50%
40%
37.50000%
Mary Anne McCourt a/k/a Mary Ann McCourt, a single woman
10/23/08
10/23/08
10/23/13
10/23/11
3 yr + 2 yr opt
Memo 3592044
15.00%
7N
60W
13
NENE
 
40.00
15.000000
50%
40%
37.50000%
Mary Anne McCourt a/k/a Mary Ann McCourt, a single woman
10/23/08
10/23/08
10/23/13
10/23/11
3 yr + 2 yr opt
Memo 3592044
15.00%
7N
60W
13
NWNE
 
40.00
15.000000
50%
40%
37.50000%
Mary Anne McCourt a/k/a Mary Ann McCourt, a single woman
10/23/08
10/23/08
10/23/13
10/23/11
3 yr + 2 yr opt
Memo 3592044
15.00%
7N
60W
13
SENE
 
40.00
15.000000
50%
40%
37.50000%
Mary Anne McCourt a/k/a Mary Ann McCourt, a single woman
10/23/08
10/23/08
10/23/13
10/23/11
3 yr + 2 yr opt
Memo 3592044
15.00%
         
162.20
60.825000
                                                         
7N
59W
4
NENE
lot 1
40.56
0.169000
50%
40%
0.41667%
Beth Martin, a/k/a Beth Ann Martin, a married woman, dealing in her sole and
separate property
11/3/08
11/3/08
11/3/13
11/3/13
5 yr
Memo 3592047
15.00%
7N
59W
4
NWNE
lot 2
40.60
0.169160
50%
40%
0.41665%
Beth Martin, a/k/a Beth Ann Martin, a married woman, dealing in her sole and
separate property
11/3/08
11/3/08
11/3/13
11/3/13
5 yr
Memo 3592047
15.00%
7N
59W
4
SENE
 
40.00
0.166667
50%
40%
0.41667%
Beth Martin, a/k/a Beth Ann Martin, a married woman, dealing in her sole and
separate property
11/3/08
11/3/08
11/3/13
11/3/13
5 yr
Memo 3592047
15.00%
7N
59W
4
SWNE
 
40.00
0.166667
50%
40%
0.41667%
Beth Martin, a/k/a Beth Ann Martin, a married woman, dealing in her sole and
separate property
11/3/08
11/3/08
11/3/13
11/3/13
5 yr
Memo 3592047
15.00%
7N
59W
8
NENE
 
40.00
0.166667
50%
40%
0.41667%
Beth Martin, a/k/a Beth Ann Martin, a married woman, dealing in her sole and
separate property
11/3/08
11/3/08
11/3/13
11/3/13
5 yr
Memo 3592047
15.00%
7N
59W
8
NENW
 
40.00
0.166667
50%
40%
0.41667%
Beth Martin, a/k/a Beth Ann Martin, a married woman, dealing in her sole and
separate property
11/3/08
11/3/08
11/3/13
11/3/13
5 yr
Memo 3592047
15.00%
7N
59W
8
NWNE
 
40.00
0.166667
50%
40%
0.41667%
Beth Martin, a/k/a Beth Ann Martin, a married woman, dealing in her sole and
separate property
11/3/08
11/3/08
11/3/13
11/3/13
5 yr
Memo 3592047
15.00%
7N
59W
8
NWNW
 
40.00
0.166667
50%
40%
0.41667%
Beth Martin, a/k/a Beth Ann Martin, a married woman, dealing in her sole and
separate property
11/3/08
11/3/08
11/3/13
11/3/13
5 yr
Memo 3592047
15.00%
7N
59W
8
SENE
 
40.00
0.166667
50%
40%
0.41667%
Beth Martin, a/k/a Beth Ann Martin, a married woman, dealing in her sole and
separate property
11/3/08
11/3/08
11/3/13
11/3/13
5 yr
Memo 3592047
15.00%
7N
59W
8
SENW
 
40.00
0.166667
50%
40%
0.41667%
Beth Martin, a/k/a Beth Ann Martin, a married woman, dealing in her sole and
separate property
11/3/08
11/3/08
11/3/13
11/3/13
5 yr
Memo 3592047
15.00%
7N
59W
8
SWNE
 
40.00
0.166667
50%
40%
0.41667%
Beth Martin, a/k/a Beth Ann Martin, a married woman, dealing in her sole and
separate property
11/3/08
11/3/08
11/3/13
11/3/13
5 yr
Memo 3592047
15.00%
7N
59W
8
SWNW
 
40.00
0.166667
50%
40%
0.41667%
Beth Martin, a/k/a Beth Ann Martin, a married woman, dealing in her sole and
separate property
11/3/08
11/3/08
11/3/13
11/3/13
5 yr
Memo 3592047
15.00%
         
481.16
2.004830
                                                         
7N
60W
35
NENE
 
40.00
0.555555
50%
40%
1.38889%
Harvey Allen Spaur, a married man dealing in his sole and separate property
9/23/08
9/23/08
9/23/13
9/23/11
3 yr + 2 yr opt
Memo 3593307
15.00%
7N
60W
35
NESE
 
40.00
0.555555
50%
40%
1.38889%
Harvey Allen Spaur, a married man dealing in his sole and separate property
9/23/08
9/23/08
9/23/13
9/23/11
3 yr + 2 yr opt
Memo 3593307
15.00%
7N
60W
35
NWNE
 
40.00
0.555555
50%
40%
1.38889%
Harvey Allen Spaur, a married man dealing in his sole and separate property
9/23/08
9/23/08
9/23/13
9/23/11
3 yr + 2 yr opt
Memo 3593307
15.00%
7N
60W
35
NWSE
 
40.00
0.555555
50%
40%
1.38889%
Harvey Allen Spaur, a married man dealing in his sole and separate property
9/23/08
9/23/08
9/23/13
9/23/11
3 yr + 2 yr opt
Memo 3593307
15.00%
7N
60W
35
SENE
 
40.00
0.555555
50%
40%
1.38889%
Harvey Allen Spaur, a married man dealing in his sole and separate property
9/23/08
9/23/08
9/23/13
9/23/11
3 yr + 2 yr opt
Memo 3593307
15.00%
7N
60W
35
SESE
 
40.00
0.555555
50%
40%
1.38889%
Harvey Allen Spaur, a married man dealing in his sole and separate property
9/23/08
9/23/08
9/23/13
9/23/11
3 yr + 2 yr opt
Memo 3593307
15.00%
7N
60W
35
SWNE
 
40.00
0.555555
50%
40%
1.38889%
Harvey Allen Spaur, a married man dealing in his sole and separate property
9/23/08
9/23/08
9/23/13
9/23/11
3 yr + 2 yr opt
Memo 3593307
15.00%
7N
60W
35
SWSE
 
40.00
0.555555
50%
40%
1.38889%
Harvey Allen Spaur, a married man dealing in his sole and separate property
9/23/08
9/23/08
9/23/13
9/23/11
3 yr + 2 yr opt
Memo 3593307
15.00%
         
320.00
4.444442
                                                         
7N
59W
4
NENE
lot 1
40.56
0.169000
50%
40%
0.41667%
Lisa Kaplan, a married woman, dealing in her sole and separate property
10/30/08
10/30/08
10/30/13
10/30/13
5 yr
Memo 3593308
15.00%
7N
59W
4
NWNE
lot 2
40.60
0.169163
50%
40%
0.41666%
Lisa Kaplan, a married woman, dealing in her sole and separate property
10/30/08
10/30/08
10/30/13
10/30/13
5 yr
Memo 3593308
15.00%
7N
59W
4
SENE
 
40.00
0.166667
50%
40%
0.41667%
Lisa Kaplan, a married woman, dealing in her sole and separate property
10/30/08
10/30/08
10/30/13
10/30/13
5 yr
Memo 3593308
15.00%
7N
59W
4
SWNE
 
40.00
0.166667
50%
40%
0.41667%
Lisa Kaplan, a married woman, dealing in her sole and separate property
10/30/08
10/30/08
10/30/13
10/30/13
5 yr
Memo 3593308
15.00%
7N
59W
8
NENE
 
40.00
0.166667
50%
40%
0.41667%
Lisa Kaplan, a married woman, dealing in her sole and separate property
10/30/08
10/30/08
10/30/13
10/30/13
5 yr
Memo 3593308
15.00%
7N
59W
8
NENW
 
40.00
0.166667
50%
40%
0.41667%
Lisa Kaplan, a married woman, dealing in her sole and separate property
10/30/08
10/30/08
10/30/13
10/30/13
5 yr
Memo 3593308
15.00%
7N
59W
8
NWNE
 
40.00
0.166667
50%
40%
0.41667%
Lisa Kaplan, a married woman, dealing in her sole and separate property
10/30/08
10/30/08
10/30/13
10/30/13
5 yr
Memo 3593308
15.00%
7N
59W
8
NWNW
 
40.00
0.166667
50%
40%
0.41667%
Lisa Kaplan, a married woman, dealing in her sole and separate property
10/30/08
10/30/08
10/30/13
10/30/13
5 yr
Memo 3593308
15.00%
7N
59W
8
SENE
 
40.00
0.166667
50%
40%
0.41667%
Lisa Kaplan, a married woman, dealing in her sole and separate property
10/30/08
10/30/08
10/30/13
10/30/13
5 yr
Memo 3593308
15.00%
7N
59W
8
SENW
 
40.00
0.166667
50%
40%
0.41667%
Lisa Kaplan, a married woman, dealing in her sole and separate property
10/30/08
10/30/08
10/30/13
10/30/13
5 yr
Memo 3593308
15.00%
7N
59W
8
SWNW
 
40.00
0.166667
50%
40%
0.41667%
Lisa Kaplan, a married woman, dealing in her sole and separate property
10/30/08
10/30/08
10/30/13
10/30/13
5 yr
Memo 3593308
15.00%
7N
59W
8
SWSE
 
40.00
0.166667
50%
40%
0.41667%
Lisa Kaplan, a married woman, dealing in her sole and separate property
10/30/08
10/30/08
10/30/13
10/30/13
5 yr
Memo 3593308
15.00%
         
481.16
2.004833
                                                         
7N
59W
4
NENE
lot 1
40.56
1.690000
50%
40%
4.16667%
Walter Thomas, a/k/a Walt Thomas and Sandra E. Thomas, a/k/a Sandra Thomas,
husband and wife
10/29/08
10/29/08
10/29/13
10/29/13
5 yr
Memo 3593311
15.00%
7N
59W
4
NWNE
lot 2
40.60
1.691667
50%
40%
4.16667%
Walter Thomas, a/k/a Walt Thomas and Sandra E. Thomas, a/k/a Sandra Thomas,
husband and wife
10/29/08
10/29/08
10/29/13
10/29/13
5 yr
Memo 3593311
15.00%
7N
59W
4
SENE
 
40.00
1.666667
50%
40%
4.16667%
Walter Thomas, a/k/a Walt Thomas and Sandra E. Thomas, a/k/a Sandra Thomas,
husband and wife
10/29/08
10/29/08
10/29/13
10/29/13
5 yr
Memo 3593311
15.00%
7N
59W
4
SWNE
 
40.00
1.666667
50%
40%
4.16667%
Walter Thomas, a/k/a Walt Thomas and Sandra E. Thomas, a/k/a Sandra Thomas,
husband and wife
10/29/08
10/29/08
10/29/13
10/29/13
5 yr
Memo 3593311
15.00%
7N
59W
8
NENE
 
40.00
1.666667
50%
40%
4.16667%
Walter Thomas, a/k/a Walt Thomas and Sandra E. Thomas, a/k/a Sandra Thomas,
husband and wife
10/29/08
10/29/08
10/29/13
10/29/13
5 yr
Memo 3593311
15.00%
7N
59W
8
NENW
 
40.00
1.666667
50%
40%
4.16667%
Walter Thomas, a/k/a Walt Thomas and Sandra E. Thomas, a/k/a Sandra Thomas,
husband and wife
10/29/08
10/29/08
10/29/13
10/29/13
5 yr
Memo 3593311
15.00%
7N
59W
8
NWNE
 
40.00
1.666667
50%
40%
4.16667%
Walter Thomas, a/k/a Walt Thomas and Sandra E. Thomas, a/k/a Sandra Thomas,
husband and wife
10/29/08
10/29/08
10/29/13
10/29/13
5 yr
Memo 3593311
15.00%
7N
59W
8
NWNW
 
40.00
1.666667
50%
40%
4.16667%
Walter Thomas, a/k/a Walt Thomas and Sandra E. Thomas, a/k/a Sandra Thomas,
husband and wife
10/29/08
10/29/08
10/29/13
10/29/13
5 yr
Memo 3593311
15.00%
7N
59W
8
SENE
 
40.00
1.666667
50%
40%
4.16667%
Walter Thomas, a/k/a Walt Thomas and Sandra E. Thomas, a/k/a Sandra Thomas,
husband and wife
10/29/08
10/29/08
10/29/13
10/29/13
5 yr
Memo 3593311
15.00%
7N
59W
8
SENW
 
40.00
1.666667
50%
40%
4.16667%
Walter Thomas, a/k/a Walt Thomas and Sandra E. Thomas, a/k/a Sandra Thomas,
husband and wife
10/29/08
10/29/08
10/29/13
10/29/13
5 yr
Memo 3593311
15.00%
7N
59W
8
SWNE
 
40.00
1.666667
50%
40%
4.16667%
Walter Thomas, a/k/a Walt Thomas and Sandra E. Thomas, a/k/a Sandra Thomas,
husband and wife
10/29/08
10/29/08
10/29/13
10/29/13
5 yr
Memo 3593311
15.00%
7N
59W
8
SWNW
 
40.00
1.666667
50%
40%
4.16667%
Walter Thomas, a/k/a Walt Thomas and Sandra E. Thomas, a/k/a Sandra Thomas,
husband and wife
10/29/08
10/29/08
10/29/13
10/29/13
5 yr
Memo 3593311
15.00%
         
481.16
20.048337
                                                         
7N
59W
4
NENE
lot 1
40.56
0.169000
50%
40%
0.41667%
Drew W. Thomas, a/k/a Drew Weaver Thomas, a/k/a Drew Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595533
15.00%
7N
59W
4
NWNE
lot 2
40.60
0.169166
50%
40%
0.41667%
Drew W. Thomas, a/k/a Drew Weaver Thomas, a/k/a Drew Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595533
15.00%
7N
59W
4
SENE
 
40.00
0.166667
50%
40%
0.41667%
Drew W. Thomas, a/k/a Drew Weaver Thomas, a/k/a Drew Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595533
15.00%
7N
59W
4
SWNE
 
40.00
0.166667
50%
40%
0.41667%
Drew W. Thomas, a/k/a Drew Weaver Thomas, a/k/a Drew Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595533
15.00%
7N
59W
8
NENE
 
40.00
0.166667
50%
40%
0.41667%
Drew W. Thomas, a/k/a Drew Weaver Thomas, a/k/a Drew Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595533
15.00%
7N
59W
8
NENW
 
40.00
0.166667
50%
40%
0.41667%
Drew W. Thomas, a/k/a Drew Weaver Thomas, a/k/a Drew Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595533
15.00%
7N
59W
8
NWNE
 
40.00
0.166667
50%
40%
0.41667%
Drew W. Thomas, a/k/a Drew Weaver Thomas, a/k/a Drew Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595533
15.00%
7N
59W
8
NWNW
 
40.00
0.166667
50%
40%
0.41667%
Drew W. Thomas, a/k/a Drew Weaver Thomas, a/k/a Drew Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595533
15.00%
7N
59W
8
SENE
 
40.00
0.166667
50%
40%
0.41667%
Drew W. Thomas, a/k/a Drew Weaver Thomas, a/k/a Drew Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595533
15.00%
7N
59W
8
SENW
 
40.00
0.166667
50%
40%
0.41667%
Drew W. Thomas, a/k/a Drew Weaver Thomas, a/k/a Drew Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595533
15.00%
7N
59W
8
SWNE
 
40.00
0.166667
50%
40%
0.41667%
Drew W. Thomas, a/k/a Drew Weaver Thomas, a/k/a Drew Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595533
15.00%
7N
59W
8
SWNW
 
40.00
0.166667
50%
40%
0.41667%
Drew W. Thomas, a/k/a Drew Weaver Thomas, a/k/a Drew Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595533
15.00%
         
481.16
2.004833
                                                         
7N
59W
4
NENE
lot 1
40.56
0.169000
50%
40%
0.41667%
Crystal M. Thomas, a/k/a Crystal Marie Thomas, a/k/a Crystal Thomas, a single
woman
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595534
15.00%
7N
59W
4
NWNE
lot 2
40.60
0.169166
50%
40%
0.41667%
Crystal M. Thomas, a/k/a Crystal Marie Thomas, a/k/a Crystal Thomas, a single
woman
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595534
15.00%
7N
59W
4
SENE
 
40.00
0.166667
50%
40%
0.41667%
Crystal M. Thomas, a/k/a Crystal Marie Thomas, a/k/a Crystal Thomas, a single
woman
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595534
15.00%
7N
59W
4
SWNE
 
40.00
0.166667
50%
40%
0.41667%
Crystal M. Thomas, a/k/a Crystal Marie Thomas, a/k/a Crystal Thomas, a single
woman
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595534
15.00%

 
 
41

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
8
NENE
 
40.00
0.166667
50%
40%
0.41667%
Crystal M. Thomas, a/k/a Crystal Marie Thomas, a/k/a Crystal Thomas, a single
woman
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595534
15.00%
7N
59W
8
NENW
 
40.00
0.166667
50%
40%
0.41667%
Crystal M. Thomas, a/k/a Crystal Marie Thomas, a/k/a Crystal Thomas, a single
woman
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595534
15.00%
7N
59W
8
NWNE
 
40.00
0.166667
50%
40%
0.41667%
Crystal M. Thomas, a/k/a Crystal Marie Thomas, a/k/a Crystal Thomas, a single
woman
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595534
15.00%
7N
59W
8
NWNW
 
40.00
0.166667
50%
40%
0.41667%
Crystal M. Thomas, a/k/a Crystal Marie Thomas, a/k/a Crystal Thomas, a single
woman
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595534
15.00%
7N
59W
8
SENE
 
40.00
0.166667
50%
40%
0.41667%
Crystal M. Thomas, a/k/a Crystal Marie Thomas, a/k/a Crystal Thomas, a single
woman
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595534
15.00%
7N
59W
8
SENW
 
40.00
0.166667
50%
40%
0.41667%
Crystal M. Thomas, a/k/a Crystal Marie Thomas, a/k/a Crystal Thomas, a single
woman
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595534
15.00%
7N
59W
8
SWNE
 
40.00
0.166667
50%
40%
0.41667%
Crystal M. Thomas, a/k/a Crystal Marie Thomas, a/k/a Crystal Thomas, a single
woman
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595534
15.00%
7N
59W
8
SWNW
 
40.00
0.166667
50%
40%
0.41667%
Crystal M. Thomas, a/k/a Crystal Marie Thomas, a/k/a Crystal Thomas, a single
woman
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595534
15.00%
         
481.16
2.004833
                                                         
7N
59W
4
NENE
lot 1
40.56
0.169000
50%
40%
0.41667%
William L. Thomas, a/k/a William Lee Thomas, a/k/a William Thomas, a/k/a Bill
Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595535
15.00%
7N
59W
4
NWNE
lot 2
40.60
0.169166
50%
40%
0.41667%
William L. Thomas, a/k/a William Lee Thomas, a/k/a William Thomas, a/k/a Bill
Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595535
15.00%
7N
59W
4
SENE
 
40.00
0.166667
50%
40%
0.41667%
William L. Thomas, a/k/a William Lee Thomas, a/k/a William Thomas, a/k/a Bill
Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595535
15.00%
7N
59W
4
SWNE
 
40.00
0.166667
50%
40%
0.41667%
William L. Thomas, a/k/a William Lee Thomas, a/k/a William Thomas, a/k/a Bill
Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595535
15.00%
7N
59W
8
NENE
 
40.00
0.166667
50%
40%
0.41667%
William L. Thomas, a/k/a William Lee Thomas, a/k/a William Thomas, a/k/a Bill
Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595535
15.00%
7N
59W
8
NENW
 
40.00
0.166667
50%
40%
0.41667%
William L. Thomas, a/k/a William Lee Thomas, a/k/a William Thomas, a/k/a Bill
Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595535
15.00%
7N
59W
8
NWNE
 
40.00
0.166667
50%
40%
0.41667%
William L. Thomas, a/k/a William Lee Thomas, a/k/a William Thomas, a/k/a Bill
Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595535
15.00%
7N
59W
8
NWNW
 
40.00
0.166667
50%
40%
0.41667%
William L. Thomas, a/k/a William Lee Thomas, a/k/a William Thomas, a/k/a Bill
Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595535
15.00%
7N
59W
8
SENE
 
40.00
0.166667
50%
40%
0.41667%
William L. Thomas, a/k/a William Lee Thomas, a/k/a William Thomas, a/k/a Bill
Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595535
15.00%
7N
59W
8
SENW
 
40.00
0.166667
50%
40%
0.41667%
William L. Thomas, a/k/a William Lee Thomas, a/k/a William Thomas, a/k/a Bill
Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595535
15.00%
7N
59W
8
SWNE
 
40.00
0.166667
50%
40%
0.41667%
William L. Thomas, a/k/a William Lee Thomas, a/k/a William Thomas, a/k/a Bill
Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595535
15.00%
7N
59W
8
SWNW
 
40.00
0.166667
50%
40%
0.41667%
William L. Thomas, a/k/a William Lee Thomas, a/k/a William Thomas, a/k/a Bill
Thomas, a single man
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3595535
15.00%
         
481.16
2.004833
                                                         
7N
59W
2
NESE
 
40.00
0.625000
50%
40%
1.56250%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
2
NESW
 
40.00
0.625000
50%
40%
1.56250%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
2
NWSE
 
40.00
0.625000
50%
40%
1.56250%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
2
NWSW
 
40.00
0.625000
50%
40%
1.56250%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
2
SESE
 
40.00
0.625000
50%
40%
1.56250%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
2
SESW
 
40.00
0.625000
50%
40%
1.56250%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
2
SWSE
 
40.00
0.625000
50%
40%
1.56250%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
2
SWSW
 
40.00
0.625000
50%
40%
1.56250%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
3
NENW
lot 3
40.43
2.526875
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
3
NWNW
lot 4
40.50
2.531250
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
3
SENE
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
3
SENW
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
3
SWNE
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
3
SWNW
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
5
NENE
lot 1
40.64
1.111250
50%
40%
2.73438%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
5
NENW
lot 3
40.48
1.106875
50%
40%
2.73438%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
5
NESE
 
40.00
1.093750
50%
40%
2.73438%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
5
NESW
 
40.00
1.093750
50%
40%
2.73438%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
5
NWNE
lot 2
40.56
1.109063
50%
40%
2.73438%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
5
NWNW
lot 4
40.39
1.104414
50%
40%
2.73437%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
5
NWSE
 
40.00
1.093750
50%
40%
2.73438%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
5
NWSW
 
40.00
1.093750
50%
40%
2.73438%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
5
SENE
 
40.00
1.093750
50%
40%
2.73438%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
5
SENW
 
40.00
1.093750
50%
40%
2.73438%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
5
SESE
 
40.00
1.093750
50%
40%
2.73438%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
5
SESW
 
40.00
1.093750
50%
40%
2.73438%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
5
SWNE
 
40.00
1.093750
50%
40%
2.73438%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
5
SWNW
 
40.00
1.093750
50%
40%
2.73438%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
5
SWSE
 
40.00
1.093750
50%
40%
2.73438%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
5
SWSW
 
40.00
1.093750
50%
40%
2.73438%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
14
NENE
 
40.00
1.093740
50%
40%
2.73435%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
14
NENW
 
40.00
1.093740
50%
40%
2.73435%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
14
NWNE
 
40.00
1.093740
50%
40%
2.73435%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
14
NWNW
 
40.00
1.093740
50%
40%
2.73435%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
14
SENE
 
40.00
1.093740
50%
40%
2.73435%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
14
SENW
 
40.00
1.093740
50%
40%
2.73435%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
14
SWNE
 
40.00
1.093740
50%
40%
2.73435%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
14
SWNW
 
40.00
1.093740
50%
40%
2.73435%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
15
NENE
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
15
NENW
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
15
NESW
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
15
NWNE
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
15
NWNW
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
15
NWSW
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
15
SENE
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
15
SENW
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
15
SESW
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
15
SWNE
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
15
SWNW
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
15
SWSW
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
20
NENW
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
20
NESW
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
20
NWNW
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
20
NWSW
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
20
SENW
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
20
SESW
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
20
SWNW
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
20
SWSW
 
40.00
2.500000
50%
40%
6.25000%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
22
NENW
 
40.00
0.812500
50%
40%
2.03125%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
22
NESW
 
40.00
0.812500
50%
40%
2.03125%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
22
NWNW
 
40.00
0.812500
50%
40%
2.03125%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
22
NWSW
 
40.00
0.812500
50%
40%
2.03125%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%

 
 
42

--------------------------------------------------------------------------------

 
 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
22
SENW
 
40.00
0.812500
50%
40%
2.03125%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
22
SESW
 
40.00
0.812500
50%
40%
2.03125%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
22
SWNW
 
40.00
0.812500
50%
40%
2.03125%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
7N
59W
22
SWSW
 
40.00
0.812500
50%
40%
2.03125%
Margaret A. Stephenson, a widow
8/8/08
8/8/08
8/8/13
8/8/11
3 yr+2 yr opt
Memo 3595536
15.00%
         
2,643.00
102.864647
                                                         
7N
59W
4
NENE
lot 1
40.56
1.690000
50%
40%
4.16667%
Lester L. Thomas, a/k/a Lester Thomas, a/k/a Les Thomas and Mary L. Thomas,
husband and wife
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3598732
15.00%
7N
59W
4
NWNE
lot 2
40.60
1.691673
50%
40%
4.16668%
Lester L. Thomas, a/k/a Lester Thomas, a/k/a Les Thomas and Mary L. Thomas,
husband and wife
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3598732
15.00%
7N
59W
4
SENE
 
40.00
1.666666
50%
40%
4.16667%
Lester L. Thomas, a/k/a Lester Thomas, a/k/a Les Thomas and Mary L. Thomas,
husband and wife
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3598732
15.00%
7N
59W
4
SWNE
 
40.00
1.666666
50%
40%
4.16667%
Lester L. Thomas, a/k/a Lester Thomas, a/k/a Les Thomas and Mary L. Thomas,
husband and wife
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3598732
15.00%
7N
59W
8
NENE
 
40.00
1.666666
50%
40%
4.16667%
Lester L. Thomas, a/k/a Lester Thomas, a/k/a Les Thomas and Mary L. Thomas,
husband and wife
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3598732
15.00%
7N
59W
8
NENW
 
40.00
1.666666
50%
40%
4.16667%
Lester L. Thomas, a/k/a Lester Thomas, a/k/a Les Thomas and Mary L. Thomas,
husband and wife
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3598732
15.00%
7N
59W
8
NWNE
 
40.00
1.666666
50%
40%
4.16667%
Lester L. Thomas, a/k/a Lester Thomas, a/k/a Les Thomas and Mary L. Thomas,
husband and wife
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3598732
15.00%
7N
59W
8
NWNW
 
40.00
1.666666
50%
40%
4.16667%
Lester L. Thomas, a/k/a Lester Thomas, a/k/a Les Thomas and Mary L. Thomas,
husband and wife
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3598732
15.00%
7N
59W
8
SENE
 
40.00
1.666666
50%
40%
4.16667%
Lester L. Thomas, a/k/a Lester Thomas, a/k/a Les Thomas and Mary L. Thomas,
husband and wife
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3598732
15.00%
7N
59W
8
SENW
 
40.00
1.666666
50%
40%
4.16667%
Lester L. Thomas, a/k/a Lester Thomas, a/k/a Les Thomas and Mary L. Thomas,
husband and wife
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3598732
15.00%
7N
59W
8
SWNE
 
40.00
1.666666
50%
40%
4.16667%
Lester L. Thomas, a/k/a Lester Thomas, a/k/a Les Thomas and Mary L. Thomas,
husband and wife
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3598732
15.00%
7N
59W
8
SWNW
 
40.00
1.666666
50%
40%
4.16667%
Lester L. Thomas, a/k/a Lester Thomas, a/k/a Les Thomas and Mary L. Thomas,
husband and wife
10/15/08
10/15/08
10/15/13
10/15/13
5 yr
Memo 3598732
15.00%
         
481.16
20.048333
                                                         
7N
59W
4
NENE
lot 1
40.56
0.169000
50%
40%
0.41667%
Julia Pavelka, a/k/a Julia M. Pavelka, f/k/a Julia Kuehn and John Pavelka, a/k/a
John T. Pavelka, wife and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3600828, Affidavit 3731076
15.00%
7N
59W
4
NWNE
lot 2
40.60
0.169163
50%
40%
0.41666%
Julia Pavelka, a/k/a Julia M. Pavelka, f/k/a Julia Kuehn and John Pavelka, a/k/a
John T. Pavelka, wife and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3600828, Affidavit 3731076
15.00%
7N
59W
4
SENE
 
40.00
0.166667
50%
40%
0.41667%
Julia Pavelka, a/k/a Julia M. Pavelka, f/k/a Julia Kuehn and John Pavelka, a/k/a
John T. Pavelka, wife and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3600828, Affidavit 3731076
15.00%
7N
59W
4
SWNE
 
40.00
0.166667
50%
40%
0.41667%
Julia Pavelka, a/k/a Julia M. Pavelka, f/k/a Julia Kuehn and John Pavelka, a/k/a
John T. Pavelka, wife and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3600828, Affidavit 3731076
15.00%
7N
59W
8
NENE
 
40.00
0.166667
50%
40%
0.41667%
Julia Pavelka, a/k/a Julia M. Pavelka, f/k/a Julia Kuehn and John Pavelka, a/k/a
John T. Pavelka, wife and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3600828, Affidavit 3731076
15.00%
7N
59W
8
NENW
 
40.00
0.166667
50%
40%
0.41667%
Julia Pavelka, a/k/a Julia M. Pavelka, f/k/a Julia Kuehn and John Pavelka, a/k/a
John T. Pavelka, wife and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3600828, Affidavit 3731076
15.00%
7N
59W
8
NWNE
 
40.00
0.166667
50%
40%
0.41667%
Julia Pavelka, a/k/a Julia M. Pavelka, f/k/a Julia Kuehn and John Pavelka, a/k/a
John T. Pavelka, wife and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3600828, Affidavit 3731076
15.00%
7N
59W
8
NWNW
 
40.00
0.166667
50%
40%
0.41667%
Julia Pavelka, a/k/a Julia M. Pavelka, f/k/a Julia Kuehn and John Pavelka, a/k/a
John T. Pavelka, wife and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3600828, Affidavit 3731076
15.00%
7N
59W
8
SENE
 
40.00
0.166667
50%
40%
0.41667%
Julia Pavelka, a/k/a Julia M. Pavelka, f/k/a Julia Kuehn and John Pavelka, a/k/a
John T. Pavelka, wife and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3600828, Affidavit 3731076
15.00%
7N
59W
8
SENW
 
40.00
0.166667
50%
40%
0.41667%
Julia Pavelka, a/k/a Julia M. Pavelka, f/k/a Julia Kuehn and John Pavelka, a/k/a
John T. Pavelka, wife and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3600828, Affidavit 3731076
15.00%
7N
59W
8
SWNE
 
40.00
0.166667
50%
40%
0.41667%
Julia Pavelka, a/k/a Julia M. Pavelka, f/k/a Julia Kuehn and John Pavelka, a/k/a
John T. Pavelka, wife and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3600828, Affidavit 3731076
15.00%
7N
59W
8
SWNW
 
40.00
0.166667
50%
40%
0.41667%
Julia Pavelka, a/k/a Julia M. Pavelka, f/k/a Julia Kuehn and John Pavelka, a/k/a
John T. Pavelka, wife and husband
9/29/08
9/29/08
9/29/13
9/29/13
5 yr
Memo 3600828, Affidavit 3731076
15.00%
         
481.16
2.004833
                                                         
7N
60W
35
SWSE
 
40.00
0.555555
50%
40%
1.38889%
Delbert L. Spaur, a married man dealing in his sole and separate property
7/22/08
7/22/08
7/22/13
7/22/11
3 yr + 2 yr opt
Memo 3600829
15.00%
7N
60W
35
NWNE
 
40.00
0.555555
50%
40%
1.38889%
Delbert L. Spaur, a married man dealing in his sole and separate property
7/22/08
7/22/08
7/22/13
7/22/11
3 yr + 2 yr opt
Memo 3600829
15.00%
7N
60W
35
NENE
 
40.00
0.555555
50%
40%
1.38889%
Delbert L. Spaur, a married man dealing in his sole and separate property
7/22/08
7/22/08
7/22/13
7/22/11
3 yr + 2 yr opt
Memo 3600829
15.00%
7N
60W
35
SENE
 
40.00
0.555555
50%
40%
1.38889%
Delbert L. Spaur, a married man dealing in his sole and separate property
7/22/08
7/22/08
7/22/13
7/22/11
3 yr + 2 yr opt
Memo 3600829
15.00%
7N
60W
35
SWNE
 
40.00
0.555555
50%
40%
1.38889%
Delbert L. Spaur, a married man dealing in his sole and separate property
7/22/08
7/22/08
7/22/13
7/22/11
3 yr + 2 yr opt
Memo 3600829
15.00%
7N
60W
35
NWSE
 
40.00
0.555555
50%
40%
1.38889%
Delbert L. Spaur, a married man dealing in his sole and separate property
7/22/08
7/22/08
7/22/13
7/22/11
3 yr + 2 yr opt
Memo 3600829
15.00%
7N
60W
35
SESE
 
40.00
0.555555
50%
40%
1.38889%
Delbert L. Spaur, a married man dealing in his sole and separate property
7/22/08
7/22/08
7/22/13
7/22/11
3 yr + 2 yr opt
Memo 3600829
15.00%
7N
60W
35
NESE
 
40.00
0.555555
50%
40%
1.38889%
Delbert L. Spaur, a married man dealing in his sole and separate property
7/22/08
7/22/08
7/22/13
7/22/11
3 yr + 2 yr opt
Memo 3600829
15.00%
         
320.00
4.444440
                                                         
7N
59W
4
NENE
lot 1
40.56
0.169000
50%
40%
0.41667%
Jill M. Smith, f/k/a Jill Boner, f/k/a Jill Kuehn and Jerry J. Smith, wife and
husband
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3601240
15.00%
7N
59W
4
NWNE
lot 2
40.60
0.169163
50%
40%
0.41666%
Jill M. Smith, f/k/a Jill Boner, f/k/a Jill Kuehn and Jerry J. Smith, wife and
husband
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3601240
15.00%
7N
59W
4
SENE
 
40.00
0.166667
50%
40%
0.41667%
Jill M. Smith, f/k/a Jill Boner, f/k/a Jill Kuehn and Jerry J. Smith, wife and
husband
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3601240
15.00%
7N
59W
4
SWNE
 
40.00
0.166667
50%
40%
0.41667%
Jill M. Smith, f/k/a Jill Boner, f/k/a Jill Kuehn and Jerry J. Smith, wife and
husband
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3601240
15.00%
7N
59W
8
NENE
 
40.00
0.166667
50%
40%
0.41667%
Jill M. Smith, f/k/a Jill Boner, f/k/a Jill Kuehn and Jerry J. Smith, wife and
husband
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3601240
15.00%
7N
59W
8
NENW
 
40.00
0.166667
50%
40%
0.41667%
Jill M. Smith, f/k/a Jill Boner, f/k/a Jill Kuehn and Jerry J. Smith, wife and
husband
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3601240
15.00%
7N
59W
8
NWNE
 
40.00
0.166667
50%
40%
0.41667%
Jill M. Smith, f/k/a Jill Boner, f/k/a Jill Kuehn and Jerry J. Smith, wife and
husband
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3601240
15.00%
7N
59W
8
NWNW
 
40.00
0.166667
50%
40%
0.41667%
Jill M. Smith, f/k/a Jill Boner, f/k/a Jill Kuehn and Jerry J. Smith, wife and
husband
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3601240
15.00%
7N
59W
8
SENE
 
40.00
0.166667
50%
40%
0.41667%
Jill M. Smith, f/k/a Jill Boner, f/k/a Jill Kuehn and Jerry J. Smith, wife and
husband
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3601240
15.00%
7N
59W
8
SENW
 
40.00
0.166667
50%
40%
0.41667%
Jill M. Smith, f/k/a Jill Boner, f/k/a Jill Kuehn and Jerry J. Smith, wife and
husband
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3601240
15.00%
7N
59W
8
SWNE
 
40.00
0.166667
50%
40%
0.41667%
Jill M. Smith, f/k/a Jill Boner, f/k/a Jill Kuehn and Jerry J. Smith, wife and
husband
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3601240
15.00%
7N
59W
8
SWNW
 
40.00
0.166667
50%
40%
0.41667%
Jill M. Smith, f/k/a Jill Boner, f/k/a Jill Kuehn and Jerry J. Smith, wife and
husband
10/9/08
10/9/08
10/9/13
10/9/13
5 yr
Memo 3601240
15.00%
         
481.16
2.004833
                                                         
7N
59W
10
NESW
 
40.00
2.222223
50%
40%
5.55556%
Suzanne Leskovar, a/k/a Suzanne A. Leskovar and Mark D. Leskovar, wife and
husband
9/24/08
9/24/08
9/24/13
9/24/13
5 yr
Memo 3601241, Affidavit 3731075
15.00%
7N
59W
10
NWSW
 
40.00
2.222223
50%
40%
5.55556%
Suzanne Leskovar, a/k/a Suzanne A. Leskovar and Mark D. Leskovar, wife and
husband
9/24/08
9/24/08
9/24/13
9/24/13
5 yr
Memo 3601241, Affidavit 3731075
15.00%
7N
59W
10
SESW
 
40.00
2.222223
50%
40%
5.55556%
Suzanne Leskovar, a/k/a Suzanne A. Leskovar and Mark D. Leskovar, wife and
husband
9/24/08
9/24/08
9/24/13
9/24/13
5 yr
Memo 3601241, Affidavit 3731075
15.00%
7N
59W
10
SWSW
 
40.00
2.222223
50%
40%
5.55556%
Suzanne Leskovar, a/k/a Suzanne A. Leskovar and Mark D. Leskovar, wife and
husband
9/24/08
9/24/08
9/24/13
9/24/13
5 yr
Memo 3601241, Affidavit 3731075
15.00%
         
160.00
8.888890
                                                         
7N
59W
18
NESE
 
40.00
1.666665
50%
40%
4.16666%
Ruby Schmotzer, a married woman dealing in her sole and separate property
9/6/08
9/6/08
9/6/13
9/6/11
3 yr + 2 yr opt
Memo 3606464
15.00%
7N
59W
18
NESW
 
40.00
1.666665
50%
40%
4.16666%
Ruby Schmotzer, a married woman dealing in her sole and separate property
9/6/08
9/6/08
9/6/13
9/6/11
3 yr + 2 yr opt
Memo 3606464
15.00%
7N
59W
18
NWSE
 
40.00
1.666665
50%
40%
4.16666%
Ruby Schmotzer, a married woman dealing in her sole and separate property
9/6/08
9/6/08
9/6/13
9/6/11
3 yr + 2 yr opt
Memo 3606464
15.00%
7N
59W
18
NWSW
lot 3
42.12
1.755002
50%
40%
4.16667%
Ruby Schmotzer, a married woman dealing in her sole and separate property
9/6/08
9/6/08
9/6/13
9/6/11
3 yr + 2 yr opt
Memo 3606464
15.00%
7N
59W
18
SENW
 
40.00
1.666665
50%
40%
4.16666%
Ruby Schmotzer, a married woman dealing in her sole and separate property
9/6/08
9/6/08
9/6/13
9/6/11
3 yr + 2 yr opt
Memo 3606464
15.00%
7N
59W
18
SESE
 
40.00
1.666665
50%
40%
4.16666%
Ruby Schmotzer, a married woman dealing in her sole and separate property
9/6/08
9/6/08
9/6/13
9/6/11
3 yr + 2 yr opt
Memo 3606464
15.00%
7N
59W
18
SESW
 
40.00
1.666665
50%
40%
4.16666%
Ruby Schmotzer, a married woman dealing in her sole and separate property
9/6/08
9/6/08
9/6/13
9/6/11
3 yr + 2 yr opt
Memo 3606464
15.00%
7N
59W
18
SWNW
lot 2
42.16
1.756668
50%
40%
4.16667%
Ruby Schmotzer, a married woman dealing in her sole and separate property
9/6/08
9/6/08
9/6/13
9/6/11
3 yr + 2 yr opt
Memo 3606464
15.00%
7N
59W
18
SWSE
 
40.00
1.666665
50%
40%
4.16666%
Ruby Schmotzer, a married woman dealing in her sole and separate property
9/6/08
9/6/08
9/6/13
9/6/11
3 yr + 2 yr opt
Memo 3606464
15.00%
7N
59W
18
SWSW
lot 4
42.08
1.753335
50%
40%
4.16667%
Ruby Schmotzer, a married woman dealing in her sole and separate property
9/6/08
9/6/08
9/6/13
9/6/11
3 yr + 2 yr opt
Memo 3606464
15.00%
7N
60W
23
NENW
 
40.00
3.333330
50%
40%
8.33333%
Ruby Schmotzer, a married woman dealing in her sole and separate property
9/6/08
9/6/08
9/6/13
9/6/11
3 yr + 2 yr opt
Memo 3606464
15.00%
7N
60W
23
NESW
 
40.00
3.333330
50%
40%
8.33333%
Ruby Schmotzer, a married woman dealing in her sole and separate property
9/6/08
9/6/08
9/6/13
9/6/11
3 yr + 2 yr opt
Memo 3606464
15.00%
7N
60W
23
NWNW
 
40.00
3.333330
50%
40%
8.33333%
Ruby Schmotzer, a married woman dealing in her sole and separate property
9/6/08
9/6/08
9/6/13
9/6/11
3 yr + 2 yr opt
Memo 3606464
15.00%
7N
60W
23
NWSW
 
40.00
3.333330
50%
40%
8.33333%
Ruby Schmotzer, a married woman dealing in her sole and separate property
9/6/08
9/6/08
9/6/13
9/6/11
3 yr + 2 yr opt
Memo 3606464
15.00%
7N
60W
23
SENW
 
40.00
3.333330
50%
40%
8.33333%
Ruby Schmotzer, a married woman dealing in her sole and separate property
9/6/08
9/6/08
9/6/13
9/6/11
3 yr + 2 yr opt
Memo 3606464
15.00%
7N
60W
23
SESW
 
40.00
3.333330
50%
40%
8.33333%
Ruby Schmotzer, a married woman dealing in her sole and separate property
9/6/08
9/6/08
9/6/13
9/6/11
3 yr + 2 yr opt
Memo 3606464
15.00%
7N
60W
23
SWNW
 
40.00
3.333330
50%
40%
8.33333%
Ruby Schmotzer, a married woman dealing in her sole and separate property
9/6/08
9/6/08
9/6/13
9/6/11
3 yr + 2 yr opt
Memo 3606464
15.00%
7N
60W
23
SWSW
 
40.00
3.333330
50%
40%
8.33333%
Ruby Schmotzer, a married woman dealing in her sole and separate property
9/6/08
9/6/08
9/6/13
9/6/11
3 yr + 2 yr opt
Memo 3606464
15.00%
         
726.36
43.598300
                                                         
7N
59W
15
NESE
 
40.00
0.000000
50%
40%
 
Robert D. Thompson, a single man
10/10/08
10/10/08
10/10/13
10/10/13
5 yr
Memo 3606465
15.00%
7N
59W
15
NWSE
 
40.00
0.000000
50%
40%
 
Robert D. Thompson, a single man
10/10/08
10/10/08
10/10/13
10/10/13
5 yr
Memo 3606465
15.00%

 
 
43

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
15
SESE
 
40.00
0.000000
50%
40%
 
Robert D. Thompson, a single man
10/10/08
10/10/08
10/10/13
10/10/13
5 yr
Memo 3606465
15.00%
7N
59W
15
SWSE
 
40.00
0.000000
50%
40%
 
Robert D. Thompson, a single man
10/10/08
10/10/08
10/10/13
10/10/13
5 yr
Memo 3606465
15.00%
7N
59W
22
NENE
 
40.00
0.104160
50%
40%
0.26040%
Robert D. Thompson, a single man
10/10/08
10/10/08
10/10/13
10/10/13
5 yr
Memo 3606465
15.00%
7N
59W
22
NWNE
 
40.00
0.104160
50%
40%
0.26040%
Robert D. Thompson, a single man
10/10/08
10/10/08
10/10/13
10/10/13
5 yr
Memo 3606465
15.00%
7N
59W
22
SENE
 
40.00
0.104160
50%
40%
0.26040%
Robert D. Thompson, a single man
10/10/08
10/10/08
10/10/13
10/10/13
5 yr
Memo 3606465
15.00%
7N
59W
22
SWNE
 
40.00
0.104160
50%
40%
0.26040%
Robert D. Thompson, a single man
10/10/08
10/10/08
10/10/13
10/10/13
5 yr
Memo 3606465
15.00%
         
320.00
0.416640
                                                         
7N
59W
15
NESE
 
40.00
0.000000
50%
40%
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
1/2/09
1/2/09
1/2/14
1/2/14
5 yr
Memo 3606466, Affidavit 3740211
15.00%
7N
59W
15
NWSE
 
40.00
0.000000
50%
40%
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
1/2/09
1/2/09
1/2/14
1/2/14
5 yr
Memo 3606466, Affidavit 3740211
15.00%
7N
59W
15
SESE
 
40.00
0.000000
50%
40%
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
1/2/09
1/2/09
1/2/14
1/2/14
5 yr
Memo 3606466, Affidavit 3740211
15.00%
7N
59W
15
SWSE
 
40.00
0.000000
50%
40%
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
1/2/09
1/2/09
1/2/14
1/2/14
5 yr
Memo 3606466, Affidavit 3740211
15.00%
7N
59W
22
NENE
 
40.00
0.104160
50%
40%
0.26040%
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
1/2/09
1/2/09
1/2/14
1/2/14
5 yr
Memo 3606466, Affidavit 3740211
15.00%
7N
59W
22
NWNE
 
40.00
0.104160
50%
40%
0.26040%
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
1/2/09
1/2/09
1/2/14
1/2/14
5 yr
Memo 3606466, Affidavit 3740211
15.00%
7N
59W
22
SENE
 
40.00
0.104160
50%
40%
0.26040%
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
1/2/09
1/2/09
1/2/14
1/2/14
5 yr
Memo 3606466, Affidavit 3740211
15.00%
7N
59W
22
SWNE
 
40.00
0.104160
50%
40%
0.26040%
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
1/2/09
1/2/09
1/2/14
1/2/14
5 yr
Memo 3606466, Affidavit 3740211
15.00%
         
320.00
0.416640
                                                         
7N
59W
15
NESE
 
40.00
0.000000
50%
40%
 
Jackie Hermen Batt, a/k/a Jackie Hermen, a/k/a Jackie Batt, a/k/a Jackie Batt,
a/k/a Jacqueline Batt, a/k/a Jacqueline Meyer, a/k/a Jacqueline Hermen Batt, a
single woman
10/10/08
10/10/08
10/10/13
10/10/13
5 yr
Memo 3615988, Affidavit 3734513
15.00%
7N
59W
15
NWSE
 
40.00
0.000000
50%
40%
 
Jackie Hermen Batt, a/k/a Jackie Hermen, a/k/a Jackie Batt, a/k/a Jackie Batt,
a/k/a Jacqueline Batt, a/k/a Jacqueline Meyer, a/k/a Jacqueline Hermen Batt, a
single woman
10/10/08
10/10/08
10/10/13
10/10/13
5 yr
Memo 3615988, Affidavit 3734513
15.00%
7N
59W
15
SESE
 
40.00
0.000000
50%
40%
 
Jackie Hermen Batt, a/k/a Jackie Hermen, a/k/a Jackie Batt, a/k/a Jackie Batt,
a/k/a Jacqueline Batt, a/k/a Jacqueline Meyer, a/k/a Jacqueline Hermen Batt, a
single woman
10/10/08
10/10/08
10/10/13
10/10/13
5 yr
Memo 3615988, Affidavit 3734513
15.00%
7N
59W
15
SWSE
 
40.00
0.000000
50%
40%
 
Jackie Hermen Batt, a/k/a Jackie Hermen, a/k/a Jackie Batt, a/k/a Jackie Batt,
a/k/a Jacqueline Batt, a/k/a Jacqueline Meyer, a/k/a Jacqueline Hermen Batt, a
single woman
10/10/08
10/10/08
10/10/13
10/10/13
5 yr
Memo 3615988, Affidavit 3734513
15.00%
7N
59W
22
NENE
 
40.00
1.250000
50%
40%
3.12500%
Jackie Hermen Batt, a/k/a Jackie Hermen, a/k/a Jackie Batt, a/k/a Jackie Batt,
a/k/a Jacqueline Batt, a/k/a Jacqueline Meyer, a/k/a Jacqueline Hermen Batt, a
single woman
10/10/08
10/10/08
10/10/13
10/10/13
5 yr
Memo 3615988, Affidavit 3734513
15.00%
7N
59W
22
NWNE
 
40.00
1.250000
50%
40%
3.12500%
Jackie Hermen Batt, a/k/a Jackie Hermen, a/k/a Jackie Batt, a/k/a Jackie Batt,
a/k/a Jacqueline Batt, a/k/a Jacqueline Meyer, a/k/a Jacqueline Hermen Batt, a
single woman
10/10/08
10/10/08
10/10/13
10/10/13
5 yr
Memo 3615988, Affidavit 3734513
15.00%
7N
59W
22
SENE
 
40.00
1.250000
50%
40%
3.12500%
Jackie Hermen Batt, a/k/a Jackie Hermen, a/k/a Jackie Batt, a/k/a Jackie Batt,
a/k/a Jacqueline Batt, a/k/a Jacqueline Meyer, a/k/a Jacqueline Hermen Batt, a
single woman
10/10/08
10/10/08
10/10/13
10/10/13
5 yr
Memo 3615988, Affidavit 3734513
15.00%
7N
59W
22
SWNE
 
40.00
1.250000
50%
40%
3.12500%
Jackie Hermen Batt, a/k/a Jackie Hermen, a/k/a Jackie Batt, a/k/a Jackie Batt,
a/k/a Jacqueline Batt, a/k/a Jacqueline Meyer, a/k/a Jacqueline Hermen Batt, a
single woman
10/10/08
10/10/08
10/10/13
10/10/13
5 yr
Memo 3615988, Affidavit 3734513
15.00%
         
320.00
5.000000
                                                         
7N
59W
23
NENW
 
40.00
1.250000
50%
40%
3.12500%
Vaughn Daniel Yeager, a married man dealing in his sole and separate property
4/18/09
4/18/09
4/18/12
4/18/12
3 yr.
Memo 3625522
15.00%
7N
59W
23
NWNE
 
40.00
1.250000
50%
40%
3.12500%
Vaughn Daniel Yeager, a married man dealing in his sole and separate property
4/18/09
4/18/09
4/18/12
4/18/12
3 yr.
Memo 3625522
15.00%
7N
59W
23
NWNW
 
40.00
1.250000
50%
40%
3.12500%
Vaughn Daniel Yeager, a married man dealing in his sole and separate property
4/18/09
4/18/09
4/18/12
4/18/12
3 yr.
Memo 3625522
15.00%
7N
59W
23
SENW
 
40.00
1.250000
50%
40%
3.12500%
Vaughn Daniel Yeager, a married man dealing in his sole and separate property
4/18/09
4/18/09
4/18/12
4/18/12
3 yr.
Memo 3625522
15.00%
7N
59W
23
SWNE
 
40.00
1.250000
50%
40%
3.12500%
Vaughn Daniel Yeager, a married man dealing in his sole and separate property
4/18/09
4/18/09
4/18/12
4/18/12
3 yr.
Memo 3625522
15.00%
7N
59W
23
SWNW
 
40.00
1.250000
50%
40%
3.12500%
Vaughn Daniel Yeager, a married man dealing in his sole and separate property
4/18/09
4/18/09
4/18/12
4/18/12
3 yr.
Memo 3625522
15.00%
         
240.00
7.500000
                                                         
7N
59W
15
NESE
 
40.00
0.041668
50%
40%
0.10417%
Gloria F. Spurlock, a/k/a Gloria Faye Spurlock, a/k/a Gloria Spurlock, a/k/a
Gloria Pace Spurlock, f/k/a Gloria W. Pace, a/k/a Gloria Pace, a married woman,
dealing in her sole and separate property
4/17/09
4/17/09
4/17/12
4/17/12
3 yr.
Memo 3625527
15.00%
7N
59W
15
NWSE
 
40.00
0.041668
50%
40%
0.10417%
Gloria F. Spurlock, a/k/a Gloria Faye Spurlock, a/k/a Gloria Spurlock, a/k/a
Gloria Pace Spurlock, f/k/a Gloria W. Pace, a/k/a Gloria Pace, a married woman,
dealing in her sole and separate property
4/17/09
4/17/09
4/17/12
4/17/12
3 yr.
Memo 3625527
15.00%
7N
59W
15
SESE
 
40.00
0.041668
50%
40%
0.10417%
Gloria F. Spurlock, a/k/a Gloria Faye Spurlock, a/k/a Gloria Spurlock, a/k/a
Gloria Pace Spurlock, f/k/a Gloria W. Pace, a/k/a Gloria Pace, a married woman,
dealing in her sole and separate property
4/17/09
4/17/09
4/17/12
4/17/12
3 yr.
Memo 3625527
15.00%
7N
59W
15
SWSE
 
40.00
0.041668
50%
40%
0.10417%
Gloria F. Spurlock, a/k/a Gloria Faye Spurlock, a/k/a Gloria Spurlock, a/k/a
Gloria Pace Spurlock, f/k/a Gloria W. Pace, a/k/a Gloria Pace, a married woman,
dealing in her sole and separate property
4/17/09
4/17/09
4/17/12
4/17/12
3 yr.
Memo 3625527
15.00%
         
160.00
0.166670
                                                         
7N
59W
15
NESE
 
40.00
0.041668
50%
40%
0.10417%
Catherine P. Trask, a/k/a Catherine Patricia Trask, a/k/a Catherine Trask, a
married woman, dealing in her sole and separate property
4/17/09
4/17/09
4/17/12
4/17/12
3 yr.
Memo 3625530
15.00%
7N
59W
15
NWSE
 
40.00
0.041668
50%
40%
0.10417%
Catherine P. Trask, a/k/a Catherine Patricia Trask, a/k/a Catherine Trask, a
married woman, dealing in her sole and separate property
4/17/09
4/17/09
4/17/12
4/17/12
3 yr.
Memo 3625530
15.00%
7N
59W
15
SESE
 
40.00
0.041668
50%
40%
0.10417%
Catherine P. Trask, a/k/a Catherine Patricia Trask, a/k/a Catherine Trask, a
married woman, dealing in her sole and separate property
4/17/09
4/17/09
4/17/12
4/17/12
3 yr.
Memo 3625530
15.00%
7N
59W
15
SWSE
 
40.00
0.041668
50%
40%
0.10417%
Catherine P. Trask, a/k/a Catherine Patricia Trask, a/k/a Catherine Trask, a
married woman, dealing in her sole and separate property
4/17/09
4/17/09
4/17/12
4/17/12
3 yr.
Memo 3625530
15.00%
         
160.00
0.166670
                                                         
7N
59W
22
NESE
 
40.00
0.833325
50%
40%
2.08331%
John Henry Jarman III, a married man dealing in his sole and separate property
5/15/09
5/15/09
5/15/12
5/15/12
3 yr.
Memo 3630636
15.00%
7N
59W
22
NWSE
 
40.00
0.833325
50%
40%
2.08331%
John Henry Jarman III, a married man dealing in his sole and separate property
5/15/09
5/15/09
5/15/12
5/15/12
3 yr.
Memo 3630636
15.00%
7N
59W
22
SESE
 
40.00
0.833325
50%
40%
2.08331%
John Henry Jarman III, a married man dealing in his sole and separate property
5/15/09
5/15/09
5/15/12
5/15/12
3 yr.
Memo 3630636
15.00%
7N
59W
22
SWSE
 
40.00
0.833325
50%
40%
2.08331%
John Henry Jarman III, a married man dealing in his sole and separate property
5/15/09
5/15/09
5/15/12
5/15/12
3 yr.
Memo 3630636
15.00%
         
160.00
3.333300
                                                         
7N
59W
15
NESE
 
40.00
0.000000
50%
40%
 
Shirley Diane Meyer, a/k/a Diane Meyer, a/k/a S. Diane Meyer, a widow
5/12/09
5/12/09
5/12/12
5/12/12
3 yr
Memo 3630638
15.00%
7N
59W
15
NWSE
 
40.00
0.000000
50%
40%
 
Shirley Diane Meyer, a/k/a Diane Meyer, a/k/a S. Diane Meyer, a widow
5/12/09
5/12/09
5/12/12
5/12/12
3 yr
Memo 3630638
15.00%
7N
59W
15
SESE
 
40.00
0.000000
50%
40%
 
Shirley Diane Meyer, a/k/a Diane Meyer, a/k/a S. Diane Meyer, a widow
5/12/09
5/12/09
5/12/12
5/12/12
3 yr
Memo 3630638
15.00%
7N
59W
15
SWSE
 
40.00
0.000000
50%
40%
 
Shirley Diane Meyer, a/k/a Diane Meyer, a/k/a S. Diane Meyer, a widow
5/12/09
5/12/09
5/12/12
5/12/12
3 yr
Memo 3630638
15.00%
         
160.00
0.000000
                                                         
7N
59W
15
NESE
 
40.00
0.000000
50%
40%
 
Margaret A. Meyer, a/k/a Margaret Meyer, a widow
5/5/09
5/5/09
5/5/12
5/5/12
3 yr
Memo 3630639
15.00%
7N
59W
15
NWSE
 
40.00
0.000000
50%
40%
 
Margaret A. Meyer, a/k/a Margaret Meyer, a widow
5/5/09
5/5/09
5/5/12
5/5/12
3 yr
Memo 3630639
15.00%
7N
59W
15
SESE
 
40.00
0.000000
50%
40%
 
Margaret A. Meyer, a/k/a Margaret Meyer, a widow
5/5/09
5/5/09
5/5/12
5/5/12
3 yr
Memo 3630639
15.00%
7N
59W
15
SWSE
 
40.00
0.000000
50%
40%
 
Margaret A. Meyer, a/k/a Margaret Meyer, a widow
5/5/09
5/5/09
5/5/12
5/5/12
3 yr
Memo 3630639
15.00%
         
160.00
0.000000
                                                         
7N
59W
15
SESE
 
40.00
0.250000
50%
40%
0.62500%
Carlson Oil and Gas, Inc.
5/20/09
5/20/09
5/20/12
5/20/12
3 yr.
Memo 3630640
18.75%
         
40.00
0.250000
                                                         
7N
59W
22
NESE
 
40.00
1.250000
50%
40%
3.12500%
Bank of Oklahoma, N.A., Agent for Trinity Episcopal Church of Tulsa, Inc.
5/7/09
5/7/09
5/7/12
5/7/12
3 yr
Memo 3637663
0.17%
7N
59W
22
NWSE
 
40.00
1.250000
50%
40%
3.12500%
Bank of Oklahoma, N.A., Agent for Trinity Episcopal Church of Tulsa, Inc.
5/7/09
5/7/09
5/7/12
5/7/12
3 yr
Memo 3637663
0.17%
7N
59W
22
SESE
 
40.00
1.250000
50%
40%
3.12500%
Bank of Oklahoma, N.A., Agent for Trinity Episcopal Church of Tulsa, Inc.
5/7/09
5/7/09
5/7/12
5/7/12
3 yr
Memo 3637663
0.17%
7N
59W
22
SWSE
 
40.00
1.250000
50%
40%
3.12500%
Bank of Oklahoma, N.A., Agent for Trinity Episcopal Church of Tulsa, Inc.
5/7/09
5/7/09
5/7/12
5/7/12
3 yr
Memo 3637663
0.17%
7N
59W
23
NENW
 
40.00
3.333320
50%
40%
8.33330%
Bank of Oklahoma, N.A., Agent for Trinity Episcopal Church of Tulsa, Inc.
5/7/09
5/7/09
5/7/12
5/7/12
3 yr
Memo 3637663
0.17%
7N
59W
23
NWNE
 
40.00
3.333320
50%
40%
8.33330%
Bank of Oklahoma, N.A., Agent for Trinity Episcopal Church of Tulsa, Inc.
5/7/09
5/7/09
5/7/12
5/7/12
3 yr
Memo 3637663
0.17%
7N
59W
23
NWNW
 
40.00
3.333320
50%
40%
8.33330%
Bank of Oklahoma, N.A., Agent for Trinity Episcopal Church of Tulsa, Inc.
5/7/09
5/7/09
5/7/12
5/7/12
3 yr
Memo 3637663
0.17%
7N
59W
23
SENW
 
40.00
3.333320
50%
40%
8.33330%
Bank of Oklahoma, N.A., Agent for Trinity Episcopal Church of Tulsa, Inc.
5/7/09
5/7/09
5/7/12
5/7/12
3 yr
Memo 3637663
0.17%
7N
59W
23
SWNE
 
40.00
3.333320
50%
40%
8.33330%
Bank of Oklahoma, N.A., Agent for Trinity Episcopal Church of Tulsa, Inc.
5/7/09
5/7/09
5/7/12
5/7/12
3 yr
Memo 3637663
0.17%
7N
59W
23
SWNW
 
40.00
3.333320
50%
40%
8.33330%
Bank of Oklahoma, N.A., Agent for Trinity Episcopal Church of Tulsa, Inc.
5/7/09
5/7/09
5/7/12
5/7/12
3 yr
Memo 3637663
0.17%
         
400.00
24.999920
                                                         
7N
59W
22
NESE
 
40.00
0.156250
50%
40%
0.39063%
Eugene J. McGarvey Jr., Trustee of the Eugene J. McGarvey Jr. Revocable Trust
6/2/09
6/2/09
6/2/12
6/2/12
3 yr
Memo 3637667
15.00%
7N
59W
22
NWSE
 
40.00
0.156250
50%
40%
0.39063%
Eugene J. McGarvey Jr., Trustee of the Eugene J. McGarvey Jr. Revocable Trust
6/2/09
6/2/09
6/2/12
6/2/12
3 yr
Memo 3637667
15.00%
7N
59W
22
SESE
 
40.00
0.156250
50%
40%
0.39063%
Eugene J. McGarvey Jr., Trustee of the Eugene J. McGarvey Jr. Revocable Trust
6/2/09
6/2/09
6/2/12
6/2/12
3 yr
Memo 3637667
15.00%
7N
59W
22
SWSE
 
40.00
0.156250
50%
40%
0.39063%
Eugene J. McGarvey Jr., Trustee of the Eugene J. McGarvey Jr. Revocable Trust
6/2/09
6/2/09
6/2/12
6/2/12
3 yr
Memo 3637667
15.00%
         
160.00
0.625000
                     

 
 
44

--------------------------------------------------------------------------------

 
 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
                                   
7N
59W
22
NESE
 
40.00
0.156250
50%
40%
0.39063%
William K. McGarvey, Trustee of the William K. McGarvey Revocable Trust
6/2/09
6/2/09
6/2/12
6/2/12
3 yr.
Memo 3637668
15.00%
7N
59W
22
NWSE
 
40.00
0.156250
50%
40%
0.39063%
William K. McGarvey, Trustee of the William K. McGarvey Revocable Trust
6/2/09
6/2/09
6/2/12
6/2/12
3 yr.
Memo 3637668
15.00%
7N
59W
22
SESE
 
40.00
0.156250
50%
40%
0.39063%
William K. McGarvey, Trustee of the William K. McGarvey Revocable Trust
6/2/09
6/2/09
6/2/12
6/2/12
3 yr.
Memo 3637668
15.00%
7N
59W
22
SWSE
 
40.00
0.156250
50%
40%
0.39063%
William K. McGarvey, Trustee of the William K. McGarvey Revocable Trust
6/2/09
6/2/09
6/2/12
6/2/12
3 yr.
Memo 3637668
15.00%
         
160.00
0.625000
                                                         
7N
59W
22
NESE
 
40.00
0.156250
50%
40%
0.39063%
Vaughn Daniel Yeager, a married man dealing in his sole and separate property
6/2/09
6/2/09
6/2/12
6/2/12
3 yr.
Memo 3637669
15.00%
7N
59W
22
NWSE
 
40.00
0.156250
50%
40%
0.39063%
Vaughn Daniel Yeager, a married man dealing in his sole and separate property
6/2/09
6/2/09
6/2/12
6/2/12
3 yr.
Memo 3637669
15.00%
7N
59W
22
SESE
 
40.00
0.156250
50%
40%
0.39063%
Vaughn Daniel Yeager, a married man dealing in his sole and separate property
6/2/09
6/2/09
6/2/12
6/2/12
3 yr.
Memo 3637669
15.00%
7N
59W
22
SWSE
 
40.00
0.156250
50%
40%
0.39063%
Vaughn Daniel Yeager, a married man dealing in his sole and separate property
6/2/09
6/2/09
6/2/12
6/2/12
3 yr.
Memo 3637669
15.00%
         
160.00
0.625000
                                                         
7N
59W
22
NESE
 
40.00
0.833325
50%
40%
2.08331%
Susan Jarman Martin, a married woman dealing in her sole and separate property
6/4/09
6/4/09
6/4/12
6/4/12
3 yr.
Memo 3637670
15.00%
7N
59W
22
NWSE
 
40.00
0.833325
50%
40%
2.08331%
Susan Jarman Martin, a married woman dealing in her sole and separate property
6/4/09
6/4/09
6/4/12
6/4/12
3 yr.
Memo 3637670
15.00%
7N
59W
22
SESE
 
40.00
0.833325
50%
40%
2.08331%
Susan Jarman Martin, a married woman dealing in her sole and separate property
6/4/09
6/4/09
6/4/12
6/4/12
3 yr.
Memo 3637670
15.00%
7N
59W
22
SWSE
 
40.00
0.833325
50%
40%
2.08331%
Susan Jarman Martin, a married woman dealing in her sole and separate property
6/4/09
6/4/09
6/4/12
6/4/12
3 yr.
Memo 3637670
15.00%
         
160.00
3.333300
                                                         
7N
59W
23
NENW
 
40.00
2.222222
50%
40%
5.55556%
Carlos Elwell, Agent for SCE Petroleum, L.L.C.
5/21/09
5/21/09
5/21/12
5/21/12
3 yr.
Memo 3637671
15.00%
7N
59W
23
NWNE
 
40.00
2.222222
50%
40%
5.55556%
Carlos Elwell, Agent for SCE Petroleum, L.L.C.
5/21/09
5/21/09
5/21/12
5/21/12
3 yr.
Memo 3637671
15.00%
7N
59W
23
NWNW
 
40.00
2.222222
50%
40%
5.55556%
Carlos Elwell, Agent for SCE Petroleum, L.L.C.
5/21/09
5/21/09
5/21/12
5/21/12
3 yr.
Memo 3637671
15.00%
7N
59W
23
SENW
 
40.00
2.222222
50%
40%
5.55556%
Carlos Elwell, Agent for SCE Petroleum, L.L.C.
5/21/09
5/21/09
5/21/12
5/21/12
3 yr.
Memo 3637671
15.00%
7N
59W
23
SWNE
 
40.00
2.222222
50%
40%
5.55556%
Carlos Elwell, Agent for SCE Petroleum, L.L.C.
5/21/09
5/21/09
5/21/12
5/21/12
3 yr.
Memo 3637671
15.00%
7N
59W
23
SWNW
 
40.00
2.222220
50%
40%
5.55555%
Carlos Elwell, Agent for SCE Petroleum, L.L.C.
5/21/09
5/21/09
5/21/12
5/21/12
3 yr.
Memo 3637671
15.00%
         
240.00
13.333330
                                                         
7N
59W
23
NENW
 
40.00
0.444444
50%
40%
1.11111%
Charles R. Hefner, Trustee of the Charles Ray Hefner Trust, a Residuary Trust
created under the Last Will and Testament of Robert A. Hefner, Jr.
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637672
15.00%
7N
59W
23
NWNE
 
40.00
0.444444
50%
40%
1.11111%
Charles R. Hefner, Trustee of the Charles Ray Hefner Trust, a Residuary Trust
created under the Last Will and Testament of Robert A. Hefner, Jr.
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637672
15.00%
7N
59W
23
NWNW
 
40.00
0.444444
50%
40%
1.11111%
Charles R. Hefner, Trustee of the Charles Ray Hefner Trust, a Residuary Trust
created under the Last Will and Testament of Robert A. Hefner, Jr.
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637672
15.00%
7N
59W
23
SENW
 
40.00
0.444444
50%
40%
1.11111%
Charles R. Hefner, Trustee of the Charles Ray Hefner Trust, a Residuary Trust
created under the Last Will and Testament of Robert A. Hefner, Jr.
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637672
15.00%
7N
59W
23
SWNE
 
40.00
0.444444
50%
40%
1.11111%
Charles R. Hefner, Trustee of the Charles Ray Hefner Trust, a Residuary Trust
created under the Last Will and Testament of Robert A. Hefner, Jr.
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637672
15.00%
7N
59W
23
SWNW
 
40.00
0.444444
50%
40%
1.11111%
Charles R. Hefner, Trustee of the Charles Ray Hefner Trust, a Residuary Trust
created under the Last Will and Testament of Robert A. Hefner, Jr.
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637672
15.00%
         
240.00
2.666664
                                                         
7N
59W
23
NENW
 
40.00
0.888889
50%
40%
2.22222%
James C. Brewer, III, Manager for The GHK Company, a Limited Partnership
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637674
15.00%
7N
59W
23
NWNE
 
40.00
0.888889
50%
40%
2.22222%
James C. Brewer, III, Manager for The GHK Company, a Limited Partnership
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637674
15.00%
7N
59W
23
NWNW
 
40.00
0.888889
50%
40%
2.22222%
James C. Brewer, III, Manager for The GHK Company, a Limited Partnership
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637674
15.00%
7N
59W
23
SENW
 
40.00
0.888889
50%
40%
2.22222%
James C. Brewer, III, Manager for The GHK Company, a Limited Partnership
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637674
15.00%
7N
59W
23
SWNE
 
40.00
0.888889
50%
40%
2.22222%
James C. Brewer, III, Manager for The GHK Company, a Limited Partnership
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637674
15.00%
7N
59W
23
SWNW
 
40.00
0.888889
50%
40%
2.22222%
James C. Brewer, III, Manager for The GHK Company, a Limited Partnership
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637674
15.00%
         
240.00
5.333333
                                                         
7N
59W
23
NENW
 
40.00
0.444444
50%
40%
1.11111%
Charles R. Hefner, Trustee of the Catherine Eva Hefner Trust, a Residuary Trust
created under the Last Will and Testament of Robert A. Hefner, Jr.
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637675
15.00%
7N
59W
23
NWNE
 
40.00
0.444444
50%
40%
1.11111%
Charles R. Hefner, Trustee of the Catherine Eva Hefner Trust, a Residuary Trust
created under the Last Will and Testament of Robert A. Hefner, Jr.
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637675
15.00%
7N
59W
23
NWNW
 
40.00
0.444444
50%
40%
1.11111%
Charles R. Hefner, Trustee of the Catherine Eva Hefner Trust, a Residuary Trust
created under the Last Will and Testament of Robert A. Hefner, Jr.
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637675
15.00%
7N
59W
23
SENW
 
40.00
0.444444
50%
40%
1.11111%
Charles R. Hefner, Trustee of the Catherine Eva Hefner Trust, a Residuary Trust
created under the Last Will and Testament of Robert A. Hefner, Jr.
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637675
15.00%
7N
59W
23
SWNE
 
40.00
0.444444
50%
40%
1.11111%
Charles R. Hefner, Trustee of the Catherine Eva Hefner Trust, a Residuary Trust
created under the Last Will and Testament of Robert A. Hefner, Jr.
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637675
15.00%
7N
59W
23
SWNW
 
40.00
0.444444
50%
40%
1.11111%
Charles R. Hefner, Trustee of the Catherine Eva Hefner Trust, a Residuary Trust
created under the Last Will and Testament of Robert A. Hefner, Jr.
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3637675
15.00%
         
240.00
2.666664
                                                         
7N
59W
22
NESE
 
40.00
2.500000
50%
40%
6.25000%
Black Stone Natural Resources I, L.P.
6/3/09
6/3/09
6/3/12
6/3/12
3 yr
Memo 3642656
15.00%
7N
59W
22
NWSE
 
40.00
2.500000
50%
40%
6.25000%
Black Stone Natural Resources I, L.P.
6/3/09
6/3/09
6/3/12
6/3/12
3 yr
Memo 3642656
15.00%
7N
59W
22
SESE
 
40.00
2.500000
50%
40%
6.25000%
Black Stone Natural Resources I, L.P.
6/3/09
6/3/09
6/3/12
6/3/12
3 yr
Memo 3642656
15.00%
7N
59W
22
SWSE
 
40.00
2.500000
50%
40%
6.25000%
Black Stone Natural Resources I, L.P.
6/3/09
6/3/09
6/3/12
6/3/12
3 yr
Memo 3642656
15.00%
         
160.00
10.000000
                                                         
7N
59W
23
NENW
 
40.00
6.666667
50%
40%
16.66667%
Texas Christian University
7/23/09
7/23/09
7/23/12
7/23/12
3 yr
Memo 3648888
18.75%
7N
59W
23
NWNE
 
40.00
6.666667
50%
40%
16.66667%
Texas Christian University
7/23/09
7/23/09
7/23/12
7/23/12
3 yr
Memo 3648888
18.75%
7N
59W
23
NWNW
 
40.00
6.666667
50%
40%
16.66667%
Texas Christian University
7/23/09
7/23/09
7/23/12
7/23/12
3 yr
Memo 3648888
18.75%
7N
59W
23
SENW
 
40.00
6.666667
50%
40%
16.66667%
Texas Christian University
7/23/09
7/23/09
7/23/12
7/23/12
3 yr
Memo 3648888
18.75%
7N
59W
23
SWNE
 
40.00
6.666667
50%
40%
16.66667%
Texas Christian University
7/23/09
7/23/09
7/23/12
7/23/12
3 yr
Memo 3648888
18.75%
7N
59W
23
SWNW
 
40.00
6.666667
50%
40%
16.66667%
Texas Christian University
7/23/09
7/23/09
7/23/12
7/23/12
3 yr
Memo 3648888
18.75%
         
240.00
40.000002
                                                         
7N
59W
22
NESE
 
40.00
0.625000
50%
40%
1.56250%
A.F. Ringold, Trustee of the Cecile Wagner Revocable Trust, dated November 29,
1990
6/15/09
6/15/09
6/15/12
6/15/12
3 yr
Memo 3648889
18.75%
7N
59W
22
SESE
 
40.00
0.625000
50%
40%
1.56250%
A.F. Ringold, Trustee of the Cecile Wagner Revocable Trust, dated November 29,
1990
6/15/09
6/15/09
6/15/12
6/15/12
3 yr
Memo 3648889
18.75%
7N
59W
23
NENW
 
40.00
5.000000
50%
40%
12.50000%
A.F. Ringold, Trustee of the Cecile Wagner Revocable Trust, dated November 29,
1990
6/15/09
6/15/09
6/15/12
6/15/12
3 yr
Memo 3648889
18.75%
7N
59W
23
NWNE
 
40.00
5.000000
50%
40%
12.50000%
A.F. Ringold, Trustee of the Cecile Wagner Revocable Trust, dated November 29,
1990
6/15/09
6/15/09
6/15/12
6/15/12
3 yr
Memo 3648889
18.75%
7N
59W
23
NWNW
 
40.00
5.000000
50%
40%
12.50000%
A.F. Ringold, Trustee of the Cecile Wagner Revocable Trust, dated November 29,
1990
6/15/09
6/15/09
6/15/12
6/15/12
3 yr
Memo 3648889
18.75%
7N
59W
23
SENW
 
40.00
5.000000
50%
40%
12.50000%
A.F. Ringold, Trustee of the Cecile Wagner Revocable Trust, dated November 29,
1990
6/15/09
6/15/09
6/15/12
6/15/12
3 yr
Memo 3648889
18.75%
7N
59W
23
SWNE
 
40.00
5.000000
50%
40%
12.50000%
A.F. Ringold, Trustee of the Cecile Wagner Revocable Trust, dated November 29,
1990
6/15/09
6/15/09
6/15/12
6/15/12
3 yr
Memo 3648889
18.75%
7N
59W
23
SWNW
 
40.00
5.000000
50%
40%
12.50000%
A.F. Ringold, Trustee of the Cecile Wagner Revocable Trust, dated November 29,
1990
6/15/09
6/15/09
6/15/12
6/15/12
3 yr
Memo 3648889
18.75%
         
320.00
31.250000
                                                         
7N
59W
22
NESE
 
40.00
0.156250
50%
40%
0.39063%
Mrs. Anna M. McClelland, a/k/a Ann M. McClelland, a married woman dealing in her
sole and separate property
8/12/09
8/12/09
8/12/12
8/12/12
3 yr
Memo 3648891
15.00%
7N
59W
22
NWSE
 
40.00
0.156250
50%
40%
0.39063%
Mrs. Anna M. McClelland, a/k/a Ann M. McClelland, a married woman dealing in her
sole and separate property
8/12/09
8/12/09
8/12/12
8/12/12
3 yr
Memo 3648891
15.00%
7N
59W
22
SESE
 
40.00
0.156250
50%
40%
0.39063%
Mrs. Anna M. McClelland, a/k/a Ann M. McClelland, a married woman dealing in her
sole and separate property
8/12/09
8/12/09
8/12/12
8/12/12
3 yr
Memo 3648891
15.00%
7N
59W
22
SWSE
 
40.00
0.156250
50%
40%
0.39063%
Mrs. Anna M. McClelland, a/k/a Ann M. McClelland, a married woman dealing in her
sole and separate property
8/12/09
8/12/09
8/12/12
8/12/12
3 yr
Memo 3648891
15.00%
         
160.00
0.625000
                                                         
7N
59W
23
NENW
 
40.00
6.666667
50%
40%
16.66667%
Michael Allen Bell, as Personal Representative of the Estate of Patricia Bell
a/k/a Patricia Bell-Levine, deceased
8/17/09
8/17/09
8/17/12
8/17/12
3 yr
Memo 3655674
18.75%
7N
59W
23
NWNE
 
40.00
6.666667
50%
40%
16.66667%
Michael Allen Bell, as Personal Representative of the Estate of Patricia Bell
a/k/a Patricia Bell-Levine, deceased
8/17/09
8/17/09
8/17/12
8/17/12
3 yr
Memo 3655674
18.75%
7N
59W
23
NWNW
 
40.00
6.666667
50%
40%
16.66667%
Michael Allen Bell, as Personal Representative of the Estate of Patricia Bell
a/k/a Patricia Bell-Levine, deceased
8/17/09
8/17/09
8/17/12
8/17/12
3 yr
Memo 3655674
18.75%
7N
59W
23
SENW
 
40.00
6.666667
50%
40%
16.66667%
Michael Allen Bell, as Personal Representative of the Estate of Patricia Bell
a/k/a Patricia Bell-Levine, deceased
8/17/09
8/17/09
8/17/12
8/17/12
3 yr
Memo 3655674
18.75%
7N
59W
23
SWNE
 
40.00
6.666667
50%
40%
16.66667%
Michael Allen Bell, as Personal Representative of the Estate of Patricia Bell
a/k/a Patricia Bell-Levine, deceased
8/17/09
8/17/09
8/17/12
8/17/12
3 yr
Memo 3655674
18.75%

 
 
45

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
23
SWNW
 
40.00
6.666667
50%
40%
16.66667%
Michael Allen Bell, as Personal Representative of the Estate of Patricia Bell
a/k/a Patricia Bell-Levine, deceased
8/17/09
8/17/09
8/17/12
8/17/12
3 yr
Memo 3655674
18.75%
         
240.00
40.000000
                                                         
7N
59W
14
NENW
 
40.00
0.703125
50%
40%
1.75781%
The William K. McGarvey Revocable Trust, William K. McGarvey, Trustee
9/30/09
9/30/09
9/30/12
9/30/12
3 yr
Memo 3658602
15.00%
7N
59W
14
NWNW
 
40.00
0.703125
50%
40%
1.75781%
The William K. McGarvey Revocable Trust, William K. McGarvey, Trustee
9/30/09
9/30/09
9/30/12
9/30/12
3 yr
Memo 3658602
15.00%
7N
59W
14
SENW
 
40.00
0.703125
50%
40%
1.75781%
The William K. McGarvey Revocable Trust, William K. McGarvey, Trustee
9/30/09
9/30/09
9/30/12
9/30/12
3 yr
Memo 3658602
15.00%
7N
59W
14
SWNW
 
40.00
0.703125
50%
40%
1.75781%
The William K. McGarvey Revocable Trust, William K. McGarvey, Trustee
9/30/09
9/30/09
9/30/12
9/30/12
3 yr
Memo 3658602
15.00%
         
160.00
2.812500
                                                         
7N
59W
14
NENW
 
40.00
0.703125
50%
40%
1.75781%
The Eugene J. McGarvey, Jr. Revocable Trust, Eugene J. McGarvey, Jr., Trustee
9/30/09
9/30/09
9/30/12
9/30/12
3 yr
Memo 3658603
15.00%
7N
59W
14
NWNW
 
40.00
0.703125
50%
40%
1.75781%
The Eugene J. McGarvey, Jr. Revocable Trust, Eugene J. McGarvey, Jr., Trustee
9/30/09
9/30/09
9/30/12
9/30/12
3 yr
Memo 3658603
15.00%
7N
59W
14
SENW
 
40.00
0.703125
50%
40%
1.75781%
The Eugene J. McGarvey, Jr. Revocable Trust, Eugene J. McGarvey, Jr., Trustee
9/30/09
9/30/09
9/30/12
9/30/12
3 yr
Memo 3658603
15.00%
7N
59W
14
SWNW
 
40.00
0.703125
50%
40%
1.75781%
The Eugene J. McGarvey, Jr. Revocable Trust, Eugene J. McGarvey, Jr., Trustee
9/30/09
9/30/09
9/30/12
9/30/12
3 yr
Memo 3658603
15.00%
         
160.00
2.812500
                                                         
7N
59W
14
NENW
 
40.00
0.234375
50%
40%
0.58594%
Don W. Piper, a/k/a Don Woll Piper, a/k/a Don Piper, a/k/a Donald W. Piper,
a/k/a Donald Woll Piper, a/k/a Donald Piper, a single man
9/29/09
9/29/09
9/29/12
9/29/12
3 yr
Memo 3658604
15.00%
7N
59W
14
NWNW
 
40.00
0.234375
50%
40%
0.58594%
Don W. Piper, a/k/a Don Woll Piper, a/k/a Don Piper, a/k/a Donald W. Piper,
a/k/a Donald Woll Piper, a/k/a Donald Piper, a single man
9/29/09
9/29/09
9/29/12
9/29/12
3 yr
Memo 3658604
15.00%
7N
59W
14
SENW
 
40.00
0.234375
50%
40%
0.58594%
Don W. Piper, a/k/a Don Woll Piper, a/k/a Don Piper, a/k/a Donald W. Piper,
a/k/a Donald Woll Piper, a/k/a Donald Piper, a single man
9/29/09
9/29/09
9/29/12
9/29/12
3 yr
Memo 3658604
15.00%
7N
59W
14
SWNW
 
40.00
0.234375
50%
40%
0.58594%
Don W. Piper, a/k/a Don Woll Piper, a/k/a Don Piper, a/k/a Donald W. Piper,
a/k/a Donald Woll Piper, a/k/a Donald Piper, a single man
9/29/09
9/29/09
9/29/12
9/29/12
3 yr
Memo 3658604
15.00%
         
160.00
0.937500
                                                         
7N
59W
14
NENW
 
40.00
0.703125
50%
40%
1.75781%
The McClelland Living Trust (Anns separate share), Michael L. McClelland and Ann
M. McClelland, Trustee
9/30/09
9/30/09
9/30/12
9/30/12
3 yr
Memo 3658605
15.00%
7N
59W
14
NWNW
 
40.00
0.703125
50%
40%
1.75781%
The McClelland Living Trust (Anns separate share), Michael L. McClelland and Ann
M. McClelland, Trustee
9/30/09
9/30/09
9/30/12
9/30/12
3 yr
Memo 3658605
15.00%
7N
59W
14
SENW
 
40.00
0.703125
50%
40%
1.75781%
The McClelland Living Trust (Anns separate share), Michael L. McClelland and Ann
M. McClelland, Trustee
9/30/09
9/30/09
9/30/12
9/30/12
3 yr
Memo 3658605
15.00%
7N
59W
14
SWNW
 
40.00
0.703125
50%
40%
1.75781%
The McClelland Living Trust (Anns separate share), Michael L. McClelland and Ann
M. McClelland, Trustee
9/30/09
9/30/09
9/30/12
9/30/12
3 yr
Memo 3658605
15.00%
         
160.00
2.812500
                                                         
7N
59W
14
NENW
 
40.00
0.703125
50%
40%
1.75781%
Vaughn Daniel Yeager, a married man, dealing in his sole and separate property
10/7/09
10/7/09
10/7/12
10/7/12
3 yr
Memo 3658606
15.00%
7N
59W
14
NWNW
 
40.00
0.703125
50%
40%
1.75781%
Vaughn Daniel Yeager, a married man, dealing in his sole and separate property
10/7/09
10/7/09
10/7/12
10/7/12
3 yr
Memo 3658606
15.00%
7N
59W
14
SENW
 
40.00
0.703125
50%
40%
1.75781%
Vaughn Daniel Yeager, a married man, dealing in his sole and separate property
10/7/09
10/7/09
10/7/12
10/7/12
3 yr
Memo 3658606
15.00%
7N
59W
14
SWNW
 
40.00
0.703125
50%
40%
1.75781%
Vaughn Daniel Yeager, a married man, dealing in his sole and separate property
10/7/09
10/7/09
10/7/12
10/7/12
3 yr
Memo 3658606
15.00%
         
160.00
2.812500
                                                         
7N
59W
23
NENW
 
40.00
0.416667
50%
37.5%
1.04167%
William M. Blackburn, a married man dealing in his sole and separate property
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3658607
25.00%
7N
59W
23
NWNE
 
40.00
0.416667
50%
37.5%
1.04167%
William M. Blackburn, a married man dealing in his sole and separate property
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3658607
25.00%
7N
59W
23
NWNW
 
40.00
0.416667
50%
37.5%
1.04167%
William M. Blackburn, a married man dealing in his sole and separate property
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3658607
25.00%
7N
59W
23
SENW
 
40.00
0.416667
50%
37.5%
1.04167%
William M. Blackburn, a married man dealing in his sole and separate property
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3658607
25.00%
7N
59W
23
SWNE
 
40.00
0.416667
50%
37.5%
1.04167%
William M. Blackburn, a married man dealing in his sole and separate property
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3658607
25.00%
7N
59W
23
SWNW
 
40.00
0.416667
50%
37.5%
1.04167%
William M. Blackburn, a married man dealing in his sole and separate property
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3658607
25.00%
         
240.00
2.500000
                                                         
7N
59W
23
NENW
 
40.00
0.416667
50%
37.5%
1.04167%
Victor K. Blackburn, a married man dealing in his sole and separate property
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3658608
25.00%
7N
59W
23
NWNE
 
40.00
0.416667
50%
37.5%
1.04167%
Victor K. Blackburn, a married man dealing in his sole and separate property
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3658608
25.00%
7N
59W
23
NWNW
 
40.00
0.416667
50%
37.5%
1.04167%
Victor K. Blackburn, a married man dealing in his sole and separate property
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3658608
25.00%
7N
59W
23
SENW
 
40.00
0.416667
50%
37.5%
1.04167%
Victor K. Blackburn, a married man dealing in his sole and separate property
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3658608
25.00%
7N
59W
23
SWNE
 
40.00
0.416667
50%
37.5%
1.04167%
Victor K. Blackburn, a married man dealing in his sole and separate property
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3658608
25.00%
7N
59W
23
SWNW
 
40.00
0.416667
50%
37.5%
1.04167%
Victor K. Blackburn, a married man dealing in his sole and separate property
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3658608
25.00%
         
240.00
2.500000
                                                         
7N
59W
22
NESE
 
40.00
2.500000
50%
40%
6.25000%
Robert M. Killam, Trustee of the Robert M. Killam Living Trust dated March 11,
1998
10/8/09
10/8/09
10/8/12
10/8/12
3 yr
Memo 3658609
18.75%
7N
59W
22
NWSE
 
40.00
2.500000
50%
40%
6.25000%
Robert M. Killam, Trustee of the Robert M. Killam Living Trust dated March 11,
1998
10/8/09
10/8/09
10/8/12
10/8/12
3 yr
Memo 3658609
18.75%
7N
59W
22
SESE
 
40.00
2.500000
50%
40%
6.25000%
Robert M. Killam, Trustee of the Robert M. Killam Living Trust dated March 11,
1998
10/8/09
10/8/09
10/8/12
10/8/12
3 yr
Memo 3658609
18.75%
7N
59W
22
SWSE
 
40.00
2.500000
50%
40%
6.25000%
Robert M. Killam, Trustee of the Robert M. Killam Living Trust dated March 11,
1998
10/8/09
10/8/09
10/8/12
10/8/12
3 yr
Memo 3658609
18.75%
         
160.00
10.000000
                                                         
7N
59W
23
NENW
 
40.00
2.222222
50%
40%
5.55556%
Brian Stanley, Vice President for the Hefner Company, Inc., also known as THC,
Inc., formerly known as the Hefner Corporation
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3658610
15.00%
7N
59W
23
NWNE
 
40.00
2.222222
50%
40%
5.55556%
Brian Stanley, Vice President for the Hefner Company, Inc., also known as THC,
Inc., formerly known as the Hefner Corporation
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3658610
15.00%
7N
59W
23
NWNW
 
40.00
2.222222
50%
40%
5.55556%
Brian Stanley, Vice President for the Hefner Company, Inc., also known as THC,
Inc., formerly known as the Hefner Corporation
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3658610
15.00%
7N
59W
23
SENW
 
40.00
2.222222
50%
40%
5.55556%
Brian Stanley, Vice President for the Hefner Company, Inc., also known as THC,
Inc., formerly known as the Hefner Corporation
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3658610
15.00%
7N
59W
23
SWNE
 
40.00
2.222222
50%
40%
5.55556%
Brian Stanley, Vice President for the Hefner Company, Inc., also known as THC,
Inc., formerly known as the Hefner Corporation
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3658610
15.00%
7N
59W
23
SWNW
 
40.00
2.222222
50%
40%
5.55556%
Brian Stanley, Vice President for the Hefner Company, Inc., also known as THC,
Inc., formerly known as the Hefner Corporation
5/26/09
5/26/09
5/26/12
5/26/12
3 yr
Memo 3658610
15.00%
         
240.00
13.333332
                                                         
7N
59W
14
NENW
 
40.00
1.875000
50%
40%
4.68750%
Bank of Oklahoma, N.A., Agent for Trinity Episcopal Church of Tulsa, Inc.
10/13/09
10/13/09
10/13/12
10/13/12
3 yr
Memo 3658612
16.67%
7N
59W
14
NWNW
 
40.00
1.875000
50%
40%
4.68750%
Bank of Oklahoma, N.A., Agent for Trinity Episcopal Church of Tulsa, Inc.
10/13/09
10/13/09
10/13/12
10/13/12
3 yr
Memo 3658612
16.67%
7N
59W
14
SENW
 
40.00
1.875000
50%
40%
4.68750%
Bank of Oklahoma, N.A., Agent for Trinity Episcopal Church of Tulsa, Inc.
10/13/09
10/13/09
10/13/12
10/13/12
3 yr
Memo 3658612
16.67%
7N
59W
14
SWNW
 
40.00
1.875000
50%
40%
4.68750%
Bank of Oklahoma, N.A., Agent for Trinity Episcopal Church of Tulsa, Inc.
10/13/09
10/13/09
10/13/12
10/13/12
3 yr
Memo 3658612
16.67%
         
160.00
7.500000
                                                         
7N
59W
14
NENW
 
40.00
0.390625
50%
40%
0.97656%
Lee Ann Cook, a/k/a Lee A. Cook, a/k/a Lee Cook, a married woman, dealing in her
sole and separate property
11/4/09
11/4/09
11/4/12
11/4/12
3 yr
Memo 3661781
15.00%
7N
59W
14
NWNW
 
40.00
0.390625
50%
40%
0.97656%
Lee Ann Cook, a/k/a Lee A. Cook, a/k/a Lee Cook, a married woman, dealing in her
sole and separate property
11/4/09
11/4/09
11/4/12
11/4/12
3 yr
Memo 3661781
15.00%
7N
59W
14
SENW
 
40.00
0.390625
50%
40%
0.97656%
Lee Ann Cook, a/k/a Lee A. Cook, a/k/a Lee Cook, a married woman, dealing in her
sole and separate property
11/4/09
11/4/09
11/4/12
11/4/12
3 yr
Memo 3661781
15.00%
7N
59W
14
SWNW
 
40.00
0.390625
50%
40%
0.97656%
Lee Ann Cook, a/k/a Lee A. Cook, a/k/a Lee Cook, a married woman, dealing in her
sole and separate property
11/4/09
11/4/09
11/4/12
11/4/12
3 yr
Memo 3661781
15.00%
         
160.00
1.562500
                                                         
7N
59W
14
NENW
 
40.00
0.390625
50%
40%
0.97656%
Mary Lynn Wilson, a/k/a Mary L. Wilson, a/k/a Mary Wilson, a married woman,
dealing in her sole and separate property
11/4/09
11/4/09
11/4/12
11/4/12
3 yr
Memo 3661782
15.00%
7N
59W
14
NWNW
 
40.00
0.390625
50%
40%
0.97656%
Mary Lynn Wilson, a/k/a Mary L. Wilson, a/k/a Mary Wilson, a married woman,
dealing in her sole and separate property
11/4/09
11/4/09
11/4/12
11/4/12
3 yr
Memo 3661782
15.00%
7N
59W
14
SENW
 
40.00
0.390625
50%
40%
0.97656%
Mary Lynn Wilson, a/k/a Mary L. Wilson, a/k/a Mary Wilson, a married woman,
dealing in her sole and separate property
11/4/09
11/4/09
11/4/12
11/4/12
3 yr
Memo 3661782
15.00%
7N
59W
14
SWNW
 
40.00
0.390625
50%
40%
0.97656%
Mary Lynn Wilson, a/k/a Mary L. Wilson, a/k/a Mary Wilson, a married woman,
dealing in her sole and separate property
11/4/09
11/4/09
11/4/12
11/4/12
3 yr
Memo 3661782
15.00%
         
160.00
1.562500
                                                         
7N
59W
14
NENW
 
40.00
0.156250
50%
40%
0.39063%
Christopher D. Mabray, a/k/a Christopher Mabray, a single man
10/23/09
10/23/09
10/23/12
10/23/12
3 yr
Memo 3661783
15.00%
7N
59W
14
NWNW
 
40.00
0.156250
50%
40%
0.39063%
Christopher D. Mabray, a/k/a Christopher Mabray, a single man
10/23/09
10/23/09
10/23/12
10/23/12
3 yr
Memo 3661783
15.00%
7N
59W
14
SENW
 
40.00
0.156250
50%
40%
0.39063%
Christopher D. Mabray, a/k/a Christopher Mabray, a single man
10/23/09
10/23/09
10/23/12
10/23/12
3 yr
Memo 3661783
15.00%
7N
59W
14
SWNW
 
40.00
0.156250
50%
40%
0.39063%
Christopher D. Mabray, a/k/a Christopher Mabray, a single man
10/23/09
10/23/09
10/23/12
10/23/12
3 yr
Memo 3661783
15.00%
         
160.00
0.625000
                     

 
 
46

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
                                   
7N
59W
14
NENW
 
40.00
0.156250
50%
40%
0.39063%
Craig J. Mabray, a/k/a Craig Mabray, a married man dealing in his sole and
separate property
9/26/09
9/26/09
9/26/12
9/26/12
3 yr
Memo 3661784
15.00%
7N
59W
14
NWNW
 
40.00
0.156250
50%
40%
0.39063%
Craig J. Mabray, a/k/a Craig Mabray, a married man dealing in his sole and
separate property
9/26/09
9/26/09
9/26/12
9/26/12
3 yr
Memo 3661784
15.00%
7N
59W
14
SENW
 
40.00
0.156250
50%
40%
0.39063%
Craig J. Mabray, a/k/a Craig Mabray, a married man dealing in his sole and
separate property
9/26/09
9/26/09
9/26/12
9/26/12
3 yr
Memo 3661784
15.00%
7N
59W
14
SWNW
 
40.00
0.156250
50%
40%
0.39063%
Craig J. Mabray, a/k/a Craig Mabray, a married man dealing in his sole and
separate property
9/26/09
9/26/09
9/26/12
9/26/12
3 yr
Memo 3661784
15.00%
         
160.00
0.625000
                                                         
7N
59W
14
NENW
 
40.00
0.052083
50%
40%
0.13021%
Jan C. Gipson, a/k/a Jan Gipson, a widow
11/5/09
11/5/09
11/5/12
11/5/12
3 yr
Memo 3661785
15.00%
7N
59W
14
NWNW
 
40.00
0.052083
50%
40%
0.13021%
Jan C. Gipson, a/k/a Jan Gipson, a widow
11/5/09
11/5/09
11/5/12
11/5/12
3 yr
Memo 3661785
15.00%
7N
59W
14
SENW
 
40.00
0.052083
50%
40%
0.13021%
Jan C. Gipson, a/k/a Jan Gipson, a widow
11/5/09
11/5/09
11/5/12
11/5/12
3 yr
Memo 3661785
15.00%
7N
59W
14
SWNW
 
40.00
0.052083
50%
40%
0.13021%
Jan C. Gipson, a/k/a Jan Gipson, a widow
11/5/09
11/5/09
11/5/12
11/5/12
3 yr
Memo 3661785
15.00%
         
160.00
0.208330
                                                         
7N
59W
14
NENW
 
40.00
0.625000
50%
40%
1.56250%
John E. Elliff, a/k/a John Elliff, a married man dealing in his sole and
separate property
9/26/09
9/26/09
9/26/12
9/26/12
3 yr
Memo 3661786
15.00%
7N
59W
14
NWNW
 
40.00
0.625000
50%
40%
1.56250%
John E. Elliff, a/k/a John Elliff, a married man dealing in his sole and
separate property
9/26/09
9/26/09
9/26/12
9/26/12
3 yr
Memo 3661786
15.00%
7N
59W
14
SENW
 
40.00
0.625000
50%
40%
1.56250%
John E. Elliff, a/k/a John Elliff, a married man dealing in his sole and
separate property
9/26/09
9/26/09
9/26/12
9/26/12
3 yr
Memo 3661786
15.00%
7N
59W
14
SWNW
 
40.00
0.625000
50%
40%
1.56250%
John E. Elliff, a/k/a John Elliff, a married man dealing in his sole and
separate property
9/26/09
9/26/09
9/26/12
9/26/12
3 yr
Memo 3661786
15.00%
         
160.00
2.500000
                                                         
7N
59W
14
NENW
 
40.00
0.052083
50%
40%
0.13021%
Lee L. Cubbison, a/k/a Lee Cubbison, a widow
11/5/09
11/5/09
11/5/12
11/5/12
3 yr
Memo 3661787
15.00%
7N
59W
14
NWNW
 
40.00
0.052083
50%
40%
0.13021%
Lee L. Cubbison, a/k/a Lee Cubbison, a widow
11/5/09
11/5/09
11/5/12
11/5/12
3 yr
Memo 3661787
15.00%
7N
59W
14
SENW
 
40.00
0.052083
50%
40%
0.13021%
Lee L. Cubbison, a/k/a Lee Cubbison, a widow
11/5/09
11/5/09
11/5/12
11/5/12
3 yr
Memo 3661787
15.00%
7N
59W
14
SWNW
 
40.00
0.052083
50%
40%
0.13021%
Lee L. Cubbison, a/k/a Lee Cubbison, a widow
11/5/09
11/5/09
11/5/12
11/5/12
3 yr
Memo 3661787
15.00%
         
160.00
0.208330
                                                         
7N
59W
14
NENW
 
40.00
0.234375
50%
40%
0.58594%
Richard W. Rowland, a/k/a Richard Rowland, a married man, dealing in his sole
and separate property
10/6/09
10/6/09
10/6/12
10/6/12
3 yr
Memo 3661788
15.00%
7N
59W
14
NWNW
 
40.00
0.234375
50%
40%
0.58594%
Richard W. Rowland, a/k/a Richard Rowland, a married man, dealing in his sole
and separate property
10/6/09
10/6/09
10/6/12
10/6/12
3 yr
Memo 3661788
15.00%
7N
59W
14
SENW
 
40.00
0.234375
50%
40%
0.58594%
Richard W. Rowland, a/k/a Richard Rowland, a married man, dealing in his sole
and separate property
10/6/09
10/6/09
10/6/12
10/6/12
3 yr
Memo 3661788
15.00%
7N
59W
14
SWNW
 
40.00
0.234375
50%
40%
0.58594%
Richard W. Rowland, a/k/a Richard Rowland, a married man, dealing in his sole
and separate property
10/6/09
10/6/09
10/6/12
10/6/12
3 yr
Memo 3661788
15.00%
         
160.00
0.937500
                                                         
7N
59W
23
NENW
 
40.00
0.416666
50%
37.5%
1.04167%
H. Charles Snowden, a married man dealing in his sole and separate property
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3661789
25.00%
7N
59W
23
NWNE
 
40.00
0.416666
50%
37.5%
1.04167%
H. Charles Snowden, a married man dealing in his sole and separate property
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3661789
25.00%
7N
59W
23
NWNW
 
40.00
0.416666
50%
37.5%
1.04167%
H. Charles Snowden, a married man dealing in his sole and separate property
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3661789
25.00%
7N
59W
23
SENW
 
40.00
0.416666
50%
37.5%
1.04167%
H. Charles Snowden, a married man dealing in his sole and separate property
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3661789
25.00%
7N
59W
23
SWNE
 
40.00
0.416666
50%
37.5%
1.04167%
H. Charles Snowden, a married man dealing in his sole and separate property
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3661789
25.00%
7N
59W
23
SWNW
 
40.00
0.416666
50%
37.5%
1.04167%
H. Charles Snowden, a married man dealing in his sole and separate property
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3661789
25.00%
         
240.00
2.499996
                                                         
7N
59W
23
NENW
 
40.00
0.416667
50%
37.5%
1.04167%
Jacqueline S. Crisp, a single woman
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3661790
25.00%
7N
59W
23
NWNE
 
40.00
0.416667
50%
37.5%
1.04167%
Jacqueline S. Crisp, a single woman
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3661790
25.00%
7N
59W
23
NWNW
 
40.00
0.416667
50%
37.5%
1.04167%
Jacqueline S. Crisp, a single woman
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3661790
25.00%
7N
59W
23
SENW
 
40.00
0.416667
50%
37.5%
1.04167%
Jacqueline S. Crisp, a single woman
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3661790
25.00%
7N
59W
23
SWNE
 
40.00
0.416667
50%
37.5%
1.04167%
Jacqueline S. Crisp, a single woman
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3661790
25.00%
7N
59W
23
SWNW
 
40.00
0.416667
50%
37.5%
1.04167%
Jacqueline S. Crisp, a single woman
10/1/09
10/1/09
10/1/12
10/1/12
3 yr
Memo 3661790
25.00%
         
240.00
2.500000
                                                         
7N
59W
14
NENW
 
40.00
0.052083
50%
40%
0.13021%
Lewis M. Nelson, a/k/a Lewis Nelson, a married man, dealing in his sole and
property
11/5/09
11/5/09
11/5/12
11/5/12
3 yr
Memo 3665254
15.00%
7N
59W
14
NWNW
 
40.00
0.052083
50%
40%
0.13021%
Lewis M. Nelson, a/k/a Lewis Nelson, a married man, dealing in his sole and
property
11/5/09
11/5/09
11/5/12
11/5/12
3 yr
Memo 3665254
15.00%
7N
59W
14
SENW
 
40.00
0.052083
50%
40%
0.13021%
Lewis M. Nelson, a/k/a Lewis Nelson, a married man, dealing in his sole and
property
11/5/09
11/5/09
11/5/12
11/5/12
3 yr
Memo 3665254
15.00%
7N
59W
14
SWNW
 
40.00
0.052083
50%
40%
0.13021%
Lewis M. Nelson, a/k/a Lewis Nelson, a married man, dealing in his sole and
property
11/5/09
11/5/09
11/5/12
11/5/12
3 yr
Memo 3665254
15.00%
         
160.00
0.208330
                                                         
7N
59W
14
NENW
 
40.00
0.625000
50%
40%
1.56250%
EB & CL Scott Survivors Trust Dated September 23, 1996, a/k/a E.B. and C.L.
Scott Survivors Trust, Clara Lea Scott, a/k/a Clara L. Scott, Trustee
11/18/09
11/18/09
11/18/12
11/18/12
3 yr
Memo 3665255
15.00%
7N
59W
14
NWNW
 
40.00
0.625000
50%
40%
1.56250%
EB & CL Scott Survivors Trust Dated September 23, 1996, a/k/a E.B. and C.L.
Scott Survivors Trust, Clara Lea Scott, a/k/a Clara L. Scott, Trustee
11/18/09
11/18/09
11/18/12
11/18/12
3 yr
Memo 3665255
15.00%
7N
59W
14
SENW
 
40.00
0.625000
50%
40%
1.56250%
EB & CL Scott Survivors Trust Dated September 23, 1996, a/k/a E.B. and C.L.
Scott Survivors Trust, Clara Lea Scott, a/k/a Clara L. Scott, Trustee
11/18/09
11/18/09
11/18/12
11/18/12
3 yr
Memo 3665255
15.00%
7N
59W
14
SWNW
 
40.00
0.625000
50%
40%
1.56250%
EB & CL Scott Survivors Trust Dated September 23, 1996, a/k/a E.B. and C.L.
Scott Survivors Trust, Clara Lea Scott, a/k/a Clara L. Scott, Trustee
11/18/09
11/18/09
11/18/12
11/18/12
3 yr
Memo 3665255
15.00%
         
160.00
2.500000
                                                         
7N
59W
14
NENW
 
40.00
0.625000
50%
40%
1.56250%
James H. Elliff, a/k/a James Henry Elliff, a/k/a James Elliff, a married man,
dealing in his sole and separate property
9/26/09
9/26/09
9/26/12
9/26/12
3 yr
Memo 3665256
15.00%
7N
59W
14
NWNW
 
40.00
0.625000
50%
40%
1.56250%
James H. Elliff, a/k/a James Henry Elliff, a/k/a James Elliff, a married man,
dealing in his sole and separate property
9/26/09
9/26/09
9/26/12
9/26/12
3 yr
Memo 3665256
15.00%
7N
59W
14
SENW
 
40.00
0.625000
50%
40%
1.56250%
James H. Elliff, a/k/a James Henry Elliff, a/k/a James Elliff, a married man,
dealing in his sole and separate property
9/26/09
9/26/09
9/26/12
9/26/12
3 yr
Memo 3665256
15.00%
7N
59W
14
SWNW
 
40.00
0.625000
50%
40%
1.56250%
James H. Elliff, a/k/a James Henry Elliff, a/k/a James Elliff, a married man,
dealing in his sole and separate property
9/26/09
9/26/09
9/26/12
9/26/12
3 yr
Memo 3665256
15.00%
         
160.00
2.500000
                                                         
7N
59W
14
NENW
 
40.00
2.812500
50%
40%
7.03125%
A.F. Ringold, Successor Trustee of the Cecile Wagner Revocable Trust, dated
November 29, 1990
10/19/09
10/19/09
10/19/12
10/19/12
3 yr
Memo 3665257
18.75%
7N
59W
14
NWNW
 
40.00
2.812500
50%
40%
7.03125%
A.F. Ringold, Successor Trustee of the Cecile Wagner Revocable Trust, dated
November 29, 1990
10/19/09
10/19/09
10/19/12
10/19/12
3 yr
Memo 3665257
18.75%
7N
59W
14
SENW
 
40.00
2.812500
50%
40%
7.03125%
A.F. Ringold, Successor Trustee of the Cecile Wagner Revocable Trust, dated
November 29, 1990
10/19/09
10/19/09
10/19/12
10/19/12
3 yr
Memo 3665257
18.75%
7N
59W
14
SWNW
 
40.00
2.812500
50%
40%
7.03125%
A.F. Ringold, Successor Trustee of the Cecile Wagner Revocable Trust, dated
November 29, 1990
10/19/09
10/19/09
10/19/12
10/19/12
3 yr
Memo 3665257
18.75%
         
160.00
11.250000
                                                         
7N
59W
22
NESE
 
40.00
1.875000
50%
40%
4.68750%
J.E. and L.E. Mabee Foundation, Inc.
9/30/09
9/30/09
9/30/12
9/30/12
3 yr
Memo 3666770
18.75%
7N
59W
22
SESE
 
40.00
1.875000
50%
40%
4.68750%
J.E. and L.E. Mabee Foundation, Inc.
9/30/09
9/30/09
9/30/12
9/30/12
3 yr
Memo 3666770
18.75%
         
80.00
3.750000
                                                         
7N
59W
14
NENW
 
40.00
2.343750
50%
40%
5.85938%
Lutin Curlee Family Partnership, LTD., a Colorado Limited Partnership
11/12/09
11/12/09
11/12/12
11/12/12
3 yr
Memo 3666771
15.00%
7N
59W
14
NWNW
 
40.00
2.343750
50%
40%
5.85938%
Lutin Curlee Family Partnership, LTD., a Colorado Limited Partnership
11/12/09
11/12/09
11/12/12
11/12/12
3 yr
Memo 3666771
15.00%
7N
59W
14
SENW
 
40.00
2.343750
50%
40%
5.85938%
Lutin Curlee Family Partnership, LTD., a Colorado Limited Partnership
11/12/09
11/12/09
11/12/12
11/12/12
3 yr
Memo 3666771
15.00%
7N
59W
14
SWNW
 
40.00
2.343750
50%
40%
5.85938%
Lutin Curlee Family Partnership, LTD., a Colorado Limited Partnership
11/12/09
11/12/09
11/12/12
11/12/12
3 yr
Memo 3666771
15.00%
         
160.00
9.375000
                                                         
7N
59W
14
NENW
 
40.00
0.156250
50%
40%
0.39063%
Lynn Mabray, f/k/a Lynn K. McMillin, a single woman
11/12/09
11/12/09
11/12/12
11/12/12
3 yr
Memo 3680881
15.00%
7N
59W
14
NWNW
 
40.00
0.156250
50%
40%
0.39063%
Lynn Mabray, f/k/a Lynn K. McMillin, a single woman
11/12/09
11/12/09
11/12/12
11/12/12
3 yr
Memo 3680881
15.00%
7N
59W
14
SENW
 
40.00
0.156250
50%
40%
0.39063%
Lynn Mabray, f/k/a Lynn K. McMillin, a single woman
11/12/09
11/12/09
11/12/12
11/12/12
3 yr
Memo 3680881
15.00%
7N
59W
14
SWNW
 
40.00
0.156250
50%
40%
0.39063%
Lynn Mabray, f/k/a Lynn K. McMillin, a single woman
11/12/09
11/12/09
11/12/12
11/12/12
3 yr
Memo 3680881
15.00%
         
160.00
0.625000
                     

 
 
47

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
20
NENE
 
40.00
4.000000
50%
40%
10.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
20
NESE
 
40.00
4.000000
50%
40%
10.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
20
NWNE
 
40.00
4.000000
50%
40%
10.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
20
NWSE
 
40.00
4.000000
50%
40%
10.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
20
SENE
 
40.00
4.000000
50%
40%
10.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
20
SESE
 
40.00
4.000000
50%
40%
10.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
20
SWNE
 
40.00
4.000000
50%
40%
10.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
20
SWSE
 
40.00
4.000000
50%
40%
10.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
21
NENE
 
40.00
20.000000
50%
40%
50.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
21
NENW
 
40.00
20.000000
50%
40%
50.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
21
NESW
 
40.00
20.000000
50%
40%
50.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
21
NWNE
 
40.00
20.000000
50%
40%
50.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
21
NWNW
 
40.00
20.000000
50%
40%
50.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
21
NWSW
 
40.00
20.000000
50%
40%
50.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
21
SENE
 
40.00
20.000000
50%
40%
50.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
21
SENW
 
40.00
20.000000
50%
40%
50.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
21
SESW
 
40.00
20.000000
50%
40%
50.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
21
SWNE
 
40.00
20.000000
50%
40%
50.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
21
SWNW
 
40.00
20.000000
50%
40%
50.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
21
SWSW
 
40.00
20.000000
50%
40%
50.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
31
NENE
 
40.00
5.000000
50%
40%
12.50000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
31
NENW
 
40.00
5.000000
50%
40%
12.50000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
31
NWNE
 
40.00
5.000000
50%
40%
12.50000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
31
NWNW
lot 1
41.68
5.210000
50%
40%
12.50000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
31
SENE
 
40.00
5.000000
50%
40%
12.50000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
31
SENW
 
40.00
5.000000
50%
40%
12.50000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
31
SWNE
 
40.00
5.000000
50%
40%
12.50000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
59W
31
SWNW
lot 2
41.53
5.191300
50%
40%
12.50012%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
60W
13
NESE
 
40.00
20.000000
50%
40%
50.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
60W
13
NWSE
 
40.00
30.000000
50%
40%
75.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
60W
13
SESE
 
40.00
20.000000
50%
40%
50.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
60W
13
SWNE
 
40.00
30.000000
50%
40%
75.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
7N
60W
13
SWSE
 
40.00
30.000000
50%
40%
75.00000%
Patty L. Ford
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3714716
17.50%
         
1,323.21
442.401300
                                                         
7N
59W
20
NENW
 
40.00
10.000000
50%
40%
25.00000%
Jeffrey and Gina Ford, husband and wife
8/3/10
8/3/10
8/3/13
8/3/13
3 yr
Memo 3714717
17.50%
7N
59W
20
NESW
 
40.00
10.000000
50%
40%
25.00000%
Jeffrey and Gina Ford, husband and wife
8/3/10
8/3/10
8/3/13
8/3/13
3 yr
Memo 3714717
17.50%
7N
59W
20
NWNW
 
40.00
10.000000
50%
40%
25.00000%
Jeffrey and Gina Ford, husband and wife
8/3/10
8/3/10
8/3/13
8/3/13
3 yr
Memo 3714717
17.50%
7N
59W
20
NWSW
 
40.00
10.000000
50%
40%
25.00000%
Jeffrey and Gina Ford, husband and wife
8/3/10
8/3/10
8/3/13
8/3/13
3 yr
Memo 3714717
17.50%
7N
59W
20
SENW
 
40.00
10.000000
50%
40%
25.00000%
Jeffrey and Gina Ford, husband and wife
8/3/10
8/3/10
8/3/13
8/3/13
3 yr
Memo 3714717
17.50%
7N
59W
20
SESW
 
40.00
10.000000
50%
40%
25.00000%
Jeffrey and Gina Ford, husband and wife
8/3/10
8/3/10
8/3/13
8/3/13
3 yr
Memo 3714717
17.50%
7N
59W
20
SWNW
 
40.00
10.000000
50%
40%
25.00000%
Jeffrey and Gina Ford, husband and wife
8/3/10
8/3/10
8/3/13
8/3/13
3 yr
Memo 3714717
17.50%
7N
59W
20
SWSW
 
40.00
10.000000
50%
40%
25.00000%
Jeffrey and Gina Ford, husband and wife
8/3/10
8/3/10
8/3/13
8/3/13
3 yr
Memo 3714717
17.50%
         
320.00
80.000000
                                                         
7N
59W
22
NESE
 
40.00
1.250000
50%
40%
3.12500%
Diversified Operating Corporation
8/19/10
10/5/10
10/5/13
10/5/13
3 yr
Memo 3717816
17.00%
7N
59W
22
NWSE
 
40.00
1.250000
50%
40%
3.12500%
Diversified Operating Corporation
8/19/10
10/5/10
10/5/13
10/5/13
3 yr
Memo 3717816
17.00%
7N
59W
22
SESE
 
40.00
1.250000
50%
40%
3.12500%
Diversified Operating Corporation
8/19/10
10/5/10
10/5/13
10/5/13
3 yr
Memo 3717816
17.00%
7N
59W
22
SWSE
 
40.00
1.250000
50%
40%
3.12500%
Diversified Operating Corporation
8/19/10
10/5/10
10/5/13
10/5/13
3 yr
Memo 3717816
17.00%
7N
59W
23
NENW
 
40.00
0.833333
50%
40%
2.08333%
Diversified Operating Corporation
8/19/10
10/5/10
10/5/13
10/5/13
3 yr
Memo 3717816
17.00%
7N
59W
23
NWNE
 
40.00
0.833333
50%
40%
2.08333%
Diversified Operating Corporation
8/19/10
10/5/10
10/5/13
10/5/13
3 yr
Memo 3717816
17.00%
7N
59W
23
NWNW
 
40.00
0.833333
50%
40%
2.08333%
Diversified Operating Corporation
8/19/10
10/5/10
10/5/13
10/5/13
3 yr
Memo 3717816
17.00%
7N
59W
23
SENW
 
40.00
0.833333
50%
40%
2.08333%
Diversified Operating Corporation
8/19/10
10/5/10
10/5/13
10/5/13
3 yr
Memo 3717816
17.00%
7N
59W
23
SWNE
 
40.00
0.833333
50%
40%
2.08333%
Diversified Operating Corporation
8/19/10
10/5/10
10/5/13
10/5/13
3 yr
Memo 3717816
17.00%
7N
59W
23
SWNW
 
40.00
0.833333
50%
40%
2.08333%
Diversified Operating Corporation
8/19/10
10/5/10
10/5/13
10/5/13
3 yr
Memo 3717816
17.00%
         
400.00
9.999998
                                                         
7N
59W
21
NESE
 
40.00
30.000000
50%
40%
75.00000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
21
NWSE
 
40.00
30.000000
50%
40%
75.00000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
21
SESE
 
40.00
30.000000
50%
40%
75.00000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
21
SWSE
 
40.00
30.000000
50%
40%
75.00000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
31
NENE
 
40.00
5.000000
50%
40%
12.50000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
31
NENW
 
40.00
5.000000
50%
40%
12.50000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
31
NESE
 
40.00
20.000000
50%
40%
50.00000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
31
NESW
 
40.00
20.000000
50%
40%
50.00000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
31
NWNE
 
40.00
5.000000
50%
40%
12.50000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
31
NWNW
lot 1
41.68
5.210000
50%
40%
12.50000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
31
NWSE
 
40.00
20.000000
50%
40%
50.00000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
31
NWSW
lot 3
41.38
20.690000
50%
40%
50.00000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
31
SENE
 
40.00
5.000000
50%
40%
12.50000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
31
SENW
 
40.00
5.000000
50%
40%
12.50000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
31
SESE
 
40.00
20.000000
50%
40%
50.00000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
31
SESW
 
40.00
20.000000
50%
40%
50.00000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
31
SWNE
 
40.00
5.000000
50%
40%
12.50000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
31
SWNW
lot 2
41.53
5.191250
50%
40%
12.50000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
31
SWSE
 
40.00
20.000000
50%
40%
50.00000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
7N
59W
31
SWSW
lot 4
41.23
20.615000
50%
40%
50.00000%
John E. Ford Family Trust, dated March 6, 2005
12/13/10
12/13/10
12/13/13
12/13/13
3 yr
Memo 3718938
17.50%
         
805.82
321.706250
                                                         
7N
59W
20
NENW
 
40.00
2.500000
50%
40%
6.25000%
Eugene A. Markley, a married man dealing in his sole and separate property
10/12/10
10/12/10
10/12/15
10/12/13
3 yr + 2 yr opt
Memo 3731050
16.67%
7N
59W
20
NESW
 
40.00
2.500000
50%
40%
6.25000%
Eugene A. Markley, a married man dealing in his sole and separate property
10/12/10
10/12/10
10/12/15
10/12/13
3 yr + 2 yr opt
Memo 3731050
16.67%
7N
59W
20
NWNW
 
40.00
2.500000
50%
40%
6.25000%
Eugene A. Markley, a married man dealing in his sole and separate property
10/12/10
10/12/10
10/12/15
10/12/13
3 yr + 2 yr opt
Memo 3731050
16.67%
7N
59W
20
NWSW
 
40.00
2.500000
50%
40%
6.25000%
Eugene A. Markley, a married man dealing in his sole and separate property
10/12/10
10/12/10
10/12/15
10/12/13
3 yr + 2 yr opt
Memo 3731050
16.67%
7N
59W
20
SENW
 
40.00
2.500000
50%
40%
6.25000%
Eugene A. Markley, a married man dealing in his sole and separate property
10/12/10
10/12/10
10/12/15
10/12/13
3 yr + 2 yr opt
Memo 3731050
16.67%
7N
59W
20
SESW
 
40.00
2.500000
50%
40%
6.25000%
Eugene A. Markley, a married man dealing in his sole and separate property
10/12/10
10/12/10
10/12/15
10/12/13
3 yr + 2 yr opt
Memo 3731050
16.67%

 
 
48

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
20
SWNW
 
40.00
2.500000
50%
40%
6.25000%
Eugene A. Markley, a married man dealing in his sole and separate property
10/12/10
10/12/10
10/12/15
10/12/13
3 yr + 2 yr opt
Memo 3731050
16.67%
7N
59W
20
SWSW
 
40.00
2.500000
50%
40%
6.25000%
Eugene A. Markley, a married man dealing in his sole and separate property
10/12/10
10/12/10
10/12/15
10/12/13
3 yr + 2 yr opt
Memo 3731050
16.67%
         
320.00
20.000000
                                                         
7N
59W
20
NENW
 
40.00
2.500000
50%
40%
6.25000%
Robert H. Markley, a married man dealing in his sole and separate property
10/12/10
10/12/10
10/12/15
10/12/13
3 yr + 2 yr opt
memo 3731051
16.67%
7N
59W
20
NESW
 
40.00
2.500000
50%
40%
6.25000%
Robert H. Markley, a married man dealing in his sole and separate property
10/12/10
10/12/10
10/12/15
10/12/13
3 yr + 2 yr opt
memo 3731051
16.67%
7N
59W
20
NWNW
 
40.00
2.500000
50%
40%
6.25000%
Robert H. Markley, a married man dealing in his sole and separate property
10/12/10
10/12/10
10/12/15
10/12/13
3 yr + 2 yr opt
memo 3731051
16.67%
7N
59W
20
NWSW
 
40.00
2.500000
50%
40%
6.25000%
Robert H. Markley, a married man dealing in his sole and separate property
10/12/10
10/12/10
10/12/15
10/12/13
3 yr + 2 yr opt
memo 3731051
16.67%
7N
59W
20
SENW
 
40.00
2.500000
50%
40%
6.25000%
Robert H. Markley, a married man dealing in his sole and separate property
10/12/10
10/12/10
10/12/15
10/12/13
3 yr + 2 yr opt
memo 3731051
16.67%
7N
59W
20
SESW
 
40.00
2.500000
50%
40%
6.25000%
Robert H. Markley, a married man dealing in his sole and separate property
10/12/10
10/12/10
10/12/15
10/12/13
3 yr + 2 yr opt
memo 3731051
16.67%
7N
59W
20
SWNW
 
40.00
2.500000
50%
40%
6.25000%
Robert H. Markley, a married man dealing in his sole and separate property
10/12/10
10/12/10
10/12/15
10/12/13
3 yr + 2 yr opt
memo 3731051
16.67%
7N
59W
20
SWSW
 
40.00
2.500000
50%
40%
6.25000%
Robert H. Markley, a married man dealing in his sole and separate property
10/12/10
10/12/10
10/12/15
10/12/13
3 yr + 2 yr opt
memo 3731051
16.67%
         
320.00
20.000000
                                                         
7N
59W
18
NESE
 
40.00
0.833320
50%
40%
2.08330%
Andrew J. Prebish, a married man dealing in his sole and separate property
10/5/10
10/5/10
10/5/15
10/5/13
3 yr + 2 yr opt
Memo 3733389
16.67%
7N
59W
18
NESW
 
40.00
0.833320
50%
40%
2.08330%
Andrew J. Prebish, a married man dealing in his sole and separate property
10/5/10
10/5/10
10/5/15
10/5/13
3 yr + 2 yr opt
Memo 3733389
16.67%
7N
59W
18
NWSE
 
40.00
0.833320
50%
40%
2.08330%
Andrew J. Prebish, a married man dealing in his sole and separate property
10/5/10
10/5/10
10/5/15
10/5/13
3 yr + 2 yr opt
Memo 3733389
16.67%
7N
59W
18
NWSW
lot 3
42.12
0.877486
50%
40%
2.08330%
Andrew J. Prebish, a married man dealing in his sole and separate property
10/5/10
10/5/10
10/5/15
10/5/13
3 yr + 2 yr opt
Memo 3733389
16.67%
7N
59W
18
SENW
 
40.00
0.833320
50%
40%
2.08330%
Andrew J. Prebish, a married man dealing in his sole and separate property
10/5/10
10/5/10
10/5/15
10/5/13
3 yr + 2 yr opt
Memo 3733389
16.67%
7N
59W
18
SESE
 
40.00
0.833320
50%
40%
2.08330%
Andrew J. Prebish, a married man dealing in his sole and separate property
10/5/10
10/5/10
10/5/15
10/5/13
3 yr + 2 yr opt
Memo 3733389
16.67%
7N
59W
18
SESW
 
40.00
0.833320
50%
40%
2.08330%
Andrew J. Prebish, a married man dealing in his sole and separate property
10/5/10
10/5/10
10/5/15
10/5/13
3 yr + 2 yr opt
Memo 3733389
16.67%
7N
59W
18
SWNW
lot 2
42.16
0.878319
50%
40%
2.08330%
Andrew J. Prebish, a married man dealing in his sole and separate property
10/5/10
10/5/10
10/5/15
10/5/13
3 yr + 2 yr opt
Memo 3733389
16.67%
7N
59W
18
SWSE
 
40.00
0.833320
50%
40%
2.08330%
Andrew J. Prebish, a married man dealing in his sole and separate property
10/5/10
10/5/10
10/5/15
10/5/13
3 yr + 2 yr opt
Memo 3733389
16.67%
7N
59W
18
SWSW
lot 4
42.08
0.876653
50%
40%
2.08330%
Andrew J. Prebish, a married man dealing in his sole and separate property
10/5/10
10/5/10
10/5/15
10/5/13
3 yr + 2 yr opt
Memo 3733389
16.67%
7N
60W
23
NENW
 
40.00
1.666667
50%
40%
4.16667%
Andrew J. Prebish, a married man dealing in his sole and separate property
10/5/10
10/5/10
10/5/15
10/5/13
3 yr + 2 yr opt
Memo 3733389
16.67%
7N
60W
23
NESW
 
40.00
1.666666
50%
40%
4.16667%
Andrew J. Prebish, a married man dealing in his sole and separate property
10/5/10
10/5/10
10/5/15
10/5/13
3 yr + 2 yr opt
Memo 3733389
16.67%
7N
60W
23
NWNW
 
40.00
1.666667
50%
40%
4.16667%
Andrew J. Prebish, a married man dealing in his sole and separate property
10/5/10
10/5/10
10/5/15
10/5/13
3 yr + 2 yr opt
Memo 3733389
16.67%
7N
60W
23
NWSW
 
40.00
1.666667
50%
40%
4.16667%
Andrew J. Prebish, a married man dealing in his sole and separate property
10/5/10
10/5/10
10/5/15
10/5/13
3 yr + 2 yr opt
Memo 3733389
16.67%
7N
60W
23
SENW
 
40.00
1.666666
50%
40%
4.16667%
Andrew J. Prebish, a married man dealing in his sole and separate property
10/5/10
10/5/10
10/5/15
10/5/13
3 yr + 2 yr opt
Memo 3733389
16.67%
7N
60W
23
SESW
 
40.00
1.666666
50%
40%
4.16667%
Andrew J. Prebish, a married man dealing in his sole and separate property
10/5/10
10/5/10
10/5/15
10/5/13
3 yr + 2 yr opt
Memo 3733389
16.67%
7N
60W
23
SWNW
 
40.00
1.666667
50%
40%
4.16667%
Andrew J. Prebish, a married man dealing in his sole and separate property
10/5/10
10/5/10
10/5/15
10/5/13
3 yr + 2 yr opt
Memo 3733389
16.67%
7N
60W
23
SWSW
 
40.00
1.666667
50%
40%
4.16667%
Andrew J. Prebish, a married man dealing in his sole and separate property
10/5/10
10/5/10
10/5/15
10/5/13
3 yr + 2 yr opt
Memo 3733389
16.67%
         
726.36
21.799031
                                                         
7N
59W
19
NENW
 
40.00
20.000000
50%
40%
50.00000%
Patty L. Ford
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737413
17.50%
7N
59W
19
NESW
 
40.00
20.000000
50%
40%
50.00000%
Patty L. Ford
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737413
17.50%
7N
59W
19
NWNW
lot 1
42.04
21.020000
50%
40%
50.00000%
Patty L. Ford
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737413
17.50%
7N
59W
19
NWSW
lot 3
41.96
20.980000
50%
40%
50.00000%
Patty L. Ford
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737413
17.50%
7N
59W
19
SENW
 
40.00
20.000000
50%
40%
50.00000%
Patty L. Ford
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737413
17.50%
7N
59W
19
SESW
 
40.00
20.000000
50%
40%
50.00000%
Patty L. Ford
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737413
17.50%
7N
59W
19
SWNW
lot 2
42.00
21.000000
50%
40%
50.00000%
Patty L. Ford
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737413
17.50%
7N
59W
19
SWSW
lot 4
41.92
20.960000
50%
40%
50.00000%
Patty L. Ford
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737413
17.50%
         
327.92
163.960000
                                                         
7N
59W
32
NENE
 
40.00
20.000000
50%
40%
50.00000%
John E. Ford Family Trust, dated March 6, 2005
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737414
17.50%
7N
59W
32
NENW
 
40.00
20.000000
50%
40%
50.00000%
John E. Ford Family Trust, dated March 6, 2005
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737414
17.50%
7N
59W
32
NESE
 
40.00
40.000000
50%
40%
100.00000%
John E. Ford Family Trust, dated March 6, 2005
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737414
17.50%
7N
59W
32
NESW
 
40.00
40.000000
50%
40%
100.00000%
John E. Ford Family Trust, dated March 6, 2005
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737414
17.50%
7N
59W
32
NWNE
 
40.00
20.000000
50%
40%
50.00000%
John E. Ford Family Trust, dated March 6, 2005
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737414
17.50%
7N
59W
32
NWNW
 
40.00
20.000000
50%
40%
50.00000%
John E. Ford Family Trust, dated March 6, 2005
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737414
17.50%
7N
59W
32
NWSE
 
40.00
40.000000
50%
40%
100.00000%
John E. Ford Family Trust, dated March 6, 2005
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737414
17.50%
7N
59W
32
NWSW
 
40.00
40.000000
50%
40%
100.00000%
John E. Ford Family Trust, dated March 6, 2005
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737414
17.50%
7N
59W
32
SENE
 
40.00
20.000000
50%
40%
50.00000%
John E. Ford Family Trust, dated March 6, 2005
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737414
17.50%
7N
59W
32
SENW
 
40.00
20.000000
50%
40%
50.00000%
John E. Ford Family Trust, dated March 6, 2005
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737414
17.50%
7N
59W
32
SESE
 
40.00
40.000000
50%
40%
100.00000%
John E. Ford Family Trust, dated March 6, 2005
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737414
17.50%
7N
59W
32
SESW
 
40.00
40.000000
50%
40%
100.00000%
John E. Ford Family Trust, dated March 6, 2005
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737414
17.50%
7N
59W
32
SWNE
 
40.00
20.000000
50%
40%
50.00000%
John E. Ford Family Trust, dated March 6, 2005
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737414
17.50%
7N
59W
32
SWNW
 
40.00
20.000000
50%
40%
50.00000%
John E. Ford Family Trust, dated March 6, 2005
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737414
17.50%
7N
59W
32
SWSE
 
40.00
40.000000
50%
40%
100.00000%
John E. Ford Family Trust, dated March 6, 2005
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737414
17.50%
7N
59W
32
SWSW
 
40.00
40.000000
50%
40%
100.00000%
John E. Ford Family Trust, dated March 6, 2005
11/10/10
11/10/10
11/10/13
11/10/13
3 yr
Memo 3737414
17.50%
         
640.00
480.000000
                                                         
7N
59W
17
NESE
 
40.00
1.666667
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
59W
17
NESW
 
40.00
1.666667
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
59W
17
NWSE
 
40.00
1.666667
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
59W
17
NWSW
 
40.00
1.666667
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
59W
17
SESE
 
40.00
1.666667
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
59W
17
SESW
 
40.00
1.666667
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
59W
17
SWSE
 
40.00
1.666667
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
59W
17
SWSW
 
40.00
1.666667
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
59W
18
NESE
 
40.00
1.666667
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
59W
18
NESW
 
40.00
1.666667
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
59W
18
NWNW
lot 1
42.20
1.758333
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
59W
18
NWSE
 
40.00
1.666667
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
59W
18
NWSW
lot 3
42.12
1.755000
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
59W
18
SENW
 
40.00
1.666667
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
59W
18
SESE
 
40.00
1.666667
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
59W
18
SESW
 
40.00
1.666667
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
59W
18
SWNW
lot 2
42.16
1.756000
50%
40%
4.16509%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
59W
18
SWSE
 
40.00
1.666667
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
59W
18
SWSW
lot 4
42.08
1.753333
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
60W
13
NENE
 
40.00
1.666667
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
60W
13
NWNE
 
40.00
1.666667
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
60W
13
SENE
 
40.00
1.666667
50%
40%
4.16667%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
60W
23
NENW
 
40.00
3.333333
50%
40%
8.33333%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
60W
23
NESW
 
40.00
3.333333
50%
40%
8.33333%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%

 
 
49

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
60W
23
NWNW
 
40.00
3.333333
50%
40%
8.33333%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
60W
23
NWSW
 
40.00
3.333333
50%
40%
8.33333%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
60W
23
SENW
 
40.00
3.333333
50%
40%
8.33333%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
60W
23
SESW
 
40.00
3.333333
50%
40%
8.33333%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
60W
23
SWNW
 
40.00
3.333333
50%
40%
8.33333%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
7N
60W
23
SWSW
 
40.00
3.333333
50%
40%
8.33333%
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
12/1/10
12/1/10
12/1/15
12/1/13
3 yr+ 2 yr opt
Memo 3746209
18.75%
         
1,208.56
63.689332
                                                         
7N
59W
17
NESE
 
40.00
1.666667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
59W
17
NESW
 
40.00
1.666667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
59W
17
NWSE
 
40.00
1.666667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
59W
17
NWSW
 
40.00
1.666667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
59W
17
SESE
 
40.00
1.666667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
59W
17
SESW
 
40.00
1.666667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
59W
17
SWSE
 
40.00
1.666667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
59W
17
SWSW
 
40.00
1.666667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
59W
18
NESE
 
40.00
1.666667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
59W
18
NESW
 
40.00
1.666667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
59W
18
NWNW
 
42.20
1.758333
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
59W
18
NWSE
 
40.00
1.666667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
59W
18
NWSW
 
42.12
1.755000
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
59W
18
SENW
 
40.00
1.666667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
59W
18
SESE
 
40.00
1.666667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
59W
18
SESW
 
40.00
1.666667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
59W
18
SWNW
 
42.16
1.756667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
59W
18
SWSE
 
40.00
1.666667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
59W
18
SWSW
 
42.08
1.753333
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
60W
13
NENE
 
40.00
1.666667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
60W
13
NWNE
 
40.00
1.666667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
60W
13
SENE
 
40.00
1.666667
50%
40%
4.16667%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
60W
23
NENW
 
40.00
3.333333
50%
40%
8.33333%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
60W
23
NESW
 
40.00
3.333333
50%
40%
8.33333%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
60W
23
NWNW
 
40.00
3.333333
50%
40%
8.33333%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
60W
23
NWSW
 
40.00
3.333333
50%
40%
8.33333%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
60W
23
SENW
 
40.00
3.333333
50%
40%
8.33333%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
60W
23
SESW
 
40.00
3.333333
50%
40%
8.33333%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
60W
23
SWNW
 
40.00
3.333333
50%
40%
8.33333%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
7N
60W
23
SWSW
 
40.00
3.333333
50%
40%
8.33333%
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746210
18.75%
         
1,208.56
63.689998
                                                         
7N
59W
17
NESE
 
40.00
1.666667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
59W
17
NESW
 
40.00
1.666667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
59W
17
NWSE
 
40.00
1.666667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
59W
17
NWSW
 
40.00
1.666667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
59W
17
SESE
 
40.00
1.666667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
59W
17
SESW
 
40.00
1.666667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
59W
17
SWSE
 
40.00
1.666667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
59W
17
SWSW
 
40.00
1.666667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
59W
18
NESE
 
40.00
1.666667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
59W
18
NESW
 
40.00
1.666667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
59W
18
NWNW
 
42.20
1.758333
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
59W
18
NWSE
 
40.00
1.666667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
59W
18
NWSW
 
42.12
1.755000
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
59W
18
SENW
 
40.00
1.666667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
59W
18
SESE
 
40.00
1.666667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
59W
18
SESW
 
40.00
1.666667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
59W
18
SWNW
 
42.16
1.756667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
59W
18
SWSE
 
40.00
1.666667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
59W
18
SWSW
 
42.08
1.753333
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
60W
13
NENE
 
40.00
1.666667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
60W
13
NWNE
 
40.00
1.666667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
60W
13
SENE
 
40.00
1.666667
50%
40%
4.16667%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
60W
23
NENW
 
40.00
3.333333
50%
40%
8.33333%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
60W
23
NESW
 
40.00
3.333333
50%
40%
8.33333%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
60W
23
NWNW
 
40.00
3.333333
50%
40%
8.33333%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
60W
23
NWSW
 
40.00
3.333333
50%
40%
8.33333%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
60W
23
SENW
 
40.00
3.333333
50%
40%
8.33333%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
60W
23
SESW
 
40.00
3.333333
50%
40%
8.33333%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
60W
23
SWNW
 
40.00
3.333333
50%
40%
8.33333%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
7N
60W
23
SWSW
 
40.00
3.333333
50%
40%
8.33333%
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
12/1/10
12/1/10
12/1/15
12/1/13
3 yr + 2 yr opt
Memo 3746211
18.75%
         
1,208.56
63.689998
                                                         
7N
59W
19
NENW
 
40.00
10.000000
50%
40%
25.00000%
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
12/10/10
12/10/10
12/10/16
12/10/13
3 yr + 3 yr opt
Memo 3749643
16.67%
7N
59W
19
NESW
 
40.00
10.000000
50%
40%
25.00000%
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
12/10/10
12/10/10
12/10/16
12/10/13
3 yr + 3 yr opt
Memo 3749643
16.67%
7N
59W
19
NWNW
lot 1
42.04
10.510000
50%
40%
25.00000%
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
12/10/10
12/10/10
12/10/16
12/10/13
3 yr + 3 yr opt
Memo 3749643
16.67%
7N
59W
19
NWSW
lot 3
41.96
10.490000
50%
40%
25.00000%
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
12/10/10
12/10/10
12/10/16
12/10/13
3 yr + 3 yr opt
Memo 3749643
16.67%
7N
59W
19
SENW
 
40.00
10.000000
50%
40%
25.00000%
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
12/10/10
12/10/10
12/10/16
12/10/13
3 yr + 3 yr opt
Memo 3749643
16.67%
7N
59W
19
SESW
 
40.00
10.000000
50%
40%
25.00000%
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
12/10/10
12/10/10
12/10/16
12/10/13
3 yr + 3 yr opt
Memo 3749643
16.67%
7N
59W
19
SWNW
lot 2
42.00
10.500000
50%
40%
25.00000%
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
12/10/10
12/10/10
12/10/16
12/10/13
3 yr + 3 yr opt
Memo 3749643
16.67%
7N
59W
19
SWSW
lot 4
41.92
10.480000
50%
40%
25.00000%
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
12/10/10
12/10/10
12/10/16
12/10/13
3 yr + 3 yr opt
Memo 3749643
16.67%
7N
60W
13
NESE
 
40.00
10.000000
50%
40%
25.00000%
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
12/10/10
12/10/10
12/10/16
12/10/13
3 yr + 3 yr opt
Memo 3749643
16.67%
7N
60W
13
SESE
 
40.00
10.000000
50%
40%
25.00000%
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
12/10/10
12/10/10
12/10/16
12/10/13
3 yr + 3 yr opt
Memo 3749643
16.67%
7N
60W
24
NENE
 
40.00
10.000000
50%
40%
25.00000%
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
12/10/10
12/10/10
12/10/16
12/10/13
3 yr + 3 yr opt
Memo 3749643
16.67%
7N
60W
24
NESE
 
40.00
10.000000
50%
40%
25.00000%
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
12/10/10
12/10/10
12/10/16
12/10/13
3 yr + 3 yr opt
Memo 3749643
16.67%
7N
60W
24
NWSE
 
40.00
10.000000
50%
40%
25.00000%
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
12/10/10
12/10/10
12/10/16
12/10/13
3 yr + 3 yr opt
Memo 3749643
16.67%
7N
60W
24
SENE
 
40.00
10.000000
50%
40%
25.00000%
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
12/10/10
12/10/10
12/10/16
12/10/13
3 yr + 3 yr opt
Memo 3749643
16.67%

 
 
50

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
60W
24
SESE
 
40.00
10.000000
50%
40%
25.00000%
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
12/10/10
12/10/10
12/10/16
12/10/13
3 yr + 3 yr opt
Memo 3749643
16.67%
7N
60W
24
SWNE
 
40.00
10.000000
50%
40%
25.00000%
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
12/10/10
12/10/10
12/10/16
12/10/13
3 yr + 3 yr opt
Memo 3749643
16.67%
         
647.92
161.980000
                                                         
7N
59W
33
NESW
 
40.00
20.000000
50%
40%
50.00000%
Sandra Kay Worsham, a married woman dealing in her sole and separate property
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Recordation Notice & Memo 3591759, Affidavit 3732178
15.00%
7N
59W
33
NWSW
 
40.00
20.000000
50%
40%
50.00000%
Sandra Kay Worsham, a married woman dealing in her sole and separate property
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Recordation Notice & Memo 3591759, Affidavit 3732178
15.00%
7N
59W
33
SESW
 
40.00
20.000000
50%
40%
50.00000%
Sandra Kay Worsham, a married woman dealing in her sole and separate property
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Recordation Notice & Memo 3591759, Affidavit 3732178
15.00%
7N
59W
33
SWSW
 
40.00
20.000000
50%
40%
50.00000%
Sandra Kay Worsham, a married woman dealing in her sole and separate property
9/8/08
9/8/08
9/8/13
9/8/13
5 yr
Recordation Notice & Memo 3591759, Affidavit 3732178
15.00%

7N
59W
8
NESE
 
40.00
0.625000
50%
40%
1.56250%
Kathryn B. Yahn, a single woman
7/11/11
7/11/11
7/11/19
7/11/15
4 yr + 4 yr opt
Memo 3786033
0.1667
7N
59W
8
NESW
 
40.00
0.625000
50%
40%
1.56250%
Kathryn B. Yahn, a single woman
7/11/11
7/11/11
7/11/19
7/11/15
4 yr + 4 yr opt
Memo 3786033
0.1667
7N
59W
8
NWSE
 
40.00
0.625000
50%
40%
1.56250%
Kathryn B. Yahn, a single woman
7/11/11
7/11/11
7/11/19
7/11/15
4 yr + 4 yr opt
Memo 3786033
0.1667
7N
59W
8
NWSW
 
40.00
0.625000
50%
40%
1.56250%
Kathryn B. Yahn, a single woman
7/11/11
7/11/11
7/11/19
7/11/15
4 yr + 4 yr opt
Memo 3786033
0.1667
7N
59W
8
SESE
 
40.00
0.625000
50%
40%
1.56250%
Kathryn B. Yahn, a single woman
7/11/11
7/11/11
7/11/19
7/11/15
4 yr + 4 yr opt
Memo 3786033
0.1667
7N
59W
8
SESW
 
40.00
0.625000
50%
40%
1.56250%
Kathryn B. Yahn, a single woman
7/11/11
7/11/11
7/11/19
7/11/15
4 yr + 4 yr opt
Memo 3786033
0.1667
7N
59W
8
SWSE
 
40.00
0.625000
50%
40%
1.56250%
Kathryn B. Yahn, a single woman
7/11/11
7/11/11
7/11/19
7/11/15
4 yr + 4 yr opt
Memo 3786033
0.1667
7N
59W
8
SWSW
 
40.00
0.625000
50%
40%
1.56250%
Kathryn B. Yahn, a single woman
7/11/11
7/11/11
7/11/19
7/11/15
4 yr + 4 yr opt
Memo 3786033
0.1667
         
320.00
5.000000
                                                         
7N
59W
34
NENE
 
40.00
0.159801
50%
40%
0.39950%
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
7/20/11
7/20/11
7/20/19
7/20/15
4 yr + 4 yr opt
Memo 3786034
0.1667
7N
59W
34
NESE
 
40.00
0.159801
50%
40%
0.39950%
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
7/20/11
7/20/11
7/20/19
7/20/15
4 yr + 4 yr opt
Memo 3786034
0.1667
7N
59W
34
NWNE
 
40.00
0.159801
50%
40%
0.39950%
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
7/20/11
7/20/11
7/20/19
7/20/15
4 yr + 4 yr opt
Memo 3786034
0.1667
7N
59W
34
NWSE
 
40.00
0.159801
50%
40%
0.39950%
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
7/20/11
7/20/11
7/20/19
7/20/15
4 yr + 4 yr opt
Memo 3786034
0.1667
7N
59W
34
SENE
 
40.00
0.159801
50%
40%
0.39950%
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
7/20/11
7/20/11
7/20/19
7/20/15
4 yr + 4 yr opt
Memo 3786034
0.1667
7N
59W
34
SESE
 
40.00
0.159801
50%
40%
0.39950%
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
7/20/11
7/20/11
7/20/19
7/20/15
4 yr + 4 yr opt
Memo 3786034
0.1667
7N
59W
34
SWNE
 
40.00
0.159801
50%
40%
0.39950%
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
7/20/11
7/20/11
7/20/19
7/20/15
4 yr + 4 yr opt
Memo 3786034
0.1667
7N
59W
34
SWSE
 
40.00
0.159801
50%
40%
0.39950%
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
7/20/11
7/20/11
7/20/19
7/20/15
4 yr + 4 yr opt
Memo 3786034
0.1667
         
320.00
1.278410
                                                         
7N
59W
34
NENE
 
40.00
0.319603
50%
40%
0.79901%
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
7/26/11
7/26/11
7/26/19
7/26/15
4 yr + 4 yr opt
Memo 3788917
0.1667
7N
59W
34
NESE
 
40.00
0.319603
50%
40%
0.79901%
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
7/26/11
7/26/11
7/26/19
7/26/15
4 yr + 4 yr opt
Memo 3788917
0.1667
7N
59W
34
NWNE
 
40.00
0.319603
50%
40%
0.79901%
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
7/26/11
7/26/11
7/26/19
7/26/15
4 yr + 4 yr opt
Memo 3788917
0.1667
7N
59W
34
NWSE
 
40.00
0.319603
50%
40%
0.79901%
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
7/26/11
7/26/11
7/26/19
7/26/15
4 yr + 4 yr opt
Memo 3788917
0.1667
7N
59W
34
SENE
 
40.00
0.319603
50%
40%
0.79901%
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
7/26/11
7/26/11
7/26/19
7/26/15
4 yr + 4 yr opt
Memo 3788917
0.1667
7N
59W
34
SESE
 
40.00
0.319603
50%
40%
0.79901%
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
7/26/11
7/26/11
7/26/19
7/26/15
4 yr + 4 yr opt
Memo 3788917
0.1667
7N
59W
34
SWNE
 
40.00
0.319603
50%
40%
0.79901%
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
7/26/11
7/26/11
7/26/19
7/26/15
4 yr + 4 yr opt
Memo 3788917
0.1667
7N
59W
34
SWSE
 
40.00
0.319603
50%
40%
0.79901%
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
7/26/11
7/26/11
7/26/19
7/26/15
4 yr + 4 yr opt
Memo 3788917
0.1667
         
320.00
2.556820
                                                         
7N
59W
34
NENE
 
40.00
0.639205
50%
40%
1.59801%
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
7/15/11
7/15/11
7/15/19
7/15/15
4 yr + 4 yr opt
Memo 3788918
0.1667
7N
59W
34
NESE
 
40.00
0.639205
50%
40%
1.59801%
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
7/15/11
7/15/11
7/15/19
7/15/15
4 yr + 4 yr opt
Memo 3788918
0.1667
7N
59W
34
NWNE
 
40.00
0.639205
50%
40%
1.59801%
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
7/15/11
7/15/11
7/15/19
7/15/15
4 yr + 4 yr opt
Memo 3788918
0.1667
7N
59W
34
NWSE
 
40.00
0.639205
50%
40%
1.59801%
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
7/15/11
7/15/11
7/15/19
7/15/15
4 yr + 4 yr opt
Memo 3788918
0.1667
7N
59W
34
SENE
 
40.00
0.639205
50%
40%
1.59801%
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
7/15/11
7/15/11
7/15/19
7/15/15
4 yr + 4 yr opt
Memo 3788918
0.1667
7N
59W
34
SESE
 
40.00
0.639205
50%
40%
1.59801%
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
7/15/11
7/15/11
7/15/19
7/15/15
4 yr + 4 yr opt
Memo 3788918
0.1667
7N
59W
34
SWNE
 
40.00
0.639205
50%
40%
1.59801%
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
7/15/11
7/15/11
7/15/19
7/15/15
4 yr + 4 yr opt
Memo 3788918
0.1667
7N
59W
34
SWSE
 
40.00
0.639205
50%
40%
1.59801%
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
7/15/11
7/15/11
7/15/19
7/15/15
4 yr + 4 yr opt
Memo 3788918
0.1667
         
320.00
5.113640
                                                         
7N
59W
34
NENE
 
40.00
0.319603
50%
40%
0.79901%
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3788919
0.1667
7N
59W
34
NESE
 
40.00
0.319603
50%
40%
0.79901%
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3788919
0.1667
7N
59W
34
NWNE
 
40.00
0.319603
50%
40%
0.79901%
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3788919
0.1667
7N
59W
34
NWSE
 
40.00
0.319603
50%
40%
0.79901%
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3788919
0.1667
7N
59W
34
SENE
 
40.00
0.319603
50%
40%
0.79901%
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3788919
0.1667
7N
59W
34
SESE
 
40.00
0.319603
50%
40%
0.79901%
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3788919
0.1667
7N
59W
34
SWNE
 
40.00
0.319603
50%
40%
0.79901%
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3788919
0.1667
7N
59W
34
SWSE
 
40.00
0.319603
50%
40%
0.79901%
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3788919
0.1667
         
320.00
2.556820
                                                         
7N
59W
34
NENE
 
40.00
0.319603
50%
40%
0.79901%
Jane M. Russell, a single woman
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3788920
0.1667
7N
59W
34
NESE
 
40.00
0.319603
50%
40%
0.79901%
Jane M. Russell, a single woman
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3788920
0.1667
7N
59W
34
NWNE
 
40.00
0.319603
50%
40%
0.79901%
Jane M. Russell, a single woman
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3788920
0.1667
7N
59W
34
NWSE
 
40.00
0.319603
50%
40%
0.79901%
Jane M. Russell, a single woman
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3788920
0.1667
7N
59W
34
SENE
 
40.00
0.319603
50%
40%
0.79901%
Jane M. Russell, a single woman
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3788920
0.1667
7N
59W
34
SESE
 
40.00
0.319603
50%
40%
0.79901%
Jane M. Russell, a single woman
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3788920
0.1667
7N
59W
34
SWNE
 
40.00
0.319603
50%
40%
0.79901%
Jane M. Russell, a single woman
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3788920
0.1667
7N
59W
34
SWSE
 
40.00
0.319603
50%
40%
0.79901%
Jane M. Russell, a single woman
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3788920
0.1667
         
320.00
2.556820
                                                         
7N
59W
28
NENW
 
40.00
1.212121
50%
40%
3.03030%
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3788921
0.1667
7N
59W
28
NESW
 
40.00
1.212121
50%
40%
3.03030%
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3788921
0.1667
7N
59W
28
NWNW
 
40.00
1.212121
50%
40%
3.03030%
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3788921
0.1667
7N
59W
28
NWSW
 
40.00
1.212121
50%
40%
3.03030%
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3788921
0.1667
7N
59W
28
SENW
 
40.00
1.212121
50%
40%
3.03030%
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3788921
0.1667
7N
59W
28
SESW
 
40.00
1.212121
50%
40%
3.03030%
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3788921
0.1667
7N
59W
28
SWNW
 
40.00
1.212121
50%
40%
3.03030%
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3788921
0.1667
7N
59W
28
SWSW
 
40.00
1.212121
50%
40%
3.03030%
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3788921
0.1667
         
320.00
9.696970
                                                         
7N
59W
28
NENW
 
40.00
0.047225
50%
40%
0.11806%
Marilyn L. Raymond, a single woman
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3788922
0.1667
7N
59W
28
NESW
 
40.00
0.047225
50%
40%
0.11806%
Marilyn L. Raymond, a single woman
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3788922
0.1667
7N
59W
28
NWNW
 
40.00
0.047225
50%
40%
0.11806%
Marilyn L. Raymond, a single woman
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3788922
0.1667
7N
59W
28
NWSW
 
40.00
0.047225
50%
40%
0.11806%
Marilyn L. Raymond, a single woman
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3788922
0.1667

 
 
51

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
28
SENW
 
40.00
0.047225
50%
40%
0.11806%
Marilyn L. Raymond, a single woman
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3788922
0.1667
7N
59W
28
SESW
 
40.00
0.047225
50%
40%
0.11806%
Marilyn L. Raymond, a single woman
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3788922
0.1667
7N
59W
28
SWNW
 
40.00
0.047225
50%
40%
0.11806%
Marilyn L. Raymond, a single woman
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3788922
0.1667
7N
59W
28
SWSW
 
40.00
0.047225
50%
40%
0.11806%
Marilyn L. Raymond, a single woman
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3788922
0.1667
         
320.00
0.377800
                                                         
7N
59W
34
NENE
 
40.00
0.639205
50%
40%
1.59801%
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
7/15/11
7/15/11
7/15/19
7/15/15
4 yr + 4 yr opt
Memo 3788923
0.1667
7N
59W
34
NESE
 
40.00
0.639205
50%
40%
1.59801%
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
7/15/11
7/15/11
7/15/19
7/15/15
4 yr + 4 yr opt
Memo 3788923
0.1667
7N
59W
34
NWNE
 
40.00
0.639205
50%
40%
1.59801%
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
7/15/11
7/15/11
7/15/19
7/15/15
4 yr + 4 yr opt
Memo 3788923
0.1667
7N
59W
34
NWSE
 
40.00
0.639205
50%
40%
1.59801%
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
7/15/11
7/15/11
7/15/19
7/15/15
4 yr + 4 yr opt
Memo 3788923
0.1667
7N
59W
34
SENE
 
40.00
0.639205
50%
40%
1.59801%
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
7/15/11
7/15/11
7/15/19
7/15/15
4 yr + 4 yr opt
Memo 3788923
0.1667
7N
59W
34
SESE
 
40.00
0.639205
50%
40%
1.59801%
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
7/15/11
7/15/11
7/15/19
7/15/15
4 yr + 4 yr opt
Memo 3788923
0.1667
7N
59W
34
SWNE
 
40.00
0.639205
50%
40%
1.59801%
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
7/15/11
7/15/11
7/15/19
7/15/15
4 yr + 4 yr opt
Memo 3788923
0.1667
7N
59W
34
SWSE
 
40.00
0.639205
50%
40%
1.59801%
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
7/15/11
7/15/11
7/15/19
7/15/15
4 yr + 4 yr opt
Memo 3788923
0.1667
         
320.00
5.113640
                                                         
7N
59W
28
NENW
 
40.00
3.636360
50%
40%
9.09090%
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
8/3/11
8/3/11
8/3/19
8/3/15
4 yr+4yr opt
Memo 3788926, ratifications 3795138, 3795139
0.1667
7N
59W
28
NESW
 
40.00
3.636360
50%
40%
9.09090%
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
8/3/11
8/3/11
8/3/19
8/3/15
4 yr+4yr opt
Memo 3788926, ratifications 3795138, 3795139
0.1667
7N
59W
28
NWNW
 
40.00
3.636360
50%
40%
9.09090%
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
8/3/11
8/3/11
8/3/19
8/3/15
4 yr+4yr opt
Memo 3788926, ratifications 3795138, 3795139
0.1667
7N
59W
28
NWSW
 
40.00
3.636360
50%
40%
9.09090%
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
8/3/11
8/3/11
8/3/19
8/3/15
4 yr+4yr opt
Memo 3788926, ratifications 3795138, 3795139
0.1667
7N
59W
28
SENW
 
40.00
3.636360
50%
40%
9.09090%
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
8/3/11
8/3/11
8/3/19
8/3/15
4 yr+4yr opt
Memo 3788926, ratifications 3795138, 3795139
0.1667
7N
59W
28
SESW
 
40.00
3.636360
50%
40%
9.09090%
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
8/3/11
8/3/11
8/3/19
8/3/15
4 yr+4yr opt
Memo 3788926, ratifications 3795138, 3795139
0.1667
7N
59W
28
SWNW
 
40.00
3.636360
50%
40%
9.09090%
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
8/3/11
8/3/11
8/3/19
8/3/15
4 yr+4yr opt
Memo 3788926, ratifications 3795138, 3795139
0.1667
7N
59W
28
SWSW
 
40.00
3.636360
50%
40%
9.09090%
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
8/3/11
8/3/11
8/3/19
8/3/15
4 yr+4yr opt
Memo 3788926, ratifications 3795138, 3795139
0.1667
         
320.00
29.090880
                                                         
7N
59W
34
NENE
 
40.00
0.213068
50%
40%
0.53267%
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3792452
0.1667
7N
59W
34
NESE
 
40.00
0.213068
50%
40%
0.53267%
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3792452
0.1667
7N
59W
34
NWNE
 
40.00
0.213068
50%
40%
0.53267%
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3792452
0.1667
7N
59W
34
NWSE
 
40.00
0.213068
50%
40%
0.53267%
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3792452
0.1667
7N
59W
34
SENE
 
40.00
0.213068
50%
40%
0.53267%
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3792452
0.1667
7N
59W
34
SESE
 
40.00
0.213068
50%
40%
0.53267%
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3792452
0.1667
7N
59W
34
SWNE
 
40.00
0.213068
50%
40%
0.53267%
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3792452
0.1667
7N
59W
34
SWSE
 
40.00
0.213068
50%
40%
0.53267%
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
7/25/11
7/25/11
7/25/19
7/25/15
4 yr + 4 yr opt
Memo 3792452
0.1667
         
320.00
1.704540
                                                         
7N
59W
28
NENW
 
40.00
0.047240
50%
40%
0.11810%
David W. Ferguson Trust
7/18/11
7/18/11
7/18/19
7/18/15
4 yr + 4 yr opt
Memo 3792453
0.1667
7N
59W
28
NESW
 
40.00
0.047240
50%
40%
0.11810%
David W. Ferguson Trust
7/18/11
7/18/11
7/18/19
7/18/15
4 yr + 4 yr opt
Memo 3792453
0.1667
7N
59W
28
NWNW
 
40.00
0.047240
50%
40%
0.11810%
David W. Ferguson Trust
7/18/11
7/18/11
7/18/19
7/18/15
4 yr + 4 yr opt
Memo 3792453
0.1667
7N
59W
28
NWSW
 
40.00
0.047240
50%
40%
0.11810%
David W. Ferguson Trust
7/18/11
7/18/11
7/18/19
7/18/15
4 yr + 4 yr opt
Memo 3792453
0.1667
7N
59W
28
SENW
 
40.00
0.047240
50%
40%
0.11810%
David W. Ferguson Trust
7/18/11
7/18/11
7/18/19
7/18/15
4 yr + 4 yr opt
Memo 3792453
0.1667
7N
59W
28
SESW
 
40.00
0.047240
50%
40%
0.11810%
David W. Ferguson Trust
7/18/11
7/18/11
7/18/19
7/18/15
4 yr + 4 yr opt
Memo 3792453
0.1667
7N
59W
28
SWNW
 
40.00
0.047240
50%
40%
0.11810%
David W. Ferguson Trust
7/18/11
7/18/11
7/18/19
7/18/15
4 yr + 4 yr opt
Memo 3792453
0.1667
7N
59W
28
SWSW
 
40.00
0.047240
50%
40%
0.11810%
David W. Ferguson Trust
7/18/11
7/18/11
7/18/19
7/18/15
4 yr + 4 yr opt
Memo 3792453
0.1667
         
320.00
0.377920
                                                         
7N
59W
31
NENE
 
40.00
7.500000
50%
40%
18.75000%
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
6/27/11
6/27/11
6/27/19
6/27/15
4 yr + 4 yr opt
Memo 3792455
0.166667
7N
59W
31
NENW
 
40.00
7.500000
50%
40%
18.75000%
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
6/27/11
6/27/11
6/27/19
6/27/15
4 yr + 4 yr opt
Memo 3792455
0.166667
7N
59W
31
NWNE
 
40.00
7.500000
50%
40%
18.75000%
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
6/27/11
6/27/11
6/27/19
6/27/15
4 yr + 4 yr opt
Memo 3792455
0.166667
7N
59W
31
NWNW
lot 1
41.68
7.815000
50%
40%
18.75000%
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
6/27/11
6/27/11
6/27/19
6/27/15
4 yr + 4 yr opt
Memo 3792455
0.166667
7N
59W
31
SENE
 
40.00
7.500000
50%
40%
18.75000%
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
6/27/11
6/27/11
6/27/19
6/27/15
4 yr + 4 yr opt
Memo 3792455
0.166667
7N
59W
31
SENW
 
40.00
7.500000
50%
40%
18.75000%
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
6/27/11
6/27/11
6/27/19
6/27/15
4 yr + 4 yr opt
Memo 3792455
0.166667
7N
59W
31
SWNE
 
40.00
7.500000
50%
40%
18.75000%
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
6/27/11
6/27/11
6/27/19
6/27/15
4 yr + 4 yr opt
Memo 3792455
0.166667
7N
59W
31
SWNW
lot 2
41.53
7.786880
50%
40%
18.75001%
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
6/27/11
6/27/11
6/27/19
6/27/15
4 yr + 4 yr opt
Memo 3792455
0.166667
         
323.21
60.601880
                                                         
7N
59W
31
NENE
 
40.00
7.500000
50%
40%
18.75000%
Eileen Louise Dean, a single woman
6/27/11
6/27/11
6/27/19
6/27/15
4 yr + 4 yr opt
Memo 3792456
0.1667
7N
59W
31
NENW
 
40.00
7.500000
50%
40%
18.75000%
Eileen Louise Dean, a single woman
6/27/11
6/27/11
6/27/19
6/27/15
4 yr + 4 yr opt
Memo 3792456
0.1667
7N
59W
31
NWNE
 
40.00
7.500000
50%
40%
18.75000%
Eileen Louise Dean, a single woman
6/27/11
6/27/11
6/27/19
6/27/15
4 yr + 4 yr opt
Memo 3792456
0.1667
7N
59W
31
NWNW
lot 1
41.68
7.815000
50%
40%
18.75000%
Eileen Louise Dean, a single woman
6/27/11
6/27/11
6/27/19
6/27/15
4 yr + 4 yr opt
Memo 3792456
0.1667
7N
59W
31
SENE
 
40.00
7.500000
50%
40%
18.75000%
Eileen Louise Dean, a single woman
6/27/11
6/27/11
6/27/19
6/27/15
4 yr + 4 yr opt
Memo 3792456
0.1667
7N
59W
31
SENW
 
40.00
7.500000
50%
40%
18.75000%
Eileen Louise Dean, a single woman
6/27/11
6/27/11
6/27/19
6/27/15
4 yr + 4 yr opt
Memo 3792456
0.1667
7N
59W
31
SWNE
 
40.00
7.500000
50%
40%
18.75000%
Eileen Louise Dean, a single woman
6/27/11
6/27/11
6/27/19
6/27/15
4 yr + 4 yr opt
Memo 3792456
0.1667
7N
59W
31
SWNW
lot 2
41.53
7.786880
50%
40%
18.75001%
Eileen Louise Dean, a single woman
6/27/11
6/27/11
6/27/19
6/27/15
4 yr + 4 yr opt
Memo 3792456
0.1667
         
323.21
60.601880
                                                         
7N
59W
34
NENE
 
40.00
0.639205
50%
40%
1.59801%
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
7/14/11
7/14/11
7/14/19
7/14/15
4 yr + 4 yr opt
Memo 3792457
0.1667
7N
59W
34
NESE
 
40.00
0.639205
50%
40%
1.59801%
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
7/14/11
7/14/11
7/14/19
7/14/15
4 yr + 4 yr opt
Memo 3792457
0.1667
7N
59W
34
NWNE
 
40.00
0.639205
50%
40%
1.59801%
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
7/14/11
7/14/11
7/14/19
7/14/15
4 yr + 4 yr opt
Memo 3792457
0.1667
7N
59W
34
NWSE
 
40.00
0.639205
50%
40%
1.59801%
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
7/14/11
7/14/11
7/14/19
7/14/15
4 yr + 4 yr opt
Memo 3792457
0.1667
7N
59W
34
SENE
 
40.00
0.639205
50%
40%
1.59801%
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
7/14/11
7/14/11
7/14/19
7/14/15
4 yr + 4 yr opt
Memo 3792457
0.1667
7N
59W
34
SESE
 
40.00
0.639205
50%
40%
1.59801%
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
7/14/11
7/14/11
7/14/19
7/14/15
4 yr + 4 yr opt
Memo 3792457
0.1667
7N
59W
34
SWNE
 
40.00
0.639205
50%
40%
1.59801%
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
7/14/11
7/14/11
7/14/19
7/14/15
4 yr + 4 yr opt
Memo 3792457
0.1667
7N
59W
34
SWSE
 
40.00
0.639205
50%
40%
1.59801%
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
7/14/11
7/14/11
7/14/19
7/14/15
4 yr + 4 yr opt
Memo 3792457
0.1667
         
320.00
5.113640
                                                         
7N
59W
34
NENE
 
40.00
0.426136
50%
40%
1.06534%
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
7/18/11
7/18/11
7/18/19
7/18/15
4 yr + 4 yr opt
Memo 3792458
0.1667
7N
59W
34
NESE
 
40.00
0.426136
50%
40%
1.06534%
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
7/18/11
7/18/11
7/18/19
7/18/15
4 yr + 4 yr opt
Memo 3792458
0.1667
7N
59W
34
NWNE
 
40.00
0.426136
50%
40%
1.06534%
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
7/18/11
7/18/11
7/18/19
7/18/15
4 yr + 4 yr opt
Memo 3792458
0.1667
7N
59W
34
NWSE
 
40.00
0.426136
50%
40%
1.06534%
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
7/18/11
7/18/11
7/18/19
7/18/15
4 yr + 4 yr opt
Memo 3792458
0.1667
7N
59W
34
SENE
 
40.00
0.426136
50%
40%
1.06534%
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
7/18/11
7/18/11
7/18/19
7/18/15
4 yr + 4 yr opt
Memo 3792458
0.1667
7N
59W
34
SESE
 
40.00
0.426136
50%
40%
1.06534%
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
7/18/11
7/18/11
7/18/19
7/18/15
4 yr + 4 yr opt
Memo 3792458
0.1667
7N
59W
34
SWNE
 
40.00
0.426136
50%
40%
1.06534%
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
7/18/11
7/18/11
7/18/19
7/18/15
4 yr + 4 yr opt
Memo 3792458
0.1667
7N
59W
34
SWSE
 
40.00
0.426136
50%
40%
1.06534%
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
7/18/11
7/18/11
7/18/19
7/18/15
4 yr + 4 yr opt
Memo 3792458
0.1667

 
 
52

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
         
320.00
3.409090
                                                         
7N
59W
28
NENW
 
40.00
0.047225
50%
40%
0.11806%
Karen S. Raymond, a single woman
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3792459
0.1667
7N
59W
28
NESW
 
40.00
0.047225
50%
40%
0.11806%
Karen S. Raymond, a single woman
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3792459
0.1667
7N
59W
28
NWNW
 
40.00
0.047225
50%
40%
0.11806%
Karen S. Raymond, a single woman
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3792459
0.1667
7N
59W
28
NWSW
 
40.00
0.047225
50%
40%
0.11806%
Karen S. Raymond, a single woman
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3792459
0.1667
7N
59W
28
SENW
 
40.00
0.047225
50%
40%
0.11806%
Karen S. Raymond, a single woman
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3792459
0.1667
7N
59W
28
SESW
 
40.00
0.047225
50%
40%
0.11806%
Karen S. Raymond, a single woman
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3792459
0.1667
7N
59W
28
SWNW
 
40.00
0.047225
50%
40%
0.11806%
Karen S. Raymond, a single woman
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3792459
0.1667
7N
59W
28
SWSW
 
40.00
0.047225
50%
40%
0.11806%
Karen S. Raymond, a single woman
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3792459
0.1667
         
320.00
0.377800
                                                         
7N
59W
28
NENW
 
40.00
0.151600
50%
40%
0.37900%
Iris Lee Memovich Swaggerty Turk, a widow
8/16/11
8/16/11
8/16/19
8/16/15
4 yr + 4 yr opt
Memo 3792460
0.1667
7N
59W
28
NESW
 
40.00
0.151600
50%
40%
0.37900%
Iris Lee Memovich Swaggerty Turk, a widow
8/16/11
8/16/11
8/16/19
8/16/15
4 yr + 4 yr opt
Memo 3792460
0.1667
7N
59W
28
NWNW
 
40.00
0.151600
50%
40%
0.37900%
Iris Lee Memovich Swaggerty Turk, a widow
8/16/11
8/16/11
8/16/19
8/16/15
4 yr + 4 yr opt
Memo 3792460
0.1667
7N
59W
28
NWSW
 
40.00
0.151600
50%
40%
0.37900%
Iris Lee Memovich Swaggerty Turk, a widow
8/16/11
8/16/11
8/16/19
8/16/15
4 yr + 4 yr opt
Memo 3792460
0.1667
7N
59W
28
SENW
 
40.00
0.151600
50%
40%
0.37900%
Iris Lee Memovich Swaggerty Turk, a widow
8/16/11
8/16/11
8/16/19
8/16/15
4 yr + 4 yr opt
Memo 3792460
0.1667
7N
59W
28
SESW
 
40.00
0.151600
50%
40%
0.37900%
Iris Lee Memovich Swaggerty Turk, a widow
8/16/11
8/16/11
8/16/19
8/16/15
4 yr + 4 yr opt
Memo 3792460
0.1667
7N
59W
28
SWNW
 
40.00
0.151600
50%
40%
0.37900%
Iris Lee Memovich Swaggerty Turk, a widow
8/16/11
8/16/11
8/16/19
8/16/15
4 yr + 4 yr opt
Memo 3792460
0.1667
7N
59W
28
SWSW
 
40.00
0.151600
50%
40%
0.37900%
Iris Lee Memovich Swaggerty Turk, a widow
8/16/11
8/16/11
8/16/19
8/16/15
4 yr + 4 yr opt
Memo 3792460
0.1667
         
320.00
1.212800
                                                         
7N
59W
28
NENW
 
40.00
0.454600
50%
40%
1.13650%
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
8/10/11
8/10/11
8/10/19
8/10/15
4 yr + 4 yr opt
Memo 3792461
0.166666
7N
59W
28
NESW
 
40.00
0.454600
50%
40%
1.13650%
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
8/10/11
8/10/11
8/10/19
8/10/15
4 yr + 4 yr opt
Memo 3792461
0.166666
7N
59W
28
NWNW
 
40.00
0.454600
50%
40%
1.13650%
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
8/10/11
8/10/11
8/10/19
8/10/15
4 yr + 4 yr opt
Memo 3792461
0.166666
7N
59W
28
NWSW
 
40.00
0.454600
50%
40%
1.13650%
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
8/10/11
8/10/11
8/10/19
8/10/15
4 yr + 4 yr opt
Memo 3792461
0.166666
7N
59W
28
SENW
 
40.00
0.454600
50%
40%
1.13650%
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
8/10/11
8/10/11
8/10/19
8/10/15
4 yr + 4 yr opt
Memo 3792461
0.166666
7N
59W
28
SESW
 
40.00
0.454600
50%
40%
1.13650%
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
8/10/11
8/10/11
8/10/19
8/10/15
4 yr + 4 yr opt
Memo 3792461
0.166666
7N
59W
28
SWNW
 
40.00
0.454600
50%
40%
1.13650%
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
8/10/11
8/10/11
8/10/19
8/10/15
4 yr + 4 yr opt
Memo 3792461
0.166666
7N
59W
28
SWSW
 
40.00
0.454600
50%
40%
1.13650%
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
8/10/11
8/10/11
8/10/19
8/10/15
4 yr + 4 yr opt
Memo 3792461
0.166666
         
320.00
3.636800
                                                         
7N
59W
28
NENW
 
40.00
0.047236
50%
40%
0.11809%
Anthony Dicroce, a widower
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3792462
0.166666
7N
59W
28
NESW
 
40.00
0.047236
50%
40%
0.11809%
Anthony Dicroce, a widower
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3792462
0.166666
7N
59W
28
NWNW
 
40.00
0.047236
50%
40%
0.11809%
Anthony Dicroce, a widower
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3792462
0.166666
7N
59W
28
NWSW
 
40.00
0.047236
50%
40%
0.11809%
Anthony Dicroce, a widower
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3792462
0.166666
7N
59W
28
SENW
 
40.00
0.047236
50%
40%
0.11809%
Anthony Dicroce, a widower
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3792462
0.166666
7N
59W
28
SESW
 
40.00
0.047236
50%
40%
0.11809%
Anthony Dicroce, a widower
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3792462
0.166666
7N
59W
28
SWNW
 
40.00
0.047236
50%
40%
0.11809%
Anthony Dicroce, a widower
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3792462
0.166666
7N
59W
28
SWSW
 
40.00
0.047236
50%
40%
0.11809%
Anthony Dicroce, a widower
7/12/11
7/12/11
7/12/19
7/12/15
4 yr + 4 yr opt
Memo 3792462
0.166666
         
320.00
0.377890
                                                         
7N
59W
28
NENW
 
40.00
0.129600
50%
40%
0.32400%
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3792465
0.1667
7N
59W
28
NESW
 
40.00
0.129600
50%
40%
0.32400%
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3792465
0.1667
7N
59W
28
NWNW
 
40.00
0.129600
50%
40%
0.32400%
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3792465
0.1667
7N
59W
28
NWSW
 
40.00
0.129600
50%
40%
0.32400%
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3792465
0.1667
7N
59W
28
SENW
 
40.00
0.129600
50%
40%
0.32400%
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3792465
0.1667
7N
59W
28
SESW
 
40.00
0.129600
50%
40%
0.32400%
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3792465
0.1667
7N
59W
28
SWNW
 
40.00
0.129600
50%
40%
0.32400%
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3792465
0.1667
7N
59W
28
SWSW
 
40.00
0.129600
50%
40%
0.32400%
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3792465
0.1667
         
320.00
1.036800
                                                         
7N
59W
28
NENW
 
40.00
0.047456
50%
40%
0.11864%
Patricia S. Ditolla, a single woman
7/13/11
7/13/11
7/13/19
7/13/15
4 yr + 4 yr opt
Memo 3792466
0.166666
7N
59W
28
NESW
 
40.00
0.047456
50%
40%
0.11864%
Patricia S. Ditolla, a single woman
7/13/11
7/13/11
7/13/19
7/13/15
4 yr + 4 yr opt
Memo 3792466
0.166666
7N
59W
28
NWNW
 
40.00
0.047456
50%
40%
0.11864%
Patricia S. Ditolla, a single woman
7/13/11
7/13/11
7/13/19
7/13/15
4 yr + 4 yr opt
Memo 3792466
0.166666
7N
59W
28
NWSW
 
40.00
0.047456
50%
40%
0.11864%
Patricia S. Ditolla, a single woman
7/13/11
7/13/11
7/13/19
7/13/15
4 yr + 4 yr opt
Memo 3792466
0.166666
7N
59W
28
SENW
 
40.00
0.047456
50%
40%
0.11864%
Patricia S. Ditolla, a single woman
7/13/11
7/13/11
7/13/19
7/13/15
4 yr + 4 yr opt
Memo 3792466
0.166666
7N
59W
28
SESW
 
40.00
0.047456
50%
40%
0.11864%
Patricia S. Ditolla, a single woman
7/13/11
7/13/11
7/13/19
7/13/15
4 yr + 4 yr opt
Memo 3792466
0.166666
7N
59W
28
SWNW
 
40.00
0.047456
50%
40%
0.11864%
Patricia S. Ditolla, a single woman
7/13/11
7/13/11
7/13/19
7/13/15
4 yr + 4 yr opt
Memo 3792466
0.166666
7N
59W
28
SWSW
 
40.00
0.047456
50%
40%
0.11864%
Patricia S. Ditolla, a single woman
7/13/11
7/13/11
7/13/19
7/13/15
4 yr + 4 yr opt
Memo 3792466
0.166666
         
320.00
0.379650
                                                         
7N
59W
28
NENW
 
40.00
0.047456
50%
40%
0.11864%
Beverly A. Ditolla, a single woman
7/13/11
7/13/11
7/13/19
7/13/15
4 yr + 4 yr opt
Memo 3792467
0.166666
7N
59W
28
NESW
 
40.00
0.047456
50%
40%
0.11864%
Beverly A. Ditolla, a single woman
7/13/11
7/13/11
7/13/19
7/13/15
4 yr + 4 yr opt
Memo 3792467
0.166666
7N
59W
28
NWNW
 
40.00
0.047456
50%
40%
0.11864%
Beverly A. Ditolla, a single woman
7/13/11
7/13/11
7/13/19
7/13/15
4 yr + 4 yr opt
Memo 3792467
0.166666
7N
59W
28
NWSW
 
40.00
0.047456
50%
40%
0.11864%
Beverly A. Ditolla, a single woman
7/13/11
7/13/11
7/13/19
7/13/15
4 yr + 4 yr opt
Memo 3792467
0.166666
7N
59W
28
SENW
 
40.00
0.047456
50%
40%
0.11864%
Beverly A. Ditolla, a single woman
7/13/11
7/13/11
7/13/19
7/13/15
4 yr + 4 yr opt
Memo 3792467
0.166666
7N
59W
28
SESW
 
40.00
0.047456
50%
40%
0.11864%
Beverly A. Ditolla, a single woman
7/13/11
7/13/11
7/13/19
7/13/15
4 yr + 4 yr opt
Memo 3792467
0.166666
7N
59W
28
SWNW
 
40.00
0.047456
50%
40%
0.11864%
Beverly A. Ditolla, a single woman
7/13/11
7/13/11
7/13/19
7/13/15
4 yr + 4 yr opt
Memo 3792467
0.166666
7N
59W
28
SWSW
 
40.00
0.047456
50%
40%
0.11864%
Beverly A. Ditolla, a single woman
7/13/11
7/13/11
7/13/19
7/13/15
4 yr + 4 yr opt
Memo 3792467
0.166666
         
320.00
0.379650
                                                         
7N
59W
28
NENW
 
40.00
0.043400
50%
40%
0.10850%
Monaco Family Trust, represented herein by Edward Monaco, Trustee
8/5/11
8/5/11
8/15/19
8/5/15
4 yr + 4 yr opt
Memo 3792469
0.1667
7N
59W
28
NESW
 
40.00
0.043400
50%
40%
0.10850%
Monaco Family Trust, represented herein by Edward Monaco, Trustee
8/5/11
8/5/11
8/15/19
8/5/15
4 yr + 4 yr opt
Memo 3792469
0.1667
7N
59W
28
NWNW
 
40.00
0.043400
50%
40%
0.10850%
Monaco Family Trust, represented herein by Edward Monaco, Trustee
8/5/11
8/5/11
8/15/19
8/5/15
4 yr + 4 yr opt
Memo 3792469
0.1667
7N
59W
28
NWSW
 
40.00
0.043400
50%
40%
0.10850%
Monaco Family Trust, represented herein by Edward Monaco, Trustee
8/5/11
8/5/11
8/15/19
8/5/15
4 yr + 4 yr opt
Memo 3792469
0.1667
7N
59W
28
SENW
 
40.00
0.043400
50%
40%
0.10850%
Monaco Family Trust, represented herein by Edward Monaco, Trustee
8/5/11
8/5/11
8/15/19
8/5/15
4 yr + 4 yr opt
Memo 3792469
0.1667
7N
59W
28
SESW
 
40.00
0.043400
50%
40%
0.10850%
Monaco Family Trust, represented herein by Edward Monaco, Trustee
8/5/11
8/5/11
8/15/19
8/5/15
4 yr + 4 yr opt
Memo 3792469
0.1667
7N
59W
28
SWNW
 
40.00
0.043400
50%
40%
0.10850%
Monaco Family Trust, represented herein by Edward Monaco, Trustee
8/5/11
8/5/11
8/15/19
8/5/15
4 yr + 4 yr opt
Memo 3792469
0.1667
7N
59W
28
SWSW
 
40.00
0.043400
50%
40%
0.10850%
Monaco Family Trust, represented herein by Edward Monaco, Trustee
8/5/11
8/5/11
8/15/19
8/5/15
4 yr + 4 yr opt
Memo 3792469
0.1667
         
320.00
0.347200
                                                         
7N
59W
28
NENW
 
40.00
4.848485
50%
40%
12.12121%
Darlene Kozak Burham, a widow
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3795140
0.1667
7N
59W
28
NESW
 
40.00
4.848485
50%
40%
12.12121%
Darlene Kozak Burham, a widow
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3795140
0.1667

 
 
53

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
28
NWNW
 
40.00
4.848485
50%
40%
12.12121%
Darlene Kozak Burham, a widow
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3795140
0.1667
7N
59W
28
NWSW
 
40.00
4.848485
50%
40%
12.12121%
Darlene Kozak Burham, a widow
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3795140
0.1667
7N
59W
28
SENW
 
40.00
4.848485
50%
40%
12.12121%
Darlene Kozak Burham, a widow
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3795140
0.1667
7N
59W
28
SESW
 
40.00
4.848485
50%
40%
12.12121%
Darlene Kozak Burham, a widow
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3795140
0.1667
7N
59W
28
SWNW
 
40.00
4.848485
50%
40%
12.12121%
Darlene Kozak Burham, a widow
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3795140
0.1667
7N
59W
28
SWSW
 
40.00
4.848485
50%
40%
12.12121%
Darlene Kozak Burham, a widow
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3795140
0.1667
         
320.00
38.787880
                                                         
7N
59W
28
NENW
 
40.00
0.259740
50%
40%
 
Clarice Colleen Giba Molholm, a widow
8/8/11
8/8/11
8/8/19
8/8/15
4 yr + 4 yr opt
Memo 3795141, Ratifications
0.1667
7N
59W
28
NESW
 
40.00
0.259740
50%
40%
 
Clarice Colleen Giba Molholm, a widow
8/8/11
8/8/11
8/8/19
8/8/15
4 yr + 4 yr opt
Memo 3795141, Ratifications
0.1667
7N
59W
28
NWNW
 
40.00
0.259740
50%
40%
 
Clarice Colleen Giba Molholm, a widow
8/8/11
8/8/11
8/8/19
8/8/15
4 yr + 4 yr opt
Memo 3795141, Ratifications
0.1667
7N
59W
28
NWSW
 
40.00
0.259740
50%
40%
 
Clarice Colleen Giba Molholm, a widow
8/8/11
8/8/11
8/8/19
8/8/15
4 yr + 4 yr opt
Memo 3795141, Ratifications
0.1667
7N
59W
28
SENW
 
40.00
0.259740
50%
40%
 
Clarice Colleen Giba Molholm, a widow
8/8/11
8/8/11
8/8/19
8/8/15
4 yr + 4 yr opt
Memo 3795141, Ratifications
0.1667
7N
59W
28
SESW
 
40.00
0.259740
50%
40%
 
Clarice Colleen Giba Molholm, a widow
8/8/11
8/8/11
8/8/19
8/8/15
4 yr + 4 yr opt
Memo 3795141, Ratifications
0.1667
7N
59W
28
SWNW
 
40.00
0.259740
50%
40%
 
Clarice Colleen Giba Molholm, a widow
8/8/11
8/8/11
8/8/19
8/8/15
4 yr + 4 yr opt
Memo 3795141, Ratifications
0.1667
7N
59W
28
SWSW
 
40.00
0.259740
50%
40%
 
Clarice Colleen Giba Molholm, a widow
8/8/11
8/8/11
8/8/19
8/8/15
4 yr + 4 yr opt
Memo 3795141, Ratifications
0.1667
         
320.00
2.077920
                                                         
7N
59W
28
NENW
 
40.00
0.129870
50%
40%
0.32468%
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3795143
0.166666
7N
59W
28
NESW
 
40.00
0.129870
50%
40%
0.32468%
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3795143
0.166666
7N
59W
28
NWNW
 
40.00
0.129870
50%
40%
0.32468%
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3795143
0.166666
7N
59W
28
NWSW
 
40.00
0.129870
50%
40%
0.32468%
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3795143
0.166666
7N
59W
28
SENW
 
40.00
0.129870
50%
40%
0.32468%
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3795143
0.166666
7N
59W
28
SESW
 
40.00
0.129870
50%
40%
0.32468%
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3795143
0.166666
7N
59W
28
SWNW
 
40.00
0.129870
50%
40%
0.32468%
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3795143
0.166666
7N
59W
28
SWSW
 
40.00
0.129870
50%
40%
0.32468%
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3795143
0.166666
         
320.00
1.038960
                                                         
7N
59W
28
NENW
 
40.00
0.259740
50%
40%
0.64935%
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
8/17/11
8/17/11
8/17/19
8/17/15
4 yr + 4 yr opt
Memo 3795144
0.1667
7N
59W
28
NESW
 
40.00
0.259740
50%
40%
0.64935%
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
8/17/11
8/17/11
8/17/19
8/17/15
4 yr + 4 yr opt
Memo 3795144
0.1667
7N
59W
28
NWNW
 
40.00
0.259740
50%
40%
0.64935%
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
8/17/11
8/17/11
8/17/19
8/17/15
4 yr + 4 yr opt
Memo 3795144
0.1667
7N
59W
28
NWSW
 
40.00
0.259740
50%
40%
0.64935%
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
8/17/11
8/17/11
8/17/19
8/17/15
4 yr + 4 yr opt
Memo 3795144
0.1667
7N
59W
28
SENW
 
40.00
0.259740
50%
40%
0.64935%
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
8/17/11
8/17/11
8/17/19
8/17/15
4 yr + 4 yr opt
Memo 3795144
0.1667
7N
59W
28
SESW
 
40.00
0.259740
50%
40%
0.64935%
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
8/17/11
8/17/11
8/17/19
8/17/15
4 yr + 4 yr opt
Memo 3795144
0.1667
7N
59W
28
SWNW
 
40.00
0.259740
50%
40%
0.64935%
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
8/17/11
8/17/11
8/17/19
8/17/15
4 yr + 4 yr opt
Memo 3795144
0.1667
7N
59W
28
SWSW
 
40.00
0.259740
50%
40%
0.64935%
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
8/17/11
8/17/11
8/17/19
8/17/15
4 yr + 4 yr opt
Memo 3795144
0.1667
         
320.00
2.077920
                                                         
7N
59W
28
NENW
 
40.00
0.151600
50%
40%
0.37900%
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3795145
0.1667
7N
59W
28
NESW
 
40.00
0.151600
50%
40%
0.37900%
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3795145
0.1667
7N
59W
28
NWNW
 
40.00
0.151600
50%
40%
0.37900%
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3795145
0.1667
7N
59W
28
NWSW
 
40.00
0.151600
50%
40%
0.37900%
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3795145
0.1667
7N
59W
28
SENW
 
40.00
0.151600
50%
40%
0.37900%
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3795145
0.1667
7N
59W
28
SESW
 
40.00
0.151600
50%
40%
0.37900%
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3795145
0.1667
7N
59W
28
SWNW
 
40.00
0.151600
50%
40%
0.37900%
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3795145
0.1667
7N
59W
28
SWSW
 
40.00
0.151600
50%
40%
0.37900%
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3795145
0.1667
         
320.00
1.212800
                                                         
7N
59W
28
NENW
 
40.00
0.075800
50%
40%
0.18950%
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
8/31/11
8/31/11
8/31/19
8/31/15
4 yr + 4 yr opt
Memo 3795146
0.1667
7N
59W
28
NESW
 
40.00
0.075800
50%
40%
0.18950%
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
8/31/11
8/31/11
8/31/19
8/31/15
4 yr + 4 yr opt
Memo 3795146
0.1667
7N
59W
28
NWNW
 
40.00
0.075800
50%
40%
0.18950%
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
8/31/11
8/31/11
8/31/19
8/31/15
4 yr + 4 yr opt
Memo 3795146
0.1667
7N
59W
28
NWSW
 
40.00
0.075800
50%
40%
0.18950%
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
8/31/11
8/31/11
8/31/19
8/31/15
4 yr + 4 yr opt
Memo 3795146
0.1667
7N
59W
28
SENW
 
40.00
0.075800
50%
40%
0.18950%
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
8/31/11
8/31/11
8/31/19
8/31/15
4 yr + 4 yr opt
Memo 3795146
0.1667
7N
59W
28
SESW
 
40.00
0.075800
50%
40%
0.18950%
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
8/31/11
8/31/11
8/31/19
8/31/15
4 yr + 4 yr opt
Memo 3795146
0.1667
7N
59W
28
SWNW
 
40.00
0.075800
50%
40%
0.18950%
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
8/31/11
8/31/11
8/31/19
8/31/15
4 yr + 4 yr opt
Memo 3795146
0.1667
7N
59W
28
SWSW
 
40.00
0.075800
50%
40%
0.18950%
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
8/31/11
8/31/11
8/31/19
8/31/15
4 yr + 4 yr opt
Memo 3795146
0.1667
         
320.00
0.606400
                                                         
7N
59W
28
NENW
 
40.00
0.151600
50%
40%
0.37900%
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3795147
0.1667
7N
59W
28
NESW
 
40.00
0.151600
50%
40%
0.37900%
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3795147
0.1667
7N
59W
28
NWNW
 
40.00
0.151600
50%
40%
0.37900%
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3795147
0.1667
7N
59W
28
NWSW
 
40.00
0.151600
50%
40%
0.37900%
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3795147
0.1667
7N
59W
28
SENW
 
40.00
0.151600
50%
40%
0.37900%
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3795147
0.1667
7N
59W
28
SESW
 
40.00
0.151600
50%
40%
0.37900%
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3795147
0.1667
7N
59W
28
SWNW
 
40.00
0.151600
50%
40%
0.37900%
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3795147
0.1667
7N
59W
28
SWSW
 
40.00
0.151600
50%
40%
0.37900%
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3795147
0.1667
         
320.00
1.212800
                                                         
7N
59W
28
NENW
 
40.00
0.259740
50%
40%
0.64935%
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
8/22/11
8/22/11
8/22/19
8/22/15
4 yr + 4 yr opt
Memo 3795149
0.166666
7N
59W
28
NESW
 
40.00
0.259740
50%
40%
0.64935%
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
8/22/11
8/22/11
8/22/19
8/22/15
4 yr + 4 yr opt
Memo 3795149
0.166666
7N
59W
28
NWNW
 
40.00
0.259740
50%
40%
0.64935%
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
8/22/11
8/22/11
8/22/19
8/22/15
4 yr + 4 yr opt
Memo 3795149
0.166666
7N
59W
28
NWSW
 
40.00
0.259740
50%
40%
0.64935%
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
8/22/11
8/22/11
8/22/19
8/22/15
4 yr + 4 yr opt
Memo 3795149
0.166666
7N
59W
28
SENW
 
40.00
0.259740
50%
40%
0.64935%
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
8/22/11
8/22/11
8/22/19
8/22/15
4 yr + 4 yr opt
Memo 3795149
0.166666
7N
59W
28
SESW
 
40.00
0.259740
50%
40%
0.64935%
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
8/22/11
8/22/11
8/22/19
8/22/15
4 yr + 4 yr opt
Memo 3795149
0.166666
7N
59W
28
SWNW
 
40.00
0.259740
50%
40%
0.64935%
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
8/22/11
8/22/11
8/22/19
8/22/15
4 yr + 4 yr opt
Memo 3795149
0.166666
7N
59W
28
SWSW
 
40.00
0.259740
50%
40%
0.64935%
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
8/22/11
8/22/11
8/22/19
8/22/15
4 yr + 4 yr opt
Memo 3795149
0.166666
         
320.00
2.077920
                                                         
7N
59W
28
NENW
 
40.00
0.086800
50%
40%
0.21700%
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
8/5/11
8/5/11
8/5/19
8/5/15
4 yr + 4 yr opt
Memo 3795150
0.1667
7N
59W
28
NESW
 
40.00
0.086800
50%
40%
0.21700%
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
8/5/11
8/5/11
8/5/19
8/5/15
4 yr + 4 yr opt
Memo 3795150
0.1667
7N
59W
28
NWNW
 
40.00
0.086800
50%
40%
0.21700%
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
8/5/11
8/5/11
8/5/19
8/5/15
4 yr + 4 yr opt
Memo 3795150
0.1667
7N
59W
28
NWSW
 
40.00
0.086800
50%
40%
0.21700%
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
8/5/11
8/5/11
8/5/19
8/5/15
4 yr + 4 yr opt
Memo 3795150
0.1667
7N
59W
28
SENW
 
40.00
0.086800
50%
40%
0.21700%
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
8/5/11
8/5/11
8/5/19
8/5/15
4 yr + 4 yr opt
Memo 3795150
0.1667
7N
59W
28
SESW
 
40.00
0.086800
50%
40%
0.21700%
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
8/5/11
8/5/11
8/5/19
8/5/15
4 yr + 4 yr opt
Memo 3795150
0.1667

 
 
54

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
28
SWNW
 
40.00
0.086800
50%
40%
0.21700%
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
8/5/11
8/5/11
8/5/19
8/5/15
4 yr + 4 yr opt
Memo 3795150
0.1667
7N
59W
28
SWSW
 
40.00
0.086800
50%
40%
0.21700%
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
8/5/11
8/5/11
8/5/19
8/5/15
4 yr + 4 yr opt
Memo 3795150
0.1667
         
320.00
0.694400
                                                         
7N
59W
28
NENW
 
40.00
0.259740
50%
40%
0.64935%
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3795154
0.166667
7N
59W
28
NESW
 
40.00
0.259740
50%
40%
0.64935%
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3795154
0.166667
7N
59W
28
NWNW
 
40.00
0.259740
50%
40%
0.64935%
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3795154
0.166667
7N
59W
28
NWSW
 
40.00
0.259740
50%
40%
0.64935%
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3795154
0.166667
7N
59W
28
SENW
 
40.00
0.259740
50%
40%
0.64935%
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3795154
0.166667
7N
59W
28
SESW
 
40.00
0.259740
50%
40%
0.64935%
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3795154
0.166667
7N
59W
28
SWNW
 
40.00
0.259740
50%
40%
0.64935%
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3795154
0.166667
7N
59W
28
SWSW
 
40.00
0.259740
50%
40%
0.64935%
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
8/23/11
8/23/11
8/23/19
8/23/15
4 yr + 4 yr opt
Memo 3795154
0.166667
         
320.00
2.077920
                                                         
7N
59W
28
NENW
 
40.00
0.259740
50%
40%
0.64935%
William J. Grivna, a single man
8/22/11
8/22/11
8/22/19
8/22/15
4 yrs
Memo 3795155
0.1667
7N
59W
28
NESW
 
40.00
0.259740
50%
40%
0.64935%
William J. Grivna, a single man
8/22/11
8/22/11
8/22/19
8/22/15
4 yrs
Memo 3795155
0.1667
7N
59W
28
NWNW
 
40.00
0.259740
50%
40%
0.64935%
William J. Grivna, a single man
8/22/11
8/22/11
8/22/19
8/22/15
4 yrs
Memo 3795155
0.1667
7N
59W
28
NWSW
 
40.00
0.259740
50%
40%
0.64935%
William J. Grivna, a single man
8/22/11
8/22/11
8/22/19
8/22/15
4 yrs
Memo 3795155
0.1667
7N
59W
28
SENW
 
40.00
0.259740
50%
40%
0.64935%
William J. Grivna, a single man
8/22/11
8/22/11
8/22/19
8/22/15
4 yrs
Memo 3795155
0.1667
7N
59W
28
SESW
 
40.00
0.259740
50%
40%
0.64935%
William J. Grivna, a single man
8/22/11
8/22/11
8/22/19
8/22/15
4 yrs
Memo 3795155
0.1667
7N
59W
28
SWNW
 
40.00
0.259740
50%
40%
0.64935%
William J. Grivna, a single man
8/22/11
8/22/11
8/22/19
8/22/15
4 yrs
Memo 3795155
0.1667
7N
59W
28
SWSW
 
40.00
0.259740
50%
40%
0.64935%
William J. Grivna, a single man
8/22/11
8/22/11
8/22/19
8/22/15
4 yrs
Memo 3795155
0.1667
         
320.00
2.077920
                                                         
7N
59W
28
NENW
 
40.00
0.173160
50%
40%
0.43290%
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
8/18/11
8/18/11
8/18/19
8/18/15
4 yr + 4 yr opt
Memo 3795156
0.1667
7N
59W
28
NESW
 
40.00
0.173160
50%
40%
0.43290%
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
8/18/11
8/18/11
8/18/19
8/18/15
4 yr + 4 yr opt
Memo 3795156
0.1667
7N
59W
28
NWNW
 
40.00
0.173160
50%
40%
0.43290%
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
8/18/11
8/18/11
8/18/19
8/18/15
4 yr + 4 yr opt
Memo 3795156
0.1667
7N
59W
28
NWSW
 
40.00
0.173160
50%
40%
0.43290%
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
8/18/11
8/18/11
8/18/19
8/18/15
4 yr + 4 yr opt
Memo 3795156
0.1667
7N
59W
28
SENW
 
40.00
0.173160
50%
40%
0.43290%
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
8/18/11
8/18/11
8/18/19
8/18/15
4 yr + 4 yr opt
Memo 3795156
0.1667
7N
59W
28
SESW
 
40.00
0.173160
50%
40%
0.43290%
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
8/18/11
8/18/11
8/18/19
8/18/15
4 yr + 4 yr opt
Memo 3795156
0.1667
7N
59W
28
SWNW
 
40.00
0.173160
50%
40%
0.43290%
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
8/18/11
8/18/11
8/18/19
8/18/15
4 yr + 4 yr opt
Memo 3795156
0.1667
7N
59W
28
SWSW
 
40.00
0.173160
50%
40%
0.43290%
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
8/18/11
8/18/11
8/18/19
8/18/15
4 yr + 4 yr opt
Memo 3795156
0.1667
         
320.00
1.385280
                                                         
7N
59W
34
NENE
 
40.00
0.213068
50%
40%
0.53267%
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
8/1/11
8/1/11
8/1/19
8/1/15
4 yr + 4 yr opt
Memo 3795157
0.1667
7N
59W
34
NESE
 
40.00
0.213068
50%
40%
0.53267%
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
8/1/11
8/1/11
8/1/19
8/1/15
4 yr + 4 yr opt
Memo 3795157
0.1667
7N
59W
34
NWNE
 
40.00
0.213068
50%
40%
0.53267%
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
8/1/11
8/1/11
8/1/19
8/1/15
4 yr + 4 yr opt
Memo 3795157
0.1667
7N
59W
34
NWSE
 
40.00
0.213068
50%
40%
0.53267%
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
8/1/11
8/1/11
8/1/19
8/1/15
4 yr + 4 yr opt
Memo 3795157
0.1667
7N
59W
34
SENE
 
40.00
0.213068
50%
40%
0.53267%
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
8/1/11
8/1/11
8/1/19
8/1/15
4 yr + 4 yr opt
Memo 3795157
0.1667
7N
59W
34
SESE
 
40.00
0.213068
50%
40%
0.53267%
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
8/1/11
8/1/11
8/1/19
8/1/15
4 yr + 4 yr opt
Memo 3795157
0.1667
7N
59W
34
SWNE
 
40.00
0.213068
50%
40%
0.53267%
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
8/1/11
8/1/11
8/1/19
8/1/15
4 yr + 4 yr opt
Memo 3795157
0.1667
7N
59W
34
SWSE
 
40.00
0.213068
50%
40%
0.53267%
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
8/1/11
8/1/11
8/1/19
8/1/15
4 yr + 4 yr opt
Memo 3795157
0.1667
         
320.00
1.704540
                                                         
7N
59W
28
NENW
 
40.00
0.259600
50%
40%
0.64900%
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
9/21/11
9/21/11
9/21/19
9/21/15
4 yr + 4 yr opt
Memo 3798011
0.1667
7N
59W
28
NESW
 
40.00
0.259600
50%
40%
0.64900%
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
9/21/11
9/21/11
9/21/19
9/21/15
4 yr + 4 yr opt
Memo 3798011
0.1667
7N
59W
28
NWNW
 
40.00
0.259600
50%
40%
0.64900%
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
9/21/11
9/21/11
9/21/19
9/21/15
4 yr + 4 yr opt
Memo 3798011
0.1667
7N
59W
28
NWSW
 
40.00
0.259600
50%
40%
0.64900%
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
9/21/11
9/21/11
9/21/19
9/21/15
4 yr + 4 yr opt
Memo 3798011
0.1667
7N
59W
28
SENW
 
40.00
0.259600
50%
40%
0.64900%
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
9/21/11
9/21/11
9/21/19
9/21/15
4 yr + 4 yr opt
Memo 3798011
0.1667
7N
59W
28
SESW
 
40.00
0.259600
50%
40%
0.64900%
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
9/21/11
9/21/11
9/21/19
9/21/15
4 yr + 4 yr opt
Memo 3798011
0.1667
7N
59W
28
SWNW
 
40.00
0.259600
50%
40%
0.64900%
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
9/21/11
9/21/11
9/21/19
9/21/15
4 yr + 4 yr opt
Memo 3798011
0.1667
7N
59W
28
SWSW
 
40.00
0.259600
50%
40%
0.64900%
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
9/21/11
9/21/11
9/21/19
9/21/15
4 yr + 4 yr opt
Memo 3798011
0.1667
         
320.00
2.076800
                                                         
7N
59W
28
NENW
 
40.00
0.050504
50%
40%
0.12626%
Mark Willis Memovich, a single man
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3798012
0.16667
7N
59W
28
NESW
 
40.00
0.050504
50%
40%
0.12626%
Mark Willis Memovich, a single man
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3798012
0.16667
7N
59W
28
NWNW
 
40.00
0.050504
50%
40%
0.12626%
Mark Willis Memovich, a single man
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3798012
0.16667
7N
59W
28
NWSW
 
40.00
0.050504
50%
40%
0.12626%
Mark Willis Memovich, a single man
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3798012
0.16667
7N
59W
28
SENW
 
40.00
0.050504
50%
40%
0.12626%
Mark Willis Memovich, a single man
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3798012
0.16667
7N
59W
28
SESW
 
40.00
0.050504
50%
40%
0.12626%
Mark Willis Memovich, a single man
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3798012
0.16667
7N
59W
28
SWNW
 
40.00
0.050504
50%
40%
0.12626%
Mark Willis Memovich, a single man
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3798012
0.16667
7N
59W
28
SWSW
 
40.00
0.050504
50%
40%
0.12626%
Mark Willis Memovich, a single man
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3798012
0.16667
         
320.00
0.404032
                                                         
7N
59W
28
NENW
 
40.00
1.212121
50%
40%
3.03030%
William B. Kozak, a widower
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3798013
0.166667
7N
59W
28
NESW
 
40.00
1.212121
50%
40%
3.03030%
William B. Kozak, a widower
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3798013
0.166667
7N
59W
28
NWNW
 
40.00
1.212121
50%
40%
3.03030%
William B. Kozak, a widower
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3798013
0.166667
7N
59W
28
NWSW
 
40.00
1.212121
50%
40%
3.03030%
William B. Kozak, a widower
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3798013
0.166667
7N
59W
28
SENW
 
40.00
1.212121
50%
40%
3.03030%
William B. Kozak, a widower
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3798013
0.166667
7N
59W
28
SESW
 
40.00
1.212121
50%
40%
3.03030%
William B. Kozak, a widower
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3798013
0.166667
7N
59W
28
SWNW
 
40.00
1.212121
50%
40%
3.03030%
William B. Kozak, a widower
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3798013
0.166667
7N
59W
28
SWSW
 
40.00
1.212121
50%
40%
3.03030%
William B. Kozak, a widower
8/11/11
8/11/11
8/11/19
8/11/15
4 yr + 4 yr opt
Memo 3798013
0.166667
         
320.00
9.696970
                                                         
7N
59W
28
NENW
 
40.00
0.173160
50%
40%
0.43290%
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3798014
0.166666
7N
59W
28
NESW
 
40.00
0.173160
50%
40%
0.43290%
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3798014
0.166666
7N
59W
28
NWNW
 
40.00
0.173160
50%
40%
0.43290%
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3798014
0.166666
7N
59W
28
NWSW
 
40.00
0.173160
50%
40%
0.43290%
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3798014
0.166666
7N
59W
28
SENW
 
40.00
0.173160
50%
40%
0.43290%
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3798014
0.166666
7N
59W
28
SESW
 
40.00
0.173160
50%
40%
0.43290%
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3798014
0.166666
7N
59W
28
SWNW
 
40.00
0.173160
50%
40%
0.43290%
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3798014
0.166666
7N
59W
28
SWSW
 
40.00
0.173160
50%
40%
0.43290%
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
8/29/11
8/29/11
8/29/19
8/29/15
4 yr + 4 yr opt
Memo 3798014
0.166666
         
320.00
1.385280
                     


 
55

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
28
NENW
 
40.00
0.519480
50%
40%
1.29870%
Dorothy A. Menzies, a widow
7/22/11
7/22/11
7/22/19
7/22/15
4 yr + 4 yr opt
Memo 3798015
0.166667
7N
59W
28
NESW
 
40.00
0.519480
50%
40%
1.29870%
Dorothy A. Menzies, a widow
7/22/11
7/22/11
7/22/19
7/22/15
4 yr + 4 yr opt
Memo 3798015
0.166667
7N
59W
28
NWNW
 
40.00
0.519480
50%
40%
1.29870%
Dorothy A. Menzies, a widow
7/22/11
7/22/11
7/22/19
7/22/15
4 yr + 4 yr opt
Memo 3798015
0.166667
7N
59W
28
NWSW
 
40.00
0.519480
50%
40%
1.29870%
Dorothy A. Menzies, a widow
7/22/11
7/22/11
7/22/19
7/22/15
4 yr + 4 yr opt
Memo 3798015
0.166667
7N
59W
28
SENW
 
40.00
0.519480
50%
40%
1.29870%
Dorothy A. Menzies, a widow
7/22/11
7/22/11
7/22/19
7/22/15
4 yr + 4 yr opt
Memo 3798015
0.166667
7N
59W
28
SESW
 
40.00
0.519480
50%
40%
1.29870%
Dorothy A. Menzies, a widow
7/22/11
7/22/11
7/22/19
7/22/15
4 yr + 4 yr opt
Memo 3798015
0.166667
7N
59W
28
SWNW
 
40.00
0.519480
50%
40%
1.29870%
Dorothy A. Menzies, a widow
7/22/11
7/22/11
7/22/19
7/22/15
4 yr + 4 yr opt
Memo 3798015
0.166667
7N
59W
28
SWSW
 
40.00
0.519480
50%
40%
1.29870%
Dorothy A. Menzies, a widow
7/22/11
7/22/11
7/22/19
7/22/15
4 yr + 4 yr opt
Memo 3798015
0.166667
         
320.00
4.155840
                                                         
7N
59W
28
NENW
 
40.00
0.086800
50%
40%
0.21700%
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
8/22/11
8/22/11
8/22/19
8/22/15
4 yr + 4 yr opt
Memo 3798016
0.1667
7N
59W
28
NESW
 
40.00
0.086800
50%
40%
0.21700%
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
8/22/11
8/22/11
8/22/19
8/22/15
4 yr + 4 yr opt
Memo 3798016
0.1667
7N
59W
28
NWNW
 
40.00
0.086800
50%
40%
0.21700%
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
8/22/11
8/22/11
8/22/19
8/22/15
4 yr + 4 yr opt
Memo 3798016
0.1667
7N
59W
28
NWSW
 
40.00
0.086800
50%
40%
0.21700%
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
8/22/11
8/22/11
8/22/19
8/22/15
4 yr + 4 yr opt
Memo 3798016
0.1667
7N
59W
28
SENW
 
40.00
0.086800
50%
40%
0.21700%
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
8/22/11
8/22/11
8/22/19
8/22/15
4 yr + 4 yr opt
Memo 3798016
0.1667
7N
59W
28
SESW
 
40.00
0.086800
50%
40%
0.21700%
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
8/22/11
8/22/11
8/22/19
8/22/15
4 yr + 4 yr opt
Memo 3798016
0.1667
7N
59W
28
SWNW
 
40.00
0.086800
50%
40%
0.21700%
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
8/22/11
8/22/11
8/22/19
8/22/15
4 yr + 4 yr opt
Memo 3798016
0.1667
7N
59W
28
SWSW
 
40.00
0.086800
50%
40%
0.21700%
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
8/22/11
8/22/11
8/22/19
8/22/15
4 yr + 4 yr opt
Memo 3798016
0.1667
         
320.00
0.694400
                                                         
7N
59W
28
NENW
 
40.00
0.194800
50%
40%
0.48700%
Patricia Louise Welch, a widow
9/20/11
9/20/11
9/20/19
9/20/15
4yr + 4 yr opt
Memo 3798017
0.1667
7N
59W
28
NESW
 
40.00
0.194800
50%
40%
0.48700%
Patricia Louise Welch, a widow
9/20/11
9/20/11
9/20/19
9/20/15
4yr + 4 yr opt
Memo 3798017
0.1667
7N
59W
28
NWNW
 
40.00
0.194800
50%
40%
0.48700%
Patricia Louise Welch, a widow
9/20/11
9/20/11
9/20/19
9/20/15
4yr + 4 yr opt
Memo 3798017
0.1667
7N
59W
28
NWSW
 
40.00
0.194800
50%
40%
0.48700%
Patricia Louise Welch, a widow
9/20/11
9/20/11
9/20/19
9/20/15
4yr + 4 yr opt
Memo 3798017
0.1667
7N
59W
28
SENW
 
40.00
0.194800
50%
40%
0.48700%
Patricia Louise Welch, a widow
9/20/11
9/20/11
9/20/19
9/20/15
4yr + 4 yr opt
Memo 3798017
0.1667
7N
59W
28
SESW
 
40.00
0.194800
50%
40%
0.48700%
Patricia Louise Welch, a widow
9/20/11
9/20/11
9/20/19
9/20/15
4yr + 4 yr opt
Memo 3798017
0.1667
7N
59W
28
SWNW
 
40.00
0.194800
50%
40%
0.48700%
Patricia Louise Welch, a widow
9/20/11
9/20/11
9/20/19
9/20/15
4yr + 4 yr opt
Memo 3798017
0.1667
7N
59W
28
SWSW
 
40.00
0.194800
50%
40%
0.48700%
Patricia Louise Welch, a widow
9/20/11
9/20/11
9/20/19
9/20/15
4yr + 4 yr opt
Memo 3798017
0.1667
         
320.00
1.558400
                                                         
7N
59W
28
NENW
 
40.00
0.151600
50%
40%
0.37900%
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
8/30/11
8/30/11
8/30/19
8/30/15
4yr + 4 yr opt
Memo 3798018
0.1667
7N
59W
28
NESW
 
40.00
0.151600
50%
40%
0.37900%
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
8/30/11
8/30/11
8/30/19
8/30/15
4yr + 4 yr opt
Memo 3798018
0.1667
7N
59W
28
NWNW
 
40.00
0.151600
50%
40%
0.37900%
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
8/30/11
8/30/11
8/30/19
8/30/15
4yr + 4 yr opt
Memo 3798018
0.1667
7N
59W
28
NWSW
 
40.00
0.151600
50%
40%
0.37900%
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
8/30/11
8/30/11
8/30/19
8/30/15
4yr + 4 yr opt
Memo 3798018
0.1667
7N
59W
28
SENW
 
40.00
0.151600
50%
40%
0.37900%
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
8/30/11
8/30/11
8/30/19
8/30/15
4yr + 4 yr opt
Memo 3798018
0.1667
7N
59W
28
SESW
 
40.00
0.151600
50%
40%
0.37900%
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
8/30/11
8/30/11
8/30/19
8/30/15
4yr + 4 yr opt
Memo 3798018
0.1667
7N
59W
28
SWNW
 
40.00
0.151600
50%
40%
0.37900%
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
8/30/11
8/30/11
8/30/19
8/30/15
4yr + 4 yr opt
Memo 3798018
0.1667
7N
59W
28
SWSW
 
40.00
0.151600
50%
40%
0.37900%
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
8/30/11
8/30/11
8/30/19
8/30/15
4yr + 4 yr opt
Memo 3798018
0.1667
         
320.00
1.212800
                                                         
7N
59W
28
NENW
 
40.00
0.909200
50%
40%
2.27300%
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
8/4/11
8/4/11
8/4/19
8/4/15
4yr + 4 yr opt
Memo 3798019
0.1667
7N
59W
28
NESW
 
40.00
0.909200
50%
40%
2.27300%
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
8/4/11
8/4/11
8/4/19
8/4/15
4yr + 4 yr opt
Memo 3798019
0.1667
7N
59W
28
NWNW
 
40.00
0.909200
50%
40%
2.27300%
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
8/4/11
8/4/11
8/4/19
8/4/15
4yr + 4 yr opt
Memo 3798019
0.1667
7N
59W
28
NWSW
 
40.00
0.909200
50%
40%
2.27300%
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
8/4/11
8/4/11
8/4/19
8/4/15
4yr + 4 yr opt
Memo 3798019
0.1667
7N
59W
28
SENW
 
40.00
0.909200
50%
40%
2.27300%
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
8/4/11
8/4/11
8/4/19
8/4/15
4yr + 4 yr opt
Memo 3798019
0.1667
7N
59W
28
SESW
 
40.00
0.909200
50%
40%
2.27300%
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
8/4/11
8/4/11
8/4/19
8/4/15
4yr + 4 yr opt
Memo 3798019
0.1667
7N
59W
28
SWNW
 
40.00
0.909200
50%
40%
2.27300%
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
8/4/11
8/4/11
8/4/19
8/4/15
4yr + 4 yr opt
Memo 3798019
0.1667
7N
59W
28
SWSW
 
40.00
0.909200
50%
40%
2.27300%
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
8/4/11
8/4/11
8/4/19
8/4/15
4yr + 4 yr opt
Memo 3798019
0.1667
         
320.00
7.273600
                                                         
7N
59W
28
NENW
 
40.00
0.173160
50%
40%
0.43290%
Scott Lee Michalov, a single man
8/30/11
8/30/11
8/30/19
8/30/15
4 yr + 4 yr opt
Memo 3798020
0.1667
7N
59W
28
NESW
 
40.00
0.173160
50%
40%
0.43290%
Scott Lee Michalov, a single man
8/30/11
8/30/11
8/30/19
8/30/15
4 yr + 4 yr opt
Memo 3798020
0.1667
7N
59W
28
NWNW
 
40.00
0.173160
50%
40%
0.43290%
Scott Lee Michalov, a single man
8/30/11
8/30/11
8/30/19
8/30/15
4 yr + 4 yr opt
Memo 3798020
0.1667
7N
59W
28
NWSW
 
40.00
0.173160
50%
40%
0.43290%
Scott Lee Michalov, a single man
8/30/11
8/30/11
8/30/19
8/30/15
4 yr + 4 yr opt
Memo 3798020
0.1667
7N
59W
28
SENW
 
40.00
0.173160
50%
40%
0.43290%
Scott Lee Michalov, a single man
8/30/11
8/30/11
8/30/19
8/30/15
4 yr + 4 yr opt
Memo 3798020
0.1667
7N
59W
28
SESW
 
40.00
0.173160
50%
40%
0.43290%
Scott Lee Michalov, a single man
8/30/11
8/30/11
8/30/19
8/30/15
4 yr + 4 yr opt
Memo 3798020
0.1667
7N
59W
28
SWNW
 
40.00
0.173160
50%
40%
0.43290%
Scott Lee Michalov, a single man
8/30/11
8/30/11
8/30/19
8/30/15
4 yr + 4 yr opt
Memo 3798020
0.1667
7N
59W
28
SWSW
 
40.00
0.173160
50%
40%
0.43290%
Scott Lee Michalov, a single man
8/30/11
8/30/11
8/30/19
8/30/15
4 yr + 4 yr opt
Memo 3798020
0.1667
         
320.00
1.385280
                                                         
7N
59W
28
NENW
 
40.00
1.212121
50%
40%
3.03030%
Gloria Memorich Tarasar, a widow
8/10/11
8/10/11
8/10/19
8/10/15
4 yr + 4 yr opt
Memo 3798021
0.1667
7N
59W
28
NESW
 
40.00
1.212121
50%
40%
3.03030%
Gloria Memorich Tarasar, a widow
8/10/11
8/10/11
8/10/19
8/10/15
4 yr + 4 yr opt
Memo 3798021
0.1667
7N
59W
28
NWNW
 
40.00
1.212121
50%
40%
3.03030%
Gloria Memorich Tarasar, a widow
8/10/11
8/10/11
8/10/19
8/10/15
4 yr + 4 yr opt
Memo 3798021
0.1667
7N
59W
28
NWSW
 
40.00
1.212121
50%
40%
3.03030%
Gloria Memorich Tarasar, a widow
8/10/11
8/10/11
8/10/19
8/10/15
4 yr + 4 yr opt
Memo 3798021
0.1667
7N
59W
28
SENW
 
40.00
1.212121
50%
40%
3.03030%
Gloria Memorich Tarasar, a widow
8/10/11
8/10/11
8/10/19
8/10/15
4 yr + 4 yr opt
Memo 3798021
0.1667
7N
59W
28
SESW
 
40.00
1.212121
50%
40%
3.03030%
Gloria Memorich Tarasar, a widow
8/10/11
8/10/11
8/10/19
8/10/15
4 yr + 4 yr opt
Memo 3798021
0.1667
7N
59W
28
SWNW
 
40.00
1.212121
50%
40%
3.03030%
Gloria Memorich Tarasar, a widow
8/10/11
8/10/11
8/10/19
8/10/15
4 yr + 4 yr opt
Memo 3798021
0.1667
7N
59W
28
SWSW
 
40.00
1.212121
50%
40%
3.03030%
Gloria Memorich Tarasar, a widow
8/10/11
8/10/11
8/10/19
8/10/15
4 yr + 4 yr opt
Memo 3798021
0.1667
         
320.00
9.696970
                                                         
7N
59W
28
NENW
 
40.00
0.779200
50%
40%
1.94800%
Fred Joseph Radosevich, a widower
9/8/11
9/8/11
9/8/19
9/8/15
4yr + 4 yr opt
Memo 3798022
0.1667
7N
59W
28
NESW
 
40.00
0.779200
50%
40%
1.94800%
Fred Joseph Radosevich, a widower
9/8/11
9/8/11
9/8/19
9/8/15
4yr + 4 yr opt
Memo 3798022
0.1667
7N
59W
28
NWNW
 
40.00
0.779200
50%
40%
1.94800%
Fred Joseph Radosevich, a widower
9/8/11
9/8/11
9/8/19
9/8/15
4yr + 4 yr opt
Memo 3798022
0.1667
7N
59W
28
NWSW
 
40.00
0.779200
50%
40%
1.94800%
Fred Joseph Radosevich, a widower
9/8/11
9/8/11
9/8/19
9/8/15
4yr + 4 yr opt
Memo 3798022
0.1667
7N
59W
28
SENW
 
40.00
0.779200
50%
40%
1.94800%
Fred Joseph Radosevich, a widower
9/8/11
9/8/11
9/8/19
9/8/15
4yr + 4 yr opt
Memo 3798022
0.1667
7N
59W
28
SESW
 
40.00
0.779200
50%
40%
1.94800%
Fred Joseph Radosevich, a widower
9/8/11
9/8/11
9/8/19
9/8/15
4yr + 4 yr opt
Memo 3798022
0.1667
7N
59W
28
SWNW
 
40.00
0.779200
50%
40%
1.94800%
Fred Joseph Radosevich, a widower
9/8/11
9/8/11
9/8/19
9/8/15
4yr + 4 yr opt
Memo 3798022
0.1667
7N
59W
28
SWSW
 
40.00
0.779200
50%
40%
1.94800%
Fred Joseph Radosevich, a widower
9/8/11
9/8/11
9/8/19
9/8/15
4yr + 4 yr opt
Memo 3798022
0.1667
         
320.00
6.233600
                                                         
7N
59W
28
NENW
 
40.00
0.075800
50%
40%
0.18950%
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
8/31/11
8/31/11
8/31/19
8/31/15
4 yr + 4 yr opt
Memo 3798024
0.166666
7N
59W
28
NESW
 
40.00
0.075800
50%
40%
0.18950%
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
8/31/11
8/31/11
8/31/19
8/31/15
4 yr + 4 yr opt
Memo 3798024
0.166666
7N
59W
28
NWNW
 
40.00
0.075800
50%
40%
0.18950%
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
8/31/11
8/31/11
8/31/19
8/31/15
4 yr + 4 yr opt
Memo 3798024
0.166666
7N
59W
28
NWSW
 
40.00
0.075800
50%
40%
0.18950%
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
8/31/11
8/31/11
8/31/19
8/31/15
4 yr + 4 yr opt
Memo 3798024
0.166666

 
 
56

--------------------------------------------------------------------------------

 
 
 
T
 
R
 
S
 
L1
 
L2
 
Gross
Acres
 
Net Acres
Net Acre WI Pedco Receives
Net Acre NRI Pedco Receives
 
Mineral Interst
 
Lease Name
 
Lease
Date
 
Eff Date
 
Control
Date
 
Exp
Date
 
Term
 
Recording
 
Royalty
7N
59W
28
SENW
 
40.00
0.075800
50%
40%
0.18950%
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
8/31/11
8/31/11
8/31/19
8/31/15
4 yr + 4 yr opt
Memo 3798024
0.166666
7N
59W
28
SESW
 
40.00
0.075800
50%
40%
0.18950%
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
8/31/11
8/31/11
8/31/19
8/31/15
4 yr + 4 yr opt
Memo 3798024
0.166666
7N
59W
28
SWNW
 
40.00
0.075800
50%
40%
0.18950%
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
8/31/11
8/31/11
8/31/19
8/31/15
4 yr + 4 yr opt
Memo 3798024
0.166666
7N
59W
28
SWSW
 
40.00
0.075800
50%
40%
0.18950%
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
8/31/11
8/31/11
8/31/19
8/31/15
4 yr + 4 yr opt
Memo 3798024
0.166666
         
320.00
0.606400
                                                         
7N
59W
28
NENW
 
40.00
0.129870
50%
40%
0.32468%
Matthew A. Giba, a single man
8/19/11
8/19/11
8/19/19
8/19/15
4 yr + 4 yr opt
Memo 3798026
0.166667
7N
59W
28
NESW
 
40.00
0.129870
50%
40%
0.32468%
Matthew A. Giba, a single man
8/19/11
8/19/11
8/19/19
8/19/15
4 yr + 4 yr opt
Memo 3798026
0.166667
7N
59W
28
NWNW
 
40.00
0.129870
50%
40%
0.32468%
Matthew A. Giba, a single man
8/19/11
8/19/11
8/19/19
8/19/15
4 yr + 4 yr opt
Memo 3798026
0.166667
7N
59W
28
NWSW
 
40.00
0.129870
50%
40%
0.32468%
Matthew A. Giba, a single man
8/19/11
8/19/11
8/19/19
8/19/15
4 yr + 4 yr opt
Memo 3798026
0.166667
7N
59W
28
SENW
 
40.00
0.129870
50%
40%
0.32468%
Matthew A. Giba, a single man
8/19/11
8/19/11
8/19/19
8/19/15
4 yr + 4 yr opt
Memo 3798026
0.166667
7N
59W
28
SESW
 
40.00
0.129870
50%
40%
0.32468%
Matthew A. Giba, a single man
8/19/11
8/19/11
8/19/19
8/19/15
4 yr + 4 yr opt
Memo 3798026
0.166667
7N
59W
28
SWNW
 
40.00
0.129870
50%
40%
0.32468%
Matthew A. Giba, a single man
8/19/11
8/19/11
8/19/19
8/19/15
4 yr + 4 yr opt
Memo 3798026
0.166667
7N
59W
28
SWSW
 
40.00
0.129870
50%
40%
0.32468%
Matthew A. Giba, a single man
8/19/11
8/19/11
8/19/19
8/19/15
4 yr + 4 yr opt
Memo 3798026
0.166667
         
320.00
1.038960
                                                         
7N
59W
8
NESE
 
40.00
0.208333
50%
40%
0.52083%
Lynn K. Mabray, a single woman
8/25/11
8/25/11
8/25/19
8/25/15
4 yr + 4 yr opt
Memo 3798033
0.166666
7N
59W
8
NESW
 
40.00
0.208333
50%
40%
0.52083%
Lynn K. Mabray, a single woman
8/25/11
8/25/11
8/25/19
8/25/15
4 yr + 4 yr opt
Memo 3798033
0.166666
7N
59W
8
NWSE
 
40.00
0.208333
50%
40%
0.52083%
Lynn K. Mabray, a single woman
8/25/11
8/25/11
8/25/19
8/25/15
4 yr + 4 yr opt
Memo 3798033
0.166666
7N
59W
8
NWSW
 
40.00
0.208333
50%
40%
0.52083%
Lynn K. Mabray, a single woman
8/25/11
8/25/11
8/25/19
8/25/15
4 yr + 4 yr opt
Memo 3798033
0.166666
7N
59W
8
SESE
 
40.00
0.208333
50%
40%
0.52083%
Lynn K. Mabray, a single woman
8/25/11
8/25/11
8/25/19
8/25/15
4 yr + 4 yr opt
Memo 3798033
0.166666
7N
59W
8
SESW
 
40.00
0.208333
50%
40%
0.52083%
Lynn K. Mabray, a single woman
8/25/11
8/25/11
8/25/19
8/25/15
4 yr + 4 yr opt
Memo 3798033
0.166666
7N
59W
8
SWSE
 
40.00
0.208333
50%
40%
0.52083%
Lynn K. Mabray, a single woman
8/25/11
8/25/11
8/25/19
8/25/15
4 yr + 4 yr opt
Memo 3798033
0.166666
7N
59W
8
SWSW
 
40.00
0.208333
50%
40%
0.52083%
Lynn K. Mabray, a single woman
8/25/11
8/25/11
8/25/19
8/25/15
4 yr + 4 yr opt
Memo 3798033
0.166666
         
320.00
1.666667
                                                         
7N
59W
8
NESE
 
40.00
0.208333
50%
40%
0.52083%
Christopher D. Mabray, a single man
8/25/11
8/25/11
8/25/19
8/25/15
4 yr + 4 yr opt
Memo 3798034
0.166666
7N
59W
8
NESW
 
40.00
0.208333
50%
40%
0.52083%
Christopher D. Mabray, a single man
8/25/11
8/25/11
8/25/19
8/25/15
4 yr + 4 yr opt
Memo 3798034
0.166666
7N
59W
8
NWSE
 
40.00
0.208333
50%
40%
0.52083%
Christopher D. Mabray, a single man
8/25/11
8/25/11
8/25/19
8/25/15
4 yr + 4 yr opt
Memo 3798034
0.166666
7N
59W
8
NWSW
 
40.00
0.208333
50%
40%
0.52083%
Christopher D. Mabray, a single man
8/25/11
8/25/11
8/25/19
8/25/15
4 yr + 4 yr opt
Memo 3798034
0.166666
7N
59W
8
SESE
 
40.00
0.208333
50%
40%
0.52083%
Christopher D. Mabray, a single man
8/25/11
8/25/11
8/25/19
8/25/15
4 yr + 4 yr opt
Memo 3798034
0.166666
7N
59W
8
SESW
 
40.00
0.208333
50%
40%
0.52083%
Christopher D. Mabray, a single man
8/25/11
8/25/11
8/25/19
8/25/15
4 yr + 4 yr opt
Memo 3798034
0.166666
7N
59W
8
SWSE
 
40.00
0.208333
50%
40%
0.52083%
Christopher D. Mabray, a single man
8/25/11
8/25/11
8/25/19
8/25/15
4 yr + 4 yr opt
Memo 3798034
0.166666
7N
59W
8
SWSW
 
40.00
0.208333
50%
40%
0.52083%
Christopher D. Mabray, a single man
8/25/11
8/25/11
8/25/19
8/25/15
4 yr + 4 yr opt
Memo 3798034
0.166666
         
320.00
1.666667
                                                         
7N
59W
34
NENE
 
40.00
0.213068
50%
40%
0.53267%
Michael J. Dailey, a single man
8/1/11
8/1/11
8/1/19
8/1/15
4 yr + 4 yr opt
Memo sent for recording
0.1667
7N
59W
34
NESE
 
40.00
0.213068
50%
40%
0.53267%
Michael J. Dailey, a single man
8/1/11
8/1/11
8/1/19
8/1/15
4 yr + 4 yr opt
Memo sent for recording
0.1667
7N
59W
34
NWNE
 
40.00
0.213068
50%
40%
0.53267%
Michael J. Dailey, a single man
8/1/11
8/1/11
8/1/19
8/1/15
4 yr + 4 yr opt
Memo sent for recording
0.1667
7N
59W
34
NWSE
 
40.00
0.213068
50%
40%
0.53267%
Michael J. Dailey, a single man
8/1/11
8/1/11
8/1/19
8/1/15
4 yr + 4 yr opt
Memo sent for recording
0.1667
7N
59W
34
SENE
 
40.00
0.213068
50%
40%
0.53267%
Michael J. Dailey, a single man
8/1/11
8/1/11
8/1/19
8/1/15
4 yr + 4 yr opt
Memo sent for recording
0.1667
7N
59W
34
SESE
 
40.00
0.213068
50%
40%
0.53267%
Michael J. Dailey, a single man
8/1/11
8/1/11
8/1/19
8/1/15
4 yr + 4 yr opt
Memo sent for recording
0.1667
7N
59W
34
SWNE
 
40.00
0.213068
50%
40%
0.53267%
Michael J. Dailey, a single man
8/1/11
8/1/11
8/1/19
8/1/15
4 yr + 4 yr opt
Memo sent for recording
0.1667
7N
59W
34
SWSE
 
40.00
0.213068
50%
40%
0.53267%
Michael J. Dailey, a single man
8/1/11
8/1/11
8/1/19
8/1/15
4 yr + 4 yr opt
Memo sent for recording
0.1667
         
320.00
1.704540
                                                         
7N
59W
34
NENE
 
40.00
0.639205
50%
40%
1.59801%
Morris Ernest Stark
8/24/11
8/24/11
8/24/19
8/24/15
4 yr + 4 yr opt
Memo sent for recording
0.1667
7N
59W
34
NESE
 
40.00
0.639205
50%
40%
1.59801%
Morris Ernest Stark
8/24/11
8/24/11
8/24/19
8/24/15
4 yr + 4 yr opt
Memo sent for recording
0.1667
7N
59W
34
NWNE
 
40.00
0.639205
50%
40%
1.59801%
Morris Ernest Stark
8/24/11
8/24/11
8/24/19
8/24/15
4 yr + 4 yr opt
Memo sent for recording
0.1667
7N
59W
34
NWSE
 
40.00
0.639205
50%
40%
1.59801%
Morris Ernest Stark
8/24/11
8/24/11
8/24/19
8/24/15
4 yr + 4 yr opt
Memo sent for recording
0.1667
7N
59W
34
SENE
 
40.00
0.639205
50%
40%
1.59801%
Morris Ernest Stark
8/24/11
8/24/11
8/24/19
8/24/15
4 yr + 4 yr opt
Memo sent for recording
0.1667
7N
59W
34
SESE
 
40.00
0.639205
50%
40%
1.59801%
Morris Ernest Stark
8/24/11
8/24/11
8/24/19
8/24/15
4 yr + 4 yr opt
Memo sent for recording
0.1667
7N
59W
34
SWNE
 
40.00
0.639205
50%
40%
1.59801%
Morris Ernest Stark
8/24/11
8/24/11
8/24/19
8/24/15
4 yr + 4 yr opt
Memo sent for recording
0.1667
7N
59W
34
SWSE
 
40.00
0.639205
50%
40%
1.59801%
Morris Ernest Stark
8/24/11
8/24/11
8/24/19
8/24/15
4 yr + 4 yr opt
Memo sent for recording
0.1667
          320.00 5.113640                      

 
7N
59W
17
NESW
 
40
1.250000
50%
40%
3.12500%
Doris L. Poush, a widow
11/3/10
11/3/10
11/3/16
11/3/13
3 yr+3 yr option
Memo 3755306
0.166666
7N
59W
17
SESW
 
40
1.250000
50%
40%
3.12500%
Doris L. Poush, a widow
11/3/10
11/3/10
11/3/16
11/3/13
3 yr+3 yr option
Memo 3755306
0.166666
7N
59W
17
SWSW
 
40
1.250000
50%
40%
3.12500%
Doris L. Poush, a widow
11/3/10
11/3/10
11/3/16
11/3/13
3 yr+3 yr option
Memo 3755306
0.166666
7N
59W
17
NWSE
 
40
1.250000
50%
40%
3.12500%
Doris L. Poush, a widow
11/3/10
11/3/10
11/3/16
11/3/13
3 yr+3 yr option
Memo 3755306
0.166666
7N
59W
17
NESE
 
40
1.250000
50%
40%
3.12500%
Doris L. Poush, a widow
11/3/10
11/3/10
11/3/16
11/3/13
3 yr+3 yr option
Memo 3755306
0.166666
7N
59W
17
SESE
 
40
1.250000
50%
40%
3.12500%
Doris L. Poush, a widow
11/3/10
11/3/10
11/3/16
11/3/13
3 yr+3 yr option
Memo 3755306
0.166666
7N
59W
17
SWSE
 
40
1.250000
50%
40%
3.12500%
Doris L. Poush, a widow
11/3/10
11/3/10
11/3/16
11/3/13
3 yr+3 yr option
Memo 3755306
0.166666
7N
59W
17
NWSW
 
40
1.250000
50%
40%
3.12500%
Doris L. Poush, a widow
11/3/10
11/3/10
11/3/16
11/3/13
3 yr+3 yr option
Memo 3755306
0.166666
         
320.00
10.000000
                                                         
7N
59W
17
NESE
 
40
1.250000
50%
40%
3.12500%
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
11/3/10
11/3/10
11/3/16
11/3/13
3 yr+3 yr option
Memo 3755307
0.166666
7N
59W
17
NWSW
 
40
1.250000
50%
40%
3.12500%
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
11/3/10
11/3/10
11/3/16
11/3/13
3 yr+3 yr option
Memo 3755307
0.166666
7N
59W
17
NESW
 
40
1.250000
50%
40%
3.12500%
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
11/3/10
11/3/10
11/3/16
11/3/13
3 yr+3 yr option
Memo 3755307
0.166666
7N
59W
17
SESW
 
40
1.250000
50%
40%
3.12500%
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
11/3/10
11/3/10
11/3/16
11/3/13
3 yr+3 yr option
Memo 3755307
0.166666
7N
59W
17
NWSE
 
40
1.250000
50%
40%
3.12500%
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
11/3/10
11/3/10
11/3/16
11/3/13
3 yr+3 yr option
Memo 3755307
0.166666
7N
59W
17
SESE
 
40
1.250000
50%
40%
3.12500%
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
11/3/10
11/3/10
11/3/16
11/3/13
3 yr+3 yr option
Memo 3755307
0.166666
7N
59W
17
SWSE
 
40
1.250000
50%
40%
3.12500%
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
11/3/10
11/3/10
11/3/16
11/3/13
3 yr+3 yr option
Memo 3755307
0.166666
7N
59W
17
SWSW
 
40
1.250000
50%
40%
3.12500%
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
11/3/10
11/3/10
11/3/16
11/3/13
3 yr+3 yr option
Memo 3755307
0.166666
          320.00 10.000000                      

 
Total    7450.297185 NET ACRES OF WHICH PEDCO IS BUYING A 50% WI IN
 


      3725.148593 NET ACRES TO PEDCO (AFTER APPLYING THE 50% WI)
 
 
57

--------------------------------------------------------------------------------

 
 
[img_a1.jpg]
 
58

--------------------------------------------------------------------------------

 
 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
EXHIBIT “B”
  
Forming part of Operating Agreement dated effective October 31, 2011, by and
between Condor Energy
Technology LLC, as Operator, and Esenjay Oil & Gas, Ltd. et al.,
as Non-Operators
 
WELL REPORTING REQUIREMENTS
Pacific Energy Development Corp.
 
 
 
WELL: ALL WELLS
FIELD: Nio Prospect (Also known as Indian Peaks Project)
LOCATION: Weld Counties, Colorado
 


Please send all Well Information noted below to the following:
 
Mail:
 
South Texas Reservoir Alliance LLC
C/O Kris Johnson or Sean Fitzgerald
1416 Campbell Rd, Building B, Suite 204
Houston, TX 77055
 
Email:
Kris.Johnson@STXRA.com
 
and
Sean.Fitzgerald@STXRA.com
 
Phone:
Kris Johnson at 713-854-8734
 
or
Sean Fitzgerald at 512-799-2622
 
Fax:
Attention Kris Johnson or Sean Fitzgerald at 281-815-2882


Well Information Requirements:
 

  1) Authorization for Expenditure (Including a detailed breakdown of all
tangible equipment
i.e.:casing, tubing, packers, pumps, wellheads, separators, heaters, tanks, etc.) (1 Copy).
        2) Drilling Permit, Drilling Contract, Final Location Plat, all
Regulatory Filings (Including Regulatory Body Permits, P&A and Completion Forms,
etc.), and any Environmental Assessments (1 Copy).         3)  Detailed,
Proposed and Final, Drilling and Completion Procedures (1 Copy).         4) 
Daily Operations Report for Drilling, Completion, Facility, Workover, Plugging or Other
Activities e-mailed or faxed by 9 AM Mountain Time the day following the
activity (1 Copy).         5) Daily Mud Log e-mailed or faxed by 9 AM Mountain
Time (1 Copy).         6)
Open Hole Logs(Including all Electric, Porosity,Triple Combos, Special
Logs,MWDs, LWDs,Computed Logs and Micrologs),Final 1 Logs, Final Mud Logs, DST
Reports, Fluid Sample Analysis, all types of Pressure Testing Reports (Including
all forms of RFTs) and any Core Analysis (Including Side Wall and Whole Cores)
(2 Field Copies, 2 Final Copies, 1 Electronic Copy (e-mailed or faxed), 1
electronic *.las or equivalent copy (e-mailed), and 1 hard electronic copy (CD
or USB Stick)).
        7) Casing Point Elections (1 Copy).         8)
Perforating Logs, Bond Logs (Including CBLs), Gamma Ray / Neutron and any other Wellbore
or Reservoir Evaluation Logs, all Production Logs, all other Logs, Stimulation Proposals,
Treatment Reports, any Testing Reports, Final Stimulation Summary Reports, and
any other Analysis (2 Field Copies, 2 Final Copies, 1 Electronic Copy (e-mailed
or faxed), 1 electronic
*.las or equivalent copy (e-mailed), and 1 hard electronic copy (CD or USB Stick)).
        9) Daily Production Reports until well is turned to sales (1 Electronic
Copy (e-mailed or faxed)). Production report must include a measurement of all
oil, gas, and water production along with a tubing pressure and casing pressure
reading for each day.

 
 
59

--------------------------------------------------------------------------------

 
 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 

  10)
Weekly Production Reports after well is turned to sales (1 Electronic Copy
(e-mailed or faxed)). Production report must include a measurement of all oil,
gas, and water production, along with a pressure reading for each day if
available.
        11)
Build Up Tests, Pressure Surveys, Other Pressure Data (Including BHPs and any
Third Party Evaluations), Deliverability Tests, Fluid Analysis (1 Final Copy, 1
Electronic Copy (e-mail or faxed), 1 Digital Copy *.txt format or equivalent).
        12) 
Land Correspondence, Operating Agreements, Title Opinions, Payout Notices, Pipeline
Contracts and all other Pertinent Contacts (1 Copy).         13) 
Twenty-Four Hour Notification prior to all Testing and Open Hole Logging during
Drilling Operations (By Phone, E-mail or Fax).
        14)
Twenty-Four Hour Notification prior to all Logging, Coring, DSTs, Abandonment
Operations, or Completion Operations (By Phone, E-mail or Fax).
        15)
Any other pertinent Notifications Including Gas or Oil Marketing Notifications
(By Phone, E- mail or Fax).

 
 
60

--------------------------------------------------------------------------------

 
 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

EXHIBIT “B” Continued
 
WELL REPORTING REQUIREMENTS
 
Esenjay Oil & Gas, Ltd.
 
 

WELL:  All Wells FIELD: PEDCO Nio Prospect LOCATION:  Weld County, Colorado

 
CONTACTS
 

Name  Department E-Mail Address  Home Phone Mobile Phone Connie Taylor
Engineering   taylor@epc-cc.com     Dale Alexander  Engineering  
alexander@epc-cc.com   361-994-7810  361-537-3311 Sil Bosch  Exploration
bosch@epc-cc.com     Eric Gardner  Exploration gardner@epc-cc.com 832-655-0934  
832-655-0934 Linda Schibi  Land/Legal/Marketing schibi@epc-cc.com 361-850-8304
361-815-9510 Howard Williams Financial  williams@epc-cc.com 361-643-6146  

 
OPERATIONS
 

Reports taylor@epc-cc.com Regulatory Forms taylor@epc-cc.com Spud/P&A
taylor@epc-cc.com

 
LOGGING
 

Notification   Dale Alexander   Sil Bosch   Eric Garder Mud Logs Sil Bosch Field
Logs (2)  Dale Alexander Final Logs (2) Connie Taylor Final 1" Logs (2) Connie
Taylor LAS Floppy (1) Connie Taylor Tests (2)  Connie Taylor Analysis (2) Connie
Taylor



 
61

--------------------------------------------------------------------------------

 
                                                                                                                     
EXHIBIT “B” Continued
 
LACY & CRAIN NOMINEE, LLC
 
R. LACY SERVICES, LTD.
LACY PROPERTIES, LTD.
LACY OPERATIONS, LTD.
RLI PROPERTIES, LLC.
CRAIN ENERGY, LTD.
CRAIN RESOURCES, LTD.
CEL PROPERTIES, LLC.
CRAIN II OIL & GAS, LTD.
CRAIN MARITAL TRUST #1
KEENER PROPERTIES, LLC
 
POST OFFICE BOX 2146
LONGVIEW, TEXAS  75606
 

PHONE: 903/758-8276   FACSIMILE: 903/758-5098

 
 
                                                                       
DATA REQUIREMENTS
 
Pacific Energy Development Corp.
Niobrara Project
Weld County, Colorado
 
PERSONNEL TO BE CONTACTED
 
Daily drilling, completion and/or workover reports by facsimile, e-mail or
telephone before 9:00 am to the attention of Deniece Barker at
dbarker@rlacyinc.com (e-mail) or 903/758-8276 (office phone).
 
Daily mudlogs to the attention of Shelley Wisenbaker at
swisenbaker@rlacyinc.com (e-mail) or 903/758-5098 (facsimile).
 
NOTIFICATION OF LOGGING, CORING, DSTs, ABANDONMENT OR COMPLETION (Minimum of 24
hours advance notice)CASING POINT ELECTION NOTICES SHOULD BE SENT TO THE
ATTENTION OF: ERIC SWANSON AND JAMEY WALKER @ 903/758-8276 OR 903/758-5098
(FACSIMILE).


PERSON TO CONTACT OFFICE PHONE HOME PHONE CELL PHONE        
Jamey Walker-Geologist 903/758-8276 903/663-6568 903/238-6808 Walter
Tehan-Engineer 903/758-8276  903/984-0441 903/431-2699

                                                                                                                                                                                                                      
NOTIFICATION OF GAS OR OIL MARKETS
 

Lacy Operations, LTD
Post Office Box 2146
Longview, Texas 75606
903/758-8276

 
DATA DISTRIBUTION
 
GENERAL, PROCEDURE, REGULATORY DATA
 

1   Complete copy of Drilling Program 1  
Copy Drilling Contract (Turnkey wells only) 1   Copy Location Plat 1  
Copy Regulatory Body Permits, P&A and/or Completion Forms, etc.

 
OPEN HOLE EVALUATION DATA  (Two total, not two per company.)
 

2   Copy Mud Log (Faxed or E-mailed Daily) 2   Open Hole Log (Final), including
well link access 2   DSTs and/or RFTs (Final) 2  
SWCs or Conventional Core Analysis

 
*Email all electronic versions of the above data to Jamey Walker at
jwalker@rlacyinc.com
 
CASED HOLE AND COMPLETION DATA (One total, not one per company.)
 

1   Detailed copy of Completion and/or Workover Procedures 1  
Perforating, CBL, GR-N and/or other Wellbore or Reservoir Evaluation Logs 1  
BHP Data (to include any third party evaluation) 1   Detailed breakdown of all
tangible equipment ie: casing, tubing, packers, pumps, well- heads, separators,
heaters, tanks, etc.

 
PLEASE SEND ADDITIONAL COPIES OF ALL ITEMS LISTED UNDER DATA DISTRIBUTION TO:
 
J:\Public\Production Dept\Data Requirements\Data Req.-D&C.wpd
 
 
 
 
62

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
WINN EXPLORATION CO., INC.
WELL INFORMATION REQUIREMENTS
PHONE AND ADDRESS LIST
 
1. 
Morning reports (including WEEKENDS and HOLIDAYS) on drilling wells faxed or
e-mailed by

 
8:30 A. M. (each day) including but not limited to well depth, mud log reports,
drill stem tests, core description, cumulative well costs and other pertinent
data to the following:
 
FAX TO:  361-844-6901 and 210-547-7918
OR e-mail to the following:
 

WinnExco@sbcglobal.net twinn49@winnexco.com swinn@winnexco.com
cawinn@winnexco.com mlayman@winnexco.com labillingsley@winnexco.com
mwcalley@winnexco.com rmurr@winnexco.com dboultinghouse@winnexco.com  

 
2. 
   1   Copy of the survey plat showing accurate location of the well.

 
3. 
   1   Copy of all forms furnished to any governmental authority.

 
4.
   2   Paper field prints and    2   paper final prints of all electrical
logging surveys.  These prints are to be addressed to:

 
VIA U. S. MAIL OR VIA OVERNIGHT DELIVERY
 
Winn Exploration Co., Inc.
800 N. Shoreline Blvd. 1900 North
Corpus Christi, Texas 78401
 
5. 
   1   Copies of all mud logs and/or sample logs.

 
6.
   1   Copy of all deviated hole surveys run &  the computed results for the
bottom hole location

 
7. 
   1   Copy of Well Prognosis prior to commencement of well.

 
8. 
   1   Set of samples across the pay zones, if requested, if caught.
   1 Set of core chips is requested, if requested, if cut.
   1 Copies of core descriptions, if sidewall cores are shot.

 
9.
   1   Copies of any drill stem test, formation test, core analysis, dip meter,
temperature survey and/or any other log or tests..

 
10. 
   1   Copy of completion report and/or plugging record.

 
11.
During completion and for    30    days after well has been placed on
production, daily reports of oil, water, and gas production.

 
12.
In the event Winn elects not to have a representative present during logging
operations, please follow the procedure outlined in Item 1 above and email
 or fax a copy of said log to Winn. Our fax numbers are (361) 844-6901 and (210)
547-7918. Our equipment is equipped with automatic speed adjustment. In the
event of a weekend or holiday please refer to the instructions above.

 
13. 
Phone List:

 

    Area Code (361)         E mail @    
Residence
   
Home Fax
   
Cell
 
winnexco.com
C.C. Winn - President
    853-9005       853-2282       815-6399    
Tom Winn - Geologist
    814-3934       814-3933       815-6392  
twinn49@
Southern Winn - Geologist
    855-3950       855-6480       815-6398  
swinn@
C. A. Winn
    855-7648       855-6875       765-2652  
cawinn@
Mike Layman - Geophy.
    985-8805               877-7622  
mlayman@
Larry Billingsley - Expl. Mgr
    991-5238       991-1079       816-7375  
labillingsley@
Michael Calley - VP
    994-7301       992-8050       688-6984  
mwcalley@
Rodney Murr - Oper. Mgr
                    510-8561  
rmurr@

 
 
63

--------------------------------------------------------------------------------

 



 [copas.jpg] COPAS 2005 Accounting Procedure
Recommended by COPAS, Inc.

 
Exhibit “ C ” 
ACCOUNTING PROCEDURE 
JOINT OPERATIONS
 
Attached to and made part
of  that certain Operating Agreement dated effective October 31, 2011, by and between Condor Energy
Technology LLC, as Operator, and Esenjay Oil & Gas, Ltd., et al., as
Non-Operators
 
I. GENERAL PROVISIONS
 
IF THE PARTIES FAIL TO SELECT EITHER ONE OF COMPETING ALTERNATIVE PROVISIONS, OR
SELECT ALL THE COMPETING ALTERNATIVE PROVISIONS, ALTERNATIVE 1 IN EACH SUCH
INSTANCE SHALL BE DEEMED TO HAVE BEEN ADOPTED BY THE PARTIES AS A RESULT OF ANY
SUCH OMISSION OR DUPLICATE NOTATION.
 
IN THE EVENT THAT ANY OPTIONAL PROVISION OF THIS ACCOUNTING PROCEDURE IS NOT
ADOPTED BY THE PARTIES TO THE AGREEMENT BY A TYPED, PRINTED OR HANDWRITTEN
INDICATION, SUCH PROVISION SHALL NOT FORM A PART OF THIS ACCOUNTING PROCEDURE,
AND NO INFERENCE SHALL BE MADE CONCERNING THE INTENT OF THE PARTIES IN SUCH
EVENT.
 
1.        DEFINITIONS
 
All terms used in this Accounting Procedure shall have the following meaning,
unless otherwise expressly defined in the Agreement:
 
“Affiliate” means for a person, another person that controls, is controlled by,
or is under common control with that person. In this definition, (a) control
means the ownership by one person, directly or indirectly, of more than fifty
percent (50%) of the voting securities of a corporation or, for other persons,
the equivalent ownership interest (such as partnership interests), and (b)
“person” means an individual, corporation, partnership, trust, estate,
unincorporated organization, association, or other legal entity.
 
“Agreement” means the  operating agreement, farmout agreement, or  other
contract between the  Parties to  which this Accounting Procedure is attached.
 
“Controllable Material” means Material that, at the time of acquisition or
disposition by the Joint Account, as applicable, is so classified in the
Material Classification Manual most recently recommended by the Council of
Petroleum Accountants Societies (COPAS).
 
“Equalized Freight” means the procedure of charging transportation cost to the
Joint Account based upon the distance from the nearest Railway Receiving Point
to the property.
 
“Excluded Amount” means a specified excluded trucking amount most recently
recommended by COPAS.
 
“Field Office” means a structure, or portion of a structure, whether a temporary
or permanent installation, the primary function of which is to directly serve
daily operation and maintenance activities of the Joint Property and which
serves as a staging area for directly chargeable field personnel.
 
“First Level Supervision” means those employees whose primary function in Joint
Operations is the direct oversight of the Operator’s field employees and/or
contract labor directly employed On-site in a field operating capacity. First
Level Supervision functions may include, but are not limited to:
 
•   Responsibility for  field  employees  and  contract labor  engaged
in  activities that  can  include  field  operations, maintenance, construction,
well remedial work, equipment movement and drilling
•   Responsibility for day-to-day direct oversight of rig operations
•   Responsibility for day-to-day direct oversight of construction operations
•   Coordination of job priorities and approval of work procedures
•   Responsibility for optimal resource utilization (equipment, Materials,
personnel)
•   Responsibility for meeting production and field operating expense targets
•   Representation of the Parties in local matters involving community, vendors,
regulatory agents and landowners, as an incidental part of the supervisor’s
operating responsibilities
•   Responsibility for all emergency responses with field staff
•   Responsibility for implementing safety and environmental practices
•   Responsibility for field adherence to company policy
•   Responsibility for employment decisions and performance appraisals for field
personnel
•   Oversight of sub-groups for field functions such as electrical, safety,
environmental, telecommunications, which may have group or team leaders.
 
 “Joint Account” means the account showing the charges paid and credits received
in the conduct of the Joint Operations that are to be shared by the Parties, but
does not include proceeds attributable to hydrocarbons and by-products produced
under the Agreement.
 
“Joint  Operations”
 means  all  operations  necessary  or  proper  for  the  exploration,  appraisal,  development,  production,  protection, maintenance,
repair, abandonment, and restoration of the Joint Property.
 
COPYRIGHT © 2005 by Council of Petroleum Accountants Societies, Inc. (COPAS)
1

--------------------------------------------------------------------------------

 
 

[copas.jpg] COPAS 2005 Accounting Procedure
Recommended by COPAS, Inc.

 
“Joint Property” means the real and personal property subject to the Agreement.
 
“Laws” means any laws, rules, regulations, decrees, and orders of the United
States of America or any state thereof and all other governmental bodies,
agencies, and other authorities having jurisdiction over or affecting the
provisions contained in or the transactions contemplated by the Agreement or the
Parties and their operations, whether such laws now exist or are hereafter
amended, enacted, promulgated or issued.
 
“Material” means personal property, equipment, supplies, or consumables acquired
or held for use by the Joint Property.
 
“Non-Operators” means the Parties to the Agreement other than the Operator.
 
“Off-site” means any location that is not considered On-site as defined in this
Accounting Procedure.
 
“On-site” means on the Joint Property when in direct conduct of Joint
Operations. The term “On-site” shall also include that portion
of fabrication yards, and staging areas from which Joint Operations are conducted, or other
facilities that directly control equipment on the Joint Property, regardless of
whether such facilities are owned by the Joint Account.
 
“Operator” means the Party designated pursuant to the Agreement to conduct the
Joint Operations.
 
“Parties” means legal entities signatory to the Agreement or their successors
and assigns. Parties shall be referred to individually as “Party.”
 
“Participating Interest” means the percentage of the costs and risks of
conducting an operation under the Agreement that a Party agrees, or is otherwise
obligated, to pay and bear.
 
“Participating Party” means a Party that approves a proposed operation or
otherwise agrees, or becomes liable, to pay and bear a share of the costs and
risks of conducting an operation under the Agreement.
 
“Personal Expenses” means reimbursed costs for travel and temporary living
expenses.
 
“Railway Receiving Point” means the railhead nearest the Joint Property for
which freight rates are published, even though an actual railhead may not exist.
 
“Supply Store” means a recognized source or common stock point for a given
Material item.
 
“Technical Services” means services providing specific engineering, geoscience,
or other professional skills, such as those performed by engineers, geologists,
geophysicists, and technicians, required to handle specific operating conditions
and problems for the benefit of Joint Operations; provided, however, Technical
Services shall not include those functions specifically identified as overhead
under the second paragraph of the introduction of Section III (Overhead).
Technical Services may be provided by the Operator, Operator’s Affiliate,
Non-Operator, Non-Operator Affiliates, and/or third parties.
 
2.        STATEMENTS AND BILLINGS
 
The Operator shall bill Non-Operators on or before the last day of the month for
their proportionate share of the Joint Account for the preceding month. Such
bills shall be accompanied by statements that identify the AFE (authority for
expenditure), lease or facility, and all charges and credits summarized by
appropriate categories of investment and expense. Controllable Material shall be
separately identified and fully described in detail, or at the Operator’s
option, Controllable Material may be summarized by major Material
classifications. Intangible drilling costs, audit adjustments, and unusual
charges and credits shall be separately and clearly identified.
 
The Operator may make available to Non-Operators any statements and bills
required under Section I.2 and/or Section I.3.A (Advances and Payments by the
Parties) via email, electronic data interchange, internet websites or other
equivalent electronic media in lieu of paper copies. The Operator shall provide
the Non-Operators instructions and any necessary information to access and
receive the statements and bills within the timeframes specified herein. A
statement or billing shall be deemed as delivered twenty-four (24) hours
(exclusive of weekends and holidays) after the Operator notifies the
Non-Operator that the statement or billing is available on the website and/or
sent via email or electronic data interchange transmission. Each Non-Operator
individually shall elect to receive statements and billings electronically, if
available from the Operator, or request paper copies. Such election may be
changed upon thirty (30) days prior written notice to the Operator.

 
COPYRIGHT © 2005 by Council of Petroleum Accountants Societies, Inc. (COPAS)
2

--------------------------------------------------------------------------------

 
 

[copas.jpg] COPAS 2005 Accounting Procedure
Recommended by COPAS, Inc.


3.        ADVANCES AND PAYMENTS BY THE PARTIES
 
A.         
Unless otherwise provided for in the Agreement, the Operator may require the
Non-Operators to advance their share of the estimatedcash outlay for the
succeeding month’s operations within fifteen (15) days after receipt of the
advance request or by the first day of the month for which the advance is
required, whichever is later. The Operator shall adjust each monthly billing to
reflect advances received from the Non-Operators for such month. If a refund is
due, the Operator shall apply the amount to be refunded to the subsequent
month’s billing or advance, unless the Non-Operator sends the Operator a written
request for a cash refund. The Operator shall remit the refund to the
Non-Operator within fifteen (15) days of receipt of such written request.

 
B.         
Except as provided below, each Party shall pay its proportionate share of all
bills in full within  thirty (30) days of receipt date. If payment is not made
within such time, the unpaid balance shall bear interest compounded monthly at
the prime rate in effect at Bank of America  Corpus Christi on the first day of
each month the payment is delinquent, plus one percent (1%), per annum, or the
maximum contract rate permitted by the applicable usury Laws governing the Joint
Property, whichever is the lesser, plus attorneys fees, court costs, and other
costs in connection with the collection of unpaid amounts. If Bank of America 
Corpus Christi ceases to exist or provide the prime rate, the unpaid balance
shall bear interest compounded monthly at the prime rate published by the
Federal Reserve plus three percent (3%), per annum. Interest shall begin
accruing on the first day of the month in which the payment was due. Payment
shall not be reduced or delayed as a result of inquiries or anticipated credits
unless the Operator has agreed. Notwithstanding the foregoing, the Non-Operator
may reduce payment, provided it furnishes documentation and explanation to the
Operator at the time payment is made, to the extent such reduction is caused by:

 
(1)        
being billed at an incorrect working interest or Participating Interest that is
higher than such Non-Operator’s actual working interest or Participating
Interest, as applicable; or

 
(2)        
being billed for a project or AFE requiring approval of the Parties under the
Agreement that the Non-Operator has not approvedor is not otherwise obligated to
pay under the Agreement; or

 
(3)        
being billed for a property in which the Non-Operator no longer owns a working
interest, provided the Non-Operator has furnished the Operator a copy of the
recorded assignment or letter in-lieu. Notwithstanding the foregoing, the
Non-Operator shall remain responsible for paying bills attributable to the
interest it sold or transferred for any bills rendered during the thirty (30)
day period following the Operator’s receipt of such written notice; or

 
(4)        
charges outside the adjustment period, as provided in Section I.4 (Adjustments).

 
4.        ADJUSTMENTS
 
A.         
Payment of any such bills shall not prejudice the right of any Party to protest
or question the correctness thereof; however, all billsand statements, including
payout statements, rendered during any calendar year shall conclusively be
presumed to be true and correct, with respect only to expenditures, after
twenty-four (24) months following the end of any such calendar year, unless
within said period a Party takes specific detailed written exception thereto
making a claim for adjustment. The Operator shall provide a response to all
written exceptions, whether or not contained in an audit report, within the time
periods prescribed in Section I.5 (Expenditure Audits).

 
B.         
All adjustments initiated by the Operator, except those described in items (1)
through (4) of this Section I.4.B, are limited to thetwenty-four (24) month
period following the end of the calendar year in which the original charge
appeared or should have appeared on the Operator’s Joint Account statement or
payout statement. Adjustments that may be made beyond the twenty-four (24) month
period are limited to adjustments resulting from the following:

 
(1)        
a physical inventory of Controllable Material as provided for in Section V
(Inventories of Controllable Material), or

 
(2)        
an offsetting entry (whether in whole or in part) that is the direct result of a
specific joint interest audit exception granted by theOperator relating to
another property, or

 
(3)        
a government/regulatory audit, or

 
(4)        
a working interest ownership or Participating Interest adjustment.

 
5.        EXPENDITURE AUDITS
 
A.         
A Non-Operator, upon written notice to the Operator and all other Non-Operators,
shall have the right to audit the Operator’saccounts and records relating to the
Joint Account within the twenty-four (24) month period following the end of such
calendar year in which such bill was rendered; however, conducting an audit
shall not extend the time for the taking of written exception to and the
adjustment of accounts as provided for in Section I.4 (Adjustments). Any Party
that is subject to payout accounting under the Agreement shall have the right to
audit the accounts and records of the Party responsible for preparing the payout
statements, or of the Party furnishing information to the Party responsible for
preparing payout statements. Audits of payout accounts may include the volumes
of hydrocarbons produced and saved and proceeds received for such hydrocarbons
as they pertain to payout accounting required under the Agreement. Unless
otherwise provided in the Agreement, audits of a payout account shall be
conducted within the twenty-four (24) month period following the end of the
calendar year in which the payout statement was rendered.
 
Where there are two or more Non-Operators, the Non-Operators shall make every
reasonable effort to conduct a joint audit in a manner that will result in a
minimum of inconvenience to the Operator. The Operator shall bear no portion of
the Non-Operators audit cost incurred under this paragraph unless agreed to by
the Operator. The audits shall not be conducted more than once each year without
prior approval of the Operator, except upon the resignation or removal of the
Operator, and shall be made at the expense of those Non-Operators approving such
audit.

 


COPYRIGHT © 2005 by Council of Petroleum Accountants Societies, Inc. (COPAS)
3

--------------------------------------------------------------------------------

 



[copas.jpg] COPAS 2005 Accounting Procedure
Recommended by COPAS, Inc.

 
 

 
The Non-Operator leading the audit (hereinafter “lead audit company”) shall
issue the audit report within ninety (90) days after completion of the audit
testing and analysis; however, the ninety (90) day time period shall not extend
the twenty-four (24) month requirement for taking specific detailed written
exception as required in Section I.4.A (Adjustments) above. All claims shall be
supported with sufficient documentation.
 
A timely filed written exception or audit report containing written exceptions
(hereinafter “written exceptions”) shall, with respect to the claims made
therein, preclude the Operator from asserting a statute of limitations defense
against such claims, and the Operator hereby waives its right to assert any
statute of limitations defense against such claims for so long as any
Non-Operator continues to comply with the deadlines for resolving exceptions
provided in this Accounting Procedure. If the Non-Operators fail to comply with
the additional deadlines in Section I.5.B or I.5.C, the Operator’s waiver of its
rights to assert a statute of limitations defense against the claims brought by
the Non-Operators shall lapse, and such claims shall then be subject to the
applicable statute of limitations, provided that such waiver shall not lapse in
the event that the Operator has failed to comply with the deadlines in Section
I.5.B or I.5.C.

 
B.         
The Operator shall provide a written response to all exceptions in an audit
report within one hundred eighty (180) days after Operator receives such report.
Denied exceptions should be accompanied by a substantive response. If the
Operator fails to provide substantive response to an exception within this one
hundred eighty (180) day period, the Operator will owe interest on that
exception or portion thereof, if ultimately granted, from the date it received
the audit report. Interest shall be calculated using the rate set forth in
Section I.3.B (Advances and Payments by the Parties).

 
C.         
The lead audit company shall reply to the Operator’s response to an audit report
within ninety (90) days of receipt, and the Operatorshall reply to the lead
audit company’s follow-up response within ninety (90) days of receipt; provided,
however, each Non-Operator shall have the right to represent itself if it
disagrees with the lead audit company’s position or believes the lead audit
company is not adequately fulfilling its duties. Unless otherwise provided for
in Section I.5.E, if the Operator fails to provide substantive response to an
exception within this ninety (90) day period, the Operator will owe interest on
that exception or portion thereof, if ultimately granted, from the date it
received the audit report. Interest shall be calculated using the rate set forth
in Section I.3.B (Advances and Payments by the Parties).

 
D.         
If any Party fails to meet the deadlines in Sections I.5.B or I.5.C or if any
audit issues are outstanding fifteen (15) months afterOperator receives the
audit report, the Operator or any Non-Operator participating in the audit has
the right to call a resolution meeting, as set forth in this Section I.5.D or it
may invoke the dispute resolution procedures included in the Agreement, if
applicable. The meeting will require one month’s written notice to the Operator
and all Non-Operators participating in the audit. The meeting shall be held at
the Operator’s office or mutually agreed location, and shall be attended by
representatives of the Parties with authority to resolve such outstanding
issues. Any Party who fails to attend the resolution meeting shall be bound by
any resolution reached at the meeting. The lead audit company will make good
faith efforts to coordinate the response and positions of the Non-Operator
participants throughout the resolution process; however, each Non-Operator shall
have the right to represent itself. Attendees will make good faith efforts to
resolve outstanding issues, and each Party will be required to present
substantive information supporting its position. A resolution meeting may be
held as often as agreed to by the Parties. Issues unresolved at one meeting may
be discussed at subsequent meetings until each such issue is resolved.
 
If the Agreement contains no dispute resolution procedures and the audit issues
cannot be resolved by negotiation, the dispute shall be submitted to mediation.
In such event, promptly following one Party’s written request for mediation, the
Parties to the dispute shall choose a mutually acceptable mediator and share the
costs of mediation services equally. The Parties shall each have present at the
mediation at least one individual who has the authority to settle the dispute.
The Parties shall make reasonable efforts to ensure that the mediation commences
within sixty (60) days of the date of the mediation request. Notwithstanding the
above, any Party may file a lawsuit or complaint (1) if the Parties are unable
after reasonable efforts, to commence mediation within sixty (60) days of the
date of the mediation request, (2) for statute of limitations reasons, or (3) to
seek a preliminary injunction or other provisional judicial relief, if in its
sole judgment an injunction or other provisional relief is necessary to avoid
irreparable damage or to preserve the status quo. Despite such action, the
Parties shall continue to try to resolve the dispute by mediation.

 
E.        
o(Optional Provision  Forfeiture Penalties)
If the Non-Operators fail to meet the deadline in Section I.5.C, any unresolved
exceptions that were not addressed by the Non- Operators within one (1) year
following receipt of the last substantive response of the Operator shall be
deemed to have been withdrawn by the Non-Operators. If the Operator fails to
meet the deadlines in Section I.5.B or I.5.C, any unresolved exceptions that
were not addressed by the Operator within one (1) year following receipt of the
audit report or receipt of the last substantive response of the Non-Operators,
whichever is later, shall be deemed to have been granted by the Operator and
adjustments shall be made, without interest, to the Joint Account.

 
6.        APPROVAL BY PARTIES
 
A.         
GENERAL MATTERS
 
Where an approval or other agreement of the Parties or Non-Operators is
expressly required under other Sections of this Accounting Procedure
and if the Agreement to which this Accounting Procedure is attached contains no contrary
provisions in regard thereto, the Operator shall notify all Non-Operators of the
Operator’s proposal and the agreement or approval of a majority in interest of
the Non-Operators shall be controlling on all Non-Operators.

 
 
COPYRIGHT © 2005 by Council of Petroleum Accountants Societies, Inc. (COPAS)
4

--------------------------------------------------------------------------------

 



[copas.jpg] COPAS 2005 Accounting Procedure
Recommended by COPAS, Inc.

 
 

 
This Section I.6.A applies to specific situations of limited duration where a
Party proposes to change the accounting for charges from that prescribed in this
Accounting Procedure. This provision does not apply to amendments to this
Accounting Procedure, which are covered by Section I.6.B.

 
B.         
AMENDMENTS
 
If the Agreement to which this Accounting Procedure is attached contains no
contrary provisions in regard thereto, this Accounting Procedure can be amended
by an affirmative vote of Parties, one of which is the Operator, having a
combined working interest of at least fifty
percent (50%), which approval shall be binding on all Parties, provided,
however, approval of at least one (1) Non-Operator shall be required.

 
C.         
AFFILIATES
 
For the purpose of administering the voting procedures of Sections I.6.A and
I.6.B, if Parties to this Agreement are Affiliates of each other, then such
Affiliates shall be combined and treated as a single Party having the combined
working interest or Participating Interest of such Affiliates.
 
For the purposes of administering the voting procedures in Section I.6.A, if a
Non-Operator is an Affiliate of the Operator, votes under Section I.6.A shall
require the majority in interest of the Non-Operator(s) after excluding the
interest of the Operator’s Affiliate.

 
II. DIRECT CHARGES
 
The Operator shall charge the Joint Account with the following items:
 
1.        RENTALS AND ROYALTIES
 
Lease rentals and royalties paid by the Operator, on behalf of all Parties, for
the Joint Operations.
 
2.        LABOR
 
A.         
Salaries  and  wages,  including  incentive  compensation programs  as  set 
forth  in  COPAS  MFI-37  (“Chargeability of  IncentiveCompensation Programs”),
for:

 
(1)        
Operator’s field employees directly employed On-site in the conduct of Joint
Operations,

 
(2)        
Operator’s employees directly employed on, or other facilities serving the Joint
Property if such costs are not charged under Section II.6
(Equipment and Facilities Furnished by Operator) or are not a function covered
under Section III (Overhead),

 
(3)        
Operator’s employees providing First Level Supervision,

 
(4)        
Operator’s employees providing On-site Technical Services for the Joint Property
if such charges are excluded from theoverhead rates in Section III (Overhead),

 
(5)        
Operator’s employees providing Off-site Technical Services for the Joint
Property if such charges are excluded from theoverhead rates in Section III
(Overhead).

 

 
Charges for the Operator’s employees identified in Section II.2.A may be made
based on the employee’s actual salaries and wages,or in lieu thereof, a day rate
representing the Operator’s average salaries and wages of the employee’s
specific job category.

 

 
Charges for personnel chargeable under this Section II.2.A who are foreign
nationals shall not exceed comparable compensation paid to an equivalent U.S.
employee pursuant to this Section II.2, unless otherwise approved by the Parties
pursuant to Section I.6.A (General Matters).

 
B.         
Operator’s cost of holiday, vacation, sickness, and disability benefits, and
other customary allowances paid to employees whosesalaries and wages are
chargeable to the Joint Account under Section II.2.A, excluding severance
payments or other termination allowances. Such costs under this Section II.2.B
may be charged on a “when and as-paid basis” or by “percentage assessment” on
the amount of salaries and wages chargeable to the Joint Account under Section
II.2.A. If percentage assessment is used, the rate shall be based on the
Operator’s cost experience.

 
C.         
Expenditures  or  contributions  made  pursuant  to  assessments  imposed  by 
governmental  authority  that  are  applicable  to 
costschargeable to the Joint Account under Sections II.2.A and B.

 
COPYRIGHT © 2005 by Council of Petroleum Accountants Societies, Inc. (COPAS)
5

--------------------------------------------------------------------------------

 



[copas.jpg] COPAS 2005 Accounting Procedure
Recommended by COPAS, Inc.

 

D.         
Personal Expenses of personnel whose salaries and wages are chargeable to the
Joint Account under Section II.2.A when theexpenses are incurred in connection
with directly chargeable activities.

 
E.          
Reasonable relocation costs incurred in transferring to the Joint Property
personnel whose salaries and wages are chargeable to theJoint Account under
Section II.2.A. Notwithstanding the foregoing, relocation costs that result from
reorganization or merger of a Party, or   that are for the primary benefit of
the Operator, shall not be chargeable to the Joint Account. Extraordinary
relocation costs, such as those incurred as a result of transfers from remote
locations, such as Alaska or overseas, shall not be charged to the Joint Account
unless approved by the Parties pursuant to Section I.6.A (General Matters).

 
F.          
Training costs as specified in COPAS MFI-35 (“Charging of Training Costs to the
Joint Account”) for personnel whose salaries andwages are chargeable under
Section II.2.A. This training charge shall include the wages, salaries, training
course cost, and Personal Expenses incurred during the training session. The
training cost shall be charged or allocated to the property or properties
directly benefiting from the training. The cost of the training course shall not
exceed prevailing commercial rates, where such rates are available.

 
G.          
Operator’s current cost of established plans for employee benefits, as described
in COPAS MFI-27 (“Employee Benefits Chargeableto Joint Operations and Subject to
Percentage Limitation”), applicable to the Operator’s labor costs chargeable to
the Joint Account under Sections II.2.A and B based on the Operator’s actual
cost not to exceed the employee benefits limitation percentage most recently
recommended by COPAS.

 
H.         
Award payments to employees, in accordance with COPAS MFI-49 (“Awards to
Employees and Contractors”) for personnel whosesalaries and wages are chargeable
under Section II.2.A.

 
3.        MATERIAL
 
Material purchased or furnished by the Operator for use on the Joint Property in
the conduct of Joint Operations as provided under Section IV (Material
Purchases, Transfers, and Dispositions). Only such Material shall be purchased
for or transferred to the Joint Property as may be required for immediate use or
is reasonably practical and consistent with efficient and economical operations.
The accumulation of surplus stocks shall be avoided.
 
4.        TRANSPORTATION
 
A.         
Transportation of the Operator’s, Operator’s Affiliate’s, or contractor’s
personnel necessary for Joint Operations.

 
B.          
Transportation of Material between the Joint Property and another property, or
from the Operator’s warehouse or other storage pointto the Joint Property, shall
be charged to the receiving property using one of the methods listed below.
Transportation of Material from the Joint Property to the Operator’s warehouse
or other storage point shall be paid for by the Joint Property using one of the
methods listed below:

 
(1)        
If the actual trucking charge is less than or equal to the Excluded Amount the
Operator may charge actual trucking cost or atheoretical charge from the Railway
Receiving Point to the Joint Property. The basis for the theoretical charge is
the per hundred weight charge plus fuel surcharges from the Railway Receiving
Point to the Joint Property.. The Operator shall consistently apply the selected
alternative.

 
(2)        
If the actual trucking charge is greater than the Excluded Amount, the Operator
shall charge Equalized Freight. Accessorialcharges such as loading and unloading
costs, split pick-up costs, detention, call out charges, and permit fees shall
be charged directly to the Joint Property and shall not be included when
calculating the Equalized Freight.

 
5.        SERVICES
 
The cost of contract services, equipment, and utilities used in the conduct of
Joint Operations, except for contract services, equipment, and utilities covered
by Section III (Overhead), or Section II.7 (Affiliates), or excluded under
Section II.9 (Legal Expense). Awards paid to contractors shall be chargeable
pursuant to COPAS MFI-49 (“Awards to Employees and Contractors”).
 
The costs of third party Technical Services are chargeable to the extent
excluded from the overhead rates under Section III (Overhead).
 
6.        EQUIPMENT AND FACILITIES FURNISHED BY OPERATOR
 
In the absence of a separately negotiated agreement, equipment and facilities
furnished by the Operator will be charged as follows:
 
A.         
The Operator shall charge the Joint Account for use of Operator-owned equipment
and facilities, including but not limited toproduction facilities, and Field
Offices, at rates commensurate with the costs of ownership and operation. The
cost of Field Offices shall be chargeable to the extent the Field Offices
provide direct service to personnel who are chargeable pursuant to Section
II.2.A (Labor). Such rates may include labor, maintenance, repairs, other
operating expense, insurance, taxes, depreciation using straight line
depreciation method, and interest on gross investment less accumulated
depreciation not to exceed twelve percent (12%) per annum; provided, however,
depreciation shall not be charged when the equipment and facilities investment
have been fully depreciated. The rate may include an element of the estimated
cost for abandonment, reclamation, and dismantlement. Such rates shall not
exceed the average commercial rates currently prevailing in the immediate area
of the Joint Property.

 
COPYRIGHT © 2005 by Council of Petroleum Accountants Societies, Inc. (COPAS)
6

--------------------------------------------------------------------------------

 



[copas.jpg] COPAS 2005 Accounting Procedure
Recommended by COPAS, Inc.

 
 
B.          
In lieu of charges in Section II.6.A above, the Operator may elect to use
average commercial rates prevailing in the immediate areaof the Joint Property,
less twenty percent (20%). If equipment and facilities are charged under this
Section II.6.B, the Operator shall adequately document and support commercial
rates and shall periodically review and update the rate and the supporting
documentation. For automotive equipment, the Operator may elect to use rates
published by the Petroleum Motor Transport Association (PMTA) or such other
organization recognized by COPAS as the official source of rates.

 
7.        AFFILIATES
 
A.         
Charges for an Affiliates goods and/or services used in operations requiring an
AFE or other authorization from the Non-Operators may be made without the
approval of the Parties provided (i) the Affiliate is identified and the
Affiliate goods and services are specifically detailed in the approved AFE or
other authorization, and (ii) the total costs for such Affiliates goods and
services billed to such individual project do not exceed $100,000.00 If the
total costs for an Affiliates goods and services charged to such individual
project are not specifically detailed in the approved AFE or authorization or
exceed such amount, charges for such Affiliate shall require approval of the
Parties, pursuant to Section I.6.A (General Matters).

 
B.         
For an Affiliate’s goods and/or services used in operations not requiring an AFE
or other authorization from the Non-Operators,charges for such Affiliate’s goods
and services shall require approval of the Parties, pursuant to Section I.6.A
(General Matters), if the charges exceed $ 50,000.00in a given calendar year.

 
C.         
The cost of the Affiliate’s goods or services shall not exceed average
commercial rates prevailing in the area of the Joint Property,unless
the  Operator obtains the  Non-Operators’ approval of  such  rates.
The  Operator shall adequately document and  support
commercial  rates  and  shall  periodically  review  and  update  the  rate  and  the  supporting  documentation;  provided,  however,
documentation of commercial rates shall not be required if the Operator obtains
Non-Operator approval of its Affiliate’s rates or charges prior to billing
Non-Operators for such Affiliate’s goods and services. Notwithstanding the
foregoing, direct charges for Affiliate-owned communication facilities or
systems shall be made pursuant to Section II.12 (Communications).
 
If the Parties fail to designate an amount in Sections II.7.A or II.7.B, in each
instance the amount deemed adopted by the Parties as a result of such omission
shall be the amount established as the Operator’s expenditure limitation in the
Agreement. If the Agreement does not contain an Operator’s expenditure
limitation, the amount deemed adopted by the Parties as a result of such
omission shall be zero dollars ($ 0.00).

 
8.        DAMAGES AND LOSSES TO JOINT PROPERTY
 
All costs or expenses necessary for the repair or replacement of Joint Property
resulting from damages or losses incurred, except to the extent such damages or
losses result from a Party’s or Parties’ gross negligence or willful misconduct,
in which case such Party or Parties shall be solely liable.
 
The Operator shall furnish the Non-Operator written notice of damages or losses
incurred as soon as practicable after a report has been received by the
Operator.
 
9.        LEGAL EXPENSE
 
Recording fees  and  costs of  handling, settling, or  otherwise discharging
litigation, claims, and  liens  incurred in  or  resulting from operations under
the Agreement, or  necessary to protect or recover the Joint Property, to the
extent permitted under the Agreement. Costs of the Operator’s or Affiliate’s
legal staff or outside attorneys, including fees and expenses, are not
chargeable unless approved by the Parties pursuant to Section I.6.A
(General Matters) or otherwise provided for in the Agreement.
 
Notwithstanding the foregoing paragraph, costs for procuring abstracts, fees
paid to outside attorneys for title examinations (including preliminary,
supplemental, shut-in royalty opinions, division order title opinions), and
curative work shall be chargeable to the extent permitted as a direct charge in
the Agreement.
 
10.      TAXES AND PERMITS
 
All taxes and permitting fees of every kind and nature, assessed or levied upon
or in connection with the Joint Property, or the production therefrom, and which
have been paid by the Operator for the benefit of the Parties, including
penalties and interest, except to the extent the penalties and interest result
from the Operator’s gross negligence or willful misconduct.
 
If ad valorem taxes paid by the Operator are based in whole or in part upon
separate valuations of each Party’s working interest, then notwithstanding any
contrary provisions, the charges to the Parties will be made in accordance with
the tax value generated by each Party’s working interest.
 
COPYRIGHT © 2005 by Council of Petroleum Accountants Societies, Inc. (COPAS)
7

--------------------------------------------------------------------------------

 



[copas.jpg] COPAS 2005 Accounting Procedure
Recommended by COPAS, Inc.

 
 
Costs of tax consultants or advisors, the Operator’s employees, or Operator’s
Affiliate employees in matters regarding ad valorem or other tax matters, are
not permitted as direct charges unless approved by the Parties pursuant to
Section I.6.A (General Matters).
 
Charges to the Joint Account resulting from sales/use tax audits, including
extrapolated amounts and penalties and interest, are permitted, provided the
Non-Operator shall be allowed to review the invoices and other underlying source
documents which served as the basis for tax charges and to determine that the
correct amount of taxes were charged to the Joint Account. If the Non-Operator
is not permitted to review such documentation, the sales/use tax amount shall
not be directly charged unless the Operator can conclusively document the amount
owed by the Joint Account.
 
11.     INSURANCE
 
Net premiums paid for insurance required to be carried for Joint Operations for
the protection of the Parties. If Joint Operations are conducted at locations
where the Operator acts as self-insurer in regard to its worker’s compensation
and employer’s liability insurance obligation, the Operator shall charge the
Joint Account manual rates for the risk assumed in its self-insurance program as
regulated by the jurisdiction governing the Joint Property. In the case of
offshore operations in federal waters, the manual rates of the adjacent state
shall be used for personnel performing work On-site, and such rates shall be
adjusted for offshore operations by the U.S. Longshoreman and Harbor Workers
(USL&H) or Jones Act surcharge, as appropriate.
 
12.     COMMUNICATIONS
 
Costs of acquiring, leasing, installing, operating, repairing, and maintaining
communication facilities or systems, including satellite, radio and microwave
facilities, between the Joint Property and the Operator’s office(s) directly
responsible for field operations in accordance with the provisions of COPAS
MFI-44 (“Field Computer and Communication Systems”). If the communications
facilities or systems serving the Joint Property are Operator-owned, charges to
the Joint Account shall be made as provided in Section II.6 (Equipment and
Facilities Furnished by Operator). If the communication facilities or systems
serving the Joint Property are owned by the Operator’s Affiliate, charges to the
Joint Account shall not exceed average commercial rates prevailing in the area
of the Joint Property. The Operator
shall  adequately  document  and  support  commercial  rates  and  shall  periodically  review  and  update  the  rate  and  the  supporting
documentation.
 
13.     ECOLOGICAL, ENVIRONMENTAL, AND SAFETY
 
Costs incurred for Technical Services and drafting to comply with ecological,
environmental and safety Laws or standards recommended by Occupational Safety
and  Health Administration (OSHA) or  other  regulatory authorities. All  other
labor and  functions incurred for ecological, environmental and safety matters,
including management, administration,  and permitting, shall be covered by
Sections II.2 (Labor), II.5 (Services), or Section III (Overhead), as
applicable.
 
Costs to provide or have available pollution containment and removal equipment
plus actual costs of control and cleanup and resulting responsibilities of oil
and other spills as well as discharges from permitted outfalls as required by
applicable Laws, or other pollution containment and removal equipment deemed
appropriate by the Operator for prudent operations, are directly chargeable.
 
14.     ABANDONMENT AND RECLAMATION
 
Costs incurred for abandonment and reclamation of the Joint Property, including
costs required by lease agreements or by Laws.
 
15.     OTHER EXPENDITURES
 
Any other expenditure not covered or dealt with in the foregoing provisions of
this Section II (Direct Charges), or in Section III (Overhead) and which is of
direct benefit to the Joint Property and is incurred by the Operator in the
necessary and proper conduct of the Joint Operations. Charges made under this
Section II.15 shall require approval of the Parties, pursuant to Section I.6.A
(General Matters).
 
III. OVERHEAD
 
As compensation for costs not specifically identified as chargeable to the Joint
Account pursuant to Section II (Direct Charges), the Operator shall charge the
Joint Account in accordance with this Section III.
 
Functions included in the overhead rates regardless of whether performed by the
Operator, Operator’s Affiliates or third parties and regardless of location,
shall include, but not be limited to, costs and expenses of:
 
•   warehousing, other than for warehouses that are jointly owned under this
Agreement
•   design and drafting (except when allowed as a direct charge under Sections
II.13, III.1.A(ii), and III.2, Option B)
•   inventory costs not chargeable under Section V
(Inventories of Controllable Material)
•   procurement
•   administration
•   accounting and auditing
•   gas dispatching and gas chart integration
 
COPYRIGHT © 2005 by Council of Petroleum Accountants Societies, Inc. (COPAS)
8

--------------------------------------------------------------------------------

 



[copas.jpg] COPAS 2005 Accounting Procedure
Recommended by COPAS, Inc.


 
•   human resources
•   management
•   supervision not directly charged under Section II.2 (Labor)
•   legal services not directly chargeable under Section II.9 (Legal Expense)
•   taxation, other than those costs identified as directly chargeable under
Section II.10 (Taxes and Permits)
•   preparation  and  monitoring  of  permits  and  certifications;  preparing  regulatory  reports;  appearances  before  or  meetings  with
governmental agencies or other authorities having jurisdiction over the Joint
Property, other than On-site inspections; reviewing, interpreting, or submitting
comments on or lobbying with respect to Laws or proposed Laws.
 
Overhead charges shall include the salaries or wages plus applicable payroll
burdens, benefits, and Personal Expenses of personnel performing overhead
functions, as well as office and other related expenses of overhead functions.
 
1.        OVERHEAD—DRILLING AND PRODUCING OPERATIONS
 
As compensation for costs incurred but not chargeable under Section II
(Direct Charges) and not covered by other provisions of this Section III, the
Operator shall charge on either:
 
 
þ (Alternative 1) Fixed Rate Basis, Section III.1.B.

 
o (Alternative 2) Percentage Basis, Section III.1.C.

 
A.        
TECHNICAL SERVICES

 
(i)         
Except as otherwise provided in Section II.13
(Ecological Environmental, and Safety) and Section III.2 (Overhead – Major
Construction and Catastrophe), or by approval of the Parties pursuant to Section
I.6.A (General Matters), the salaries, wages, related payroll burdens and
benefits, and Personal Expenses for On-site Technical Services, including third
party Technical Services:

 
 
þ (Alternative 1 – Direct) shall be charged direct to the Joint Account.

 
o (Alternative 2 – Overhead) shall be covered by the overhead rates.

 
(ii)        
Except as otherwise provided in Section II.13
(Ecological, Environmental, and Safety) and Section III.2 (Overhead – Major
Construction and Catastrophe), or by approval of the Parties pursuant to Section
I.6.A (General Matters), the salaries, wages, related payroll burdens and
benefits, and Personal Expenses for Off-site Technical Services, including third
party Technical Services:

 
 
o (Alternative 1 – All Overhead) shall be covered by the overhead rates.

 
þ (Alternative 2 – All Direct) shall be charged direct to the Joint Account.

 
o (Alternative 3 – Drilling Direct) shall be charged  direct to the Joint
Account,  only to the extent such Technical Servicesare  directly attributable
to  drilling, redrilling, deepening, or  sidetracking operations, through
completion, temporary  abandonment, or abandonment if a dry hole. Off-site
Technical Services for all other operations, including workover, recompletion,
abandonment of producing wells, and the construction or expansion of fixed
assets not covered by Section III.2
(Overhead - Major Construction and Catastrophe) shall be covered by the overhead
rates.

 
Notwithstanding anything to the contrary in this Section III, Technical Services
provided by Operator’s Affiliates are subject to limitations set forth in
Section II.7 (Affiliates). Charges for Technical personnel performing
non-technical work shall not be governed by this Section III.1.A, but instead
governed by other provisions of this Accounting Procedure relating to the type
of work being performed.
 
B.         
OVERHEAD—FIXED RATE BASIS

 
(1)        
The Operator shall charge the Joint Account at the following rates per well per
month:
 
Drilling Well Rate per month $ 9,000.00(prorated for less than a full month)
 
Producing Well Rate per month $  900.00

 
(2)        
Application of Overhead—Drilling Well Rate shall be as follows:

 
(a)       
Charges for onshore drilling wells shall begin on the spud date and terminate on
the date the drilling and/or completionequipment used on the well is released,
whichever occurs later. Charges for offshore and inland waters drilling wells
shall begin on the date the drilling or completion equipment arrives on location
and terminate on the date the drilling or completion equipment moves off
location, or is released, whichever occurs first. No charge shall be made during
suspension of drilling and/or completion operations for fifteen (15) or more
consecutive calendar days.

 
COPYRIGHT © 2005 by Council of Petroleum Accountants Societies, Inc. (COPAS)
9

--------------------------------------------------------------------------------

 
 

[copas.jpg] COPAS 2005 Accounting Procedure
Recommended by COPAS, Inc.

 
(b)   
Charges for any well undergoing any type of workover, recompletion, and/or
abandonment for a period of five (5) or more consecutive work–days shall be made
at the Drilling Well Rate. Such charges shall be applied for the period from
date operations, with rig or other units used in operations, commence through
date of rig or other unit release, except that no charges shall be made during
suspension of operations for fifteen (15) or more consecutive calendar days.

 
(3)
Application of Overhead—Producing Well Rate shall be as follows:

 
(a)   
An active well that is produced, injected into for recovery or disposal, or used
to obtain water supply to support operations forany portion of the month shall
be considered as a one-well charge for the entire month.

 
(b)   
Each active completion in a multi-completed well shall be considered as a
one-well charge provided each completion isconsidered a separate well by the
governing regulatory authority.

 
(c)   
A one-well charge shall be made for the month in which plugging and abandonment
operations are completed on any well,unless the Drilling Well Rate applies, as
provided in Sections III.1.B.(2)(a) or (b). This one-well charge shall be made
whether or not the well has produced.

 
(d)   
An active gas well shut in because of overproduction or failure of a purchaser,
processor, or transporter to take production shall be considered as a one-well
charge provided the gas well is directly connected to a permanent sales outlet.

 
(e)   
Any well not meeting the criteria set forth in Sections III.1.B.(3) (a), (b),
(c), or (d) shall not qualify for a producing overheadcharge.

 
(4)
The well rates shall be adjusted on the first day of April each year following
the effective date of the Agreement; provided,however, if this Accounting
Procedure is attached to or otherwise governing the payout accounting under a
farmout agreement, the rates shall be adjusted on the first day of April each
year following the effective date of such farmout agreement. The adjustment
shall be computed by applying the adjustment factor most recently published by
COPAS. The adjusted rates shall be the initial or amended rates agreed to by the
Parties increased or decreased by the adjustment factor described herein, for
each year from the effective date of such rates, in accordance with COPAS MFI-47
(“Adjustment of Overhead Rates”).

 
C. 
OVERHEAD—PERCENTAGE BASIS

 
(1)
Operator shall charge the Joint Account at the following rates:

 
(a)
Development Rate
            N/A       percent ( ________  ) % of the cost of development of the Joint Property, exclusive of costs
provided under Section II.9 (Legal Expense) and all Material salvage credits.

 
(b)
Operating Rate              N/A       percent (   __________%) of the cost of
operating the Joint Property, exclusive of costs provided under Sections II.1
(Rentals and Royalties) and II.9 (Legal Expense); all Material salvage credits;
the value of substances purchased for enhanced recovery; all property and ad
valorem taxes, and any other taxes and assessments that are levied, assessed,
and paid upon the mineral interest in and to the Joint Property.

 
(2)
Application of Overhead—Percentage Basis shall be as follows:

 
(a)
The Development Rate shall be applied to all costs in connection with:

 
[i]
drilling, redrilling, sidetracking, or deepening of a well

[ii]
a well undergoing plugback or workover operations for a period of five (5) or
more consecutive work–days

[iii]
preliminary expenditures necessary in preparation for drilling

[iv]
expenditures incurred in abandoning when the well is not completed as a producer

[v]
construction or installation of fixed assets, the expansion of fixed assets and
any other project clearly discernible as afixed asset, other than Major
Construction or Catastrophe as defined in Section III.2
(Overhead-Major Construction and Catastrophe).

 
(b)
The Operating Rate shall be applied to all other costs in connection with Joint
Operations, except those subject to Section
III.2(Overhead-Major Construction and Catastrophe).

 
2.
OVERHEAD—MAJOR CONSTRUCTION AND CATASTROPHE
 
To compensate the Operator for overhead costs incurred in connection with a
Major Construction project or Catastrophe, the Operator shall either negotiate a
rate prior to the beginning of the project, or shall charge the Joint Account
for overhead based on the following rates for any Major Construction project in
excess of the Operators expenditure limit under the Agreement, or for any
Catastrophe regardless of the amount. If the Agreement to which this Accounting
Procedure is attached does not contain an expenditure limit, Major Construction
Overhead shall be assessed for any single Major Construction project costing in
excess of $50,000 gross.

 
COPYRIGHT © 2005 by Council of Petroleum Accountants Societies, Inc. (COPAS)
 
 
10

--------------------------------------------------------------------------------

 
 

[copas.jpg] COPAS 2005 Accounting Procedure
Recommended by COPAS, Inc.

 
 
Major Construction shall mean the construction and installation of fixed assets,
the expansion of fixed assets, and any other project clearly discernible as a
fixed asset required for the development and operation of the Joint Property, or
in the dismantlement, abandonment, removal, and restoration of platforms,
production equipment, and other operating facilities.
 
Catastrophe is defined as a sudden calamitous event bringing damage, loss, or
destruction to property or the environment, such as an oil spill, blowout,
explosion, fire, storm, hurricane, or other disaster. The overhead rate shall be
applied to those costs necessary to restore the Joint Property to the equivalent
condition that existed prior to the event.

 
A.
If the Operator absorbs the engineering, design and drafting costs related to
the project:

 

  (1)     5   % of total costs if such costs are less than $100,000; plus      
  (2) 
   3   % of total costs in excess of $100,000 but less than $1,000,000; plus    
    (3)     2      % of total costs in excess of $1,000,000.

 
B.
If the Operator charges engineering, design and drafting costs related to the
project directly to the Joint Account:

 

  (1)        5    % of total costs if such costs are less than $100,000; plus  
      (2)   
     3     % of total costs in excess of $100,000 but less than $1,000,000; plus
        (3)         2      % of total costs in excess of $1,000,000.

 
 
Total cost shall mean the gross cost of any one project. For the purpose of this
paragraph, the component parts of a single Major  Construction project shall not
be treated separately, and the cost of drilling and workover wells and
purchasing and installing pumping units and downhole artificial lift equipment
shall be excluded. For Catastrophes, the rates shall be applied to all costs
associated with each single occurrence or event.
 
On each project, the Operator shall advise the Non-Operator(s) in advance which
of the above options shall apply.
 
For the purposes of calculating Catastrophe Overhead, the cost of drilling
relief wells, substitute wells, or conducting other well operations directly
resulting from the catastrophic event shall be included. Expenditures to which
these rates apply shall not be reduced by salvage or insurance recoveries.
Expenditures that qualify for Major Construction or Catastrophe Overhead shall
not qualify for overhead under any other overhead provisions.
 
In the event of any conflict between the provisions of this Section III.2 and
the provisions of Sections II.2 (Labor), II.5 (Services), or II.7 (Affiliates),
the provisions of this Section III.2 shall govern.

  
3.
AMENDMENT OF OVERHEAD RATES
 
The overhead rates provided for in this Section III may be amended from time to
time if, in practice, the rates are found to be insufficient or excessive, in
accordance with the provisions of Section I.6.B (Amendments).

 
IV. MATERIAL PURCHASES, TRANSFERS, AND DISPOSITIONS
 
The Operator is responsible for Joint Account Material and shall make proper and
timely charges and credits for direct purchases, transfers, and dispositions.
The Operator shall provide all Material for use in the conduct of Joint
Operations; however, Material may be supplied by the Non- Operators, at the
Operator’s option. Material furnished by any Party shall be furnished without
any express or implied warranties as to quality, fitness for use, or any other
matter.
 
1.
DIRECT PURCHASES
 
Direct purchases shall be charged to the Joint Account at the price paid by the
Operator after deduction of all discounts received. The Operator shall make good
faith efforts to take discounts offered by suppliers, but shall not be liable
for failure to take discounts except to the extent such failure was the result
of the Operator’s gross negligence or willful misconduct. A direct purchase
shall be deemed to occur when an agreement is made between an Operator and a
third party for the acquisition of Material for a specific well site or
location. Material provided by the Operator under “vendor stocking programs,”
where the initial use is for a Joint Property and title of the Material does not
pass from the manufacturer, distributor, or agent until usage, is considered a
direct purchase. If Material is found to be defective or is returned to the
manufacturer, distributor, or agent for any other reason, credit shall be passed
to the Joint Account within sixty (60) days after the Operator has received
adjustment from the manufacturer, distributor, or agent.

 
COPYRIGHT © 2005 by Council of Petroleum Accountants Societies, Inc. (COPAS)
11

--------------------------------------------------------------------------------

 
 

[copas.jpg] COPAS 2005 Accounting Procedure
Recommended by COPAS, Inc.

 
2.
TRANSFERS
 
A transfer is determined to occur when the Operator (i) furnishes Material from
a storage facility or from another operated property, (ii) has assumed liability
for the storage costs and changes in value, and (iii) has previously secured and
held title to the transferred Material. Similarly, the removal of Material from
the Joint Property to a storage facility or to another operated property is also
considered a transfer; provided, however, Material that is moved from the Joint
Property to a storage location for safe-keeping pending disposition may remain
charged to the Joint Account and is not considered a transfer. Material shall be
disposed of in accordance with Section IV.3 (Disposition of Surplus) and the
Agreement to which this Accounting Procedure is attached.

 
A.
PRICING

 
 
The value of Material transferred to/from the Joint Property should generally
reflect the market value on the date of physical transfer. Regardless of the
pricing method used, the Operator shall make available to the Non-Operators
sufficient documentation to verify the Material valuation. When higher than
specification grade or size tubulars are used in the conduct of Joint
Operations, the Operator shall charge the Joint Account at the equivalent price
for well design specification tubulars, unless such higher specification grade
or sized tubulars are approved by the Parties pursuant to Section I.6.A
(General Matters). Transfers of new Material will be priced using one of the
following pricing methods; provided, however, the Operator shall use consistent
pricing methods, and not alternate between methods for the purpose of choosing
the method most favorable to the Operator for a specific transfer:

 
(1)
Using published prices in effect on date of movement as adjusted by the
appropriate COPAS Historical Price Multiplier (HPM)or prices provided by the
COPAS Computerized Equipment Pricing System (CEPS).

 
(a)
For oil country tubulars and line pipe, the published price shall be based upon
eastern mill carload base prices (Houston, Texas, for special end) adjusted as
of date of movement, plus transportation cost as defined in Section IV.2.B
(Freight).

 
(b)
For other Material, the published price shall be the published list price in
effect at date of movement, as listed by a SupplyStore nearest the Joint
Property where like Material is normally available, or point of manufacture plus
transportation costs as defined in Section IV.2.B (Freight).

 
(2)
Based on a price quotation from a vendor that reflects a current realistic
acquisition cost.

 
(3)
Based on the amount paid by the Operator for like Material in the vicinity of
the Joint Property within the previous twelve (12)months from the date of
physical transfer.

 
(4)
As agreed to by the Participating Parties for Material being transferred to the
Joint Property, and by the Parties owning theMaterial for Material being
transferred from the Joint Property.

 
B.
FREIGHT

 

 
Transportation costs shall be  added to  the  Material transfer price using
the  method prescribed by  the  COPAS Computerized Equipment Pricing System
(CEPS). If not using CEPS, transportation costs shall be calculated as follows:

 
(1)
Transportation costs for oil country tubulars and line pipe shall be calculated
using the distance from eastern mill to theRailway Receiving Point based on the
carload weight basis as recommended by the COPAS MFI-38 (“Material Pricing
Manual”) and other COPAS MFIs in effect at the time of the transfer.

 
(2)
Transportation costs for special mill items shall be calculated from that mill's
shipping point to the Railway Receiving Point.For transportation costs from
other than eastern mills, the 30,000-pound interstate truck rate shall be used.
Transportation costs for macaroni tubing shall be calculated based on the
interstate truck rate per weight of tubing transferred to the Railway Receiving
Point.

 
(3)
Transportation costs for special end tubular goods shall be calculated using the
interstate truck rate from Houston, Texas, to theRailway Receiving Point.

 
(4)
Transportation costs for Material other than that described in Sections
IV.2.B.(1) through (3), shall be calculated from theSupply Store or point of
manufacture, whichever is appropriate, to the Railway Receiving Point

 

 
Regardless of whether using CEPS or manually calculating transportation costs,
transportation costs from the Railway Receiving Point to the Joint Property are
in addition to the foregoing, and may be charged to the Joint Account based on
actual costs incurred. All transportation costs are subject to Equalized Freight
as provided in Section II.4 (Transportation) of this Accounting Procedure.

 
C.
TAXES
 
Sales and use taxes shall be added to the Material transfer price using either
the method contained in the COPAS Computerized Equipment Pricing System (CEPS)
or the applicable tax rate in effect for the Joint Property at the time and
place of transfer. In either
case, the Joint Account shall be charged or credited at the rate that would have governed had the Material been a
direct purchase.

 
COPYRIGHT © 2005 by Council of Petroleum Accountants Societies, Inc. (COPAS)
 
 
12

--------------------------------------------------------------------------------

 
 

[copas.jpg] COPAS 2005 Accounting Procedure
Recommended by COPAS, Inc.

 
D.
CONDITION

 
(1)
Condition “A” – New and unused Material in sound and serviceable condition shall
be charged at one hundred percent (100%)of the price as determined in Sections
IV.2.A (Pricing), IV.2.B (Freight), and IV.2.C (Taxes). Material transferred
from the Joint Property that was not placed in service shall be credited as
charged without gain or loss; provided, however, any unused Material that was
charged to the Joint Account through a direct purchase will be credited to the
Joint Account at the original cost paid less restocking fees charged by the
vendor. New and unused Material transferred from the Joint Property may be
credited at a price other than the price originally charged to the Joint Account
provided such price is approved by the Parties owning such Material, pursuant to
Section I.6.A (General Matters). All refurbishing costs required or necessary to
return the Material to original condition or to correct handling,
transportation, or other damages will be borne by the divesting property. The
Joint Account is responsible for Material preparation, handling, and
transportation costs for new and unused Material charged to the Joint Property
either through a direct purchase or transfer. Any preparation costs incurred,
including any internal or external coating and wrapping, will be credited on new
Material provided these services were not repeated for such Material for the
receiving property.

 
(2)
Condition “B” – Used Material in sound and serviceable condition and suitable
for reuse without reconditioning shall be priced by multiplying the price
determined in Sections IV.2.A (Pricing), IV.2.B (Freight), and IV.2.C (Taxes) by
seventy-five percent (75%).

 

 
Except as provided in Section IV.2.D(3), all reconditioning costs required to
return the Material to Condition “B” or to correct handling, transportation or
other damages will be borne by the divesting property.

 

 
If the Material was originally charged to the Joint Account as used Material and
placed in service for the Joint Property, the Material will be credited at the
price determined in Sections IV.2.A (Pricing), IV.2.B (Freight), and IV.2.C
(Taxes) multiplied by sixty-five percent (65%).

 

 
Unless otherwise agreed to by the Parties that paid for such Material, used
Material transferred from the Joint Property that was not placed in service on
the property shall be credited as charged without gain or loss.

 
(3)
Condition “C” – Material that is not in sound and serviceable condition and not
suitable for its original function until after reconditioning shall be priced by
multiplying the price determined in Sections IV.2.A (Pricing), IV.2.B (Freight),
and IV.2.C (Taxes) by fifty percent (50%).
 
The  cost  of  reconditioning
may  be  charged  to  the  receiving  property  to  the  extent  Condition  “C”  value,  plus  cost  of
reconditioning, does not exceed Condition “B” value.

 
(4)
Condition “D” – Material that (i) is no longer suitable for its original purpose
but useable for some other purpose, (ii) isobsolete, or (iii) does not meet
original specifications but still has value and can be used in other
applications as a substitute for items with different specifications, is
considered Condition “D” Material. Casing, tubing, or drill pipe used as line
pipe shall be priced as Grade A and B seamless line pipe of comparable size and
weight. Used casing, tubing, or drill pipe utilized as line pipe shall be priced
at used line pipe prices. Casing, tubing, or drill pipe used as higher pressure
service lines than standard line pipe, e.g., power oil lines, shall be priced
under normal pricing procedures for casing, tubing, or drill pipe. Upset tubular
goods shall be priced on a non-upset basis. For other items, the price used
should result in the Joint Account being charged or credited with the value of
the service rendered or use of the Material, or as agreed to by the Parties
pursuant to Section 1.6.A (General Matters).

 
 (5)
Condition “E” – Junk shall be priced at prevailing scrap value prices.

 
E.
OTHER PRICING PROVISIONS

 
(1)
Preparation Costs
 
Subjectto Section II (Direct Charges) and Section III (Overhead) of this
Accounting Procedure, costs incurred by the Operator in making Material
serviceable including inspection, third party surveillance services, and other
similar services will be charged to the Joint Account at prices which reflect
the Operator’s actual costs of the services. Documentation must be provided to
the Non-Operators upon request to support the cost of service. New coating
and/or wrapping shall be considered a component of the Materials and priced in
accordance with Sections IV.1 (Direct Purchases) or IV.2.A (Pricing), as
applicable. No charges or credits shall be made for used coating or wrapping.
Charges and credits for inspections shall be made in accordance with COPAS
MFI-38 (“Material Pricing Manual”).

 
(2)
Loading and Unloading Costs
 
Loading and unloading costs related to the movement of the Material to the Joint
Property shall be charged in accordance with the methods specified in COPAS
MFI-38 (“Material Pricing Manual”).

 
COPYRIGHT © 2005 by Council of Petroleum Accountants Societies, Inc. (COPAS)
13

--------------------------------------------------------------------------------

 
 

[copas.jpg] COPAS 2005 Accounting Procedure
Recommended by COPAS, Inc.

 
3.
DISPOSITION OF SURPLUS
 
Surplus Material is that Material, whether new or used, that is no longer
required for Joint Operations. The Operator may purchase, but shall be under no
obligation to purchase, the interest of the Non-Operators in surplus Material.
 
Dispositions for the purpose of this procedure are considered to be the
relinquishment of title of the Material from the Joint Property to either a
third party, a Non-Operator, or to the Operator. To avoid the accumulation of
surplus Material, the Operator should make good faith efforts to dispose of
surplus within twelve (12) months through buy/sale agreements, trade, sale to a
third party, division in kind, or other dispositions as agreed to by the
Parties.
 
Disposal of surplus Materials shall be made in accordance with the terms of the
Agreement to which this Accounting Procedure is attached. If the Agreement
contains no provisions governing disposal of surplus Material, the following
terms shall apply:

 

●   
The Operator may, through a sale to an unrelated third party or entity, dispose
of surplus Material having a gross sale value that is less than or equal to the
Operator’s expenditure limit as set forth in the Agreement to which this
Accounting Procedure is attached without the prior approval of the Parties
owning such Material.

 

●   
If the gross sale value exceeds the Agreement expenditure limit, the disposal
must be agreed to by the Parties owning such Material.

 

●   
Operator may purchase surplus Condition “A” or “B” Material without approval of
the Parties owning such Material, based on the pricing methods set forth in
Section IV.2 (Transfers).

 

●   
Operator may purchase Condition “C” Material without prior approval of the
Parties owning such Material if the value of the Materials, based on the pricing
methods set forth in Section IV.2 (Transfers), is less than or equal to the
Operator’s expenditure limitation set forth in the Agreement. The Operator shall
provide documentation supporting the classification of the Material as Condition
C.

 

●   
Operator may dispose of Condition “D” or “E” Material under procedures normally
utilized by Operator without prior approval of the Parties owning such Material.

 
4.
SPECIAL PRICING PROVISIONS

 
A.
PREMIUM PRICING
 
Whenever Material is available only at inflated prices due to national
emergencies, strikes, government imposed foreign trade restrictions, or other
unusual causes over which the Operator has no control, for direct purchase the
Operator may charge the Joint Account for the required Material at the
Operator’s actual cost incurred in providing such Material, making it suitable
for use, and moving it to the Joint Property. Material transferred or disposed
of during premium pricing situations shall be valued in accordance with Section
IV.2 (Transfers) or Section IV.3 (Disposition of Surplus), as applicable.

 
B.
SHOP-MADE ITEMS
 
Items fabricated by the Operators employees, or by contract laborers under the
direction of the Operator, shall be priced using the value of the Material used
to construct the item plus the cost of labor to fabricate the item. If the
Material is from the Operators scrap or junk account, the Material shall be
priced at either twenty-five percent (25%) of the current price as determined in
Section IV.2.A (Pricing) or scrap value, whichever is higher. In no event shall
the amount charged exceed the value of the item commensurate with its use.

 
C.
MILL REJECTS
 
Mill rejects purchased as “limited service” casing or tubing shall be priced at
eighty percent (80%) of K-55/J-55 price as determined in Section IV.2
(Transfers). Line pipe converted to casing or tubing with casing or tubing
couplings attached shall be priced as K-55/J- 55 casing or tubing at the nearest
size and weight.

 
V. INVENTORIES OF CONTROLLABLE MATERIAL
 
The Operator shall maintain records of Controllable Material charged to the
Joint Account, with sufficient detail to perform physical inventories.
 
Adjustments to the Joint Account by the Operator resulting from a physical
inventory of Controllable Material shall be made within twelve (12) months
following the taking of the inventory or receipt of Non-Operator inventory
report. Charges and credits for overages or shortages will be valued for the
Joint Account in accordance with Section IV.2 (Transfers) and shall be based on
the Condition “B” prices in effect on the date of physical inventory unless the
inventorying Parties can provide sufficient evidence another Material condition
applies.
 
 
COPYRIGHT © 2005 by Council of Petroleum Accountants Societies, Inc. (COPAS)
14

--------------------------------------------------------------------------------

 
 

[copas.jpg] COPAS 2005 Accounting Procedure
Recommended by COPAS, Inc.

 
1.
DIRECTED INVENTORIES
 
Physical inventories shall be performed by the Operator upon written request of
a majority in working interests of the Non-Operators (hereinafter, “directed
inventory”); provided, however, the Operator shall not be required to perform
directed inventories more frequently than once every five (5) years. Directed
inventories shall be commenced within one hundred eighty (180) days after the
Operator receives written notice that a majority in interest of the
Non-Operators has requested the inventory. All Parties shall be governed by the
results of any directed inventory.
 
Expenses of directed inventories will be borne by the Joint Account; provided,
however, costs associated with any post-report follow-up work in settling the
inventory will be absorbed by the Party incurring such costs. The Operator is
expected to exercise judgment in keeping expenses within reasonable limits. Any
anticipated disproportionate or extraordinary costs should be discussed and
agreed upon prior to commencement of the inventory. Expenses of directed
inventories may include the following:

 
A.
A per diem rate for each inventory person, representative of actual salaries,
wages, and payroll burdens and benefits of the personnel performing the
inventory or a rate agreed to by the Parties pursuant to Section I.6.A
(General Matters). The per diem rate shall also  be applied to a reasonable
number of days for pre-inventory work and report preparation.

 
B.
Actual transportation costs and Personal Expenses for the inventory team.

 
C.
Reasonable charges for report preparation and distribution to the Non-Operators.

 
2.
NON-DIRECTED INVENTORIES

 
A.
OPERATOR INVENTORIES
 
Physical inventories that are not requested by the Non-Operators may be
performed by the Operator, at the Operator’s discretion. The expenses of
conducting such Operator-initiated inventories shall not be charged to the Joint
Account.

 
B.
NON-OPERATOR INVENTORIES
 
Subject to the terms of the Agreement to which this Accounting Procedure is
attached, the Non-Operators may conduct a physical inventory at reasonable times
at their sole cost and risk after giving the Operator at least ninety (90) days
prior written notice. The Non-Operator inventory report shall be furnished to
the Operator in writing within ninety (90) days of completing the
inventory fieldwork.

 
C.
SPECIAL INVENTORIES

 

 
The  expense  of  conducting  inventories  other  than  those  described  in  Sections  V.1  (Directed
 Inventories),  V.2.A  (Operator Inventories), or V.2.B
(Non-Operator Inventories), shall be charged to the Party requesting such
inventory; provided, however, inventories required due to a change of Operator
shall be charged to the Joint Account in the same manner as described in
Section V.1 (Directed Inventories).

 
 
COPYRIGHT © 2005 by Council of Petroleum Accountants Societies, Inc. (COPAS)
15

--------------------------------------------------------------------------------

 
 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
EXHIBIT “D”
 
Forming part of Operating Agreement dated effective October 31, 2011, by and
between Condor Energy
Technology LLC, as Operator, and Esenjay Oil & Gas, Ltd. et al., as
Non-Operators
  
INSURANCE EXHIBIT
 
The Operator, at all times while operations are conducted hereunder, shall carry
insurance for the benefit and at the expense of the parties hereto as follows
unless notified in writing by Non-Operator(s):
 
(A)
Worker's Compensation Insurance as contemplated and required by the Laws of the
state in which operations will be conducted.

 
(B)
Employer's Liability Insurance with a minimum limit of $500,000.00.

 
(C)
Automobile  Public  Liability  Insurance  with  a  combined  single  limit  of 
not  less  than $1,000,000.00 per occurrence.

 
(D)
General Commercial Liability Insurance with a general aggregate and each
occurrence coverage limit of $1,000,000.00.

 
(E)
Excess Liability Umbrella Coverage with an each occurrence and general aggregate
limit ofnot less than $10,000,000.00.

 
(F)
Well  Control  "Blowout"  Insurance  with  limits  of  not  less  than 
$10,000,000.00  peroccurrence for all drilling wells, including Cost of Control
and the following endorsements:

 
(1)   
Seepage and pollution;

 
(2)   
Extra expense (Re-drilling);

 
(3)   
Care, Custody & Control (drillstem loss);

 
(4)   
Evacuation expense;

 
(5)   
Contingent liability;

 
Non-operating working interest owners (“Non-Operators”) shall be named as
Additional Insureds (except under Employers Liability) on  the
liability  insurance policies, but only with  respect to  the performance
of  all work here under, and Operator agrees to waive subrogation in favor of
each such Non-Operator.  Upon request by any Non- Operator, Operator agrees to
have its insurance carrier furnish Certificates of Insurance evidencing such
insurance coverages, naming such Non-Operator as an Additional Insured (except
under Employers Liability), and providing such waiver of subrogation.
 
Notwithstanding anything contained herein to the contrary, each non-operating
working interest owner may, at their sole option, provide the Operator with a
Certificate of Insurance showing that the party maintains insurance
independently covering the risks set forth in subparagraph B, C, D, E and F
above with limits of coverage at least equal to those specified. Alternately,
any non-operating working interest owner may provide Operator with evidence of
self insurance acceptable to Operator with respect to such risks. Any party
providing evidence of such coverage or self insurance shall not be a named
insured under policies maintained by Operator and shall not be charged with
premiums charged to the joint account for coverage specified in subparagraphs B,
C, D, E and F above, but shall provide a waiver of subrogation in favor of
Operator.
 
The Operator shall charge the joint account for insurance premiums, Losses
(including deductibles) not covered by such insurance shall be charged to the
joint account. The Operator is solely responsible for selection of coverage’s
but is not responsible for solvency of any Insurer(s).
 
If any Non-Operator elects to not participate in any of the above insurance,
written notification must be presented to the Operator within ten days of the
execution acceptance date of this agreement, or prior to the commencement of
operations for the drilling of all wells under this agreement together with a
copy on Non-Operator's Certificate of Insurance which provides for full
coverage of all insurances listed above.
 
 
1

--------------------------------------------------------------------------------

 
 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
EXHIBIT “E”
 
Forming part of Operating Agreement dated effective October 31, 2011, by and
between Condor Energy
Technology LLC, as Operator, and Esenjay Oil & Gas, Ltd. et al., as
Non-Operators
 
GAS BALANCING AGREEMENT
 
1. 
Each party shall have the right to take in kind and separately dispose of its
proportionate share of the gasproduced from the lands subject to the within
agreement and shall be entitled to an opportunity to produce its proportionate
share of the gas producible from the well or wells thereon.

 
2.
It is the intent that each party be entitled to gas produced attributable to its
participation as provided for in the within agreement. It is the intent of the
parties that the Operator have the duty of controlling gas production and the
responsibility of administering the provisions of this gas balancing agreement.
Operator shall cause deliveries to be made to the gas purchasers, as designated
by parties hereto, at such rates as may be required to give effect to the intent
that the gas production accounts for all parties are to be brought into balance
each month under the provisions contained herein.

 
3. 
To give effect to the intent of this agreement, the Operator shall be governed
by the following rights of each party:

 
(a)
Each underproduced party (a party who has taken a lesser volume of gas than the
quantity such party is herein entitled) shall have the right to take a greater
amount of gas (makeup gas) than its proportionate share of the wells current
production, provided that the right to take such greater amount shall be in
proportion that its interest bears to the total interest of all underproduced
parties desiring to take more than their proportionate share of the wells
current production. It is specifically agreed that no underproduced Party will
be allowed to take makeup gas during the months of November, December, January
or February (The Winter Period). However, gas make- up will be allowed during
The Winter Period if the underproduced Party has taken at least eighty percent
(80%) of the make-up gas to which it is entitled during the six (6) consecutive
months immediately prior to The Winter Period.

 
(b)
Each overproduced party (a party who has taken a greater volume of gas than the
quantity suchparty is herein entitled) shall reduce its respective take in the
proportion that such partys interest bears to the total interest of all
overproduced parties, but in no event shall any overproduced party be required
to reduce its take to less than seventy five percent (75%) of such overproduced
partys proportionate share of the wells current production.

 
4. 
The  Operator,  at  the  request  of  any  party,  may  produce  the  entire 
well  stream,  if  necessary,  for  adeliverability test not to exceed
seventy-two (72) hours duration required under such requesting party’s gas sales
contract and may overproduce in any other situation provided that such
overproducing would be consistent with prudent operations, with 48 hour notice.

 
5. 
Each party taking gas shall furnish the Operator a monthly statement of gas
taken.  After commencement ofproduction, Operator shall furnish a current
account monthly of the gas balance between parties hereto including the total
quantity of gas produced, the portion thereof used in operations, vented or
lost, and the total quantity of gas delivered to a market. For purposes of
balancing hereunder, the first gas made up shall be assumed to be the first gas
underproduced.

 
6. 
Each party producing and/or delivering gas to its purchaser shall pay any and
all production taxes due onsuch gas. Operator shall be responsible for marketing
of all royalty volumes and payment of revenues due.

 
7. 
The provisions of this gas balancing agreement shall be separately applicable
and shall constitute a separateagreement as to each well and each reservoir to
the end that production from one reservoir may not be utilized for the purpose
of balancing under production from other reservoirs.

 
8.
Should production of gas from or attributed to any of the lands subject to the
within agreement be permanently discontinued at a time when the gas account is
out of balance, settlement will be made between the underproduced and
overproduced parties. (In making such settlement, the underproduced party or
parties will be paid a sum of money by the overproduced party or parties
attributable to the overproduction which said overproduced party received, less
applicable taxes and/or royalties theretofore paid.) Such settlement shall be
based upon the price, defined below, received for the over-produced volumes of
gas which have not been recovered by the underproduced party or parties. For gas
not subject to price regulation, the price basis shall be the actual price
received for sale of the gas at the time the overproduction was accumulated. For
gas subject to price regulation, the price basis shall be the rate collected at
the time the overproduction was accumulated, from time to time, which is not
subject to possible refund, as provided by the Federal Energy

 
 
1

--------------------------------------------------------------------------------

 
 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 

 
Regulatory Commission pursuant to final order or settlement applicable to the gas sold from such well, plus
any additional collected amount which is not ultimately required by said
Commission to be refunded, such additional collected amount to be accounted for
at such time as final determination is made with respect thereto.

 
9.
Nothing herein ever shall be construed as altering, amending or negating any
agreement heretofore entered into by any party hereto obligating such party to
pay any overriding royalty payment out of production or royalties payable under
any lease out of its interest, regardless of whether such party is or is not
taking or selling its full share of production provided, however, that for lease
burdens not common to all parties, each party hereto will make settlement with
the royalty owners to whom it is accountable. Each party hereto agrees to hold
each harmless from any and all claims for royalty payments asserted by royalty
owners to whom such party is accountable. The term royalty owner shall include
owners of royalty, overriding royalties, production payments and similar
interests. With respect to lease burdens that are common to all parties, the
party or parties producing and taking gas shall pay all such royalty burdens.

 
10.
All parties shall share in and own and dispose of the condensate recovered at
the surface in accordance with their respective interests.

 
11.
Any market secured by any party to the Gas Balancing Agreement shall be offered
to all signatory partieshereto. If after thirty (30) days no written
confirmation of acceptance of the terms is received by the selling party, then
the terms of the Gas Balancing Agreement shall control. Unless agreed prior to
any effective date of an oil/gas/hydrocarbon sales contract by the parties
hereto, no marketing fee for such sale shall be deducted from the proceeds due
from the sale of production.

 
 
2

--------------------------------------------------------------------------------

 
 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

EXHIBIT “F”
 
Forming part of Operating Agreement dated effective October 31, 2011, by and
between Condor Energy
Technology LLC, as Operator, and Esenjay Oil & Gas, Ltd. et al., as
Non-Operators
 
MODEL FORM RECORDING SUPPLEMENT TO
 
OPERATING AGREEMENT AND FINANCING STATEMENT
 
THIS AGREEMENT, entered into by and between CONDOR ENERGY TECHNOLOGY LLC ,
hereinafter referred to as Operator, and the signatory party or parties other
than Operator, hereinafter referred to individually as Non-Operator, and
collectively as Non-Operators.

 
WHEREAS, the parties to this agreement are owners of Oil and Gas Leases and/or
Oil and Gas Interests in the land identified in Exhibit A (said land, Leases and
Interests being hereinafter called the Contract Area), and in any instance in
which the Leases or Interests of a party are not of record, the record owner and
the party hereto that owns the interest or rights therein are reflected on
Exhibit A;
 
WHEREAS, the parties hereto have executed an Operating Agreement dated effective
October 31, 2011 (herein the Operating Agreement), covering the Contract Area
for the purposeofexploringanddevelopingsuchlands, Leases and Interests for Oil
and Gas; and
 
WHEREAS, the parties hereto have executed this agreement for the purpose of
imparting notice to all persons of the rights and obligations of the parties
under the Operating Agreement and for the further purpose of perfecting those
rights capable of perfection.

 
NOW, THEREFORE, in consideration of the mutual rights and obligations of the
parties hereto, it is agreed as follows:
 
1. This agreement supplements the Operating Agreement, which Agreement in its
entirety is incorporated herein by reference, and all terms used herein shall
have the meaning ascribed to them in the Operating Agreement.
 
2.   The parties do hereby agree that:
 
A. The Oil and Gas Leases and/or Oil and Gas Interests of the parties comprising
the Contract Area shall be subject to and burdened with the terms and provisions
of this agreement and the Operating Agreement, and the parties do hereby commit
such Leases and Interests to the performance thereof.
 
B. The exploration and development of the Contract Area for Oil and Gas shall be
governed by the terms and provisions of the Operating Agreement, as supplemented
by this agreement.
 
C. All costs and liabilities incurred in operations under this agreement and the
Operating Agreement shall be borne and paid, and all equipment and materials
acquired in operations on the Contract Area shall be owned, by the parties
hereto, as provided in the Operating Agreement.
 
D. Regardless of the record title ownership to the Oil and Gas Leases and/or Oil
and Gas Interests identified on Exhibit A, all production of Oil and Gas from
the Contract Area shall be owned by the parties as provided in the
Operating Agreement; provided nothing contained in this agreement shall be
deemed an assignment or cross-assignment of interests covered hereby.
 
E. Each party shall pay or deliver, or cause to be paid or delivered, all
burdens on its share of the production from the Contract Area as provided in the
Operating Agreement.
 
F. An overriding royalty, production payment, net profits interest or other
burden payable out of production hereafter created, assignments of production
given as security for the payment of money and those overriding royalties,
production payments and other burdens payable out of production heretofore
created and defined as Subsequently Created Interests in the Operating Agreement
shall be (i) borne solely by the party whose interest is burdened therewith,
(ii) subject to suspension if a party is required to assign or relinquish to
another party an interest which is subject to such burden, and (iii) subject to
the lien and security interest hereinafter provided if the party subject to such
burden fails to pay its share of expenses chargeable hereunder and under the
Operating Agreement, all upon the terms and provisions and in the times and
manner provided by the Operating Agreement.
 
G. The Oil and Gas Leases and/or Oil and Gas Interests which are subject hereto
may not be assigned or transferred except in accordance with those terms,
provisions and restrictions in the Operating Agreement regulating such
transfers. This agreement and the Operating Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, and their respective heirs,
devisees, legal representatives, and assigns, and the terms hereof shall be
deemed to run with
the leases or interests included within the lease Contract Area.
 
H. The parties shall have the right to acquire an interest in renewal, extension
and replacement leases, leases proposed to be surrendered, wells proposed to be
abandoned, and interests to be relinquished as a result of non- participation in
subsequent operations, all in accordance with the terms and provisions of the
Operating Agreement.
 
I. The rights and obligations of the parties and the adjustment of interests
among them in the event of a failure or loss of title, each partys right to
propose operations, obligations with respect to participation in operations on
the Contract Area and the consequences of a failure to participate in
operations, the rights and obligations of the parties regarding the marketing of
production, and the rights and remedies of the parties for failure to comply
with financial obligations shall be as provided in the Operating Agreement.
 
J. Each partys interest under this agreement and under the Operating Agreement
shall be subject to relinquishment for its failure to participate in subsequent
operations and each partys share of production and costs shall be reallocated on
the basis of such relinquishment, all upon the terms and provisions provided in
the Operating Agreement.
 
K. All other matters with respect to exploration and development of the Contract
Area and the ownership and transfer of the Oil and Gas Leases and/or Oil and Gas
Interest therein shall be governed by the terms and provisions of the Operating
Agreement.
 
3. The parties hereby grant reciprocal liens and security interests as follows:
 
A. Each party grants to the other parties hereto a lien upon any interest it now
owns or hereafter acquires in Oil and Gas Leases and Oil and Gas Interests in
the Contract Area, and a security interest and/or purchase money security
interest in any interest it now owns or hereafter acquires in the personal
property and fixtures on or used or obtained for use in connection therewith, to
secure performance of all of its obligations under this agreement and the
Operating Agreement including but not limited to payment of expense, interest
and fees, the proper disbursement of all monies paid under this agreement and
the Operating Agreement, the assignment or relinquishment of interest in Oil and
Gas
Leases as required under this agreement and the Operating Agreement, and the
proper performance of operations under
 
 
1

--------------------------------------------------------------------------------

 

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
this agreement and the Operating Agreement. Such lien and security interest
granted by each party hereto shall include such partys leasehold interests,
working interests, operating rights, and royalty and overriding royalty
interests in the Contract Area now owned or hereafter acquired and in lands
pooled or unitized therewith or otherwise becoming subject to this agreement and
the Operating Agreement, the Oil and Gas when extracted therefrom and equipment
situated thereon or used or obtained for use in connection therewith (including,
without limitation, all wells, tools, and tubular goods), and accounts
(including, without limitation, accounts arising from the sale of production at
the wellhead), contract rights, inventory and general intangibles relating
thereto or arising therefrom, and all proceeds and products of the foregoing.
 
B. Each party represents and warrants to the other parties hereto that the lien
and security interest granted by such party to the other parties shall be a
first and prior lien, and each party hereby agrees to maintain the priority of
said lien and security interest against all persons acquiring an interest in Oil
and Gas Leases and Interests covered by this agreement and the Operating
Agreement by, through or under such party. All parties acquiring an interest in
Oil and Gas Leases and Oil and Gas Interests covered by this agreement and the
Operating Agreement, whether by assignment, merger, mortgage, operation of law,
or otherwise, shall be deemed to have taken subject to the lien and security
interest granted by the Operating Agreement and this instrument as to all
obligations attributable to such interest under this agreement and the Operating
Agreement whether or not such obligations arise before or after such interest is
acquired.

 
C. To the extent that the parties have a security interest under the Uniform
Commercial Code of the state in which the Contract Area is situated, they shall
be entitled to exercise the rights and remedies of a secured party under the
Code. The bringing of a suit and the obtaining of judgment by a party for the
secured indebtedness shall not be deemed an election of remedies or otherwise
affect the lien rights or security interest as security for the payment thereof.
In addition, upon default by any party in the payment of its share of expenses,
interest or fees, or upon the improper use of funds by the Operator, the other
parties shall have the right, without prejudice to other rights or remedies, to
collect from the purchaser the proceeds from the sale of such defaulting partys
share of Oil and Gas until the amount owed by such party, plus interest, has
been received, and shall have the right to offset the amount owed against the
proceeds from the sale of such defaulting party's share of Oil and Gas. All
purchasers of production may rely on a notification of default from the
non-defaulting party or parties stating the amount due as a result of the
default, and all parties waive any recourse available against purchasers for
releasing production proceeds as provided in this paragraph.
 
D. If any party fails to pay its share of expenses within one hundred-twenty
(120) days after rendition of a statement therefor by Operator the
non-defaulting parties, including Operator, shall, upon request by Operator, pay
the unpaid amount in the proportion that the interest of each such party bears
to the interest of all such parties. The amount paid by each party so paying its
share of the unpaid amount shall be secured by the liens and security rights
described in this paragraph 3 and in the Operating Agreement, and each paying
party may independently pursue any remedy available under the Operating
Agreement or otherwise.

 
E. If any party does not perform all of its obligations under this agreement or
the Operating Agreement, and the failure to perform subjects such party to
foreclosure or execution proceedings pursuant to the provisions of this
agreement or the Operating Agreement, to the extent allowed by governing law,
the defaulting party waives any available right of redemption from and after the
date of judgment, any required valuation or appraisement of the mortgaged or
secured property prior to sale, any available right to stay execution or to
require a marshalling of assets and any required bond in the event a receiver is
appointed. In addition, to the extent permitted by applicable law, each party
hereby grants to the other parties a power of sale as to any property that is
subject to the lien and security rights granted hereunder or under the Operating
Agreement, such power to be exercised in the manner provided by applicable law
or otherwise in a commercially reasonable manner and upon reasonable notice.
 
F. The lien and security interest granted in this paragraph 3 supplements
identical rights granted under the Operating Agreement.
 
G. To the extent permitted by applicable law, Non-Operators agree that Operator
may invoke or utilize the mechanics or materialmens lien law of the state in
which the Contract Area is situated in order to secure the payment to Operator
of any sum due under this agreement and the Operating Agreement for services
performed or materials supplied by Operator.
 
H. The above described security will be financed at the wellhead of the well or
wells located on the Contract Area and this Recording Supplement may be filed in
the land records in the County or Parish in which the Contract Area is
located, and as a financing statement in all recording offices required under
the Uniform Commercial Code or other applicable state statutes to perfect the
above-described security interest, and any party hereto may file a continuation
statement as necessary under the Uniform Commercial Code, or other state laws.
 
4. This agreement shall be effective as of the date of the Operating Agreement
as above recited. Upon termination of this agreement and the Operating Agreement
and the satisfaction of all obligations thereunder, Operator is authorized to
file of record in all necessary recording offices a notice of termination, and
each party hereto agrees to execute such a notice of termination as to Operators
interest, upon the request of Operator, if Operator has complied with all of its
financial obligations.
 
5. This agreement and the Operating Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs, devisees,
legal representatives, successors and assigns. No sale, encumbrance, transfer or
other disposition shall be made by any party of any interest in the Leases or
Interests subject hereto except as expressly permitted under the Operating
Agreement and, if permitted, shall be made expressly subject to this agreement
and the Operating Agreement and without prejudice to the rights of the other
parties. If the transfer is permitted, the assignee of an ownership interest in
any Oil and Gas Lease shall be deemed a party to this agreement and the
Operating Agreement as to the interest assigned from and after the effective
date of the transfer of ownership; provided, however, that the other parties
shall not be required to recognize any such sale, encumbrance, transfer or other
disposition for any purpose hereunder until thirty (30) days after they have
received a copy of the instrument of transfer or other satisfactory evidence
thereof in writing from the transferor or transferee. No assignment or other
disposition of interest by a party shall relieve such party of obligations
previously incurred by such party under this agreement or the Operating
Agreement with respect to the interest transferred, including without limitation
the obligation of a party to pay all costs attributable to an operation
conducted under this agreement and the Operating Agreement in which such party
has agreed to participate prior to making such assignment, and the lien and
security interest granted by Article VII.B. of the Operating Agreement and
hereby shall continue to burden the interest transferred to secure payment of
any such obligations.

 
6. In the event of a conflict between the terms and provisions of this agreement
and the terms and provisions of the Operating Agreement, then, as between the
parties, the terms and provisions of the Operating Agreement shall control.
 
 
2

--------------------------------------------------------------------------------

 
 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
7. This agreement shall be binding upon each Non-Operator when this agreement or
a counterpart thereof has been executed by such Non-Operator and Operator
notwithstanding that this agreement is not then or thereafter executed by all of
the parties to which it is tendered or which are listed on Exhibit A as owning
an interest in the Contract Area or which own, in fact, an interest in the
Contract Area. In the event that any provision herein is illegal or
unenforceable, the remaining provisions shall not be affected, and shall be
enforced as if the illegal or unenforceable provision did not appear herein.
 
8. Other provisions.
 
ESENJAY OPERATING, INC.  , who has prepared and circulated this form for
execution, represents and warrants that the form was printed from and, with the
exception(s) listed below, is identical to the AAPL Form 610RS-1989 Model Form
Recording Supplement to Operating Agreement and Financing Statement,
as  published in computerized form by Forms On-A-Disk, Inc. No changes,
alterations, or modifications, other than those made by strikethrough and/or
insertion and that are clearly recognizable as changes in Articles , have been
made to the form.
 
 
3

--------------------------------------------------------------------------------

 
 



A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
IN WITNESS WHEREOF, this agreement shall be effective as of the___________day
of ___________, 2011.
 
 

ATTEST OR WITNESS:     OPERATOR                   CONDOR ENERGY TECHNOLOGY LLC  
              By                    Name           Title           Date
 
           
NON-OPERATORS
        PACIFIC ENERGY DEVELOPMENT CORP.                 By                   
Frank C. Ingriselli          Title President and Chief Executive Officer       
  Date                      ESENJAY OIL & GAS, LTD.
By Esenjay Petroleum Corporation Its General
Partner
                By                    Linda D. Schibi          Title
Vice President Land             Date                     WINN EXPLORATION CO.,
INC.                 By                      Michael W. Calley         Title
Vice-President          Date                     CRAIN ENERGY, LTD.       By   
                  Darren T.Groce         Title  Interim President          Date 
                    LACY PROPERTIES, LTD.                 By                   
  Darren T.Groce         Title  Interim President          Date    

 
 
4

--------------------------------------------------------------------------------

 


A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 

      EVOLUTION OIL & GAS                   By                      
Herb Rohloff         Title President         Date      

 
 
5

--------------------------------------------------------------------------------

 
 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 
ACKNOWLEDGMENTS
 
 

State of       )   )ss. County of     )

 
The foregoing instrument was acknowledged before me this ___________day of
_________ , 2011, by_______________________ , _____________________ of Condor
Energy Technology LLC, a Nevada limited liability company, on behalf of the
company.
 

(Seal, if any)         Title (and Rank)       My commission expires:  

 

State of       )   )ss. County of     )

 
The foregoing instrument was acknowledged before me this ___________day of
_____________, 2011, by Frank C. Ingriselli, President and Chief Executive
Officer of Pacific Energy Development Corp., a Nevada corporation, on behalf of
the corporation.
 

(Seal, if any)         Title (and Rank)       My commission expires:  

 

State of Texas    )   )ss. County of Nueces    )

 
The foregoing instrument was acknowledged before me this ______________day of
_____________ , 2011, by Linda D. Schibi, Vice President, Land, of Esenjay
Petroleum Corporation, General Partner on behalf of Esenjay Oil & Gas, Ltd. a
Texas limited partnership.
 

(Seal, if any)         Title (and Rank)       My commission expires:  

 

State of Texas    )   )ss. County of Nueces    )

 
The foregoing instrument was acknowledged before me this____________day of_____________, 2011, by Michael W.
Calley, Vice President of Winn Exploration Co., Inc.,  a
Texas corporation, on behalf of the corporation.
 

(Seal, if any)         Title (and Rank)       My commission expires:  


State of Texas    )   )ss. County of Gregg     )

 
The foregoing instrument was acknowledged before me this_____________day of__________ , 2011, by Darren T. Groce, Interim
President of Crain Oil & Gas, LLC, General Partner on behalf of
Crain Energy, Ltd., a Texas limited partnership.
 

(Seal, if any)         Title (and Rank)       My commission expires:  

 

State of Texas    )   )ss. County of Gregg     )



The foregoing instrument was acknowledged before me this  _______________day
of__________  , 2011, by Darren T. Groce, Interim President of Lacy Property
Management, Inc., General Partner on behalf of Lacy Properties,  Ltd., a Texas
limited partnership.
 

(Seal, if any)         Title (and Rank)       My commission expires:  

 
 
6

--------------------------------------------------------------------------------

 
 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989
 

State of Texas    )   )ss. County of Harris   )


The foregoing instrument was acknowledged before me this____________day of__________, 2011, by Herb Rohloff,
President of Evolution Oil & Gas, a
Texas corporation, on behalf of the corporation.
 

(Seal, if any)         Title (and Rank)       My commission expires:  

 
7
 

--------------------------------------------------------------------------------

 